Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 1 of 259




                                                     Volume: 1 of 2
                                                     Pages: 231
                                                     Exhibits: 4

                      COMMONWEALTH OF MASSACHUSETTS
MIDDLESEX, SS                       LOWELL DISTRICT COURT
                                    CRIMINAL DIVISION

* * * * * * * * * * * * * * * * *
                                *
COMMONWEALTH OF MASSACHUSETTS   *
                                *
     Plaintiff,                 *
                                *
v.                              * Docket No. 1911CR000365
                                *
LEON J. CAMPBELL,               *
                                *
     Defendant.                 *
                                *
* * * * * * * * * * * * * * * * *

                        TRANSCRIPT OF JURY TRIAL
                  BEFORE HONORABLE JUDGE JOHN F. COFFEY

 APPEARANCES:

 For the Commonwealth:
 Tucker DeVoe, Esq.
 Middlesex County District Attorney's Office
 151 Warren Street
 Lowell, MA 01852

 For the Defendant:
 Pro Se

                                         Lowell, Massachusetts
                                         September 3, 2019

 TRANSCRIBED BY: Eileen Dhondt, CET-807

             Proceedings recorded by electronic sound
 recording, transcript produced by transcription service.




                AEQUUM LEGAL TRANSCRIPTION SERVICES
                             480-241-2841
Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 2 of 259



                                                                        2

                                  INDEX
                            September 3, 2019

FOR THE COURT:                                                  PAGE:

Commonwealth’s Opening Statement                                63
Defendant’s Opening Statement                                   67
Defendant’s Closing Argument                                    213
Commonwealth’s Closing Argument                                 223

WITNESSES:
FOR THE COMMONWEALTH:
DAVID PENDER
     Direct Examination by Mr. DeVoe                            69
     Cross-examination by Mr. Bey                               86
KYLE GRIFFIN
     Direct Examination by Mr. DeVoe                            120
     Cross-examination by Mr. Bey                               128
     Redirect Examination by Mr. DeVoe                          145

FOR THE DEFENDANT:
INDIA NASCIEMENTO
     Direct Examination by Mr. Bey                              148
     Cross-examination by Mr. DeVoe                             157
     Redirect Examination by Mr. Bey                            158
     Re-cross-examination by Mr. DeVoe                          159
AKIF BEY
     Direct Examination by Mr. Bey                              166
     Cross-examination by Mr. DeVoe                             178
     Redirect Examination by Mr. Bey                            180

LEON CAMPBELL
     Direct Examination by Mr. Bey                              190
     Cross-examination by Mr. DeVoe                             209




              AEQUUM LEGAL TRANSCRIPTION SERVICES
                           480-241-2841
Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 3 of 259



                                                                            3

EXHIBITS:                                      MARKED:          ADMITTED:
FOR THE COMMONWEALTH:
Exhibit 1                                      73               73
Exhibit 2                                      83               83
Exhibit 3                                      84               84
Exhibit 4                                      84               84
FOR THE DEFENDANT:
(None)




              AEQUUM LEGAL TRANSCRIPTION SERVICES
                           480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 4 of 259



                                                                           4

 1                                   PROCEEDINGS

 2        (Proceedings commence at 9:12 a.m.)

 3        COURT CLERK:    Commonwealth v. Leon Campbell.
 4        MR. DEVOE:    Commonwealth.

 5        MR. BEY:    Counsel.

 6        COURT CLERK:    Your Honor, there are five matters before the
 7   Court today.    One matter is scheduled for a jury trial, one's on

 8   for probable cause, one's for a disposition attention Judge

 9   Crane, one matter on for payment, and the last matter is
10   scheduled for arraignment this morning.
11        THE COURT:    Okay.

12        COURT CLERK:    If I may arraign the defendant?
13        THE COURT:    Certainly.

14        COURT CLERK:    Sir, you're before the Court on Docket 4458

15   of 2019 --
16        MR. BEY:    What -- what matter --

17        COURT CLERK:    -- charged with operating after your license

18   has been suspended, a subsequent offense, and a light violation

19   on June 20, 2019 in Lowell.

20        THE COURT:    All right.     Sir, I'm going to enter a plea of

21   not guilty on this new criminal --

22        MR. BEY:    Objection.     I don't need a plea of not guilty.

23        THE COURT:    Okay.

24        MR. BEY:    I need a speedy trial.

25        THE COURT:    All right.     You're probably going to get one.

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 5 of 259



                                                                              5

1    Okay.

2            MR. BEY:   Yeah.

 3           THE COURT:   All right.   Good morning, Attorney DeVoe.
 4           MR. DEVOE:   Good morning, Your Honor.

 5           THE COURT:   And what's the current status on the trial

 6   matter and the probable cause?
 7           MR. DEVOE:   Sure.   Certainly, Your Honor.

 8           So on the trial matter, the 19-365 matter, the Commonwealth

 9   is ready for trial with one to two witnesses.         One witness here
10   present in the courtroom.
11           And on the 19-1969 matter, on probable cause, the

12   Commonwealth is moving to dismiss that case.
13           THE COURT:   Okay.   So 1911CR1969 will be dismissed at the

14   request of the Commonwealth.

15           MR. DEVOE:   Thank you, Your Honor.
16           MR. BEY:   Which one is that?

17           THE COURT:   It's forgery.

18           COURT CLERK:   1969 of 2019.

19           THE COURT:   All right.   And, sir, are you ready for trial

20   on the trial matter?

21           MR. DEVOE:   I'm ready.

22           THE COURT:   Okay.   All right.   We're going to hold this.

23   We'll call this matter again.        All right?

24           MR. BEY:   But he -- he just misinformed you.      Where did

25   that come from?      They -- they -- they sent two documents to the

                     AEQUUM LEGAL TRANSCRIPTION SERVICES
                                  480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 6 of 259



                                                                            6

1    trust instrument.      They continued to send documents to the trust

 2   instrument.    I continued to have a jury vindicate me for driving

 3   without a license, but we're going to repeat the same thing
 4   here.

 5           One of the documents I managed to glimpse, right?       They

 6   sent two of the same documents: one with the forgery, the other
 7   one without the forgery.      Now he's here trying to dismiss

 8   something that he already removed from --

 9           THE COURT:   No, there were --
10           MR. BEY:   -- the contract?
11           THE COURT:   No, there was a case that was on the scheduled

12   for probable cause --
13           MR. BEY:   I don't have -- I don't see it.     I need to see

14   it.   I would like to see it.

15           THE COURT:   We'll give you a copy of it, sir.      Okay.
16           COURT CLERK:   We'll give you a copy.

17           THE COURT:   All right.   We'll call this matter again.

18           MR. BEY:   Okay.

19           THE COURT:   The trial matter.

20           COURT CLERK:   Matters are held.

21           (Court takes up other matters)

22           (Proceedings recommence at 9:21 a.m.)

23           COURT CLERK:   Commonwealth v. Leon Campbell.

24           MR. DEVOE:   Commonwealth.

25           MR. BEY:   Counsel.

                     AEQUUM LEGAL TRANSCRIPTION SERVICES
                                  480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 7 of 259



                                                                               7

 1        COURT CLERK:    So, sir, as to Docket 291 of 2019, you need

 2   to go to the third session courtroom for a sentence to be

 3   imposed on that matter in front of Judge Crane.         And then you'll
 4   have to come back here, sir, for your jury trial today.

 5        MR. BEY:   Okay.

 6        COURT CLERK:    Okay.
 7        MR. BEY:   Will that --

 8        COURT CLERK:    You can head to the third session courtroom

 9   for disposition in front of Judge Crane.
10        MR. BEY:   Oh, do that and then --
11        THE COURT:    Then you're coming back.

12        MR. BEY:   -- come back here?
13        THE COURT:    Yeah.

14        COURT CLERK:    And then come back here.

15        THE COURT:    And, sir, if I can ask, how many witnesses do
16   you anticipate calling on that docket?

17        MR. BEY:   I have two more witnesses.

18        THE COURT:    Okay.

19        And, Commonwealth, are you going forward on all nine

20   counts?

21        MR. DEVOE:    We are not, Your Honor.      I'm going to file a

22   nolle pross on one count.

23        THE COURT:    Okay.

24        MR. DEVOE:    I can grab it now.     Count 4, we are nolle

25   prossing.

                   AEQUUM LEGAL TRANSCRIPTION SERVICES
                                480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 8 of 259



                                                                           8

1         THE COURT:    Okay.

 2        MR. DEVOE:    That's the false information ID count.

 3        THE COURT:    Okay.   All right.    So you're going forward on
 4   the Counts 1, 2, 3, 5, and 6.      Is that correct?

 5        MR. DEVOE:    That's correct, Your Honor.

 6        THE COURT:    Okay.   All right.
 7        COURT CLERK:    So, sir, you can head to the --

 8        MR. BEY:   1, 2, 3, 5, and 6?

 9        THE COURT:    That's what the Commonwealth is going to go
10   forward.
11        MR. BEY:   So operating to endanger, a weapon law violation,

12   resisting arrest, motor vehicle charges, and use of force.
13   Those are the charges, because that's the order I have in here.

14        THE COURT:    Carrying a dangerous weapon is Count 1,

15   negligent operation of a motor vehicle is Count 2, unlicensed
16   operation of a motor vehicle is Count 3 --

17        MR. BEY:   Even though I --

18        THE COURT:    Oh, hold on.

19        Count 4 was the one that the Commonwealth just nolle

20   prossed.   Count 5 is resisting arrest.       Count 6 is failing to

21   stop for a police officer.      And then there's the three civil

22   motor vehicle infractions, sir.

23        MR. BEY:   And those are the counts he's moving forward?

24        THE COURT:    Yes.

25        MR. BEY:   So I head over to session three?

                   AEQUUM LEGAL TRANSCRIPTION SERVICES
                                480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 9 of 259



                                                                          9

 1        THE COURT:    Yup.

 2        MR. BEY:   Get the verdict from Crane, and then be back

 3   here?
 4        THE COURT:    Yeah.    Judge Crane.

 5        MR. BEY:   Judge Crane.

 6        (Court takes up other matters)
 7        (Proceedings recommence at 9:52 a.m.)

 8        COURT CLERK:    Commonwealth v. Leon Campbell.

 9        MR. BEY:   Counsel.
10        MR. DEVOE:    Commonwealth.
11        THE COURT:    Attorney DeVoe.

12        MR. BEY:   There are matters that are being made for
13   representation of the contractual name Campbell.

14        THE COURT:    Sir, how do you want to be addressed?

15        MR. BEY:   Jabir Bey is fine.        Or Mr. Bey.
16        THE COURT:    Mr. Bey?

17        MR. BEY:   Yeah.     That's fine.

18        THE COURT:    All right.

19        All right.    And, Attorney DeVoe, is there any preliminary

20   matters?

21        MR. DEVOE:    I'm sorry, Your Honor, I didn't --

22        THE COURT:    Are there any preliminary motions?

23        MR. DEVOE:    There are, yes.       There are a few.

24        THE COURT:    Have you given them to Mr. Bey?

25        MR. DEVOE:    I haven't.    I haven't had a chance to copy --

                   AEQUUM LEGAL TRANSCRIPTION SERVICES
                                480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 10 of 259



                                                                             10

 1          THE COURT:    All right.   Why don't we do this?     Why don't

 2   you give him a copy.

 3          MR. DEVOE:    Yes.
 4          THE COURT:    And, Mr. Bey, we're just going to hold this.

 5   There is a custody matter that we have to see where it's at, and

 6   we'll call this matter again.        But you should -- Commonwealth
 7   has a couple of motions before we address them you have to look

 8   at.    Okay, sir?

 9          MR. BEY:    Okay.
10          MR. DEVOE:    Thank you.
11          COURT CLERK:    Matter is held for further call.

12          (Court takes up other matters)
13          (Proceedings recommence at 10:36 a.m.)

14          COURT CLERK:    Commonwealth v. Leon Campbell.

15          MR. DEVOE:    Commonwealth.    Good morning again, Your Honor.
16          THE COURT:    Good morning.

17          DEPUTY CLERK:    Sit at the table, sir.

18          (Pause)

19          THE COURT:    All right.   And, sir, did you have an

20   opportunity to look over the motions the Commonwealth provided

21   you?

22          MR. BEY:    I did.

23          THE COURT:    Okay.   So what I'll do, sir, I'm going to hear

24   from the Commonwealth, and then I'll look to you to hear your

25   response.   All right?

                      AEQUUM LEGAL TRANSCRIPTION SERVICES
                                   480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 11 of 259



                                                                              11

 1        MR. DEVOE:    Thank you, Your Honor.      I'm submitting it now.

 2        One of those, Your Honor, was just Commonwealth's witness

 3   list.
 4        THE COURT:    Okay.

 5        MR. DEVOE:    But there are four motions in --

 6        THE COURT:    Okay.
 7        MR. DEVOE:    Or three motions in lim and a proposed jury

 8   instruction.    I'm happy to start in whatever order the Court

 9   wants.
10        THE COURT:    All right.     So we'll save the proposed jury
11   instruction for the end of the evidence, and then -- so why

12   don't we start with your title, Commonwealth's motion in limine
13   to admit certified records of the Registry of Motor Vehicles?

14        MR. DEVOE:    Certainly.

15        So this motion, Your Honor, concerns the defendant's
16   certified license image and registration -- license image and

17   demographic information.

18        THE COURT:    Yeah.

19        MR. DEVOE:    They are a business record and non-testimonial

20   in nature.   The relevance here is to just help identify the

21   defendant.

22        MR. BEY:    Objection.     Because the RMV has the same record,

23   the same -- my free national name --

24        THE COURT:    Yeah.

25        MR. BEY:    -- on their records file.       So if you're going to

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 12 of 259



                                                                                12

 1   pull that, you should pull that, too, and enter that, too.           It

 2   can't -- you can't pick one and not the other.          See what that --

 3   it don't make sense.
 4        THE COURT:    So this was obtained and printed May 30th,

 5   2019.   So you have another license on file?

 6        MR. BEY:    Yeah.   I went there myself.      They wanted me to
 7   pay Federal Reserve notes to obtain a copy of it, which I will

 8   go do after this case, but they have it on their file.           And so

 9   I'm sure if you got these from the RMV, he definitely jumped
10   over the Leonitus Jabir Bey, my free national name, and just --
11        THE COURT:    Okay.

12        MR. BEY:    -- buys with it --
13        THE COURT:    And the reason I talked about the date, sir, is

14   that the date of this offense is January of 2019.          It predates

15   the print of this one.     But if you want to offer something else
16   to rebut that, you're free to do that, but I'm going to allow

17   this motion at this time.

18        MR. BEY:    It predates the -- what did you say?

19        THE COURT:    Yeah.   The date of the offense for which we're

20   going to try you is January of 2019, and these records were

21   printed on May 30th of 2019, so it's after -- the offense

22   predates these records.

23        MR. BEY:    What does that mean?

24        THE COURT:    That I'm going to allow the Commonwealth's

25   motion to admit these.

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 13 of 259



                                                                               13

 1        MR. BEY:    Because the -- the documents predate the --

 2        THE COURT:    Offense date.

 3        All right.    So we're moving on to --
 4        COURT CLERK:     Counsel.

 5        DEPUTY CLERK:     Counsel.

 6        MR. BEY:    Can I -- can I --
 7        THE COURT:    Now just -- hold on, sir.       This is a courtroom,

 8   okay?   It's not an open forum.      It's a public forum, but if

 9   anybody chooses to shout out or disrupt the proceedings, first,
10   you're going to be asked to leave.        All right?
11        MR. BEY:    May I speak to my counsel for a sec?        Because I

12   don't understand what you mean by predate and you're not --
13        THE COURT:    No.

14        MR. BEY:    -- give them any information.

15        THE COURT:    Sir, you're representing yourself, so --
16        MR. BEY:    I am.

17        THE COURT:    Okay.

18        MR. BEY:    But the Constitution --

19        THE COURT:    Well you're going to have time afterwards, sir,

20   because we're going to just address these motions, and then

21   we're going to wait for the jury.

22        So, Commonwealth, your motion in limine --

23        MR. BEY:    But I don't understand why you're admitting it.

24   I have no clarity as to why you're doing what you're doing.

25        THE COURT:    All right.     Because it's a business record

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 14 of 259



                                                                               14

 1   under the Massachusetts rules of evidence.

 2        MR. BEY:    It's a business record?

 3        THE COURT:    It's a business record.       It's self-
 4   authenticated.    It has come in, and it's a true copy, and it's

 5   been attested by the Registrar.       So it does come in under the

 6   business record exception, the hearsay rule.
 7        MR. BEY:    Right.

 8        THE COURT:    Okay.

 9        MR. BEY:    So why not -- why doesn't he have Leonitus Jabir
10   Bey in this record?
11        THE COURT:    That's

12        MR. BEY:    He can pick and choose.
13        THE COURT:    He has decided to put this one in.

14        MR. BEY:    To put Leon and not --

15        THE COURT:    Yeah.
16        MR. BEY:    -- and he's just -- okay.       That's all I wanted is

17   to be advised.

18        THE COURT:    Okay.

19        MR. BEY:    That's just -- let's be honest.

20        THE COURT:    Okay.

21        MR. BEY:    All right.

22        THE COURT:    And then the next one is the motion in limine

23   to admit documents as a business record.

24        MR. DEVOE:    Right.

25        MR. BEY:    Is it -- is it on the record, though, as well?

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 15 of 259



                                                                                15

 1        THE COURT:    Pardon me?

 2        MR. BEY:    Is it on the record?

 3        THE COURT:    Is what on the record?
 4        MR. BEY:    What -- everything that's proceeding here.

 5        THE COURT:    Yeah.   As long as -- see that red, the clock in

 6   front of you?
 7        MR. BEY:    Yup.

 8        THE COURT:    As long as that's ticking down the time --

 9        MR. BEY:    The record.
10        THE COURT:    -- this is being recorded.
11        MR. BEY:    Okay.

12        THE COURT:    Okay.
13        MR. DEVOE:    Logistically, Your Honor, would you like to

14   mark them now as exhibits?       Or should we wait?

15        THE COURT:    We'll wait.
16        MR. DEVOE:    Okay.

17        THE COURT:    Okay.

18        MR. DEVOE:    So the second motion, Your Honor, concerns his

19   certified driving history.       It's an excerpt of that driving

20   history, and I've redacted, and shown redactions to Mr. Bey, any

21   information about the substance of the offenses.          The key pieces

22   here are his identity, his address, and the -- and the fact of

23   suspension, which is contained within these records.           There are

24   also business records and non-testimonial.         The records of

25   mailing and the records of the offenses were made prior to

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 16 of 259



                                                                                 16

 1   trial.   They're kept in the ordinary course by the Registrar.

 2        THE COURT:    Okay.

 3        (Pause)
 4        THE COURT:    Sir?

 5        MR. DEVOE:    Yeah, I'm going to object to that, as well.

 6        THE COURT:    Okay.
 7        MR. DEVOE:    It's relevancy.     He's just he's -- Leon

 8   Campbell is not -- you guys -- you guys want to try Leon

 9   Campbell.   He's an entity of astronomy.       It's an astronomer
10   name.
11        THE COURT:    Okay.

12        MR. DEVOE:    The real flesh and blood human is not Leon
13   Campbell, so I don't understand.       How does that play a part in

14   this?

15        THE COURT:    All right.    So -- well this will go in.         I'll
16   allow it because it is -- again, it's a business record.             And

17   it's relevant because one of the charges that's against Leon

18   Campbell is unlicensed operation of a motor vehicle, so this

19   seems to be relevant on that particular charge.

20        So I'll note your objection for the record, but I am going

21   to allow the motion.

22        MR. DEVOE:    And the final motion, Your Honor, is a Crayton

23   motion to allow and in-court identification by the arresting

24   officers.

25        THE COURT:    Okay.

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 17 of 259



                                                                          17

 1        And, sir, do you want to be heard on that motion?

 2        MR. BEY:    Objection.

 3        THE COURT:    Okay.    Okay.   I'll note your objection, sir,
 4   and I'll allow that.

 5        MR. BEY:    But you're going to enter them anyway on behalf

 6   of them.
 7        THE COURT:    Pardon me?

 8        MR. BEY:    You're going to enter them all anyway, right?

 9        THE COURT:    Well I'm going to allow this last motion
10   because it's what's called a Crayton motion for identification
11   and all the --

12        MR. BEY:    And, My Honor, let me, just for some clarity
13   purposes, the judge is not to be acting favorable to any parties

14   in this trial, right?

15        THE COURT:    Sir --
16        MR. BEY:    The judge has to be neutral.

17        THE COURT:    I am neutral, but --

18        MR. BEY:    I'm just making sure.      I want clarity for the

19   record stating --

20        THE COURT:    All right.

21        MR. BEY:    I'm just making sure.

22        THE COURT:    All right.

23        MR. DEVOE:    That's it for our motions in limine, Your

24   Honor.

25        THE COURT:    Okay.

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 18 of 259



                                                                                  18

 1        All right.    Do you have anything?

 2        MR. BEY:    I do.

 3        THE COURT:    Okay.
 4        MR. BEY:    First, I would like to -- for the record, I want

 5   to know, like, will my constitutional rights be protected?            Is

 6   this a constitutional court?
 7        THE COURT:    Yeah.   So -- so you --

 8        MR. BEY:    Article 3 constitutional?

 9        THE COURT:    Pardon me?
10        MR. BEY:    Article 3 constitutional?
11        THE COURT:    No, it's not an Article 3 court, sir.         An

12   Article 3 court is a federal court under the United States
13   Constitutional Article 3.       That relates to federal courts.       This

14   is a state court.     So it is constituted under the laws of the

15   Commonwealth of Massachusetts, not the --
16        MR. BEY:    According to Judge Crane --

17        THE COURT:    -- federal --

18        MR. BEY:    -- this is an Article 3 court.

19        THE COURT:    Okay.

20        MR. BEY:    That's neither here nor there.

21        THE COURT:    Okay.

22        MR. BEY:    I'm going to enter this.      Should I approach and

23   bring it up, or what?

24        THE COURT:    Why don't you give it to the court officer.

25        And what are the exhibit --

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 19 of 259



                                                                          19

 1        MR. BEY:    This is a notarized letter from one of my

 2   witnesses who can't be here.

 3        THE COURT:    Okay.     Why don't you just go --
 4        MR. DEVOE:    I have not seen that, Your Honor.

 5        MR. BEY:    I thought you had seen it, sir.

 6        MR. DEVOE:    Thank you.
 7        THE COURT:    So this is a letter from one of your witnesses?

 8        MR. BEY:    Yep.

 9        THE COURT:    Okay.     Let me just read it.
10        (Pause)
11        THE COURT:    All right.    So it doesn't appear that it was

12   signed by a notary.
13        MR. BEY:    No.    The -- it had a thumbprint on the side.

14        THE COURT:    Okay.

15        MR. BEY:    That's --
16        THE COURT:    All right.    So, sir, this would constitute

17   hearsay.   Is this someone that you were intending --

18        MR. BEY:    She was there.

19        THE COURT:    Oh, no, I'm not saying -- but I can't let her

20   out-of-court statement come in without being subject to

21   cross-examination.      So is this -- is this someone that you're

22   able to get in to court?

23        MR. BEY:    I can try.

24        THE COURT:    All right.    Well does she live in the area?

25        MR. BEY:    Yeah.

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 20 of 259



                                                                            20

 1        THE COURT:    Okay.

 2        MR. BEY:    My mother-in-law.

 3        THE COURT:    Pardon me?
 4        MR. BEY:    She's my mother-in-law.

 5        THE COURT:    Okay.   Then she -- and is there some particular

 6   reason she can't be here today?
 7        MR. BEY:    She's at -- she has work.

 8        THE COURT:    Okay.

 9        MR. BEY:    She works for the electrical company.
10        THE COURT:    Okay.
11        MR. BEY:    EDI.

12        THE COURT:    Could she be here later on in the day?
13        MR. BEY:    I'm not sure.    I would have to contact her.

14        THE COURT:    All right.

15        MR. BEY:    I can try.
16        THE COURT:    All right.    So I can't let this in as evidence,

17   but we'll address whether her presence --

18        MR. BEY:    I'm confused, though.

19        THE COURT:    Okay.

20        MR. BEY:    That's -- that's part of -- it's business

21   acceptance, like you said, just like --

22        THE COURT:    No.

23        MR. BEY:    -- the RMV stuff.

24        THE COURT:    No, it's --

25        MR. BEY:    How is it not?

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 21 of 259



                                                                                 21

 1        THE COURT:    Because this was -- this was -- this was --

 2        MR. BEY:    It's a witness's testimony to what she was --

 3   what she witnessed.      She was there.
 4        THE COURT:    Well, okay.

 5        MR. BEY:    But it's hearsay?

 6        THE COURT:    This is hearsay.       That doesn't come within the
 7   exception, sir.

 8        So what else do you have?

 9        MR. BEY:    I have a ticket from one of your -- from one of
10   the policy enforcers that I want to put in as evidence.
11        THE COURT:    I take it, related to this offense?

12        MR. BEY:    Related -- it's related to him -- his competency
13   and him being a policy enforcer.       It's related to competence.

14        MR. DEVOE:    Your Honor, if I may?       I have seen this.     It's

15   not related to this offense.      It's related to a citation that
16   Mr. Bey received on February 26th.         That's the case that was

17   dismissed earlier today.

18        THE COURT:    Okay.

19        MR. DEVOE:    It relates to that offense.       Today's case

20   involves events on January 23rd, 2019.

21        THE COURT:    Right.

22        All right.    Sir, I'm not going to put it in unless you

23   establish relevance through that -- is that officer going to

24   testify?

25        MR. BEY:    So --

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 22 of 259



                                                                                  22

 1        MR. DEVOE:    That officer is going to testify.

 2        THE COURT:    All right.    And you can question that officer

 3   about that.
 4        MR. BEY:    So his predated documents are all accepted even

 5   though they are not relevant to the case?

 6        THE COURT:    Well, sir, I didn't -- I didn't say that you
 7   couldn't.   I said depending upon your cross-examination of that

 8   officer, that might be admissible.        Okay.   I'm not going to just

 9   make a ruling on it at this point.
10        MR. BEY:    But I'm going to object on the grounds that his
11   -- his documents share the same gravity as my documents.

12        THE COURT:    And I've noted your objection.
13        MR. BEY:    And his are accepted, and mine's not.

14        THE COURT:    But I noted your objection, sir.        Okay.      So

15   your objection's on the record.       I didn't say you couldn't; I
16   just said at this point that might be relevant, but it's subject

17   to what you're going to bring out on cross-examination.              Okay.

18        MR. BEY:    Okay.

19        THE COURT:    All right.

20        MR. BEY:    And my last piece of evidence is the summons I

21   have for the officer in question from District Court.

22        THE COURT:    The summons?

23        MR. BEY:    Yeah, it's a summons.

24        MR. DEVOE:    Your Honor, I saw this document as well.           It

25   appears to be a summons for the federal court in Boston to

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 23 of 259



                                                                              23

 1   Officer Pender, who's one of the officers testifying today.          I

 2   don't know --

 3        THE COURT:    All right.
 4        MR. DEVOE:    -- about the authenticity, but that's what the

 5   document appears to be.

 6        (Pause)
 7        THE COURT:    Oh, so this is a summons in a civil action

 8   that's pending in the United States District Court in Boston?

 9        MR. BEY:    Right.
10        THE COURT:    Okay.
11        MR. BEY:    Well it's not pending anymore.       It's moving

12   forward.
13        THE COURT:    No, well, that's -- that's the same.

14        MR. BEY:    Correct.

15        THE COURT:    Okay.    And you want to offer this here?
16        MR. BEY:    It's relevant.     It's dealing with the physical

17   violence.   They -- they -- they've -- they shared information

18   with me about his record of physical violence, and it's very

19   relative to this case, and I want it to be -- I want to put it

20   in as evidence.

21        THE COURT:    Just this?    Just this piece of paper?

22        MR. BEY:    No.   I have a whole entire case.

23        MR. DEVOE:    That, I have not seen, Your Honor.

24        THE COURT:    Okay.    You got to show -- you got to show it.

25        (Pause)

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 24 of 259



                                                                              24

 1        THE COURT:    And while the Commonwealth is looking at those,

 2   what's the relevance of the documents you're showing him to the

 3   case that we are about to try?
 4        MR. BEY:    Well the relevance is the violent nature of the

 5   officer in question.

 6        THE COURT:    And you want to put that in to show what?
 7        MR. BEY:    To show that all of what these -- all these

 8   charges are fabricated, and he was emotionally compromised.

 9   That's why he did what he did.       And that shows that this guy has
10   an emotional problem.
11        MR. DEVOE:    So, Your Honor, from my very brief review of

12   the documents, it appears to be a complaint filed by Mr. Bey
13   against Officer Pender concerning some of the events on the date

14   of this offense that Mr. Bey is charged with.

15        THE COURT:    And it's the first of -- well --
16        MR. DEVOE:    The first one is --

17        THE COURT:    The first one is July 1st.       Judge Saris

18   dismissed the complaint for the claims against Officer Pender.

19   Is that correct?

20        MR. BEY:    Nope.   He dismissed every -- he dismissed all

21   claims against everyone except Mr. Pender.

22        THE COURT:    Oh, okay.    All right.    Then it's up to -- okay.

23   All right.   And --

24        MR. DEVOE:    So it appears to be a complaint with certain

25   evidence attached to it, including the police report from this

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 25 of 259



                                                                                25

 1   case.   If Mr. Bey wishes to testify under oath about any of

 2   these events, he's certainly at liberty to do so here.           I don't

 3   think it's proper to introduce his complaint as evidence.
 4        THE COURT:    All right.

 5        And, Mr. Bey, you wanted to put in -- I can't let you put

 6   in the actual complaint because those are allegations.
 7        MR. BEY:    Right.

 8        THE COURT:    But you can testify.      I'm not going to prevent,

 9   you know --
10        MR. BEY:    Okay.
11        THE COURT:    Okay.   But -- sir, you can certainly testify,

12   all right?
13        (Pause)

14        THE COURT:    But I just can't have this whole thing go in as

15   an exhibit.    Okay.
16        All right.    Is there anything else?

17        MR. BEY:    No.

18        THE COURT:    Okay.   So we're going to -- I just have to take

19   a plea, and then we'll proceed with empanelment.

20        Okay.    So before we break, though, Mr. Bey, if you need

21   this individual, the recipient witness, and she's unavailable

22   today, let me know now, because if we stop and she doesn't show

23   up and we're finished, then you might not be able to call her.

24   So tell me, is this something you -- you can rectify as far as

25   her availability?

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 26 of 259



                                                                                  26

 1        MR. BEY:    I'd have to talk to her.

 2        THE COURT:    All right.

 3        MR. BEY:    I couldn't make a decision on that.
 4        THE COURT:    All right.    How much time do you think you need

 5   to get ahold of her and speak to her?

 6        MR. BEY:    At least 15 minutes.
 7        THE COURT:    All right.    No, that's good.     We're going to

 8   take a break, sir.     If you can get ahold of her and then come

 9   back to me and let me know about your witness situation.             Okay.
10        MR. BEY:    Okay.
11        COURT CLERK:     Matter's held for further call.

12        MR. BEY:    Is the actual summons document in here?         The
13   actual --

14        THE COURT:    Oh, no, no.     Here.

15        MR. BEY:    Thank you.     Further call?
16        THE COURT:    Yeah, we'll call it again.       I have to address

17   another issue --

18        MR. BEY:    Can I go out --

19        THE COURT:    -- so while you -- you can make a phone call,

20   okay, sir?

21        MR. BEY:    Okay.

22        (Court takes up other matters)

23        (Proceedings recommence at 11:14 a.m.)

24        COURT CLERK:     We're on the record.      Commonwealth v. Leon

25   Campbell.

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 27 of 259



                                                                               27

 1        MR. BEY:     Counsel.

 2        MR. DEVOE:    Commonwealth.

 3        THE COURT:    Okay.     And, sir, were you able to get ahold of
 4   Ms. --

 5        MR. BEY:    I was.

 6        THE COURT:    Okay.
 7        MR. BEY:    And she -- so she's willing to come in, but it's

 8   -- the scheduling in this phase, so if we could get -- but

 9   before that --
10        THE COURT:    Well okay.    Hold on.
11        MR. BEY:    -- I kind of want to argue --

12        THE COURT:    Let's deal with that.      What did she say?
13        And here's why I'm asking you, okay?         If she's a percipient

14   witness for you, what I mean by -- if she's going to testify as

15   to what she saw, heard, relating to this offense for which
16   you're being tried, I would like her to be here for your

17   defense, because you talked about -- I'm going to be -- I have

18   to be fair.    I have to be fair to the Commonwealth, and I also

19   have to be fair to you.       So if she can come in on a date where

20   you're sure she can come in on, I'll put this over for that day

21   just so that you're not deprived of a defense.

22        MR. BEY:    Well I didn't ask you for a specific date.

23        THE COURT:    Well you can ask her again.

24        MR. BEY:    I just asked for --

25        THE COURT:    But let me just -- so let's -- so what you --

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 28 of 259



                                                                           28

 1   so that's why I'm -- that's why I asked you.

 2        MR. BEY:    All right.     But it says here in the Black's Law

 3   Dictionary, hearsay, a statement other than one made by the --
 4   the --

 5        THE COURT:    Declarant.

 6        MR. BEY:    -- while testifying at the trial or hearing of --
 7   hearing offered in evidence to prove the truth of the matter

 8   asserted.

 9        THE COURT:    Yes.
10        MR. BEY:    So hearsay evidence is evidence of a statement
11   that is made other than by a witness while testifying at the

12   hearing that is offered to prove the truth of the matter stated,
13   Kalieve (phonetic), that's Kalieve evidence, quote, right

14   hearsay evidence is testimony in court of a statement made out

15   of the court.    A statement being offered an assertion -- as an
16   assertion to show the truth of the matter asserted therein and

17   thus resting for its value upon the credibility of the out

18   course asserted.

19        THE COURT:    Yeah.

20        MR. BEY:    And that's Busy v. State (phonetic).

21        THE COURT:    Yeah.

22        MR. BEY:    So you're saying it's hearsay.       This thing is

23   saying as long as it's signed and it's not something that she

24   overheard, it's her actual visual testimony --

25        THE COURT:    Right.

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 29 of 259



                                                                             29

 1        MR. BEY:    -- it's not hearsay.

 2        THE COURT:    But this doesn't -- no, this is hearsay because

 3   what you're trying to do is put in Ms. McCue's (phonetic) that
 4   she observed an officer trying to pull Mr. Bey from his truck,

 5   with a passenger filming.      And so she's trying to prove certain

 6   facts with her statement, and I can't let this in because it's
 7   not subject to cross-examination, and it doesn't come in under

 8   any of the hearsay exceptions.

 9        So with that being said, what did Ms. McCue say as far as
10   when she could come in?
11        MR. BEY:    It would -- she -- she can't take a whole day off

12   of work because she's the only one there.         Their scheduling is
13   crazy right now, so it would have to be somewhere where we could

14   get her in to testify early in the case and then have it so she

15   can make it to work.
16        THE COURT:    Well I know that -- I don't anticipate -- how

17   many for the Commonwealth?

18        MR. DEVOE:    We have two witnesses, Your Honor.

19        THE COURT:    Two witnesses.     And just off the top of your

20   head, how long would it take?       Just because --

21        MR. DEVOE:    An hour and a half.

22        THE COURT:    Okay.

23        MR. DEVOE:    With both direct and cross.

24        THE COURT:    So the morning, right?

25        MR. DEVOE:    Yeah.   Yeah.

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 30 of 259



                                                                               30

 1        THE COURT:    Okay.    So could she get --

 2        MR. DEVOE:    But, Your Honor -- I mean, Your Honor, I would

 3   object to a continuance in this case.
 4        THE COURT:    No, I understand.

 5        So can she be here this afternoon?

 6        MR. BEY:    No, she cannot.     We'll continue as is.
 7        THE COURT:    Pardon me?

 8        MR. BEY:    She cannot be here this afternoon.

 9        THE COURT:    Okay.    And you're requesting a continuance to
10   get her appearance in?
11        (Pause)

12        THE COURT:    Sir?
13        MR. BEY:    Yeah, we'll just go ahead.

14        THE COURT:    Okay.    All right.

15        All right.    Mr. Campbell, you understand we're going to put
16   on a panel of seven.      You have the right to challenge two

17   without assigning any cause thereto.

18        MR. BEY:    Except, you keep calling me Mr. Campbell.

19        THE COURT:    I'm sorry, sir.       Mr. Bey.

20        MR. BEY:    I mean, I know everyone -- I don't know how

21   serious this is, but I -- the Mr. Campbell is a third-party

22   straw man that you're going to refer to me whenever you don't

23   remember to call me my free national name.          How does that work

24   when it comes to proper procedures in the courtroom?           How does

25   that --

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 31 of 259



                                                                          31

 1        THE COURT:    Well, sir, right now I have somebody in front

 2   of me that, you know, is by Mr. Jabber -- excuse me, Jabey --

 3   Jabir Bey, correct?
 4        MR. BEY:    Jabir Bey.     Yeah.

 5        THE COURT:    All right.    And I understand you're talking

 6   about a straw man, but right now I think the straw man and Mr.
 7   Bey are standing right in front of me, correct?

 8        MR. BEY:    That's -- that would be your opinion of it.

 9        THE COURT:    All right.    So that's all I have to go by,
10   then.
11        MR. BEY:    Yeah.   When it comes to flesh and blood --

12        THE COURT:    Yeah.   Okay.
13        MR. BEY:    -- Mr. Jabir Bey is standing in front of you.

14        THE COURT:    Okay.

15        MR. BEY:    But when it comes to paperwork and contractual
16   agreement --

17        THE COURT:    Yeah.

18        MR. BEY:    -- it's a different story.

19        THE COURT:    Okay.

20        MR. BEY:    And it has to be done properly, don't you think?

21        THE COURT:    All right.    So I'm going to --

22        MR. BEY:    Just like the courtroom procedures.

23        THE COURT:    I'm going to refer to as -- so we'll introduce

24   you as Leon Campbell, also known as Leonitus Jabir.

25        MR. BEY:    I'm going to object to that because the a.k.a.

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 32 of 259



                                                                                    32

 1   affiliates me with the straw man as the same and as one.              I'm

 2   the representative.     I own that straw man name --

 3         THE COURT:    Okay.     And so --
 4        MR. BEY:    -- according to the house attorney resolutions.

 5        THE COURT:    And you to make that argument -- okay.            You can

 6   make that argument to them.
 7        MR. BEY:    But, My Honor, you're the only one I can argue

 8   this with.   Everyone else here is not -- you're -- you're -- you

 9   -- according to the books, you're the one I have to bring this
10   up with.
11        THE COURT:    Okay.     And what --

12        MR. BEY:    I'm seeking through --
13        THE COURT:    I've just ruled.        So we're going to -- this is

14   the -- this is the trial of the Commonwealth v. Leon Campbell,

15   also known as Leonitus Jabir Bey.
16        MR. BEY:    But then that affects what you said about being,

17   like, neutral in it, because you seem is if you're on the

18   Commonwealth's side.

19        THE COURT:    No, but -- no, but this is how the complaint is

20   issued, sir.    So that's not an element of the offense, that's

21   just how the complaint issued.

22        MR. BEY:    Oh, okay.

23        THE COURT:    Okay.

24        COURT CLERK:     So, Your Honor, just for clarification, when

25   I'm introducing this individual, I'm going to introduce him as

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 33 of 259



                                                                            33

 1   Leon Campbell, also known as Leonitus -- is it Jabir, sir?

 2        MR. BEY:    Jabir.

 3        COURT CLERK:     Jabir Bey.
 4        THE COURT:    Okay.

 5        And, sir, you understand you have two peremptory

 6   challenges, correct?
 7        MR. BEY:    Say it again?

 8        THE COURT:    You have two peremptory challenges.         We're

 9   going to empanel seven, and you have a right to challenge any
10   two without having to assign any reason.         Okay?
11        MR. BEY:    Okay.

12        THE COURT:    And then are we ready for --
13        MR. BEY:    So I won't be able to use this at all?

14        THE COURT:    No.

15        MR. BEY:    So then I would like a continuance to see if I
16   can get her in here.

17        THE COURT:    All right.    Okay.

18        MR. BEY:    I thought I would be -- still be able to use

19   it   --

20        THE COURT:    No.    No.

21        MR. BEY:    -- when I was doing my statements for the jury

22   and not --

23        THE COURT:    All right.    How long will it take you to get

24   her on the phone?     I know you have to go outside, but --

25        MR. BEY:    Two minutes.

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 34 of 259



                                                                                34

 1        THE COURT:    All right.

 2        MR. BEY:    She can't make it today, though.

 3        THE COURT:    All right.    What -- find --
 4        MR. BEY:    Find out a good day from her?

 5        THE COURT:    Yeah.   Yeah.

 6        MR. DEVOE:    Your Honor, may I be heard --
 7        THE COURT:    Yeah.

 8        MR. DEVOE:    -- before we break?

 9        THE COURT:    Yeah.   Yeah.
10        MR. DEVOE:    So this is the fourth scheduled jury trial in
11   this case.   The Commonwealth has been ready on each of the prior

12   dates --
13        MR. BEY:    Objection.

14        THE COURT:    Shh.

15        MR. DEVOE:    -- including the 18th of June, the 11th of
16   July, the 8th of July, the 20th of August, and now today.            I'm

17   not exactly sure when Lauren McCue first became known to the

18   Commonwealth, but it was as at least as early as those July

19   dates.   I also understand that Mr. Campbell intends to call two

20   other percipient witnesses, who I believe would share similar

21   testimony --

22        THE COURT:    Okay.

23        MR. DEVOE:    -- with Ms. McCue.      Given that this case has

24   had many dates, and this witness has been at least on the

25   defendant's mind at that time --

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 35 of 259



                                                                               35

 1        THE COURT:    Okay.    Let me ask -- so do you have other

 2   witnesses who would testify to the same facts as Ms. McCue?

 3        MR. DEVOE:    Yeah.
 4        THE COURT:    Okay.    All right.    So based on that, I'm going

 5   to deny your motion to continue.

 6        MR. BEY:    That's fine.    But --
 7        COURT CLERK:     Your Honor, he's not provided the witnesses,

 8   either.   So I need to be able to introduce --

 9        THE COURT:    Oh, yeah.    Can you write the witnesses on --
10        MR. BEY:    I gave them a list of names.       And for the record,
11   so the record can reflect all times when the case has been

12   rescheduled --
13        THE COURT:    Yeah.

14        MR. BEY:    -- the Commonwealth was not ready.        I've been

15   ready on all other accounts, and the Commonwealth has not been
16   ready on any of the other counts.

17        THE COURT:    Okay.

18        (Pause)

19        COURT CLERK:     Just, I'm being handed a piece of -- I just

20   want to make sure I'm noting correctly.        The two witness names

21   are India Nasciemento and Akif Bey.        Is that correct?

22        MR. BEY:    Correct.

23        COURT CLERK:     And those are your two witnesses you intend

24   on calling, sir?

25        MR. BEY:    Correct.

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 36 of 259



                                                                             36

 1          COURT CLERK:   Thank you.    What city or town are each of

 2   them from?

 3          MR. BEY:   Well their domicile is here in Massachusetts, in
 4   Lowell.

 5          COURT CLERK:   Lowell.   Thank you.

 6          MR. BEY:   So even though the Black's Law Dictionary, which
 7   speaks legalese, does all of your -- your own policies says that

 8   the signature and the thumbprint is not hearsay, and you're

 9   still going to classify it as hearsay?
10          THE COURT:   Yes.
11          MR. BEY:   Against --

12          THE COURT:   And I'll -- and I'll --
13          MR. BEY:   Against your own policies?

14          THE COURT:   Yeah.    And I'll note your objection to that,

15   okay?
16          MR. BEY:   No, but I want -- I want to note that you're

17   going against your own policies.

18          THE COURT:   I just said -- I just said I'm ruling against

19   you.    I'll note your objection for the --

20          MR. BEY:   Well it's not me.    It's your own policy ruling

21   against it.

22          THE COURT:   I don't think so, sir.

23          MR. BEY:   I just want to know for the record --

24          THE COURT:   But your objection is on the record.

25          MR. BEY:   Okay.    That you're going against your own policy.

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 37 of 259



                                                                             37

 1        THE COURT:    Whatever objection you made.

 2        MR. BEY:    All right.

 3        THE COURT:    Okay.   That's all ready.
 4        Are we ready to bring the jurors in?

 5        MR. DEVOE:    I'm ready, Your Honor.

 6        THE COURT:    All right.
 7        And is anybody requesting a sequestration order?

 8        MR. DEVOE:    I would request a sequestration order.

 9        THE COURT:    All right.    All right.
10        MR. DEVOE:    And I would ask that Your Honor makes it fairly
11   explicit what can and can’t be talked about.

12        THE COURT:    Okay.   All right.
13        So would all those who are going to testify -- I'm not

14   asking you to leave just yet.       Anybody who is going to give

15   testimony in this trial, could you just stand?
16        (Pause)

17        THE COURT:    All right.    All right.    During the empanelment

18   process you can stay in the courtroom.        However once we begin

19   with the trial, you're going to be asked to leave and not come

20   in until your name is called.       You cannot discuss your testimony

21   with each other.    After you've testified, you cannot then

22   discuss with the other witness what you testified to, otherwise

23   you'd be in violation of the sequestration order which could

24   result in you not being allowed to testify.

25        So with that being said, you all take a seat, and we will

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 38 of 259



                                                                             38

 1   continue with the process.

 2        MR. BEY:    Is it only up to the Commonwealth?

 3        THE COURT:    For what?
 4        MR. BEY:    To be ready to proceed with the jury, or do I

 5   have to be ready, as well?

 6        THE COURT:    Are you -- are you ready to proceed?
 7        MR. BEY:    No, because none of these are of my own peers.

 8        THE COURT:    All right.     So, sir, as far as that objection

 9   goes, the jury commissioner sends us a pool every morning, and
10   they do their best to get a cross-reference of the community.
11   This is the pool we have today.       This is the pool we have to

12   draw from.   So I'll note your objection that you're objecting to
13   this particular pool --

14        MR. BEY:    Well I object -- I'm objecting to every pool

15   because they've never once brought out a jury of my own peers.
16        THE COURT:    All right.     And so I'll note that objection as

17   well, sir.

18        MR. BEY:    That --

19        THE COURT:    Okay.

20        MR. BEY:    I'm sorry.     I -- what was your name again for the

21   record, Judge?

22        THE COURT:    My name is Judge John Coffey, C-O-F-F-E-Y.

23   Someone wrote it down for you.

24        MR. BEY:    Thank you.

25        (pause)

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 39 of 259



                                                                                39

 1        DEPUTY CLERK:     Folks, just during the trial you have to

 2   remain quiet or you're going to be asked to leave.          Okay?

 3        MR. BEY:    How come -- how come --
 4        DEPUTY CLERK:     Court, all rise.     Jury in.

 5        (Jury in at 11:31 a.m.)

 6        DEPUTY CLERK:     Please remain standing.      Jurors remain
 7   standing.   Everybody else may be seated.

 8        Madame Clerk.

 9        COURT CLERK:     Thank you.
10        Good morning, ladies and gentlemen.         This is the courtroom
11   of Judge Coffey.    Will all members of the jury panel please

12   raise your right hand?
13                                      JURY, SWORN

14        COURT CLERK:     Please be seated.

15        Ladies and gentlemen, this is a trial of the Commonwealth
16   v. Leon Campbell, also known as a Leonitus Jabir Bey.           Mr. Bey,

17   of Lowell Massachusetts, is accused of carrying a dangerous

18   weapon, negligent operation of a motor vehicle, unlicensed

19   operation of a motor vehicle, resisting arrest, and failure to

20   stop for police.

21        The defendant has entered a plea of not guilty to the

22   charges.

23        MR. BEY:    Now, Judge, I --

24        COURT CLERK:     Mr. Campbell, a.k.a. Mr. Bey, please stand

25   and face the jury pool --

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 40 of 259



                                                                               40

 1          MR. BEY:   But --

 2          COURT CLERK:    -- and introduce yourself to the jury.

 3          MR. BEY:   I did not enter a plea of not guilty.
 4          THE COURT:   Sir, that's just procedural.      Otherwise, we

 5   can't have a trial, so just listen to what she's saying.

 6          MR. BEY:   How you guys doing?     I'm Leonitus Jabir Bey.
 7          Salam.   Hello.    Hi.   All the languages I know how to greet

 8   in.    Try to make this as quick as possible, because I know we

 9   all got things to do.
10          THE COURT:   All right.     Thank you, sir.
11          COURT CLERK:    Please be seated.

12          The Commonwealth is represented by Assistant District
13   Attorney DeVoe.

14          Please stand and introduce you to the jury pool.

15          MR. DEVOE:   Good morning, ladies and gentlemen of the jury.
16   My name is Tucker DeVoe, and I'm the assistant district attorney

17   in this case.

18          COURT CLERK:    Ladies and gentlemen, there will be a number

19   of witnesses called in this case.

20          Witnesses, as your name is called, please stand and face

21   the jury pool.

22          Officer David Pender, Lowell Police Department.

23          DEPUTY CLERK:     Officer Pender, come this way.     Stand right

24   here next to me so they can see.        Officer Pender.    Thank you,

25   sir.

                     AEQUUM LEGAL TRANSCRIPTION SERVICES
                                  480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 41 of 259



                                                                                41

 1        COURT CLERK:     Officer Kyle Griffin, Lowell Police

 2   Department.

 3        DEPUTY CLERK:     Officer Griffin, stand here, briefly.
 4        Can everybody see him okay?         Thank you.

 5        COURT CLERK:     India Nasciemento, Lowell, Massachusetts.

 6        DEPUTY CLERK:     Ma'am, you can step up here and just face
 7   the jury pool?    Thank you.

 8        COURT CLERK:     Akif Bey, Lowell, Massachusetts.

 9        DEPUTY CLERK:     Mr. Bey.   Sir.
10        THE COURT:    Good morning again, ladies and gentlemen.         I'm
11   now going to pose some questions to all of you as prospective

12   jurors, and I asked you to listen carefully to each of the
13   questions, and if your answer to a specific question is a "yes",

14   please raise your hand with your juror number in the hand so

15   that the court officer, the clerk, and myself may see it and
16   record your juror number responding to each specific question.

17        Question one, are any of you related to the defendant?           Do

18   any of you know the defendant, either of the lawyers, or any of

19   the witnesses in this case?

20        No affirmative response.

21        Do any of you have an interest or stake of any kind in this

22   case?

23        No affirmative response.

24        To the extent that you have heard anything about this case,

25   have any of you expressed or formed any opinions about it?

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 42 of 259



                                                                          42

 1        No affirmative response.

 2        Are any of you aware of any bias or prejudice that you have

 3   towards either the defendant or the prosecution?
 4        No affirmative response.

 5        Do any of you not understand that in a criminal case, the

 6   defendant is presumed innocent until proven guilty?
 7        No affirmative response.

 8        Do any of you not understand that the prosecution has the

 9   burden of proving that the defendant is guilty beyond a
10   reasonable doubt and that the defendant does not have to present
11   any evidence on his behalf?

12        No affirmative response.
13        And finally, do any of you know of any reason why you would

14   not be impartial in this case and be able to render a true and

15   just verdict based solely on the evidence and the law?
16        No affirmative response.

17        Okay.

18        COURT CLERK:     Mr. Bey, can you please stand?

19        Sir, you are placed at the bar on these good jurors whom I

20   shall call are to pass between the Commonwealth and you upon

21   your trial.    If you should object to any of the jurors, you will

22   do so after their numbers are called and before they are sworn.

23   You have the right to challenge two of the jurors without giving

24   any reason therefore and as many more as you have good cause to

25   challenge.

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 43 of 259



                                                                           43

 1          You may be seated.     Thank you.

 2          THE COURT:   Could I see Mr. Bey and Attorney DeVoe at

 3   sidebar?
 4          (Sidebar commenced at 11:36 a.m.)

 5          THE COURT:   Mr. Bey, before I put them in the box, I just

 6   want to call them up individually.         I want to make sure they
 7   heard all my questions and understood all of my questions,

 8   because sometimes they don't.        Okay.

 9          (Sidebar concluded at 11:36:46 a.m.)
10          COURT CLERK:   Ladies and gentlemen of the jury, as I call
11   your numbers, please answer "here" and please approach sidebar.

12          Juror Number 17.
13          That juror is present, for the record.

14          (Sidebar commenced at 11:37 a.m.)

15          THE COURT:   All right.     Good morning, ma'am.
16          JUROR NUMBER 17:     Good morning.

17          THE COURT:   I just want to make sure you heard all of my

18   questions, you understood all of my questions.

19          JUROR NUMBER 17:     Yes.

20          THE COURT:   Is there anything about these particular

21   charges in this case where you don't think you could be fair and

22   impartial to all sides?

23          JUROR NUMBER 17:     No.

24          THE COURT:   All right.     Ma'am, you can take seat number

25   one.

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 44 of 259



                                                                               44

 1        (Sidebar concluded at 11:37 a.m.)

 2        COURT CLERK:     Juror Number 17, please take seat number 1 in

 3   the jury box.
 4        DEPUTY CLERK:     Right this way.

 5        COURT CLERK:     Juror Number 18, please approach sidebar.

 6        DEPUTY CLERK:     Watch your step.
 7        COURT CLERK:     Number 18 is present.

 8        (Sidebar commenced at 11:37 a.m.)

 9        THE COURT:    Good morning, ma'am.       I just want to make sure
10   you heard my questions and you understood all of my questions.
11   And you've heard with the allegations in this case are.              Is

12   there anything about those allegations where you do not think
13   you could be fair and impartial to both sides?

14        JUROR NUMBER 18:     No.

15        THE COURT:    All right.    All right.     Ma'am, you can take
16   seat number 2.

17        (Sidebar concluded at 11:37:56 a.m.)

18        COURT CLERK:     Juror Number 18, please take seat number 2 in

19   the jury box.

20        DEPUTY CLERK:     Watch your step, ma'am.

21        COURT CLERK:     Juror Number 20.     Present.   Please approach

22   sidebar.

23        DEPUTY CLERK:     Right this way, ma'am, okay.

24        (Sidebar commenced at 11:38 a.m.)

25        THE COURT:    Good morning, ma'am.

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 45 of 259



                                                                             45

 1        JUROR NUMBER 20:      Good morning.

 2        THE COURT:    I just want to make sure you heard my questions

 3   and you understood all of my questions.
 4        JUROR NUMBER 20:      I do heard, but I cannot hear this ear --

 5        THE COURT:    Okay.

 6        JUROR NUMBER 20:      -- so I have to get it all.
 7        THE COURT:    Okay.    And what -- which questions didn't you

 8   understand?

 9        JUROR NUMBER 20:      The last one.    What is it that you said?
10        THE COURT:    The last one is: is there any other reason why
11   you don't think you would be able to sit as a jury on this case

12   and render a fair and impartial verdict based solely on the
13   evidence and the law?

14        JUROR NUMBER 20:      Still, I didn't understand it, Your

15   Honor.
16        THE COURT:    Okay.    Okay.   Let me rephrase it.

17        Do you think there's any reason why you don't think you

18   could sit as a juror on this case and be able to render a fair

19   and just verdict based solely on the evidence and the law?

20        JUROR NUMBER 20:      I don't have problem with that, but I

21   have other financial problem.

22        THE COURT:    Okay.

23        JUROR NUMBER 20:      I do -- I do work, okay.

24        THE COURT:    Yeah.

25        JUROR NUMBER 20:      I don't, but I cannot have everything.

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 46 of 259



                                                                               46

 1   My husband is disabled.

 2        THE COURT:    Okay.

 3        JUROR NUMBER 20:       And so my income to help if I stay away
 4   two, three days then I --

 5        THE COURT:    Okay.

 6        JUROR NUMBER 20:       -- cannot do that.
 7        THE COURT:    All right.       This is a case that should be

 8   finished today.

 9        JUROR NUMBER 20:       Today.    Okay.
10        THE COURT:    Okay.     And is there anything else you want to
11   tell me?

12        JUROR NUMBER 20:       I have the problem of my left ear.
13        THE COURT:    Okay.

14        JUROR NUMBER 20:       Sometimes I cannot --

15        THE COURT:    Would it be helpful to you --
16        JUROR NUMBER 20:       -- hear what you say.

17        THE COURT:    -- if you do get seated as a jury, if we put --

18   if we have the -- we have some devices that you can use to

19   amplify.   Would that make it easier for you?

20        JUROR NUMBER 20:       Probably.

21        THE COURT:    Okay.     All right.    We might be able to do that

22   for you.

23        JUROR NUMBER 20:       Okay.

24        THE COURT:    All right.       So you can take -- now you can take

25   seat number 3.    Oh, no.     You keep that.

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 47 of 259



                                                                               47

 1        JUROR NUMBER 20:      Okay.

 2        (Sidebar concluded at 11:39 a.m.)

 3        COURT CLERK:     Juror Number 20, please take seat number 3 in
 4   the jury box.

 5        Juror Number 22.

 6        DEPUTY CLERK:     Watch your step.
 7        COURT CLERK:     Present.     Please report to sidebar.

 8        (Sidebar commenced at 11:40 a.m.)

 9        THE COURT:    Good morning.      I just want to make sure you
10   heard my questions and you understood all of my questions.           Is
11   there anything that you've heard about the allegations in this

12   complaint, is there anything about those allegations that would
13   make it difficult for you to be fair and impartial to both

14   sides?

15        JUROR NUMBER 22:      No.
16        THE COURT:    Okay.    You can take seat number 4.

17        (Sidebar concluded at 11:40 a.m.)

18        COURT CLERK:     Please take seat number 4 in the jury box.

19        Juror Number 1, please approach sidebar.

20        (Sidebar commenced at 11:40 a.m.)

21        THE COURT:    Good morning again, ma'am.       I just want to make

22   sure you heard my questions and you understood all of the

23   questions.   Now you've heard what the allegations in this

24   complaint are.    Is there anything about those allegations, or

25   anything else, that you don't think you could be fair and

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 48 of 259



                                                                              48

 1   impartial to both sides in this case?

 2        JUROR NUMBER 1:     No.    The first cop, he's, like, I went to

 3   school in Ojai, and I believe that he was the police officer
 4   that’s always been there, so I do recognize him for many years.

 5        THE COURT:    Okay.   And was he the resource officer there?

 6   Or whatever you call it.
 7        JUROR NUMBER 1:     I'm not sure --

 8        THE COURT:    All right.     Do you know --

 9        JUROR NUMBER 1:     -- what his title was.
10        THE COURT:    Do you know him?
11        JUROR NUMBER 1:     I don't know him personally, no.

12        THE COURT:    Okay.   Now the fact that he was in the school
13   where you -- he was the officer in the school, would that affect

14   your ability to be fair and impartial?

15        JUROR NUMBER 1:     No.
16        THE COURT:    Okay.   All right.

17        And it says you were a victim of a crime.          Does that have

18   any bearing on whether or not you could be fair and impartial

19   and render a verdict based solely on what you see and hear in

20   the courtroom today?

21        JUROR NUMBER 1:     I don't know.

22        THE COURT:    Okay.   All right.     Okay.   Why don't you just

23   have a seat, and I'll deal with that.

24        Given her response that she's unsure, I don't think should

25   be a fair and impartial juror, so I'm going to strike her for

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 49 of 259



                                                                            49

 1   cause.   Okay.   Unless you have an objection to that.

 2        MR. BEY:    I mean, she's probably one of the closest to my

 3   own peers.   That would be my only objection.
 4        THE COURT:    All right.    Would you -- but do you think she'd

 5   be fair and impartial to you in this case?

 6        MR. BEY:    Well I don't know why she couldn't be.
 7        THE COURT:    Pardon me?

 8        MR. BEY:    I'd place her.

 9        THE COURT:    Okay.
10        All right.    Come here, ma'am.
11        All right.    So, ma'am, do you think you could be fair and

12   impartial in this case, given your prior history, and just
13   decide the facts in the case?       And you said you don't think so,

14   and some people say they don't think so and they really mean yes

15   or no.
16        JUROR NUMBER 1:     I just don't know.      Like, I work in a

17   restaurant, and I serve a lot of cops.        I'm a bartender, and I

18   just know that, like, they are friends, and I just don't know --

19   like, the relationship they have, I don't think they would go

20   against each other.

21        THE COURT:    So would you tend to believe the testimony of a

22   police officer over that of a civilian witness solely because

23   that person was a police officer?

24        JUROR NUMBER 1:     I don't know.     I guess it depends on the

25   case.

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 50 of 259



                                                                              50

 1        THE COURT:    Okay.   So you'd be willing to sit and here the

 2   facts of the case before you make that decision?

 3        JUROR NUMBER 1:     Yeah.
 4        THE COURT:    Okay.   All right.     So, ma'am, you can take seat

 5   number 5.

 6        (Sidebar concluded at 11:43 a.m.)
 7        COURT CLERK:     Please take seat number 5 in the jury box,

 8   ma'am.

 9        Juror Number 6, please approach sidebar.
10        (Sidebar commenced at 11:43 a.m.)
11        THE COURT:    Good morning, again.

12        JUROR NUMBER 6:     Good morning.
13        THE COURT:    I just want to make sure you heard my questions

14   and you understood all of my questions.

15        JUROR NUMBER 6:     Yup.
16        THE COURT:    Is there anything you know about this case so

17   far where you don't think you can be fair and impartial to both

18   sides?

19        JUROR NUMBER 6:     No.

20        THE COURT:    All right.    Ma'am, you can take seat number 6.

21        (Sidebar concluded at 11:44 a.m.)

22        COURT CLERK:     Juror Number 6, please take a seat in number

23   6 in the jury box.

24        Juror Number 7, please approach sidebar.

25        (Sidebar commenced at 11:44 a.m.)

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 51 of 259



                                                                               51

 1        THE COURT:    Good morning.     I just want to make sure you

 2   heard my questions and you understood all of my questions.

 3        JUROR NUMBER 7:     Yes.
 4        THE COURT:    Is there anything you know about this case so

 5   far where you don't think you could be fair and impartial to

 6   both sides?
 7        JUROR NUMBER 7:     No, sir.

 8        THE COURT:    Okay.   I understand you -- is it you or your

 9   brother had a prior, and you had an old juvenile.
10        JUROR NUMBER 7:     Juvenile, yeah.     It was dismissed.
11        THE COURT:    All right.    And your experience and your

12   relationship with your brother, would that affect your ability
13   to be fair and impartial?

14        JUROR NUMBER 7:     I don't believe so.

15        THE COURT:    All right.    Sir, you can take seat number 7.
16        (Sidebar concluded at 11:44 a.m.)

17        COURT CLERK:     Juror Number 7, please take seat number 7 in

18   the jury box.

19        (Sidebar commences at 11:44 a.m.)

20        THE COURT:    So this is just for cause.       Juror Number 7 will

21   be seated (indiscernible) for cause.

22        MR. DEVOE:    I'm a bit concerned as to Juror Number 20,

23   but --

24        THE COURT:    Yeah.

25        MR. DEVOE:    Okay.

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 52 of 259



                                                                                  52

 1        THE COURT:    Let me put on the record why.        So after Mr. Bey

 2   raised the issue that he thought that that was a juror of his

 3   peers, and I asked her additionally, and I put the question to
 4   her: do you think you could believe the testimony of a police

 5   officer more so based solely on the fact that they had a

 6   position as a police officer.       And she responded to the effect
 7   that she could, it would depend on the case.         So based on her

 8   open-mindedness just to think before she reacted, I do find her

 9   fair and impartial.
10        MR. DEVOE:    Okay.   Sorry, and the other one is Juror 20.
11   She's seated in seat number 3.       She has a hearing problem.

12        THE COURT:    Oh, the hearing problem.       Oh, that one.      Okay.
13   Nothing about what she said would make her not be fair and

14   impartial.   We can alleviate the hearing situation.

15        The ones sitting in the box right now, do you have any
16   challenges just for cause?

17        MR. BEY:    No.

18        THE COURT:    No.   Okay.

19        All right.    So what I'll do is we'll go to the

20   peremptories.    So, Attorney DeVoe, you get two, you get two.

21   The Commonwealth goes first.      You don't have to use both two,

22   and you don't have to do it all as the same time.          You can

23   challenge one.    And I will bring the replacement in before I ask

24   you if you have another one.      Okay?

25        MR. DEVOE:    I have no challenges at this time.

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 53 of 259



                                                                               53

 1        THE COURT:    Okay.   So we have a jury panel.       I'll just ask

 2   you on the record if you're content.

 3        COURT CLERK:     Judge, I just (indiscernible) respect to the
 4   hearing devices.    The (indiscernible).      I did get those

 5   downstairs, but I just might need time.

 6        THE COURT:    Okay.   We can take some time to get them.
 7        COURT CLERK:     Yeah, I can get it set up.

 8        THE COURT:    Okay.   All right.     Okay.

 9        (Sidebar concluded at 11:46 a.m.)
10        THE COURT:    So, Attorney DeVoe, is the Commonwealth
11   content?

12        MR. DEVOE:    The Commonwealth is content, Your Honor.
13        THE COURT:    And, Mr. Bey, is the defendant content?

14        MR. BEY:    The defendant is content, My Honor.

15        THE COURT:    All right.    We have a jury.
16        So for the remaining members of the venire, I just want to

17   take you for your participation in the selection of this

18   particular case.    I'm going to ask that you go with the court

19   officer who will bring you to your next assignment for the day.

20        DEPUTY CLERK:     All rise.    Remaining jurors, grab your

21   belongings and follow me, please.

22        All rise.

23        (Remaining perspective jurors dismissed)

24        COURT CLERK:     You may be seated.

25        (Pause)

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 54 of 259



                                                                                 54

 1        COURT CLERK:     Can you hear, ma'am?

 2        JUROR NUMBER 20:     Yes.

 3        COURT CLERK:     Thank you.
 4        Do you want me to swear them in?

 5        Members of the jury, please stand and raise your right

 6   hand.
 7                                      JURY, SWORN

 8        COURT CLERK:     Members of the jury, hearken to the

 9   complaint.   As to Docket Number 1911CR365, Trial Court of
10   Massachusetts, District Court Department, Lowell Division.           Leon
11   J. Campbell, also known as Leonitus Jabir Bey, of 109 4th Ave,

12   Apartment 1 in Lowell, as to a complaint issued on January 23rd
13   of 2019, for date of offense of January 22nd, 2019, in the town

14   and city of Lowell, by the Lowell Police Department.

15        The defendant is charged with carrying a dangerous weapon.
16   That on January 22, 2019, he did carry on his person, or carry

17   on a person or under his control, in a vehicle, or when arrested

18   on a warrant for an alleged crime, or while committing a breach

19   or disturbance of the public peace, was armed or did have on his

20   person or and his control, in a vehicle, a dangerous weapon to

21   wit an 18-inch machete, not being authorized to do so.

22        He's charged also with negligent operation of a motor

23   vehicle.   That on January 22nd, 2019, he did operate a motor

24   vehicle upon a public way, or in a place to which the public has

25   the right of access, or in a place to which members of the

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 55 of 259



                                                                                 55

 1   public have access as invitees or licensees, negligently, so

 2   that the lives or safety of the public might be in danger.

 3        He's charged with unlicensed operation of a motor vehicle.
 4   That on January 22nd, 2019, not being duly licensed or otherwise

 5   accepted by law, did operate a motor vehicle on a way as defined

 6   in General Laws, Chapter 90, Section 1.
 7        Charge with resisting arrest.        That on January 22nd, 2019,

 8   did knowingly prevent, or attempt to prevent, a police officer,

 9   who was acting under the color of his or her official authority,
10   from affecting an arrest by using or threatening to use physical
11   force or violence against a police officer or another, or using

12   some other means which created a substantial risk of causing
13   bodily injury to such police officer or another.

14        Last, he's charged with failing to stop for police.             That

15   on January 22nd, 2019, while operating or in charge of a motor
16   vehicle, did refuse or neglect to stop when signaled to stop by

17   a police officer who wasn't --

18        DEPUTY CLERK:     I don't want to interrupt, but this -- Juror

19   Number 3.   Is it not on?

20        (Pause)

21        DEPUTY CLERK:     So this device, Judge, is not working, but I

22   think we have supplemental --

23        THE COURT:    Okay.

24        THE DEPUTY CLERK:      So we'll just have to --

25        THE COURT:    All right.    We'll just have to, just take a

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 56 of 259



                                                                            56

 1   brief -- everybody stay in their respective spots --

 2        DEPUTY CLERK:     Yeah.

 3        THE COURT:    -- and we'll get a replacement.        Okay.
 4        (pause)

 5        DEPUTY CLERK:     All right.    Your Honor, batteries are

 6   helpful.
 7        (pause)

 8        COURT CLERK:     Ma'am, can you hear me?

 9        JUROR NUMBER 20:     Yes, ma'am.
10        COURT CLERK:     You can.
11        Your Honor, would you like to start from the top with

12   respect to the charges?
13        THE COURT:    No, just at what point?       You should read the

14   charges again.    Okay.

15        COURT CLERK:     I'll reread the charges.
16        So the defendant, as I've indicated, has been charged with

17   the following:

18        Carrying a dangerous weapon.       That on January 22nd, 2019,

19   he did carry on his person, or carry on his -- on his or her

20   person or under his or her control, in a vehicle, or when

21   arrested upon a warrant for an alleged crime, or while

22   committing a breach or disturbance of the public peace, was

23   armed with or did have on his person or under his control in a

24   vehicle, a dangerous weapon, to wit an 18-inch machete, not

25   being authorized by law to do so.

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 57 of 259



                                                                                 57

 1        He is charged with negligent operation of a motor vehicle.

 2   That on January 22nd, 2019, he did operate a motor vehicle upon

 3   a way, or in a place to which the public has the right of
 4   access, or in a place to which members of the public have access

 5   as invitees or licensees negligently so that the lives or safety

 6   of the public might be in danger.
 7        Charged with unlicensed operation of a motor vehicle.           That

 8   on January 22nd, 2019, not being duly licensed or otherwise

 9   accepted by law, did operate a motor vehicle on a way defined by
10   Chapter 90, Section 1.
11        He's charged with resisting arrest.         That on January 22nd,

12   2019, he did knowingly prevent, or attempt to prevent, a police
13   officer, as defined under Chapter 68, Section 32-B, who was

14   acting under the color of his or her official duty or authority

15   from affecting an arrest by using or threatening to use physical
16   force or violence against a police officer or another, or using

17   some other means which created a substantial risk of causing

18   bodily injury to such police officer or another.

19        Lastly, he is accused of failure to stop for police.            That

20   on January 22nd, 2019, while operating or in charge of a motor

21   vehicle, did refuse or neglect to stop when signaled to stop by

22   the police officer, who was in uniform, who displayed his or her

23   badge conspicuously on the outside of his or her outer garment.

24        The complaint is signed by Officer Ragene (phonetic) from

25   the Lowell Police Department and sworn to by First Assistant

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 58 of 259



                                                                               58

 1   Clerk Janice Carroll on January 23rd, 2019.

 2        On these complaints, the defendant has pled that he is not

 3   guilty and for trial, therefore, places himself on the country,
 4   which country you are.     You are now sworn to try the issue.       If

 5   he is guilty, you will say so.       If he's not guilty, you will say

 6   so and no more.
 7        Members of the jury, hearken to the evidence.

 8        THE COURT:    Now, members of the jury, I'm about to make

 9   some general remarks to introduce you to the trial in this case
10   and to acquaint you with some of the general legal principles
11   that will control throughout this trial in your deliberations.

12        Now these remarks are not a substitute for the more
13   detailed instructions on the law that I will give you at the

14   conclusion of the trial before you retire to consider your

15   verdict.
16        Now you heard the clerk introduce or recite to you the

17   complaint in this case.      Now you should understand that the

18   complaint is just a piece of paper.        It is not, itself, evidence

19   of any guilt.    It is merely a formal manner of accusing a person

20   of a crime in order to bring him to trial.         You must not draw

21   any inference of guilt from this complaint or the fact that the

22   defendant has been formally charged.

23        Now in any criminal case, the defendant is presumed to be

24   innocent unless he is proven guilty beyond a reasonable doubt.

25   Now the law requires the prosecutor, who we sometimes referred

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 59 of 259



                                                                                  59

 1   to as the Commonwealth, to prove the defendant is guilty beyond

 2   a reasonable doubt.     The law does not require the defendant to

 3   prove his innocence or to produce any evidence at all.
 4        Now at the end of the trial, you must find the defendant

 5   not guilty unless the Commonwealth has proved to you beyond a

 6   reasonable doubt that the defendant has committed these offenses
 7   for which he is charged.

 8        Now the trial will proceed in the following order:

 9        First, the attorney for the Commonwealth and the defendant
10   will have an opportunity to present opening statements.              After
11   the assistant district attorney makes his opening statement for

12   the prosecution, the defendant may choose to make an opening
13   statement immediately, may postpone doing so until later, or may

14   decide not to do one at all, since the entire burden of proof is

15   always on the Commonwealth.
16        Now the opening statements are not evidence.          They are

17   somewhat like roadmaps which the parties are going to explain to

18   you what they expect to lie ahead.

19        Next, the prosecution will introduce evidence in support of

20   the charges in the complaint.

21        After that, the defendant may present evidence on his

22   behalf if he wishes to do so, but he is obliged to do no such

23   thing.   Remember, the burden of proof is always on the

24   Commonwealth to prove the defendant guilty.         The law does not

25   require the defendant to prove his innocence or to produce any

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 60 of 259



                                                                             60

 1   evidence.

 2        Now after all of the evidence, each side will have an

 3   opportunity to offer you arguments about what conclusions you
 4   might draw from the evidence.       Again, the closing arguments,

 5   just like the opening statements, are not evidence.

 6        And finally, after all the evidence and the attorney's
 7   arguments, I will instruct you in detail on the principles of

 8   law which you are to apply in your deliberations when you retire

 9   to consider your verdict.
10        Your verdict must be unanimous.        All six deliberating
11   jurors must agree on the verdict.

12        Now my responsibility in this case is just to see that the
13   case is tried in the way that is orderly, fair, and efficient.

14   It is also my function to decide any questions of law that may

15   come up during the course of the trial and to instruct you on
16   the law that applies in this case.        It is your duty to accept

17   the law as I state it to you.

18        Your function is to determine the facts, and you are the

19   sole and exclusive judges of those facts.         You alone determine

20   what evidence to believe, how important any evidence is that you

21   do believe, and what conclusions all the believable evidence

22   leads you to.

23        You'll have to consider and weigh the testimony of all the

24   witnesses who will appear before you, and you alone will

25   determine whether to believe any witness and to the extent to

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 61 of 259



                                                                               61

 1   which you believe any witness.       It is part of your

 2   responsibility to resolve any conflicts in testimony that may

 3   arise during the course of the trial and to determine where the
 4   truth lies.    Ultimately, you must determine whether or not the

 5   Commonwealth has proved the charges in the complaint beyond a

 6   reasonable doubt.
 7        Now you must decide this case based solely on the evidence

 8   that is presented in this courtroom.        This would include the

 9   sworn testimony of any witnesses and any exhibits that are
10   admitted into evidence.      Questions from the parties to the
11   witnesses, no matter how artfully phrased, are not evidence.

12   Only the answers you received from the witnesses who are
13   testifying under oath are evidence.

14        During the course of the trial, the parties may object to

15   questions or statements that may not be admissible under our
16   rules of evidence.     That is their responsibility, and you should

17   not look negatively in any way on any party who makes any such

18   objection.

19        If I agree with an objection to a question, the term I will

20   use is "sustained".     You are to disregard that question, and you

21   are not to speculate as to what the answer might have been.          In

22   the same way, you are to disregard any evidence that I tell you

23   is stricken from the record.

24        If I reject or overrule an objection, I will permit the

25   witness to answer, and you may consider that answer.           However,

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 62 of 259



                                                                                62

 1   you are not to give that answer any more weight than you would

 2   have had no objection been made.

 3        Now if it becomes necessary during the course of the trial
 4   to communicate with me, you may send me a signed note through

 5   the court officer, but during the case, you may not communicate

 6   with any of the parties, the witnesses, or the defendant.            And
 7   until this case is submitted to you after my final instructions,

 8   you must not discuss this case with anyone, not even with your

 9   fellow jurors.    Discussions can lead to conclusions being drawn
10   or positions been taken prematurely, and fairness requires you
11   to keep an open mind about everything until your deliberations.

12        As I told you, you may only consider evidence presented in
13   this courtroom.    You may not conduct any investigation on your

14   own or engage in any research on the law that you think applies

15   this case.   You may not use any outside electronic devices to
16   learn things outside of what is presented in this courtroom.

17        Now you have been chosen precisely because you are

18   impartial.   As soon as you take on the role of an investigator,

19   you become an advocate, and you lose your ability to be

20   impartial.   I know that you will try this case according to the

21   oath you have taken as jurors which you promised you would well

22   and truly try the issue between the Commonwealth and the

23   defendant according to the evidence.        If you follow that oath

24   and try the issues without fear or prejudice, bias or sympathy,

25   you will arrive at a true and just verdict.

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 63 of 259



                                                                                63

 1        And before we begin, I just want to -- if anybody during

 2   the course of the trial cannot hear anybody, including the

 3   witnesses, just raise your hand and let us know.          If anybody
 4   becomes uncomfortable during the course of the trial, raise your

 5   hand, we can take a break or stretch.

 6        And also, as far as the schedule goes, we will go until 1
 7   o'clock.   We will then break from 1:00 to 2:00, and start again

 8   at 2 o'clock, and probably go until about 4 o'clock this

 9   afternoon.
10        So with that, we will begin the trial with the opening
11   statements of Commonwealth.

12        Attorney DeVoe.
13        MR. DEVOE:    Thank you, Your Honor.

14                         COMMONWEALTH’S OPENING STATEMENT

15        MR. DEVOE:    Ladies and gentlemen of the jury, in this case
16   the defendant, who is right there, repeatedly acted without

17   necessary care or respect for the law and authority.

18        This case began on January 22nd of this year, here in

19   Lowell, Massachusetts, at about 6:00-6:15 in the evening.            It

20   was cold, the sun had gone down, as it does in the winter at

21   that early hour, and this case begins with the defendant driving

22   his car down Mammoth Road in Lowell, Massachusetts.          He was in a

23   gray pickup truck.

24        You'll hear testimony of Officer David Pender of the Lowell

25   Police Department who saw the defendant driving his pickup

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 64 of 259



                                                                                  64

 1   truck.    The defendant was in his pickup truck in the left lane

 2   on Mammoth Road going outbound from Global, where it's a left

 3   turn only lane.    When the light went green, instead of going
 4   left, the defendant went straight, cutting off several cars

 5   almost causing an accident.      This brought the defendant and his

 6   vehicle to the attention of Officer Pender.
 7        You'll hear Officer Pender testify having then turned on

 8   his lights and sirens and follow the defendant's vehicle.            The

 9   defendant did not stop for Officer Pender.         Instead, he
10   continued outbound on Mammoth Road, swerving into the opposite
11   lane of traffic to go around other cars and avoid Officer

12   Pender.   He did this for several hundred feet, swerving into the
13   other lane, and then back into his appropriate lane.

14        Officer Pender then observed the defendant take a right

15   onto 4th Avenue, continue not to stop for the police officer,
16   and go on for several hundred more feet.         All this time, the

17   officer had his lights and sirens on his marked cruiser on.

18        Officer Pender will tell you how eventually the defendant

19   parked his vehicle at 109 4th Avenue.        Officer Pender then

20   parked his cruiser and approached the vehicle.          He approached

21   the vehicle and tried to get the defendant's attention through

22   the window.    The defendant did not respond, did not roll down

23   the window, did not open his door.

24        The defendant wasn't the only person in the vehicle.            While

25   the defendant was driving it, Manny Chico Smith (phonetic) was a

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 65 of 259



                                                                                  65

 1   passenger, two people in the vehicle.

 2        You'll hear from Officer Pender that at some point he

 3   opened the door so that he could speak with the defendant and
 4   told him that he was going to be placed under arrest.           Instead

 5   of exiting the vehicle, the defendant stayed in the vehicle, and

 6   the passenger, Chico Smith, stepped out of the vehicle, came
 7   around to Officer Pender's side.       Officer Pender will describe

 8   the scene to you, how the defendant is right in front of him,

 9   still in the pickup truck refusing to get out, and Mr. Smith as
10   to the side, right next to him.
11        During this interaction, Officer Pender will also describe

12   to you how he saw the defendant reaching for something in the
13   center console.    The officer couldn't see what at the time.

14        Officer Pender will describe to you that he thought the

15   situation was getting out of hand.        He took out his Taser and
16   pointed it at Mr. Smith in order to get him to back off.             While

17   his attention was focused on Mr. Smith, instead of backing off,

18   Mr. Campbell slapped the Taser out of his hand, landing on the

19   ground underneath pickup truck.

20        At this moment, Officer Pender will describe to you what he

21   was thinking, what he was feeling.        He had to use force to

22   control the situation.     He punched the defendant in order to get

23   control of him.    He pushed off Mr. Smith.       And at this point,

24   you'll also hear the testimony of Officer Kyle Griffin, who

25   arrived on the scene and was able to pull back on Mr. Smith and

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 66 of 259



                                                                               66

 1   restrain him.    Officer Pender was then able to get the defendant

 2   out of the car.

 3        All during this time, Mr. Smith and the defendant were
 4   yelling at the officers, shouting at them, causing an uproar

 5   situation.   Eventually, people come from outside of the houses

 6   and the surrounding area to look on the scene, but the officers
 7   were able to successfully restrain both individuals and place

 8   the defendant under arrest.

 9        Officer Pender then searched the vehicle, and near where
10   the defendant was reaching, towards the center console, he found
11   an 18-inch long machete.      Again, it’s January 22nd, it's cold,

12   it's winter.
13        This case has five different charges.         I ask that you

14   listen closely to the evidence.       Each offense will be found in

15   that evidence, like charge of failure to stop for a police
16   officer, negligently operating a motor vehicle so as to endanger

17   the public, unlicensed operation of a motor vehicle.

18        After the defendant was booked, they searched his license

19   and you'll find, indeed, it was suspended by the Commonwealth of

20   Massachusetts, and the evidence will show that it was suspended

21   and that suspension had been mailed to the defendant.           That he

22   did so on a public way, Mammoth Road in Massachusetts, that the

23   defendant resisted arrest, which is the fourth charge, and that

24   he was carrying a dangerous weapon, that 18-inch machete, during

25   the winter, while he was under arrest for these offenses.

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 67 of 259



                                                                                67

 1        At the close of the trial, I will come back to you and ask

 2   that you find the defendant guilty on all five counts.

 3        Thank you.
 4        THE COURT:    Thank you, Attorney DeVoe.

 5        Mr. Bey, do you wish to give an opening now?

 6        MR. BEY:    Yup.
 7        THE COURT:    All right.

 8                            DEFENDANT’S OPENING STATEMENT

 9        MR. BEY:    Hello, Jury.    How you guys doing today?       I'm
10   Leonitus Jabir Bey, no a.k.a.       That straw man name is a birth
11   certificate, contractual agreement that they usually don't tell

12   any of us about.    We all know that schools aren't really
13   teaching us that, right?      So my thing is --

14        I mean, can I say what I want to say now?          Or should I save

15   it for --
16        THE COURT:    Why don't we come up?

17        (Sidebar commenced at 12:07 p.m.)

18        MR. BEY:    This is just my opening statement?

19        THE COURT:    Hold on.     Yeah.   Yeah.   It's just your opening

20   statement, so it's not closing argument.         It's really, like,

21   what you expect you'll draw out from the evidence, okay?

22        MR. BEY:    Okay.

23        (Sidebar concluded at 12:08 p.m.)

24        MR. BEY:    Okay.    Granted, his job is to make me look like

25   what Hillary Clinton likes to call the super bad, I'm supposed

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 68 of 259



                                                                                   68

 1   to be like someone dangerous, a killer, whatever, according to

 2   them.

 3        Driving down Mammoth Road, a street this wide, swerving
 4   throughout the thing, but we'll find out from these so-called

 5   officers if there was any call in about any car that would be

 6   kind of dangerous.     We'll ask the necessary questions.
 7        I won't let them trick us, the people, into believing

 8   anything that flies out of their mouth just so they can go home

 9   and cash their checks and kiss their babies and look for the
10   next potential caller.      That's what they call us, caller.        They
11   can have their fun day with us.       All right.

12        So we'll let the case and the evidence decide, because they
13   have, without a reasonable doubt, to make sure I'm guilty,

14   right?   And what is it, dangerous weapon -- right, dangerous

15   weapon, driving without a license, and everything above.             Which,
16   just so you guys know, I was in this courtroom --

17        THE COURT:    Sir --

18        MR. BEY:    -- two weeks ago --

19        THE COURT:    Sir --

20        MR. BEY:    -- at a trial with --

21        THE COURT:    Mr. Bey --

22        MR. BEY:    -- the same stuff --

23        THE COURT:    Mr. Bey --

24        MR. BEY:    -- that I've already be --

25        THE COURT:    Mr. Bey --

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 69 of 259



                                                                              69

 1        MR. BEY:    -- driving without a license --

 2        THE COURT:    Mr. Bey --

 3        MR. BEY:    -- and everything --
 4        THE COURT:    Mr. Bey --

 5        MR. BEY:    -- and the people found me not guilty.

 6        THE COURT:    Mr. Bey, just keep it --
 7        MR. BEY:    That's all I wanted to say.

 8        THE COURT:    Okay.     All right.   Thank you.

 9        All right.    Attorney DeVoe --
10        MR. BEY:    I already know what you're going to do.
11        THE COURT:    -- you can call your first witness.

12        MR. DEVOE:    Certainly, Your Honor.      I'd like to call
13   Officer David Pender.

14        DEPUTY CLERK:     Officer Pender.

15        (Pause)
16        DEPUTY CLERK:     Just watch your step, Officer.       Be careful

17   stepping up.    Thank you.

18                         DAVID PENDER, WITNESS, SWORN

19        THE COURT:    All right.    Attorney DeVoe.

20        MR. DEVOE:    Thank you, Your Honor.

21                                DIRECT EXAMINATION

22   BY MR. DEVOE:

23   Q    Officer Pender, can you please state your name, and spell

24   your last name for the record?

25   A    Yes.   David Pender, P-E-N-D-E-R.

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 70 of 259



                                                                                   70

 1   Q    And, Officer Pender, are you employed?

 2   A    Yes, I am.

 3   Q    Where do you work?
 4   A    I'm a police officer for the City of Lowell.

 5   Q    How long have you been a police officer for the City of

 6   Lowell?
 7   A    Thirty-three years.

 8   Q    Prior to becoming a police officer, did you attend the

 9   training academy?
10   A    Yes, I did.
11   Q    Where and when was that?

12   A    That was in Needham, Massachusetts.         It was a six-month
13   course.

14   Q    Turning your attention to January 22, 2019 at approximately

15   6 p.m.    Were you working that day?
16   A    Yes, I was.

17   Q    What was your shift and assignment?

18   A    I was assigned to traffic enforcement, and I was in the

19   area of Mammoth Road and Varnum Ave.

20   Q    Were you in a marked police vehicle?

21   A    Yes, I was.

22   Q    Were you in uniform?

23   A    Yes, I was.    Dressed as I am today.

24   Q    At approximately 6 p.m., where were you stationed?

25   A    I was at the corner of Mammoth Road and Varnum Ave.             It's a

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 71 of 259



                                                                          71

 1   public way in the City of Lowell, right in the Pawtucketville

 2   area.

 3   Q    Do you recall the weather and the light on that day and at
 4   that time?

 5   A    Yes.    A little chilly, but it was a normal, clear day.

 6   There was still snow and stuff on the sides of the road, but it
 7   was a clear day.

 8   Q    Had the sun gone down by 6 p.m.?

 9   A    Yes.    It had started to go down, yes.
10   Q    While you were on your patrol, was your attention drawn to
11   any vehicle?

12   A    Yes, it was.
13   Q    What vehicle was it drawn to?

14   A    It was a pickup truck coming over the O'Donnell Bridge

15   headed outbound onto Mammoth Road.
16   Q    And what drew your attention to that vehicle?

17   A    The vehicle was in the left lane.        It took two -- going

18   outbound on the O'Donnell Bridge it's two lanes, right and left.

19   He was in the left lane, which is -- there's several signs, and

20   the road is painted for left turn only.

21   Q    What did you observe that pickup truck do on Mammoth Road,

22   if anything?

23   A    As he was coming across the bridge, like I said, he was in

24   the left lane.    He cut the motor vehicles off that were in the

25   right lane, and then he came straight ahead, so much so that the

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 72 of 259



                                                                               72

 1   vehicles in the right lane had to slam the brakes on so not to

 2   collide.

 3   Q    Approximately how close to other vehicles was this pickup
 4   truck?

 5   A    Well like I said, there's two lanes, so they are probably

 6   two feet apart as they're going across, but as he cut them off,
 7   I would say they came within probably five feet of hitting each

 8   other.

 9        MR. DEVOE:    Your Honor, may I approach?
10        THE COURT:    You may.
11   BY MR. DEVOE:

12   Q    Officer Pender, I'm handing you a document.          If you would
13   please take a look at each of these three photos?

14        (Pause)

15   Q    Officer Pender, did you have a chance to look at those?
16   A    Yes, I did.

17   Q    What do those -- what does that appear to be to you?

18   A    The first --

19   Q    Briefly.

20   A    The first picture right here is coming across the O'Donnell

21   Bridge heading towards Mammoth Road and Varnum Ave.          As you can

22   see, it's painted here with the left turn telling you, you have

23   to turn left there.

24   Q    Are there other images also appearing in the photo?

25   A    The second picture here is on Mammoth Road by 7-Eleven as

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 73 of 259



                                                                          73

 1   you're heading outbound on Mammoth Road heading towards the

 2   Dracut, Mass.

 3        And then do you want me to continue?
 4        The third picture is also Mammoth Road, and it's right by

 5   the McAvinnue School just before you turn right onto 4th Ave.

 6   Q    Are those images fair and accurate representations of
 7   Mammoth Road?

 8   A    Yes, they are.

 9   Q    Did you see the pickup truck that you're describing
10   operating on those sections of Mammoth Road?
11   A    Yes, I did.

12        MR. DEVOE:    Your Honor, I'd like to offer this as Exhibit
13   1.

14        THE COURT:    All right.    Any objection, Mr. Bey?       Any

15   objection, sir?
16        MR. BEY:    No.   No objection.

17        THE COURT:    Okay.   That'll be Exhibit 1, the three

18   photographs.

19        (Commonwealth's Exhibit 1 marked and admitted)

20        MR. DEVOE:    Your Honor, may it be published to the jury?

21        THE COURT:    Yeah, we're going to --

22        (Pause)

23   BY MR. DEVOE:

24   Q    So, Officer, after you saw the pickup truck cut off several

25   vehicles, what did you do next?

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 74 of 259



                                                                              74

 1          THE COURT:    Officer, if you could just put that aside for

 2   now?

 3          THE WITNESS:    Yeah, I will.
 4          THE COURT:    If you need it --

 5          THE WITNESS:    Okay.

 6          THE COURT:    Thank you.
 7   BY MR. DEVOE:

 8   Q      So let me repeat my question.

 9          After you saw the defendant cutoff -- or the vehicle cutoff
10   several other vehicles, what did you do next?
11   A      I activated my blue lights and siren and attempted to pull

12   the motor vehicle over.
13   Q      Did the pickup truck pull over?

14   A      No, it did not.

15   Q      What, if anything, did you observe the vehicle do?
16   A      I stayed behind it with my blue lights and siren trying to

17   get them to pull over.         At that time, he crossed over the solid

18   double yellow lines into the oncoming traffic, went past several

19   motor vehicles, cut back over, continued outbound on Mammoth

20   Road and took a right onto 4th Ave.

21   Q      Is Mammoth Road a public way in Massachusetts?

22   A      Yes, it is.

23   Q      How many times did you observe the pickup truck cross the

24   double yellow lines?

25   A      Just once.

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 75 of 259



                                                                                75

 1   Q    Can you describe the outbound side of Mammoth Road that the

 2   defendant was traveling along?

 3   A    Yeah.   He was traveling -- Mammoth Road and Varnum Ave and
 4   the O'Donnell Bridge is very, very busy intersection, numerous

 5   cars at all times.     As he was going out, like I said, he passed

 6   several motor vehicles that were going on the outbound side, out
 7   by -- oh, excuse me, outbound side, and he crossed over to the

 8   lane coming inbound, and several vehicles had to slam their

 9   brakes on to stop as he went on the wrong side of the road.
10   Then he cut back over onto Mammoth Road.
11   Q    Did the pickup truck ever turn off of Mammoth Road?

12   A    Yes, it did.     It took a right onto 4th Ave.
13   Q    Did you continue to follow that truck?

14   A    Yes, I did.    I had called it in that I was in pursuit of

15   the motor vehicle trying to get it to stop.         I chased him down
16   4th Ave, and he pulled into, I believe it was 109 4th Ave.

17   Q    Can you describe 4th Avenue?

18   A    Numerous dwellings on both sides, houses.          Like I said, you

19   have the McAvinnue School.      As soon as you turn onto it, you

20   have the McAvinnue School there on your left, and then it's all

21   houses on both sides of the road, and it's a two-way street.

22   Q    On Mammoth Road, is it possible for a vehicle to pull over

23   to the side?

24   A    Oh, yes.    Yes, I've stopped numerous cars on the road.

25   Q    On 4th Ave, is it possible for vehicles to pull over to the

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 76 of 259



                                                                          76

 1   side?

 2   A    Yes.   It's a very wide.     Like I said, it's a two-way

 3   street, and there's parking on the side, so it's a very wide
 4   street that at any time he could have pulled over.

 5   Q    And you just testified that the pickup truck eventually

 6   turned into 109 4th Ave.      Is that right?
 7   A    That is correct.

 8   Q    From when you first turned on your blue lights and sirens

 9   until when the pickup truck pulled into 109 4th Ave, can you
10   estimate approximately how great of a distance that was?
11   A    From Varnum Ave to there, I would say probably close to

12   three quarters of a mile to a mile.
13   Q    Were you following the pickup truck the whole time?

14   A    Yes, I was.

15   Q    Were your lights on the whole time?
16   A    Yes, they were.

17   Q    Was your siren on the whole time?

18   A    Yes, it was.

19   Q    Once you observed the vehicle pull into 109 4th Ave, what,

20   if anything, did you do next?

21   A    I pulled behind the motor vehicle, and I exited my motor

22   vehicle and approached the driver of the pickup truck.

23   Q    How many occupants did you observe in the pickup truck?

24   A    There were two individuals inside the pickup truck.

25   Q    Do you see the person who was sitting behind the driver's

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 77 of 259



                                                                             77

 1   seat of the pickup truck sitting in the courtroom today?

 2   A    Yes, I do.

 3   Q    Could you please identify him by an article of clothing?
 4   A    Yes.    The gentleman sitting here at the table with a white

 5   shirt and the red cap on.

 6        MR. DEVOE:    Your Honor, may the record reflect that Officer
 7   Pender identify the defendant?

 8        THE COURT:    The record will so reflect.

 9   BY MR. DEVOE:
10   Q    After you approached the vehicle, what did you do?
11   A    Like I said, I got out of my motor vehicle, and I started

12   to go towards his pickup truck.       And as I was approaching him, I
13   can see him making further gestures inside the vehicle on the --

14   to his right.

15   Q    Can you describe in more detail the gestures you saw?
16   A    Yeah.    It looked as though he was trying to either get

17   something or hide something on the side of him.

18   Q    How, if at all, did you try to get the defendant's

19   attention?

20   A    He would not open up his door or roll down his window, so I

21   tapped on the window.     He refused to acknowledge that I was

22   there.

23   Q    When you say "refuse to acknowledge you were there", what

24   do you -- what do you mean by that?

25   A    He had told me I had no authority whatsoever to talk to

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 78 of 259



                                                                               78

 1   him.

 2   Q      You could hear this through the window?

 3   A      Yes.
 4   Q      At some occasion, was the driver's side door opened?

 5   A      Yes.   I had opened it.

 6   Q      Why did you open the door?
 7   A      I was going to place Mr. Campbell under arrest.

 8   Q      When you say "Mr. Campbell", are you referring to the

 9   defendant?
10   A      Yes.   The gentleman right here.
11   Q      What, if anything, did the defendant say to you?

12   A      Shoved me away, asked me why he was under arrest.         I told
13   him he was being placed under arrest for failure to stop.            He

14   said I had no authority to arrest him and refused to exit the

15   motor vehicle.
16   Q      During this interaction, while you were speaking with him,

17   did you observe him make any other motions or actions?

18   A      Yes.   He kept fidgeting with something on the righthand

19   side of him, between the seats, I believe.

20   Q      Why at that time were you placing Mr. -- or were you

21   placing the defendant under arrest?

22   A      For the failure to stop.

23   Q      So what, if anything, happened next?

24   A      Him and, I believe the other one was Mr. Smith that was in

25   the car with him, just were verbally attacking me and telling me

                     AEQUUM LEGAL TRANSCRIPTION SERVICES
                                  480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 79 of 259



                                                                                  79

 1   I had no authority and no right to pull him over or arrest him

 2   and that he didn't have to get out of the truck.

 3   Q    What did you do in response to his statements that you had
 4   no authority to get -- to get him out of the truck?

 5   A    I told him I was a Lowell police officer and he was being

 6   under arrest for motor vehicle charges.        And he said -- again,
 7   he just continued, him and Mr. Smith, verbally attacking me

 8   saying I had no right and refused -- continued to refuse to get

 9   out of the motor vehicle.      Then, at some point, Mr. Smith came
10   out around the truck towards me.
11   Q    Mr. Smith, the other occupant, exited the vehicle?

12   A    Correct.
13   Q    And how did -- did he identify himself to you as Mr. Smith?

14   A    No.   I came to learn of his name afterwards.

15   Q    So can you describe the scene where after Mr. Smith exited
16   the vehicle where were you, Mr. Smith, and where --

17   A    So they pulled in --

18   Q    -- the defendant was?

19   A    So it was -- 109 is a, it looked like a multitenant

20   apartment building -- house.      He pulled into the driveway.        As I

21   opened the door, I had the car door in front of me.          It was

22   tight quarters and so I had the building immediately against my

23   side there, and then Mr. Smith came around -- came -- got out of

24   the passenger's side, came around the back of the truck and

25   towards me.    So I was now -- had Mr. Campbell in the driver's

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 80 of 259



                                                                             80

 1   seat, Mr. Smith in front of me, because I diverted my attention

 2   towards him, and then the door and the building all -- so I was

 3   pretty much boxed in by them.
 4   Q     Did you attempt to pull the defendant out of the vehicle?

 5   A     At that point, when Mr. Smith came around the side, I had

 6   pulled my Taser out.
 7   Q     And why did you pull your Taser out?

 8   A     I was in fear that I was going to be assaulted at that

 9   point.
10   Q     Okay.   Who, if anyone, did you point the Taser at?
11   A     Mr. Smith.

12   Q     And what happened next?
13   A     I ordered him to stay away, to move back and stay away from

14   me.   At the same time, Mr. Campbell was shoving me from the

15   driver's side seat, and Mr. Campbell had then whacked my hand,
16   knocking the Taser out, and it fell underneath of the truck.

17   Q     At that moment, what do you feel?

18   A     Ready to fight.

19   Q     What, if anything, did you do next?

20   A     I was waiting for backup to come.       I was trying to get Mr.

21   Campbell out of the truck.      I was trying to get Mr. Smith to

22   back away from me.     Mr. Campbell went to go reach -- he shoved

23   me again, and went to go reach for something on the side, and I

24   hit him with a straight punch towards him.

25   Q     Did you feel any fear at that time?

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 81 of 259



                                                                                   81

 1   A    Yes.

 2   Q    Why did you throw the punch towards him?

 3   A    Again, at that time, I thought he was going for a weapon.
 4   Q    Did another officer eventually arrive?

 5   A    Yes.   Officer Griffin was the first to show up.

 6   Q    How long after the event you just described did Officer
 7   Griffin show up?

 8   A    It seemed like forever, but in actuality it was probably

 9   three or four minutes.
10   Q    When Officer Griffin arrived, what, if anything, did he do?
11   A    He grabbed Mr. Smith.      Them two started wrestling.          I was

12   able to wrestle Mr. Campbell out of his -- out of the driver's
13   seat.

14   Q    After you wrestled the defendant out of the driver's seat,

15   what did you do next?
16   A    I was able to place handcuffs on him and arrest him.             Other

17   officers had arrived at the scene, and they helped Officer

18   Griffin handcuff Mr. Smith.

19   Q    Was Mr. Campbell saying anything to you at this time?

20   A    He was just telling me I had no -- again, most of the thing

21   was him telling me I had no authority to stop him or pull him

22   over and I had no authority to arrest him.

23   Q    Did anyone else, civilians or officers or otherwise,

24   approach the scene at any point during this interaction?

25   A    People came -- so there was residents on Pawtucket Street

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 82 of 259



                                                                              82

 1   that were looking.     I think they had called the police as well.

 2   And then people that were at 109 4th Ave exited the house.

 3   Q    Following the defendant's arrest, were you able to search
 4   the vehicle?

 5   A    Yes, I was.

 6   Q    And what, if anything, did you find upon searching the
 7   vehicle?

 8   A    I found this machete right where he kept reaching for.

 9   Q    After you see -- where was the machete found?
10   A    It was right on the side of his seat.         It was a bench seat
11   with, like, a little slice on the side, so it was right there on

12   the side where I saw him the whole time fidgeting towards.
13   Q    After you seized the machete, what was done with it?

14   A    It was tagged and placed into evidence.

15   Q    And is that the machete right in front of you?
16   A    Yes, it is.

17   Q    Is it in substantially the same condition as when you found

18   it on the scene?

19   A    Yes.

20   Q    When you found it, was it in that carrying case, or was it

21   outside the carrying case?

22   A    It was in the case.

23        MR. DEVOE:    Your Honor, I move to admit that object as

24   Exhibit 2.

25        THE COURT:    All right.    That will be Exhibit Number 2.

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 83 of 259



                                                                              83

 1        (Commonwealth's Exhibit 2 marked and admitted)

 2   BY MR. DEVOE:

 3   Q    At any point during your interaction with the defendant or
 4   Mr. Smith prior to their arrest, did they tell you about this

 5   machete?

 6   A    No, they did not.
 7   Q    At any time during this interaction, or as you placed the

 8   defendant under arrest, did he tell you his name?

 9   A    I don't know if he told me it or if I ascertained it
10   afterwards, but I came to learn that it was Leon Campbell.
11   Q    Did he tell you -- did the defendant tell you any other

12   names at the scene?
13   A    No, he did not.

14        MR. DEVOE:    Your Honor, may I approach?

15        THE COURT:    You may.
16        MR. DEVOE:    If I may have the Lexis document?

17   BY MR. DEVOE:

18   Q    Officer, I'm handing you another document.          Please take a

19   look at it.    Do you recognize what this document is?

20   A    Yes.   It's a Commonwealth of Massachusetts Registry of

21   Motor Vehicle image of Leon Campbell.

22   Q    Does the picture there match the defendant?

23   A    Yes, it does.

24   Q    Do you see a stamp of Registry of Motor Vehicles on it?

25   A    Yes, I do.

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 84 of 259



                                                                              84

 1   Q    And what's the listed address at the top of the second page

 2   of that document?

 3   A    It's listed as PO Box 55889, Boston, Massachusetts 02205.
 4   Q    I'm sorry.    On the second page of this document, Page 2 of

 5   3, do you see it says there historical address information?

 6   A    I'm sorry.    Does it say what?
 7   Q    Historical address information, on the second page.

 8   A    Yes, it does.

 9   Q    And what's the first address he lived at?
10   A    Historical license ID, demographic historical name
11   information, Leon J. Campbell, 109 4th Ave, Lowell, Mass 01852.

12   Q    And that's where these events took place.          Is that right?
13   A    That's where they ended up at, yes.

14        MR. DEVOE:    Your Honor, I'd ask that this document be

15   admitted.
16        THE COURT:    That'll be Exhibit 3.

17        (Commonwealth's Exhibit 3 marked and admitted)

18   BY MR. DEVOE:

19   Q    One last question before he grabs it.         Do you see on the

20   top of the first page, underneath the passenger status, it says

21   suspended?

22   A    Yes, I do.

23   Q    Thank you.

24        MR. DEVOE:    Your Honor, may I approach?

25        THE COURT:    You may.

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 85 of 259



                                                                              85

 1   BY MR. DEVOE:

 2   Q    Officer, I'm handing you another document.          Do you see at

 3   the top of this document it says “driver history report”?
 4   A    Yes, I do.

 5   Q    And do you see in the middle of the page there's a stamp of

 6   the Registrar of Motor Vehicles?
 7   A    Yes, I do.

 8   Q    Do you see at the top left it says the date of his court is

 9   February 8, 2019?
10   A    Yes, I do.
11   Q    Can you please read the first sentence of the second

12   paragraph?   It begins, "I further certify”.
13   A    "I further certify that in accordance with General Law,

14   Chapter 90, Section 23, there has been no reinstatement of his

15   or her license or right to operate a motor vehicle in the
16   Commonwealth of Massachusetts."

17        MR. DEVOE:    Your Honor, I'd ask that this be admitted, this

18   document.

19        THE COURT:    That'll be Exhibit 4.

20        (Commonwealth's Exhibit 4 marked and admitted)

21   BY MR. DEVOE:

22   Q    Following your handcuffing and the arrest of the defendant,

23   what happened next?

24   A    There was numerous officers on scene.         They called for the

25   wagon.   They were placed in the wagon to be transported to the

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 86 of 259



                                                                            86

 1   police station.    The motor vehicle was towed.

 2   Q    Did you write a police report regarding the events?

 3   A    Yes, I did.
 4        MR. DEVOE:    Thank you, Your Honor.      No further questions.

 5        THE COURT:    All right.     Thank you.

 6        Mr. Bey.
 7                              CROSS-EXAMINATION

 8   BY MR. BEY:

 9   Q    Mr. Allen, how you doing today?
10   A    I'm sorry?
11        THE COURT:    And, sir, just so that we all -- so if you

12   could stand there.     Unless you need to show him something --
13        MR. BEY:    Oh.

14        THE COURT:    -- then you have to ask the Court permission.

15   Okay?
16        MR. BEY:    All right.     I'll stand over there with the jury,

17   with the people.

18   BY MR. BEY:

19   Q    How you doing today, Mr. Allen?

20   A    That's not my name, sir.

21   Q    Pender.    Allen.   Your name is not --

22   A    My name is David.

23   Q    David Allen Pender?

24   A    Yup.

25   Q    Mr. Allen is not a good name to refer to you as?

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 87 of 259



                                                                                87

 1   A    No, it is not.

 2   Q    Would do you like to be referred as?

 3   A    Officer Pender.
 4   Q    Officer Pender.

 5        And for the jury, so the jury can know, you are a policy

 6   enforcer, or are you a law enforcer?
 7   A    I'm a law enforcement officer.

 8   Q    Your law enforcer.

 9   A    Correct.
10   Q    Law enforcer.     So law enforcers must enforce law, right?
11   Right?    How long you been a law enforcer?

12   A    How long have I been a police officer?
13   Q    You just said you were a law enforcer.

14   A    Well you asked if I --

15   Q    And that's not a police officer.          Is it a law enforcer or a
16   police officer?

17        THE COURT:    Mr. Bey, just ask the question and let him

18   answer.

19        MR. BEY:    Am I going to be able to --

20        THE COURT:    Yes, you will.     But --

21        MR. BEY:    -- do what the D.A. can do?

22        THE COURT:    Ask a question.

23        MR. BEY:    All right.

24   BY MR. BEY:

25   Q    So how long have you been a law enforcer?

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 88 of 259



                                                                                 88

 1   A    I've been a police officer for 33 years now.

 2   Q    Okay.   So you must know some law, then.        I'm going to ask

 3   you some Mass general laws just to see -- just to test his
 4   competence, right, because he's law enforcement police.

 5        THE COURT:    Okay.   Mr. Bey --

 6        MR. BEY:    They should know these things.
 7        THE COURT:    Mr. Bey --

 8        MR. BEY:    This is what they do all the time.

 9        THE COURT:    And I just want to remind everybody of the
10   warning I gave everybody prior to the start of this trial.
11        (Sidebar commenced at 12:33:12 p.m.)

12        THE COURT:    You can't -- you can't test him.        You can ask
13   questions --

14        MR. BEY:    That's all I am doing is asking him questions.

15        THE COURT:    It's not a competency test.
16        MR. BEY:    But you -- he -- he said it is for competency.

17   He mentioned that when he admitted the documents --

18        THE COURT:    Shh, shh, shh.

19        MR. BEY:    -- to the -- you said it is competency.         Now it's

20   not competency?

21        THE COURT:    No, it's --

22        MR. BEY:    I'm confused.    I'm confused.

23        THE COURT:    You're not going to do a competency test.

24   Okay?

25        MR. BEY:    We might have to because I'm confused.         I don't

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 89 of 259



                                                                               89

 1   know if it's about competency or is it not about competency?

 2         THE COURT:   Okay.     So --

 3         MR. BEY:   So then -- so then it's not about --
 4         THE COURT:   Here, look, keep your voice down.

 5         MR. BEY:   I am.   So it's not about competency?

 6         THE COURT:   No.
 7         MR. BEY:   That's what you're saying?

 8         THE COURT:   It's not --

 9         MR. BEY:   Not about competency.
10         THE COURT:   It's about the facts of the case.        Okay.    So
11   you can ask him questions, but you can't give him a competency

12   test as to what he knows or doesn't know.         If you want the Court
13   to take judicial notice of any particular law I can do that at

14   the end of the trial, but not now.

15         MR. BEY:   Do you -- you guys always say that, and you never
16   do.

17         THE COURT:   Well --

18         MR. BEY:   That's the problem I'm having.

19         THE COURT:   Sir, before you rest, if you want me to take

20   judicial notice of any laws in the Commonwealth of Massachusetts

21   or any other jurisdiction, I can.

22         MR. BEY:   You can -- you can stay on the jurisdiction.

23   That is on Supreme Court (indiscernible) cases.

24         THE COURT:   Supreme Court cases?

25         MR. BEY:   Yeah.

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 90 of 259



                                                                                90

 1        THE COURT:    I'll have to look at them.

 2        MR. BEY:    I mean, this is Court has to adhere to the

 3   Supreme Court decisions.
 4        THE COURT:    If it relates to --

 5        MR. BEY:    If it relates to ---

 6        THE COURT:    -- the Massachusetts State Court, yeah.
 7        MR. BEY:    Well Supreme Court relates to every state court.

 8        THE COURT:    It does, but Massachusetts has its own laws.

 9   While it's true that some of the federal laws apply to
10   Massachusetts as well.
11        MR. BEY:    I'm well aware of that.

12        THE COURT:    Okay.
13        MR. BEY:    So you're saying I can continue to question?

14        THE COURT:    Yeah.   It's not going to be an exam.        Okay.

15        MR. BEY:    Well it's not taking an exam.       It's just to bring
16   the jury and everyone to an understanding of the mental capacity

17   of what we're doing.

18        THE COURT:    No, his mental capacity is not an issue.

19        MR. BEY:    But it has to be an issue if they're writing

20   tickets, pulling people over, and jumping into the street with

21   their -- with their vehicles recklessly.         It has to be an issue.

22        THE COURT:    No, it's not an issue, Mr. Campbell.         Mr. Bey,

23   I'm sorry.

24        MR. BEY:    So let me ask you.     So you're telling me a police

25   officer does not need to know anything or anything of what he's

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 91 of 259



                                                                              91

 1   doing, just like me trying to resist.        And I don't need to know

 2   how to resist, and I can just go outside --

 3        THE COURT:    If you want to --
 4        MR. BEY:    -- but it is --

 5        THE COURT:    -- (indiscernible).

 6        MR. BEY:    But that is what I'm asking.
 7        THE COURT:    Okay.   But it can't be a competency issue.

 8   Okay.   All right.    All right, sir.

 9        MR. BEY:    I'm still confused.
10        THE COURT:    Well let’s see if you can get through this.
11        (Sidebar concluded at 12:36 p.m.)

12   BY MR. BEY:
13   Q    So you're a police officer, right?        You enforce law, right?

14   A    Yes.

15   Q    Did you know that Mass general law, right, the operation of
16   a motor vehicle owned by nonresidents, do you know what it says

17   about that?

18   A    No.

19   Q    No, you don't.     Okay.

20        When you -- when you saw the defendant at the -- the lights

21   at -- what's the name of the street?        The --

22   A    You were on the O'Donnell Bridge originally.

23   Q    O'Donnell Bridge.     Right.    And in this -- these photos you

24   guys can see.    There's pumpkins in the church right behind

25   there, so this photo was taken old when that line is very

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 92 of 259



                                                                          92

 1   visible to show you that left lane turn --

 2        THE COURT:    Mr. Bey, you'll have closing arguments later,

 3   but now it's questioning this particular witness, okay.
 4        MR. BEY:    Okay.

 5   BY MR. BEY:

 6   Q    You said you pulled out, you saw the vehicle do whatever it
 7   did, and you pulled out using your sirens and your lights.

 8   A    Correct.

 9   Q    How long did it take you to get out of the parking lot of
10   the house where I saw you?
11   A    I immediately pulled in right behind you --

12   Q    You did?
13   A    -- so seconds.

14   Q    Seconds.    You pulled right behind me.

15   A    Yes, I did.
16   Q    Okay.    And you saw the defendant, so-called person, swerve

17   on the other side of the street and -- and endanger other cars

18   and everything, you said?

19   A    I said I saw the -- you pull over onto the opposite side of

20   the road, yes.

21   Q    Right.    And endanger other cars and everything?

22   A    That is correct.

23   Q    Were there any police report call-ins about that that

24   night?   Anyone call the station about some reckless driving on

25   Mammoth --

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 93 of 259



                                                                                   93

 1   A    I have no idea.

 2   Q    -- that evening when I did that?

 3   A    I have no idea.
 4   Q    You have no idea if there's any record of any call-in of

 5   someone recklessly and dangerously driving on Mammoth Road that

 6   night, the night in question?
 7   A    I already said I have no idea.

 8   Q    Nobody.    All right.    Cool, cool, cool, cool.      You said,

 9   here, right, you said you -- you found the -- the machete?
10   A    Well yes.
11   Q    You found the machete?

12   A    Yes.
13   Q    Oh, okay.    Well -- and -- and -- and your fellow --

14   according to your fellow officer, he found the machete.              So now

15   we have a discrepancy.
16   A    He --

17   Q    They both seem to have found one object --

18        THE COURT:    Sir --

19        MR. BEY:    -- at the same time.

20        THE COURT:    Again, you can't --

21        MR. BEY:    I can't talk to the people.

22        THE COURT:    You can do that at closing --

23        MR. BEY:    They don't want to be talked to.

24        THE COURT:    At closing --

25        MR. BEY:    Okay.

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 94 of 259



                                                                             94

 1        THE COURT:    -- argument, you can.

 2   BY MR. BEY:

 3   Q    So you're sure you found it?       Or did Kyle find it?
 4   A    It could have been Kyle.       I don't remember.

 5   Q    It could have been Kyle.

 6   A    But I -- it could have been.
 7   Q    But you said you found it.

 8   A    Did I?    Well then if I wrote down I found it, then --

 9   Q    Hold on.    Is this your handwriting here?
10   A    No, that's print.     That's a type.     That's not handwritten.
11   Q    Did you type this?

12   A    I don't know what you have there.
13   Q    You don't?    Is this your name down here at the bottom?

14        THE COURT:    MR. BEY --

15        MR. BEY:    I'm asking him --
16        THE COURT:    I can't see it from here, either.

17        MR. BEY:    Oh.

18        THE COURT:    And I got glasses on.

19        MR. BEY:    Well you guys do this to us all the time.

20        THE COURT:    So if you want to show him something, you can

21   approach and show him what you want to show him.

22        MR. BEY:    I understand that, but I'm just being fair.

23        THE COURT:    I'm trying to be fair and --

24        MR. BEY:    What's done to others, right -- do unto others as

25   you would do unto yourself.

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 95 of 259



                                                                               95

 1        THE COURT:    Right.    If he can't see it, sir, you can

 2   approach with it.

 3        MR. BEY:    I understand it, Your Honor.
 4        THE COURT:    Okay.

 5        MR. BEY:    When you're sitting up there on the bench, you

 6   show -- you -- you show me a green sheet like this way up there,
 7   and I'm way back here, and you ask me is this is my signature

 8   and -- and --

 9        THE COURT:    Sir --
10        MR. BEY:    -- what --
11        THE COURT:    Mr. Bey --

12        MR. BEY:    It's the same thing.
13        (Sidebar commenced at 12:39 p.m.)

14        THE COURT:    Mr. Bey, you absolutely have me on that.          I

15   always show people --
16        MR. BEY:    And I'm just trying to be fair.

17        THE COURT:    -- (indiscernible).

18        MR. BEY:    I'm not trying to be --

19        THE COURT:    -- they're the ones who just signed it, so I'm

20   just reaffirming that that's their signature.         If you need to

21   call -- if you need to approach to show him something if he

22   can't see it -- just like anybody I'm taking a plea from.            If

23   they told me that they weren't able to look at that, I'd let

24   them look at it.

25        MR. BEY:    Okay.

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 96 of 259



                                                                              96

 1        THE COURT:    Okay.   You understand?

 2        MR. BEY:    I understand.

 3        THE COURT:    All right.    Okay.
 4        (Sidebar concluded at 12:39 p.m.)

 5   BY MR. BEY:

 6   Q    Okay.    So you followed this -- this -- this car, swerving
 7   and dangerly [sic] driving, right?        No.   You're not sure if any

 8   calls went into the station about that or anything.          Then you

 9   said he turned on what street?       What street did -- did the --
10        THE COURT:    At what time frame?      Turning onto what street,
11   did he --

12   BY MR. BEY:
13   Q    After him following the vehicle and seeing it do all that

14   you claim that it did, you said it took a turn onto a street,

15   right?    Didn’t you say that here?
16        "We followed up on Mammoth where Mr. Campbell went around

17   several cars when driving the road, up going onto the opposite

18   side of the road, causing inbound motor vehicles to move out of

19   his way.    He then took a right onto --"       You wrote it right

20   here.    You want -- should I -- you want to take a look at it --

21   A    You haven't asked me question.

22   Q    -- to refresh your --

23   A    I don't know what you want me to say.

24   Q    I asked you what street was that that the --

25   A    Mammoth Road onto 4th Ave.

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 97 of 259



                                                                              97

 1   Q    Onto 4th Avenue.     And what was the address?

 2   A    I believe it was 109.

 3   Q    109 what?
 4   A    4th Avenue.

 5   Q    4th Avenue.

 6        All right.    So when you get there, to this -- this -- this
 7   -- the truck, pickup truck pulls into the address, 4th Avenue,

 8   right?

 9   A    That is correct.
10   Q    And you exit your car, your -- your -- your trooper vehicle
11   to then approach the truck.      How did you approach?

12   A    On foot.
13   Q    I know, but aggressively?       Well did you approach cool,

14   calm, and collect?     Did you approach with the Taser already in

15   your hand?   Did you approach yelling?       Did you approach -- like,
16   how did you approach?

17   A    I just walked up to your side of the motor vehicle.

18   Q    Cool, calm, and collect?

19   A    I believe I was, yes.

20   Q    Under control?

21   A    I believe I was, yes.

22   Q    No Taser in your hand?

23   A    No.

24   Q    You came with your hands empty?

25   A    That is correct.

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 98 of 259



                                                                                 98

 1   Q    Okay.    And what did you say to the driver?

 2   A    I asked you to roll down your window, and I asked for your

 3   license and registration.
 4   Q    You asked for license and registration.         Oh.     Because what

 5   you -- that -- that -- that -- I might have missed that part,

 6   but we'll -- we'll -- we'll get to that, right?            Let's look and
 7   let's see if we can find out where you said you asked for the

 8   license and registration.      Da, da, da.    109, and I approached

 9   pickup truck.    Da, da, da.    Something between the seats.         Da,
10   da, da.
11        At this time, very -- so and then you go, "I then got his

12   door open."
13        But at no point did you even put you asked for license and

14   registration.    I'm just giving you a refresher.          You didn't

15   write that there.     You might have did, but you didn't write it.
16   Just let you know.     All right.

17        And then you go --

18        THE COURT:    Sir -- Mr. Bey, was that a question?          Again,

19   you have to put it in the form of a question, not statements.

20   Okay.

21        MR. BEY:    Okay.   That wasn't a question.      I'm just trying

22   to help him out.

23        THE COURT:    No, just help yourself.

24   BY MR. BEY:

25   Q    Then he goes -- right.      Then he goes, "He then gets the

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 99 of 259



                                                                                99

 1   door open and asked to step out of the car where he refused, and

 2   then asked me -- because I had no right to ask him.”           So how --

 3   how -- how did you ask him to step out of the car?          In what way?
 4   A      How did I ask you to step out of the car?

 5   Q      However you -- however your mind wants to play it.            I'm

 6   just asking a question.      How did you ask the individual to step
 7   out of the car?

 8   A      I asked you to step out of the car by just saying, “Step

 9   out of the car, please.”
10   Q      Through the window rolled all the way up, or after you
11   opened the door, or how did you do it?

12   A      I believe it was both.
13   Q      Both.    With the window up.

14   A      Once with the window up, and once when I opened up the

15   door.
16   Q      All right.    Who opened it?   You opened the door, or --

17   A      I did.

18   Q      -- the individual opened the door?

19   A      Well you keep saying "the individual”.       The individual is

20   you.

21   Q      That's fine.    But I'm asking you a question.      Who opened

22   the door?      The individual --

23   A      I believe I said --

24   Q      -- or you?

25   A      -- in the report I opened the door.

                      AEQUUM LEGAL TRANSCRIPTION SERVICES
                                   480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 100 of 259



                                                                               100

 1   Q     You opened it.

 2   A     That is correct.

 3   Q     Okay.   And then you say Mr. -- Mr. -- you said -- when you
 4   said the person was fidgeting around in the middle of the thing,

 5   like, how much fidgeting?      Full-body turned fidgeting?       Arm only

 6   fidgeting?
 7   A     You had -- you had moved over -- you had fidgeted over

 8   toward -- you had moved over toward the right like you were

 9   trying to grab something or hide something.
10   Q     Is this before or after you approached the driver's side
11   window to ask for what you were asking for?

12   A     You were actually doing it as I was walking to it and as I
13   got to your door.

14   Q     So as you were walking to the vehicle, and as you

15   approached the thing, I still -- the -- the --
16   A     You were --

17   Q     -- person was still fidgeting?

18   A     You were reaching or --

19   Q     Reaching.

20   A     -- hiding something on the side there.

21   Q     Right in the front area on the front seat?         Front, middle?

22   A     I believe I said that, yes.

23   Q     Okay.   All right.    So reaching in the front, middle, right?

24         THE COURT:    Mr. Bey, again, you'll have time to argue

25   later, but don't talk to the jurors --

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 101 of 259



                                                                            101

 1         MR. BEY:    Okay.

 2         THE COURT:    -- during the course --

 3         MR. BEY:    My apologies.    My apologies, My Honor.
 4   BY MR. BEY:

 5   Q     Let's continue on.

 6         You said Mr. Smith came out the car.        All right, so hold
 7   on.   You saw the fidgeting inside.       Did you see any kind of

 8   recording going on with a cell phone on the inside as well?

 9   A     No, I didn't.
10   Q     No recording.
11   A     No.

12   Q     But you saw me fidgeting, if you didn't see the passenger,
13   the guest in the car, doing any phone up, nothing?

14   A     Not that I'm aware of any recordings, no.

15   Q     Any when -- when -- when -- when he alleged came out and
16   came around to approach you, was he recording?

17   A     Mr. Smith?

18   Q     Yes.

19   A     I have no idea if he had a recorder in his hand or not.

20   Q     Oh.

21   A     I didn't see one.

22   Q     You didn't see one.

23   A     No.

24   Q     Well let me help you out there, right?

25         (Pause)

                     AEQUUM LEGAL TRANSCRIPTION SERVICES
                                  480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 102 of 259



                                                                           102

 1          How did I miss that?    So when -- when -- when Mr. Smith

 2   approached, was it aggressively, or was he just walking up to

 3   you?
 4   A      It was aggressively.

 5   Q      Aggressively.

 6          And you said you were -- you said -- you said -- you said
 7   at one point, "At this time, Mr. Smith both became very loud and

 8   started to argue with the officer," but you -- you leave a gap.

 9   "Then I got to the door and he asked to step out, but he was
10   refusing, and I said him why.       Because I had no right to stop
11   him."

12          So right there, what happened that made Mr. Smith and the
13   defendant start to just rail up and start yelling at you and

14   stuff?

15   A      You would have to ask Mr. Smith that question, not I.
16   Q      But it was both of them.

17   A      You would have to ask yourself and Mr. Smith why you acted

18   that way.

19   Q      So you wouldn't know why after you asked the question we

20   just --

21   A      How would I know why you behaved the way you do, sir?

22   That's your, not me.

23   Q      Oh.

24   A      You would have to ask yourself why you behaved like that.

25   Q      Is it true -- is it true that you have prior cases of

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 103 of 259



                                                                           103

 1   abuse?

 2         MR. DEVOE:    Objection.

 3         THE COURT:    Sustained.
 4   BY MR. BEY:

 5   Q     Is it true you have prior questions of -- things of abuse?

 6         MR. DEVOE:    Objection.
 7         THE COURT:    Sustained.    Next question.

 8   BY MR. BEY:

 9   Q     Is it true you just came off of paid administrative leave?
10         MR. DEVOE:    Objection.
11         THE COURT:    Sustained.

12   BY MR. BEY:
13   Q     Is it true it's public knowledge to Lowell that you abused

14   the children in the high school?

15         MR. DEVOE:    Objection.
16         THE COURT:    Sustained.

17         MR. DEVOE:    Your Honor, can I be heard at sidebar?

18         THE COURT:    Yes.

19         MR. BEY:   All the objections --

20         (Sidebar commenced at 12:46 p.m.)

21         THE COURT:    Okay.   Sir, where are you going with this?

22         MR. BEY:   I'm asking questions.

23         THE COURT:    He's objecting because unless you --

24         MR. BEY:   But he's not answering any of the questions I

25   have regarding the things, so I have to get --

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 104 of 259



                                                                                104

 1         THE COURT:    Yeah, he is.

 2         MR. BEY:   -- some sort of --

 3         THE COURT:    But you can't --
 4         MR. BEY:   What am I to do --

 5         THE COURT:    -- ask a question you have no basis to ask for.

 6   Okay?
 7         MR. BEY:   But I do have basis.      I have a --

 8         MR. DEVOE:    He does have some (indiscernible) basis.

 9         MR. BEY:   Some --
10         MR. DEVOE:    The Commonwealth has provided discovery on
11   (indiscernible) private administrative issues.           Officer Pender

12   (indiscernible).
13         MR. BEY:   (Indiscernible.)

14         THE COURT:    (Indiscernible) came before, because there's no

15   -- there's no -- it was not your cases, and the motor vehicle
16   cases that (indiscernible) before the Court.          So I'm going to --

17         MR. BEY:   Yeah, but he --

18         THE COURT:    -- (indiscernible).

19         MR. BEY:   He even puts that strong-arms me.         He punched me

20   in the face three times.

21         THE COURT:    You can -- you can -- all right -- that's --

22   that's fair.

23         MR. BEY:   I need to bring that to the people's attention --

24         THE COURT:    Okay.   No, right -- sure.

25         MR. BEY:   -- if it's a cop running around punching people

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 105 of 259



                                                                           105

 1   in the face.

 2         THE COURT:    If you want to bring that up, but nothing on

 3   the prior, because it doesn't --
 4         MR. BEY:    It does, it -- it -- because I can't -- I can't

 5   make him seem like that if you guys keep presenting him as an

 6   outstanding person.
 7         THE COURT:    I'm not presenting him as anything.

 8         MR. BEY:    All right.     So --

 9         THE COURT:    If you have evidence of that, what he said in
10   this police report, ask him.        Okay?   Okay?
11         MR. BEY:    Okay.

12         THE COURT:    All right.
13         (Sidebar concluded at 12:48 p.m.)

14   BY MR. BEY:

15   Q     You discovered that machete before or after the suspects
16   were in custody?

17   A     Afterwards.

18   Q     Afterwards.

19   A     Yes.

20   Q     How long do you say it took you to take the suspects in

21   custody?     Like, how long time frame?

22   A     Again, I said the whole thing lasted about four or five

23   minutes throughout the thing, the interaction.

24   Q     Oh, you mean -- you mean from beginning to the arrest and

25   all the troopers clearing out, or the whole thing meaning just

                     AEQUUM LEGAL TRANSCRIPTION SERVICES
                                  480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 106 of 259



                                                                                    106

 1   you and the individuals?

 2   A     If you're asking me when I found the knife, and it was

 3   after you were in custody.       If you're asking me to pinpoint ten
 4   seconds, two minutes, I couldn't tell you.

 5   Q     I'm asking you how long --

 6   A     It was after --
 7   Q     -- it took for you to get the suspects in custody.              That's

 8   it.   Simple.    It's not rocket science.      How long did it take for

 9   you --
10   A     Well --
11   Q     -- your alleged quarreling with them, until you got the

12   cuffs on, until you got them in the van and out of there so you
13   could search and do everything else?        How long did that take

14   until you got the suspects to the van and out of there?

15   A     Well I would say it was around 15 minutes before the van
16   got there.

17   Q     Okay.

18   A     The wagon.

19   Q     So how long?

20   A     I just told you.     It was around 15 minutes --

21   Q     That's just when --

22   A     -- before the wagon got there.

23   Q     -- the wagon got there.      How long did it take to get us

24   from --

25   A     I don't understand the question.

                     AEQUUM LEGAL TRANSCRIPTION SERVICES
                                  480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 107 of 259



                                                                               107

 1         THE COURT:    I don't understand the question, either.          I

 2   understand --

 3         MR. BEY:   One of the charges is disorderly, correct?
 4         THE COURT:    No.

 5         MR. BEY:   No?    Not one of the charges is not resisting or

 6   disorderly?
 7         THE COURT:    Resisting.    Not disorderly.

 8         MR. BEY:   Resisting.      Okay.   So that's why I'm asking, how

 9   long did it take him to get us into custody and into the van.
10   I'm not asking how long the van took to pull up.
11         THE COURT:    If you could pinpoint, Officer, how long it

12   took you to get -- between the time you had already took the
13   defendant into custody, and then got him into the van.

14         THE WITNESS:     It was around 15 minutes.

15   BY MR. BEY:
16   Q     So the exact -- the exact same time that it took for the

17   wagon to get there?

18   A     Yeah.   That's what you asked.       Between the time --

19   Q     No, I asked --

20   A     -- you went into the wagon --

21   Q     I understand that's all you understand, but it's not what I

22   asked.   So -- and you stated you found the machete, and you

23   saying you couldn't see the plates until the -- you got the snow

24   off the back of the truck?

25   A     Correct.

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 108 of 259



                                                                             108

 1   Q     All right.    You said you pulled out with sirens and lights

 2   on, correct?

 3   A     That is correct.
 4   Q     All the way from the start of the chase until the -- to the

 5   house, to the house where the suspect eventually pulled into?

 6   A     That is correct.
 7   Q     Sirens and lights on all the way?

 8   A     That is correct.

 9   Q     Okay.   Okay.   And you also said -- so what did the suspect
10   do, the driver, to make you have to punch him in the face the
11   way you did, repeatedly?      What -- what did he do to --

12   A     Besides knocking the Taser out of my hand and being fairly
13   combative with me, and then trying to reach for something.

14   Q     So you punched him in the --

15   A     What else did he do?
16   Q     -- face after he knocks the Taser out of your hand?

17   A     Yeah.   I believe that's what I wrote as well.

18   Q     So here we have a suspect, physically knocks the Taser, you

19   say, like, knocks it out of the hand.         Had to hit your hand to

20   knock the object out of your hand?

21   A     Correct.

22   Q     Is any of these charges assault and battery on an -- on an

23   officer?

24         THE COURT:    Sir, sir, you're asking a question --

25         MR. BEY:   No, I'm asking --

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 109 of 259



                                                                                  109

 1         THE COURT:    -- that’s out of his control.

 2         MR. BEY:   Because I forgot all the charges.        Is any of them

 3   assault and battery on an officer?
 4         THE COURT:    The charges that are being tried are carrying a

 5   dangerous weapon, operating to endanger, unlicensed operation of

 6   a motor vehicle, resisting arrest, and failing to stop for
 7   police officer.

 8         MR. BEY:   No, no assault and battery on a police officer.

 9   But he slapped the Taser.      He slapped you and slapped the Taser
10   out of your hand.     All right.    Cool.   Next question.     Oh,
11   actually, you might not even have the answer, right?

12   BY MR. BEY:
13   Q     What -- you said when the -- the guest in the car came

14   around to you, did -- did he make it in time to you before

15   backup arrived?     Did you -- you were handling both suspects by
16   yourself?

17   A     I was trying to.

18   Q     You was trying to.     Like, how were you trying to karate,

19   like, what are you doing?      Like, did you have one here and one

20   here?

21         THE COURT:    Sir, that's an argumentative question.            Just

22   ask him the question.

23   BY MR. BEY:

24   Q     How did he -- how did he handle both subjects before your

25   backup arrived?     How did you handle it?

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 110 of 259



                                                                              110

 1   A     How did I handle it?

 2   Q     Right.    I mean, because you're --

 3   A     Obviously not very well because you knocked the Taser out
 4   of my hand.

 5   Q     You're saying that they were belligerent, yelling, and

 6   whatever.
 7   A     That is correct.

 8   Q     You feared for your life.

 9   A     That is correct.
10   Q     You being the only one with a gun on you and a Taser, you
11   feared for your life.      And I'm saying, like, you had no backup,

12   so two -- two -- two individuals could easily -- the way you're
13   describing them, could easily well subdue you.          And I'm asking

14   you how did Mr. Smith, however you want to call him, whatever

15   you're calling him, did he get to you?         How did you handle both
16   suspects like that?

17   A     I pointed my Taser at Mr. Smith.

18   Q     Uh-huh.    This is before or after I knocked it out your

19   hand?

20   A     That's kind of a dumb question, but --

21   Q     Was it before or after --

22   A     How could -- I pointed it at him --

23   Q     -- the Taser was knocked out of --

24   A     How could I point it at somebody if you --

25         THE COURT:    Officer -- okay.     Just --

                     AEQUUM LEGAL TRANSCRIPTION SERVICES
                                  480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 111 of 259



                                                                           111

 1         THE WITNESS:    -- knocked it out of my hand?

 2         THE COURT:    Just, I mean --

 3   BY MR. BEY:
 4   Q     Was this before or after the Taser was knocked out of your

 5   hand?

 6   A     Obviously it was before --
 7   Q     Before.

 8   A     -- it was knocked out of my hand.

 9   Q     And how did you get the straw named suspect out of the car
10   -- out of the truck?
11   A     The -- again, I don't know what you just said.

12   Q     Well ask -- ask the judge.
13         THE COURT:    No, no.   Can you rephrase the question?

14   BY MR. BEY:

15   Q     The straw man subject who you called --
16   A     What's --

17   Q     -- who you referred to as Leon Campbell, how did you get

18   him --

19   A     How did I get you out of the car?

20   Q     How did you get Leon Campbell out of the truck?

21   A     I grabbed you and pulled you out of the truck.

22   Q     You grabbed me?     You physically had to take --

23   A     I physically had to take you out of the truck.

24   Q     Okay.   And at that point, what was in your hand when you

25   were physically taking the suspect out of the truck?

                     AEQUUM LEGAL TRANSCRIPTION SERVICES
                                  480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 112 of 259



                                                                           112

 1   A     Nothing.

 2   Q     Nothing.    Your hands was free.

 3         Where was your Taser at that point?
 4   A     Underneath of the truck.

 5   Q     When you were physically pulling him out, it was already

 6   under?
 7   A     Yes.

 8   Q     So you went to physically pull him out of the truck, but

 9   the Taser was already underneath the truck.          When did the
10   suspect knock the Taser out your hand again?
11   A     When did you knock the Taser out?

12   Q     I mean, you can say you, he, she --
13   A     When I pointed it at --

14   Q     We're just --

15         MR. DEVOE:    Objection, Your Honor.
16         MR. BEY:    We're trying to get to the bottom of this.

17         THE COURT:    Yes.   As best you can, answer the question,

18   Officer.     As best you can --

19         MR. BEY:    I'm asking the question clearly

20         THE COURT:    -- answer the question.      All right.

21         MR. BEY:    He keeps rephrasing it with you and he and hate.

22   So he --

23         THE COURT:    All right.    But you can't control how he

24   answers the question.

25         MR. BEY:    I cannot, I know.     So --

                     AEQUUM LEGAL TRANSCRIPTION SERVICES
                                  480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 113 of 259



                                                                            113

 1          THE COURT:    All right.   Just ask the question, sir.

 2          MR. BEY:    Is he allowed to re-ask me the question?

 3          THE COURT:    No.
 4          MR. BEY:    Okay.

 5          THE COURT:    I just informed him --

 6          MR. BEY:    All right.
 7          THE COURT:    -- just to answer the question.

 8   BY MR. BEY:

 9   Q      So you're saying this person knocked the Taser out your
10   hand and then hopped back in the truck for you to pull him out
11   of it?

12   A      I never said you got out of the truck.        You're saying that,
13   sir.

14   Q      Okay.    So the suspect knocked the Taser out your hand from

15   inside the truck?
16   A      You did, yes.

17   Q      So the suspect's sitting in the vehicle ready to reach out

18   the window, reach out the side of the truck.          How did he --

19   A      No.

20   Q      How did he knock the Taser out your hand?

21   A      Well like I said earlier, I had opened the door.

22   Q      Right.    And how did he knock the Taser out your hand?

23   A      You slapped it out of my hand, I believe.        You either

24   slapped it or punched it, however you swung and knocked it out

25   of my hand.

                      AEQUUM LEGAL TRANSCRIPTION SERVICES
                                   480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 114 of 259



                                                                               114

 1   Q     So you can't --

 2   A     You knocked it out of my hand, so however.         You would have

 3   to answer whether it was open hand, closed fist.          You knocked it
 4   out of my hand.

 5   Q     All right.    After the suspect knocked it out of your hand,

 6   did that get you upset in any way emotionally?          Did you do
 7   anything?

 8   A     Was I upset?    No, I was scared.

 9   Q     So after the suspect knocked it out of your hand, then what
10   did you do?
11   A     Again, I was ready to fight.       I was ready to fight you and

12   Mr. Smith.
13   Q     Did you punch him in the face?       Did you punch the person in

14   the face before or after that he knocked the Taser out of your

15   hand?
16   A     That was after.

17   Q     So after he knocked the Taser, you punched him in his face?

18   A     Correct.

19   Q     Was this before or after you pulled him out of the car?

20   A     You were still in the car reaching for something at that

21   point.

22   Q     That's -- at that point, that's when you punched the person

23   in the face?

24   A     Correct.

25   Q     So in the car reaching, slapped the Taser out of his hand

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 115 of 259



                                                                               115

 1   in the car, and you punched him in the face in the car, and then

 2   dragged the suspect out?

 3   A     No, you weren't taken out of the car until my help arrived.
 4   Q     So then you had one suspect coming around the vehicle,

 5   another suspect still in the car.        How did you handle it?

 6   A     What do you mean by how did I handle it?
 7   Q     How did you handle the suspect approaching you and the

 8   suspect in the car reaching for something?

 9   A     Again, at that point, I had my Taser telling Mr. Smith to
10   stay back.     At the same time trying to --
11   Q     So you was just -- you was just there shriveling, stay

12   back, and the other guy's pulling something out of the car.
13   That's pretty much what you were doing?

14   A     Yeah.    I had to keep my eyes on both of you.        Yeah -- so,

15   yeah.   It's not easy, but I had to do it.
16   Q     You had to do it.

17   A     Yes.

18   Q     Okay.    Let's see.   Backup arrived, and they were struggling

19   with -- how did you get the cuffs on the suspect?

20   A     After struggling with you, I got your hands behind your

21   back, and I arrested you.

22   Q     How?    How did you get the -- how -- how was that done?

23   What was the struggle like?

24   A     Once my -- once my help arrived, once I --

25   Q     No.    What was the struggle like with the suspect?        What was

                     AEQUUM LEGAL TRANSCRIPTION SERVICES
                                  480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 116 of 259



                                                                           116

 1   the struggle like?

 2   A      Just a short wrestling match, and then I was able to cuff

 3   you.
 4   Q      A short wrestling match?

 5   A      Correct.

 6   Q      How did you guys wrestle?     Like, what kind of wrestling?    I
 7   mean, I was watching wrestling before --

 8          THE COURT:   As best as you can describe the process.

 9          MR. BEY:   Yeah.
10          THE WITNESS:   Yeah.   We had a brief struggle.       I was
11   able --

12   BY MR. BEY:
13   Q      What -- like, can you describe the struggle?

14   A      Yeah.   We both had our hands on one another, and we were --

15   I was trying to get you -- my handcuffs on you --
16   Q      The suspect --

17   A      -- but you would not allow it.

18   Q      -- had his hands all over you?

19   A      I'm sorry?

20   Q      The suspect had his hands on you?

21   A      Yes, he did.

22   Q      You both had your hands on each other?

23   A      That is correct.

24   Q      Do you -- are -- is there body cameras, Lowell Police

25   required for body cameras?

                     AEQUUM LEGAL TRANSCRIPTION SERVICES
                                  480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 117 of 259



                                                                            117

 1   A     No.

 2   Q     Okay.   And you said you don't recall seeing the suspect

 3   doing any sort of filming?
 4   A     No, I did not.

 5   Q     Okay.

 6         MR. BEY:   I rest my case.     No further questions.
 7         THE COURT:    No further questions.

 8         Anything further, Attorney DeVoe?

 9         MR. DEVOE:    No further questions, Your Honor.
10         THE COURT:    All right.
11         Thank you, Officer.     You may step down.

12         THE WITNESS:    Thank you.
13         THE COURT:    All right.    Ladies and gentlemen, as I told

14   you, we always break from 1:00 to 2:00 for lunch, so we're going

15   to break right now.
16         I have to admonish you, do not discuss this case with

17   anyone during the break, including each other.          If you happen to

18   run into any of the parties in this case, anybody, during the

19   course of your lunch, do not engage them in conversation because

20   they're going to be admonished not to engage in conversation as

21   well.

22         So we'll see everybody back here right at 2 o'clock.

23         DEPUTY CLERK:    All rise.    Jury out.    Be careful stepping

24   down.   Come this way, please.

25         (Jury out at 12:59 p.m.)

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 118 of 259



                                                                              118

 1         THE COURT:    All right.    2 o'clock.

 2         MR. DEVOE:    One point of logistics, Your Honor.        I think it

 3   was very cold in here for some of the jurors.          If there's some
 4   way we could --

 5         MR. BEY:   I'm shivering.

 6         THE COURT:    Yeah.
 7         MR. BEY:   The jurors are trembling.

 8         DEPUTY CLERK:    I'm going to address that.

 9         MR. BEY:   I'm trembling.
10         DEPUTY CLERK:    I'm going to open some windows, too.
11         THE COURT:    It's an old building.

12         DEPUTY CLERK:    It's either freezing or hot.
13         THE COURT:    It's either freezing or hot.

14         DEPUTY CLERK:    Yup.

15         MR. BEY:   I'll take it --
16         MR. DEVOE:    I'm not requesting a miracle.

17         THE COURT:    Okay.     No, we'll do as best we can.

18         DEPUTY CLERK:    I'll open the windows.

19         MR. BEY:   Thank you.

20         (Recess taken from 12:59 p.m. to 2:02 p.m.)

21         COURT CLERK:    Back on the record, Commonwealth v. Leon

22   Campbell.

23         THE COURT:    Okay.     And ready to bring the jury in?

24         DEPUTY CLERK:    Yeah, they're ready, Judge.

25         THE COURT:    Okay.     And we did turn down the air

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 119 of 259



                                                                                 119

 1   conditioner --

 2         MR. BEY:    Thank you.

 3         THE COURT:    -- so it should be a little bit more
 4   comfortable in here.

 5         DEPUTY CLERK:    Is the witness done, or are we going to

 6   bring in the new one?
 7         MR. DEVOE:    We're going to bring in the next witness.

 8         DEPUTY CLERK:    Okay.

 9         MR. DEVOE:    Kyle Griffin.
10         DEPUTY CLERK:    Yeah, I'm ready when you are.
11         MR. DEVOE:    Thank you.

12         (Pause)
13         DEPUTY CLERK:    Court, all rise.     Jury in.

14         (Jury in at 2:04 p.m.)

15         DEPUTY CLERK:    Step up to the box.      Be careful.
16         Please be seated.     Court's back in session.      Resume case on

17   trial.

18         THE COURT:    All right.    Ladies and gentlemen, was everybody

19   able to comply with my instructions not to discuss this case

20   during the lunch recess?

21         THE JURY:    Yes.

22         THE COURT:    Everybody's nodding the affirmative.

23         Begin with the case on trial.

24         We'll just wait for you to get that on, ma'am, okay?            Let

25   us know when you're ready.

                     AEQUUM LEGAL TRANSCRIPTION SERVICES
                                  480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 120 of 259



                                                                              120

 1         (Pause)

 2         DEPUTY CLERK:    I already turned it on.

 3         THE COURT:    All set?
 4         JUROR NUMBER 20:      Yes.

 5         THE COURT:    Okay.

 6         Attorney DeVoe.
 7         MR. DEVOE:    Thank you, Your Honor.      The Commonwealth calls

 8   Officer Kyle Griffin.

 9         DEPUTY CLERK:    Kyle.
10         (Pause)
11         DEPUTY CLERK:    Be careful stepping up, Officer.        Thank you.

12                         KYLE GRIFFIN, WITNESS, SWORN
13         THE COURT:    Attorney DeVoe.

14         MR. DEVOE:    Thank you, Your Honor.

15                                DIRECT EXAMINATION
16   BY MR. DEVOE:

17   Q     Officer Griffin, can you please state your name, and spell

18   your last name for the record?

19   A     Yeah.   It's Officer Kyle, K-Y-L-E, Griffin, G-R-I-F-F-I-N.

20   Q     And, Officer Griffin, are you employed?

21   A     Yes.

22   Q     Where do you work?

23   A     The Lowell Police Department.

24   Q     How long have you been an officer with the Lowell Police

25   Department?

                     AEQUUM LEGAL TRANSCRIPTION SERVICES
                                  480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 121 of 259



                                                                           121

 1   A     In total, about four years.

 2   Q     Were you an officer anywhere else prior to that?

 3   A     Yes.   I worked for the Sudbury Police Department.
 4   Q     How long were you a police officer there?

 5   A     Approximately three and a half years.

 6   Q     Prior to becoming a police officer, did you attend the
 7   training academy?

 8   A     Yes.

 9   Q     Where and when was that?
10   A     I attended in 2010, Lowell Police Municipal Training
11   Academy.

12   Q     Turning your attention to January 22nd, 2019, at
13   approximately 6:15 in the evening, were you working on that day?

14   A     Yes, I was.

15   Q     What was your shift and assignment?
16   A     I was a early rollcall evening shift car, and I believe I

17   was assigned to a traffic unit.

18   Q     What sort of car were you in at that time?

19   A     A marked police cruiser.

20   Q     And were you in uniform?

21   A     Yes, I was.

22   Q     On that occasion, were you dispatched to a call?

23   A     Yes.

24   Q     Where were you dispatched to?

25   A     I believe in the area of 4th Street, as there was a short

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 122 of 259



                                                                           122

 1   motor vehicle pursuit that was ending there.

 2   Q     Did you understand whether you were responding to any

 3   particular officer?
 4   A     Officer Pender was the one involved in the attempted stop,

 5   and then what was going on afterwards.

 6   Q     Did you -- on your -- as you were responding to the call,
 7   did you attempt to make contact with Officer Pender?

 8   A     Dispatch attempted to contact him multiple times, and was

 9   in and out whether or not he was able to respond to them.
10   Q     As you approached the scene on 4th Street, what, if
11   anything, did you see?

12   A     I could see Officer Pender's cruiser, and I could see a car
13   in the driveway of -- I can't recall the address, but one of the

14   driveways on 4th Street.

15   Q     Do you recall what kind of car it was?
16   A     It was a pickup truck.

17   Q     Who, if anyone, did you see at that scene?

18   A     I had a hard time making out who was in front of the truck.

19   I could see a gentleman blocking what appeared to be Officer

20   Pender and a person inside the driver's side of the vehicle.

21   Q     Could you describe briefly how everyone was physically

22   arranged in the truck and -- and the home and the three

23   individuals you saw?

24   A     Right.   If I was looking at the house this way, the house

25   would be on my left, the driveway would be on the right side.

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 123 of 259



                                                                           123

 1   The truck had pulled into the driveway with the passenger -- or

 2   I'm sorry -- the driver's side door facing the house, and a bush

 3   and some snowbank over here.       The driver's side door was open,
 4   and there was a gentleman in between myself and the two -- the

 5   officer and the driver's side.

 6   Q     As you observed the scene, was there any path of escape for
 7   Officer Pender?

 8   A     Not that he was trying to escape, but had he wanted to

 9   regress back out of the driveway, he would have had to pass
10   another individual that was standing between me and him.
11   Q     Did you observe any other individuals on the scene when you

12   first arrived?
13   A     No.

14   Q     After arriving on the scene and seeing those individuals,

15   what did you do next?
16   A     I attempted to aid Officer Pender in making the arrest.

17   Q     How did you attempt to aid Officer Pender?

18   A     I tried to approach him.

19   Q     And what happened when you tried to approach Officer

20   Pender?

21   A     There was an individual between the two of us in the --

22   standing in what would be, I guess, described as an alleyway,

23   between the vehicle and the house and where Officer Pender was.

24   That individual was blocking me from accessing Officer Pender.

25   Q     Did you eventually learn of that individual's name?

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 124 of 259



                                                                           124

 1   A     Yes.

 2   Q     What was it?

 3   A     I believe it was a Chico Smith.
 4   Q     So after you approached Mr. Smith, what, if anything, did

 5   you do?

 6   A     He impeded my progress to aid Officer Pender.
 7   Q     And how did he do so?

 8   A     When I tried to get around him, he noticed me over his

 9   shoulder, stiffened up, and tried to impede me from getting
10   towards Officer Pender.
11   Q     Were either of the individuals, besides Officer Pender,

12   speaking during this incidence?
13   A     There was some -- there was a lot going on back and forth

14   between the individual holding the camera, Officer Pender

15   issuing commands in the car, the person in the car replying back
16   to Officer Pender.

17   Q     Who did you see holding a camera?

18   A     The person in front of me that was facing down, so Mr.

19   Smith.

20   Q     What kind of camera was it?

21   A     It was a cell phone camera.

22   Q     Did you -- were you able to observe the individual who was

23   still in the driver's side of the vehicle?

24   A     Not really.    I couldn't see him.      All I could see was

25   Officer Pender leaning into the vehicle.

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 125 of 259



                                                                            125

 1   Q     After Mr. Smith blocked you, what did you do next?

 2   A     I removed him from the alleyway and placed him on the

 3   ground into handcuffs.
 4   Q     How did you do that?

 5   A     I physically took him to the ground out of the way.

 6   Q     What happened next?
 7   A     I was able to place Mr. Smith in handcuffs.         Other officers

 8   arrived on scene simultaneously as I was taking him down and

 9   putting him in handcuffs, and Officer Pender pulled -- pulled
10   the driver out of the -- the driver's side of the truck.
11   Q     Incident to this arrest, were you able to observe the

12   defendant?
13   A     Yes.

14   Q     Or excuse me, the driver.      You were able to observe the

15   driver?
16   A     Yes.

17   Q     Do you see him sitting in the courtroom today?

18   A     Yes.

19   Q     Could you please identify him with an article of clothing?

20   A     Yes.   That gentleman sitting right here.

21         MR. DEVOE:    Your Honor, may the record reflect that the

22   officer has identified the defendant?

23         THE COURT:    The record will so reflect.

24   BY MR. DEVOE:

25   Q     While Officer Pender was removing the defendant from the

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 126 of 259



                                                                              126

 1   vehicle, what, if anything, did you observe about that

 2   interaction?

 3   A     It was -- it wasn't exactly a smooth operation.          It was
 4   definitely a physical altercation that was taking place between

 5   Officer Pender and the -- and the driver.         There was resistance

 6   on pulling him out.     Officer Pender would be seemingly pulled
 7   into the vehicle and then pull himself out, until he eventually

 8   was able to remove the person from the vehicle.

 9   Q     Do you recall anything the defendant said during this
10   encounter?
11   A     To myself, no.    And I was -- I really can't recall anything

12   that was said between Officer Pender and the defendant.
13   Q     So you described bringing Mr. Smith to the ground and

14   handcuffing him.     What did you do next after that?

15   A     I stood up, patted him down for anything that might poke
16   me, stick me, harm me in any way.        I checked him for any

17   weapons, and then secured the scene.

18   Q     Can you describe what you mean by "secured the scene"?

19   A     After both individuals were placed in handcuffs, the driver

20   and Mr. Smith, there was some yelling back and forth between

21   them, speech between them.       People came out of a house,

22   apparently came out of the house that -- that the car ended up

23   being parked in, and I feel like some people may have come from

24   behind as well, but after there only being two individuals

25   there, once everyone was in handcuffs it seemed like there were

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 127 of 259



                                                                                127

 1   six or seven individuals out in the driveway at that point.           So

 2   keeping them away from the people on the ground in handcuffs and

 3   waiting for transportation.
 4   Q     If you can recall, when did these other individuals arrive

 5   on the scene?

 6   A     Like I said, a very short time after they were placed in
 7   handcuffs and put on the ground.

 8   Q     Was the pickup truck searched?

 9   A     What's that?
10   Q     Was the pickup truck searched?
11   A     Yes.

12   Q     Did you participate in the search?
13   A     Yes.

14   Q     What, if anything, was found inside?

15   A     There was scattered trash.      I don't know if there was any
16   personal belongings that were -- that were moved, but there was

17   also a large machete behind the driver's side seat, I believe,

18   of the vehicle.

19   Q     Did you observe that machete?

20   A     Yes, I did.

21         MR. DEVOE:    Your Honor, may I approach?

22         THE COURT:    You may.

23         MR. DEVOE:    If I could see Exhibit 2?

24         (Pause)

25   BY MR. DEVOE:

                     AEQUUM LEGAL TRANSCRIPTION SERVICES
                                  480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 128 of 259



                                                                                 128

 1   Q      Officer, I'm handing you what has previously been marked as

 2   Exhibit 2.     Do you recognize it to be the machete found on the

 3   scene?
 4   A      Yes.

 5          MR. DEVOE:   No further questions, Your Honor.

 6          THE COURT:   All right.
 7          All right.   Mr. Bey.

 8                               CROSS-EXAMINATION

 9   BY MR. BEY:
10   Q      How you doing today, Mr. Griffin?
11   A      Not bad.   How are you?

12   Q      Good.   You want to -- can we put the machete back?            Because
13   he's got it, it's right there.       I know it's a dangerous weapon.

14          On the night in question, right -- now, first, you work

15   for?
16   A      The Lowell Police Department?

17   Q      Lowell Police.   How long have you been with the Lowell

18   Police?

19   A      Approximately four years.

20   Q      So you're a police, not -- are you police or law

21   enforcement, because they're two different things?

22   A      Okay.   I enforce the law as a police officer.

23   Q      Good answer.   All right.    So you should know some law if I

24   was to ask you some law, some minor stuff, right?

25   A      Sure.

                     AEQUUM LEGAL TRANSCRIPTION SERVICES
                                  480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 129 of 259



                                                                                129

 1   Q     All right.    And how long have you been a police?

 2   A     Approximately four and a half years.

 3   Q     Four and half years?
 4   A     No, actually, total as a police officer, or just in Lowell?

 5   Q     Police officer total.

 6   A     So total, about nine.
 7   Q     Nine years.

 8         MR. BEY:   May I approach?

 9         THE COURT:    You may.
10   BY MR. BEY:
11   Q     Why don't you take a look at something here?          Is that your

12   handwriting?
13   A     Yes.

14   Q     You wrote that ticket?

15   A     Yes, I did.
16   Q     All right.

17         MR. BEY:   Can I show this to the jury?

18         THE COURT:    Oh, well if you could tell us -- have him

19   explain what it is first.

20         MR. BEY:   Oh.

21   BY MR. BEY:

22   Q     What is this ticket here?

23   A     It's a motor vehicle citation.

24   Q     A citation.

25   A     Yes.

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 130 of 259



                                                                              130

 1   Q     For?

 2   A     An unregistered motor vehicle.

 3   Q     Could you do me a favor?
 4   A     Uh-huh.

 5   Q     Read the date of birth on that ticket you wrote.

 6   A     Yeah.
 7         MR. DEVOE:    Objection, Your Honor.

 8         THE COURT:    Can I see it?

 9         MR. BEY:    I want to see if he --
10         THE COURT:    Hold on.   Let me --
11         MR. BEY:    Nine years police, he should --

12         (Sidebar commenced at 2:16 p.m.)
13         THE COURT:    Okay.

14         MR. DEVOE:    So again, this is a ticket from their

15   (indiscernible).
16         THE COURT:    And so, Mr. DeVoe, and I --

17         MR. BEY:    He should read the date of birth.       It's simple.

18         THE COURT:    Yeah, I'll -- yeah.     Okay.

19         MR. BEY:    Thank you.

20         (Sidebar concluded at 2:16 p.m.)

21   BY MR. BEY:

22   Q     Sorry about that.

23   A     Uh-huh.

24         MR. BEY:    He's allowed to read it?

25         THE COURT:    Yes.

                     AEQUUM LEGAL TRANSCRIPTION SERVICES
                                  480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 131 of 259



                                                                                131

 1         MR. BEY:    Okay.

 2   BY MR. BEY:

 3   Q     Could you read that date off of that citation that you --
 4   that you, nine years in the police force, issued to the suspect,

 5   please?

 6   A     Right.   It says --
 7   Q     Read his date of birth.

 8   A     Do you want me to read it?

 9   Q     Yeah.
10   A     Okay.    2/26/19.
11   Q     2/20?

12   A     2/26/19.
13   Q     2/26/19, right?

14   A     Yes.    Yup.

15   Q     Well six or a zero, either way.       So 2/26/19, not 11/20/19?
16   A     No.

17   Q     No.    You see it.    We looking on two different things?       That

18   date right here.

19   A     Oh, I'm sorry.      11/20/19.

20   Q     Oh, okay.      11/20/19?

21   A     Yes.

22   Q     So is it fair to say that this person isn't even born yet?

23   A     Yes.

24   Q     The date -- okay.      The date, he's not even here yet.        So

25   we're -- we're waiting for someone to pop up in 11/20/19 so we

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 132 of 259



                                                                               132

 1   can charge him with this because this guy's not even born yet,

 2   right?

 3   A     Correct.
 4   Q     And you -- and you wrote this ticket, correct?

 5   A     I do.   I believe I wrote it on -- I don't know.         If I could

 6   check the date?     I don't know if it's -- what we're talking
 7   about here, but I'll look at the date, sure.

 8   Q     Was everything okay when you were writing the ticket?

 9   A     Sure.   I don't recall.     I don't recall the date.
10   Q     No, but was everything okay when you were writing the
11   ticket, like, mentally?      Or you --

12   A     I don't recall the incident.
13   Q     The incident was the 26th, the second of this year, the

14   '19, right?     That's the date that you wrote that it was written,

15   right?   You wrote a Lowell agency code.        You wrote a bunch of
16   stuff on there.

17   A     Uh-huh.

18   Q     You can't recall?     On the -- on the 26th of the second,

19   which is February, how were you feeling?         Were you --

20   A     I was feeling pretty good, I'm assuming.         I don't remember

21   feeling badly.

22   Q     All right.    So, cool.    So, and -- and you still managed to

23   write a ticket to someone who's not born yet.          All right.     Cool.

24         Then, in questions -- in questioning of the night at hand,

25   the -- what date is this?       The 22nd.   You said -- you said

                     AEQUUM LEGAL TRANSCRIPTION SERVICES
                                  480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 133 of 259



                                                                             133

 1   here --

 2         MR. BEY:    I'm sorry.   Can I approach first?

 3         THE COURT:    You may.
 4   BY MR. BEY:

 5   Q     And make sure this is -- make sure this is your report.

 6   A     Uh-huh.
 7   Q     Your -- is that your name there, and is that your report?

 8   A     Right.    Yeah.

 9   Q     All right.    And he said here -- you said here on your
10   report that your path to him was impeded by an individual
11   filming the incident.

12   A     Right.
13   Q     But I thought there was no film, no footage.          No -- I moved

14   to get the footage --

15         THE COURT:    Sir, is that a question?
16         MR. BEY:    Yeah.

17         THE COURT:    Okay.

18         MR. BEY:    Because they told us there was no footage.

19   Before when the trial was -- this was supposed to go on --

20         THE COURT:    Sir --

21         MR. BEY:    -- a while back --

22         THE COURT:    Sir -- sir, is there a question?        Not -- not --

23   it's to him --

24         MR. BEY:    The question is to him.

25         THE COURT:    Okay.

                     AEQUUM LEGAL TRANSCRIPTION SERVICES
                                  480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 134 of 259



                                                                           134

 1   BY MR. BEY:

 2   Q     I thought there was no footage.       So is there footage, or is

 3   there not footage?
 4   A     I never viewed any footage, and I was never provided any

 5   footage.     I assumed what the gentleman was doing in front of me

 6   was videotaping.
 7   Q     Okay.    And you -- you said you had to walk by him to get to

 8   Pender?

 9   A     Yes.
10   Q     And he impeded you and stuff.       And you were able to step
11   through him, go down and get him -- how long did that take you

12   to get him, like --
13   A     Handcuffed?

14   Q     -- squared away?     Handcuffed and squared away.

15   A     I would guess a matter of moments, probably.
16   Q     A few moments?

17   A     Yeah.

18   Q     Did he resist?    Did he -- was he --

19   A     Yeah.

20   Q     He gave you a hard time?

21   A     Yes.

22   Q     But it took you moments to get him?

23   A     Yes.

24   Q     In your advanced training, they train you guys well, right?

25   Must be the training?

                     AEQUUM LEGAL TRANSCRIPTION SERVICES
                                  480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 135 of 259



                                                                            135

 1   A     Must be.

 2   Q     All right.

 3         Then, the individual -- oh, oh, let me just throw out --
 4   the individual in question, did she go straight -- I'm sorry,

 5   this is for the -- for you, My Honor.

 6         THE COURT:    No, if you have a question for me, it's at
 7   sidebar.

 8         MR. BEY:   Can I -- can I?      I have a question.

 9         (Sidebar commenced at 2:20 p.m.)
10         MR. BEY:   The fact that all of these charges were
11   dismissed --

12         THE COURT:    Uh-huh.
13         MR. BEY:   -- (indiscernible) attention, or --

14         THE COURT:    No, because he didn't dismiss him.

15         MR. BEY:   I know he didn't dismiss him.
16         THE COURT:    Yeah.     So --

17         MR. BEY:   But he charged him.

18         THE COURT:    Yeah.     That's his job.   It's somebody else's

19   job what happens, so you can't ask him about the outcome,

20   because it's on another person's, because he has no -- he has

21   his --

22         MR. BEY:   But in my -- in my closing remarks and things of

23   that nature I can bring it up?

24         THE COURT:    Not unless you've put in evidence about it.

25         MR. BEY:   Not unless what?

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 136 of 259



                                                                                 136

 1         THE COURT:    You'd have to put in evidence of that.            You

 2   can't put it in through him.

 3         MR. BEY:   No, I'm saying in my closing remarks to the jury
 4   and stuff, I can disclose it.

 5         THE COURT:    Only if it comes in as evidence during the

 6   course of the trial.
 7         MR. BEY:   Oh.

 8         THE COURT:    Okay.   All right.

 9         (Sidebar concluded at 2:21 p.m.)
10   BY MR. BEY:
11   Q     Okay.   You said -- I'm just --

12         MR. BEY:   I got a few more questions, and then I'm done.
13         THE COURT:    Okay.

14   BY MR. BEY:

15   Q     You said the -- the -- the -- the knife was located where?
16   A     I believe it was located behind the driver's side seat.

17   Q     Behind the driver's side seat?

18   A     Yes.

19   Q     Not in the middle?     You guys didn't find it in the middle,

20   in some sort of crevice in the middle of the front seat?

21   A     I don't --

22   Q     It was behind the driver's side seat?

23   A     I didn't --

24   Q     Not in the middle, in the crevices of it, right?

25   A     If I was to be seated in the driver's side seat myself --

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 137 of 259



                                                                                137

 1   Q     Right.

 2   A     -- and I was to turn, it would be somewhere in the area

 3   behind or next to.     I'm not -- I'm not positive.
 4   Q     Well, we got -- in law you got to be specific.          Where

 5   you   --

 6         THE COURT:    Sir, you got to --
 7         MR. BEY:    I need specifics.

 8         THE COURT:    -- ask questions.

 9   BY MR. BEY:
10   Q     Where was the machete found?
11   A     I said I believe it was behind the driver's side seat.

12   Q     You believe, or do you know?
13   A     Did I --

14         THE COURT:    He's answered the question.       The question is

15   he --
16         MR. BEY:    Okay.   Is "believe" substantial enough for him to

17   answer the question?

18         THE COURT:    At this point, yes.     He believed.     That's what

19   he believes.

20         MR. BEY:    Okay.

21   BY MR. BEY:

22   Q     But you believe in the back, behind the driver's side seat?

23   A     Yes.

24   Q     Because it says here, in your words, "Placed him into

25   handcuffs.     (Indiscernible)” --

                     AEQUUM LEGAL TRANSCRIPTION SERVICES
                                  480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 138 of 259



                                                                              138

 1         MR. BEY:    Oh, quick question for you, My Honor.        What --

 2   post -- post, what does that word mean in the legalese?

 3         THE COURT:     I'm not testifying, so --
 4         MR. BEY:    Can I look it up?     I do have a Black's Law

 5   Dictionary --

 6         THE COURT:     You can --
 7         MR. BEY:    -- here with me.

 8         THE COURT:     Whoever wrote it, you can ask them.

 9   BY MR. BEY:
10   Q     What do you mean by "post arrest"?
11   A     After the arrest.

12   Q     After the arrest.       I just wanted to make sure that I got
13   the same thing --

14   A     Yeah.    That's fine.

15   Q     -- that you got.
16   A     Absolutely.

17   Q     All right.     So after the arrest, a large machete was

18   located behind the driver's side seat near the center console,

19   right?

20   A     Right.

21   Q     Where Officer Pender had been.       So Pender was in the front,

22   in the -- in the vehicle?

23   A     Yes.    He was leaning into the vehicle with you.

24   Q     Oh.    Okay.   And you said you managed to try to get past the

25   individual filming, so threw him, throw him down, and then get

                     AEQUUM LEGAL TRANSCRIPTION SERVICES
                                  480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 139 of 259



                                                                                  139

 1   to Pender to aid him?

 2   A     Yes.

 3   Q     How did you aid him?
 4   A     I did not aid him.     I tried to aid him, but I was impeded,

 5   and I ended up making and unrest.        He was able to subdue you

 6   himself.
 7   Q     Oh, he was able to subdue me himself.

 8         When you approached, what was Mr. Pender's position?            When

 9   you approached the guy filming impeding your thing, what was his
10   position?
11   A     Well I --

12   Q     His stance.
13   A     His stance?

14   Q     Yeah.    What kind of stance was he at?

15   A     He was attempting to pull you out of the vehicle, I think.
16   Q     Oh.    He didn't have a Taser pointed at one individual and

17   had me on standby?

18   A     No.    I believe you had already slapped the Taser out of his

19   hand at that point.

20   Q     Oh.    And the individual that you -- had impeded your --

21   your walkway to Pender --

22   A     Yeah.

23   Q     -- he was just standing there at the time, filming?

24   A     When I arrived, yes.

25   Q     When you arrived.

                     AEQUUM LEGAL TRANSCRIPTION SERVICES
                                  480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 140 of 259



                                                                               140

 1   A     Yes.

 2   Q     So you didn't see him on Mr. Pender or anything trying to

 3   do anything or a Taser pointed at him or anything?
 4   A     I did.

 5   Q     He was already on the ground and you was able to walk up,

 6   and he was filming and you subdued him?
 7   A     Yes.

 8   Q     Okay.    Right, so -- how many officers did you say was on

 9   the scene that night?
10   A     Prior to the arrest, or post arrest?
11   Q     Prior, post, during, before, after.        Throughout the whole

12   thing.
13   A     Officer Pender arrived first, I arrived second.          A short

14   time after, probably two or three more, so maybe six or seven.

15   I don't know.     A supervisor arrived as well, I believe, and then
16   the wagon.

17   Q     Your supervisor there, too?

18   A     I believe so, yeah.

19   Q     That was a new one.     All right.

20         So two -- what did you say, two or three?         How many patrol

21   cars pulled up?

22   A     How many cars?

23   Q     Yeah.    How many other individuals there?       You said two or

24   three more?

25   A     Right.    So after -- I'd say there was Officer Pender,

                     AEQUUM LEGAL TRANSCRIPTION SERVICES
                                  480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 141 of 259



                                                                              141

 1   myself, one or two more officers as the arrests were being made,

 2   and then maybe two or three more.        There was a call for a motor

 3   vehicle pursuit and then an altercation afterwards, so we tend
 4   to come in bunches at that point.

 5   Q     Who made the call in?

 6   A     I'm sorry, what?
 7   Q     Where did the call come from, there?        You said there was a

 8   call for a motor vehicle pursuit, from?

 9   A     Officer Pender.
10   Q     Officer Pender called it in.
11   A     Right.

12   Q     Oh.   He called it a motor vehicle pursuit?
13   A     I believe it was a vehicle failing to stop, yeah.

14   Q     That's not what you wrote here.       You wrote here that

15   Officer Pender did not, or was not able to answer multiple
16   hailing calls.

17   A     That's -- if you'd like for me to read the report, I'll

18   read to you where I said it.

19   Q     I can read it.

20   A     Okay.

21   Q     I can read it well.

22   A     Okay.

23   Q     You said that he -- he called in a -- a what you call it?

24   What was the word you used?

25   A     He was dealing with a erratically operating vehicle that

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 142 of 259



                                                                               142

 1   was failing to stop for him, I believe was the call.

 2   Q     No, no.    What was the call you said the -- the call that

 3   came in?    You said something else.      You said the call came in --
 4   A     I'm sorry.    It came in as a vehicle failing to stop, or a

 5   "pursuit" is what you're looking for?

 6   Q     Yeah.    You said something about pursuit.
 7   A     Right.    Yeah.   Yeah.

 8   Q     What was the word that you used?

 9   A     A motor vehicle pursuit.
10   Q     Okay.
11   A     That's what happens when a vehicle fails to stop.          That's

12   the nomenclature.
13   Q     That's funny, because Pender doesn't mention that at all,

14   but I guess you guys do whatever you want anyway.

15   A     I believe he charged you with failure to stop, no?
16   Q     Let's see.

17         (Pause)

18         Failed to stop for police.

19   A     Right.

20         MR. BEY:    Is that one of the charges --

21         THE COURT:    Yes, it is.

22         MR. BEY:    -- that's being charged?      Okay.

23   BY MR. BEY:

24   Q     But I'm just looking here as if -- I just -- I would think

25   he would write that in the report.

                     AEQUUM LEGAL TRANSCRIPTION SERVICES
                                  480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 143 of 259



                                                                             143

 1   A     It's on the front page, I believe, correct?

 2   Q     That's why I was looking --

 3   A     Okay.
 4   Q     -- on the exact front page, looking for where he said --

 5   what is it?    Pursuant?    What's the word you used?

 6   A     I used --
 7   Q     Vehicle pursuit?

 8   A     Right.   Yup.

 9   Q     A motor vehicle pursuit.      No, that's the first page, unless
10   I got something wrong here.
11         Couldn't call it -- couldn't call it in the plates because

12   it was covered with snow.      Nothing about a motor vehicle thing
13   or anything.

14         But did you happen to hear any call-ins that night about an

15   erratic driver swerving into the wrong side of the road into
16   that -- any calls came into the station that night about that?

17   A     Over the entire course of the night?

18   Q     Yeah.

19   A     I don't remember.     It was last January.

20   Q     Last January, or was it this January?

21   A     The last time it was January.       It was, I guess, this year.

22   Q     This year, or last January?       Because last January's 2018.

23   This January --

24   A     Okay.

25         THE COURT:    Mr. Bey, you're arguing with the --

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 144 of 259



                                                                           144

 1         MR. BEY:    I'm not arguing.    I'm just trying to get facts

 2   correct.    He said last January --

 3         THE COURT:    He said the last January.
 4         MR. BEY:    -- the paper says this January.

 5         THE WITNESS:     Give me the date that you want that answer

 6   for, and I will tell you.
 7   BY MR. BEY:

 8   Q     The 22nd.    The night in question.

 9   A     Well what year?
10   Q     1/22/2019.
11   A     What year?    2019.   Yeah, I don't recall what calls came

12   over the radio for that entire night, no.
13   Q     For that night.

14   A     I don't.

15   Q     And you say you didn't have to aid Mr. Pender out in any
16   way when it came to -- you -- you were able to make an arrest

17   and then Mr. Allen made his arrest.

18   A     Right.   Yeah.

19   Q     And --

20   A     Almost simultaneously.      I make my arrest, other officers

21   arrive.    I'm not sure if anyone aided him in pulling you out of

22   the vehicle, but you were arrested subsequently, yes.

23   Q     And then post arrest --

24   A     Post arrest, yes.

25   Q     -- the machete was found, correct?

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 145 of 259



                                                                             145

 1   A     Yes.

 2   Q     And -- and -- and located behind the driver's side seat?

 3   A     Right.
 4   Q     Correct?

 5   A     Correct.

 6         MR. BEY:    No further questions, Your Honor.
 7         THE COURT:    Okay.    Thank you.

 8         Attorney DeVoe.

 9         MR. DEVOE:    Thank you.    Very briefly, Your Honor.      If I may
10   approach and have Exhibit 3?
11         THE COURT:    Yes.

12         (Pause)
13                               REDIRECT EXAMINATION

14   BY MR. DEVOE:

15   Q     Officer Griffin, I'm showing you a document previously
16   marked as Exhibit 3.       Do you recognize the driver's license

17   information in that photo?

18   A     Yes.

19   Q     Do you recognize the person in the photograph?

20   A     Yes.

21   Q     Who do you recognize him to be?

22   A     Leon Campbell.

23   Q     Is he the defendant in this case?

24   A     Yes.

25   Q     Do you see his date of birth listed there?

                     AEQUUM LEGAL TRANSCRIPTION SERVICES
                                  480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 146 of 259



                                                                               146

 1   A     Yes.

 2   Q     And what's that date of birth?

 3   A     November 20th, 1983.
 4   Q     And the defendant previously asked you on cross about a

 5   citation that had a date of birth of 11/20/19.          Do you remember

 6   that testimony?
 7   A     Yes.

 8   Q     Do you believe it was likely a mistake?

 9   A     Yes.
10   Q     It's the same month and day?
11   A     Right.

12         MR. DEVOE:    No further questions.
13         THE COURT:    Thank you, Officer.     You may step down.

14         THE WITNESS:    Thank you.

15         UNIDENTIFIED FEMALE:     Pretty serious, a police officer
16   (indiscernible).

17         DEPUTY CLERK:    Quite, please.

18         THE COURT:    Hey.

19         (Sidebar commenced at 2:31 p.m.)

20         THE COURT:    That's the second time.

21         DEPUTY CLERK:    Is that the second time?

22         THE COURT:    Yeah.   So she's out of here.

23         DEPUTY CLERK:    Okay.

24         (Sidebar concluded at 2:31 p.m.)

25         THE COURT:    Attorney DeVoe.

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 147 of 259



                                                                               147

 1         MR. DEVOE:    Your Honor, the Commonwealth rests.

 2         THE COURT:    All right.    The Commonwealth rests.

 3         Mr. Bey?
 4         MR. BEY:   I have to call my witness.

 5         THE COURT:    Okay.

 6         MR. DEVOE:    Your Honor, if we may be briefly heard at
 7   sidebar?

 8         THE COURT:    Sure.

 9         (Sidebar commenced at 2:31 p.m.)
10         MR. DEVOE:    So during Officer Griffin's testimony, there
11   was reference of video being taken by Mr. Smith.          I have what I

12   believe to be the video.      My records are unclear as to what
13   might be provided in this video to Mr. Bey.          It's maybe about

14   five minutes long.     I'm bringing the lectern over so that you

15   can view it at some point during --
16         THE COURT:    Okay.

17         MR. DEVOE:    -- his evidence, and we'll see if he wants to

18   enter it in his case in chief.

19         THE COURT:    Okay.

20         MR. BEY:   That video was already done in Chico's case.

21   That was dismissed and that's not -- the stop is in the video.

22   We're looking for -- we're looking for over 10, 15 minutes of

23   footage that started in the vehicle --

24         THE COURT:    Okay.

25         MR. BEY:   -- all the way out until he was --

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 148 of 259



                                                                           148

 1         THE COURT:    Okay.   I don't --

 2         MR. DEVOE:    That, I don’t have.

 3         MR. BEY:    I know you don’t.
 4         THE COURT:    Okay.   All right.

 5         MR. BEY:    I know.   Trust me, I know.

 6         THE COURT:    Okay.   All right.
 7         MR. BEY:    I'm well aware that you have it.

 8         THE COURT:    Okay.   Thank you.

 9         (Sidebar concluded at 2:32 p.m.)
10         THE COURT:    All right.     Mr. Bey, you can call your first
11   witness.

12         MR. BEY:    I'd like to call India Nasciemento to the stand,
13   please.

14         DEPUTY CLERK:    First name is India?

15         MR. BEY:    India, yes.
16         DEPUTY CLERK:    India.     Follow me, please.    Follow me,

17   ma'am.    Thank you.   Good afternoon.     Just follow me to the

18   stand.    Right over here, this way.      Be careful stepping over

19   these, too.    And be careful stepping up.       Thank you.

20                      INDIA NASCIEMENTO, WITNESS, SWORN

21         THE COURT:    Mr. Bey, you may proceed.

22                                 DIRECT EXAMINATION

23   BY MR. BEY:

24   Q     How you doing today?

25   A     I'm Fine.    How are you?

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 149 of 259



                                                                            149

 1   Q     Ms. Nasciemento.

 2   A     I'm good.

 3         THE COURT:    And can I stop you?      How do you spell your last
 4   name, ma'am?

 5         THE WITNESS:    N-A-S-C-I-M-E-N-T-O.

 6         THE COURT:    Okay.   Thank you.
 7         THE WITNESS:    Uh-huh.

 8   BY MR. BEY:

 9   Q     All right.    And on the night in question --
10         MR. BEY:    Can I approach to see the exhibits?
11         THE COURT:    Which one do you want, sir?

12         (Pause)
13   BY MR. BEY:

14   Q     Do you recognize that?

15         THE COURT:    And I think the record should reflect that Mr.
16   Bey has shown Exhibit Number 3.       Just so we can have it on the

17   record.

18         MR. BEY:    Okay.

19   BY MR. BEY:

20   Q     Exhibit -- do you recognize that guy there?

21   A     Well yeah.    Kind of.

22   Q     What is that guy's name is?        If you were to have to call

23   that, what would you call that guy?         What's his name?

24   A     His name in this picture?

25   Q     Yeah.

                     AEQUUM LEGAL TRANSCRIPTION SERVICES
                                  480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 150 of 259



                                                                               150

 1   A     Leon.

 2   Q     Was his full name?

 3   A     Leon Campbell.
 4   Q     The guy in the picture that resembles me.         What's my name?

 5   A     Your name is Leonitus.

 6   Q     Leonitus what?
 7   A     Jabir Bey.

 8   Q     How did I come across that name?

 9   A     After doing your history, finding out who you are, doing
10   your studies.
11   Q     All right.    Did I ever have a problem using that name when

12   it came to U.S. stuff, getting paperwork filed and stuff --
13   A     Oh, no.

14   Q     -- getting things done using my nationality?

15   A     No problem.
16         MR. DEVOE:    Objection, Your Honor.

17         MR. BEY:    All right.

18         THE COURT:    All right.    Just move on.    I'll overrule the

19   objection.    Move on.

20   BY MR. BEY:

21   Q     On the night in question, right, how -- where were you?

22   A     I was in the house.

23   Q     And what house was that?

24   A     The house on 109 4th Ave.

25   Q     109 4th Avenue.     What -- what made you come outside?

                     AEQUUM LEGAL TRANSCRIPTION SERVICES
                                  480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 151 of 259



                                                                           151

 1   A     I seen light outside, and I didn't hear no siren.

 2   Q     You saw lights.     You didn't -- but you didn't hear no

 3   sirens?
 4   A     No, I didn't hear no sirens.

 5   Q     You only saw lights?

 6   A     I just seen lights.
 7   Q     No sirens?

 8   A     No.

 9   Q     All right.    And the lights made you come outside?
10   A     Between the lights, and then I heard Leonitus say, "Why are
11   you punching me?"

12   Q     Okay.   Oh, so you heard me.      All right.
13         When you came outside, what was going on the instant you

14   came outside?     What did you see?

15   A     I seen a lot of police cars outside.
16   Q     About how many police cars did you see?

17   A     Whew, um --

18   Q     About how many?

19   A     I want to say maybe around 10 cars were outside.

20   Q     Uh-huh.    From what you can see just from being in the

21   driveway?

22   A     Yeah.   Just from being in the driveway.

23   Q     Did you walk out and take a look left or right down for

24   that?

25   A     No.

                     AEQUUM LEGAL TRANSCRIPTION SERVICES
                                  480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 152 of 259



                                                                              152

 1   Q     This is from you in the driveway from what you could see

 2   looking out?

 3   A     Yes.
 4   Q     Okay.    How many cars did you see just looking straight out?

 5   A     Just looking straight out, they had the whole front full,

 6   so I want to say was about 10 police cars in the front.
 7   Q     Because our driveway is pretty large, right?

 8   A     Yes.

 9   Q     How much cars do we fit in there regularly without the
10   police?   How much cars --
11   A     Regularly in our driveway there is about six.

12   Q     Six.    What, about six, seven cars?
13   A     Maybe six, seven cars, yeah.

14   Q     And you said there was about 10 cars out there on that

15   night.
16         Now when you came out was the person in question already

17   being arrested, in some sort of struggle trying to get arrested

18   with the officer?     Was the officer fighting him?       What was it?

19   What did you see when you came out?

20   A     When I came outside, Leonitus was on the floor already in

21   handcuffs asking, "Why -- why did you punch me?"

22   Q     Okay.

23         MR. DEVOE:    Objection.    Move to strike the last response.

24         THE COURT:    It's just being offered for what he heard, not

25   to -- so, ladies and gentlemen, the last answer from this

                     AEQUUM LEGAL TRANSCRIPTION SERVICES
                                  480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 153 of 259



                                                                           153

 1   particular witness, “Why did you punch me,” just being offered

 2   to show what this individual heard.        It's not being -- you

 3   cannot consider it for the truth of that statement.
 4         All right.    Go ahead, sir.

 5   BY MR. BEY:

 6   Q     After you saw the suspect on the ground and in cuffs asking
 7   the officer, “Why did you punch me,” then what happened?

 8   A     Then I seen them escort you into the vehicle and off you

 9   went.
10   Q     All right.
11   A     But still, there were vehicles in front of the house.

12   Q     After they drove off with me in the wagon and everything,
13   were you guys still out there --

14   A     Yes.

15   Q     -- in the driveway?     With the policy enforcers?
16   A     Yes.

17   Q     What -- what -- what did -- were you able to speak to any

18   of those officers?

19   A     Not speak to them, like, I can ask you a question, and

20   you're going to answer me back, no.        They was out there just

21   explaining themselves.

22   Q     Just explaining themselves.

23         At what point did Mom come outside?

24   A     You were already in the vehicle.

25   Q     I was already in the vehicle when Mom came outside.

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 154 of 259



                                                                                154

 1         And what did Mr. Pender Allen say to Mom?

 2         MR. DEVOE:    Objection.

 3         THE COURT:    Sustained.
 4         THE WITNESS:    Answer it?

 5         THE COURT:    No, you can't answer that.

 6         THE WITNESS:    Okay.
 7         MR. BEY:   Can't answer it?

 8   BY MR. BEY:

 9   Q     What did you overhear?      Say -- tell me some of the things
10   you overheard while you were out there.
11   A     Um --

12         MR. DEVOE:    Objection.
13         THE COURT:    That's sustained.     And can I see Mr. Bey,

14   just --

15         (Sidebar commenced at 2:38 p.m.)
16         THE COURT:    I let the last one in as to why did you keep

17   punching him, but if you're going to call another witness as to

18   what the conversation was, you can get it in that way.           But you

19   can't get in somebody else's conversation through this witness.

20   Okay?

21         MR. BEY:   Okay.    All right.

22         DEPUTY CLERK:    It was brought to my attention by Officer

23   Pender, he believes that his wife (indiscernible) talk about the

24   testimony you gave (indiscernible).

25         THE COURT:    The one that I just had before that?        Okay.   To

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 155 of 259



                                                                           155

 1   the other witness who hasn't appeared yet or this witness as

 2   well?

 3          DEPUTY CLERK:    No, not this witness.
 4          THE COURT:   Okay.   All right.    So before that witness comes

 5   in here, I want to speak to her, okay?

 6          DEPUTY CLERK:    All right.   Thanks.
 7          (Sidebar concluded at 2:39 p.m.)

 8   BY MR. BEY:

 9   Q      So when you were in the driveway and you seen all the
10   patrol cars and you seen them take me away, then what did they
11   do to my truck?     To the truck.

12   A      They towed it.
13   Q      They towed it.    Before or after they searched it?

14   A      That was after they searched it.

15   Q      And then when they searched it, what -- what -- who -- who
16   searched the truck?

17   A      Personally the guy who searched the truck is not here.

18   Q      Was it -- did you -- did you see the other two officers

19   that were in question?      Did you get a good look at them?

20   A      Yeah.

21   Q      What -- what --

22   A      But I did see --

23   Q      Were any one of those the guys that searched the truck that

24   day?

25   A      No.   I did see the officer in the uniform.

                     AEQUUM LEGAL TRANSCRIPTION SERVICES
                                  480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 156 of 259



                                                                           156

 1   Q     Yeah.

 2   A     I did see him around the truck, because they supposedly

 3   were looking for a VIN number inside of the vehicle.
 4   Q     Right.

 5   A     And I pointed out that it's on the window.

 6   Q     So you --
 7   A     Everyone knows that.

 8   Q     You pointed out to one of them that the VIN is on the

 9   window?
10   A     On the window.    You can see it from outside of the car.
11   Q     From the outside.     No need to go into it.

12   A     No need to go in the vehicle.
13   Q     But they still went in the vehicle and all sorts of things?

14   A     Yes.

15   Q     Did you see -- the officer in the uniform that you
16   recognize, did you see him find a machete?

17   A     No.    He was -- he was on the outside of the vehicle.

18   Q     Oh, okay.    Now the officer you saw who pulled the machete

19   out, who found the machete, is he -- did you see him here at all

20   in the courtroom on this day?

21   A     No.

22         MR. BEY:    I got no further questions, Your Honor.

23         THE COURT:    All right.    Thank you, sir.

24         Attorney DeVoe.

25         MR. DEVOE:    Thank you.

                     AEQUUM LEGAL TRANSCRIPTION SERVICES
                                  480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 157 of 259



                                                                             157

 1                                 CROSS-EXAMINATION

 2   BY MR. DEVOE:

 3   Q     Ms. Nasciemento, how long have you known the defendant for?
 4   A     I want to say, now, maybe four years, five years.          It's

 5   been a handful.

 6   Q     Do you live at 109 4th Ave?
 7   A     Yes.

 8   Q     Does the defendant live there?

 9   A     Yes.
10   Q     On January 22nd of this year, you stated on the record that
11   there were approximately 10 cars out front by the time you came

12   out and saw anything.      Is that right?
13   A     Yes.

14   Q     And when you came outside, the defendant was already on the

15   ground.   Is that right?
16   A     Yes.

17   Q     And you also testified you saw a machete be removed from

18   the truck.    Is that right?

19   A     Yes.

20         MR. DEVOE:    No further questions.

21         THE COURT:    All right.    Thank you, ma'am.     You may step

22   down.

23         THE WITNESS:    Okay.    Should I leave this here?

24         THE COURT:    Yes, leave it there.

25         MR. BEY:   Well could I question her further?

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 158 of 259



                                                                           158

 1         THE COURT:    Well you said you were done, sir.

 2         MR. BEY:    Oh.

 3         THE COURT:    Do you have something else you want to ask her?
 4         MR. BEY:    Yeah.

 5         THE COURT:    All right.      Can you come back, ma'am?

 6         (Pause)
 7         THE COURT:    And, Mr. Bey, only ask the matters that were

 8   raised on cross-examination.

 9                                  REDIRECT EXAMINATION
10   BY MR. BEY:
11   Q     Ms. Nasciemento, how often have you worked with Leonitus

12   Jabir Bey?
13   A     I do side jobs with him.

14   Q     How many tools would you say is in that truck at any given

15   time?
16   A     Oh, we do different kinds of jobs.

17   Q     How many dangerous weapons have I ever handed you?

18   A     Dangerous weapons?

19   Q     Yeah.

20         THE COURT:    Sustained.

21         THE WITNESS:      None

22         THE COURT:    You can't answer that question.

23         MR. BEY:    Okay.

24   BY MR. BEY:

25   Q     From your -- from your knowledge, is the machete you saw

                     AEQUUM LEGAL TRANSCRIPTION SERVICES
                                  480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 159 of 259



                                                                            159

 1   someone find in the truck, are machetes a dangerous weapon?

 2         MR. DEVOE:     Objection.

 3         THE COURT:     Sustained.
 4   BY MR. BEY:

 5   Q     Where did I buy the machete from?

 6   A     Walmart.
 7   Q     Walmart.

 8         MR. BEY:   No further questions, Your Honor.

 9         MR. DEVOE:     One on redirect (sic).
10         THE COURT:     Sure.
11                                RECROSS-EXAMINATION

12   BY MR. DEVOE:
13   Q     Did you personally see the defendant buy the machete from

14   Walmart?

15   A     No.
16   Q     Thank you.

17         THE COURT:     All right.   Ma'am, you can step down.

18         All right.     Ladies and gentlemen, I have to address one

19   thing that's going to take me about five minutes, so I'm going

20   to ask if you can go with the court officer back into the room,

21   and we'll reconvene here in five minutes.

22         DEPUTY CLERK:     All rise.   Jury out.    You can bring that

23   with you.    Okay.    Just be careful stepping down.      Thank you.

24         (Jury out at 2:43 p.m.)

25         THE COURT:     And, Mr. Bey, who is the next witness going to

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 160 of 259



                                                                             160

 1   be?

 2         MR. BEY:    Akif.

 3         THE COURT:    Pardon me?
 4         MR. BEY:    Akif Bey.

 5         THE COURT:    Akif Bey.

 6         MR. BEY:    Uh-huh.
 7         DEPUTY CLERK:      Akif Bey.

 8         (Pause)

 9         THE COURT:    And, Mr. Bey, there was an individual that I
10   had removed from the courtroom.        What's that individual's name?
11         MR. BEY:    That's my wife.

12         THE COURT:    What's her name?
13         MR. BEY:    McCue, Lauren.

14         THE COURT:    Oh, Lauren McCue?

15         MR. BEY:    Yes.
16         THE COURT:    Okay.

17                             AKIF BEY, WITNESS, SWORN

18         THE COURT:    Good afternoon, sir.

19         THE WITNESS:    Good afternoon.

20         THE COURT:    And could you just tell me your name?

21         THE WITNESS:    Akif Bey.

22         THE COURT:    All right.    And, Mr. Bey, you were present when

23   I instructed all the people who are going to testify in this

24   trial about a sequestration order, correct?

25         THE WITNESS:    Correct.

                     AEQUUM LEGAL TRANSCRIPTION SERVICES
                                  480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 161 of 259



                                                                             161

 1         THE COURT:    And that you were admonished not to discuss

 2   your testimony, you know, with each other, even after you were

 3   finished testifying.      Is that correct?
 4         THE WITNESS:    Correct.

 5         THE COURT:    All right.    Now at some point, a young lady,

 6   Ms. McCue, left this courtroom.        Were you waiting outside when
 7   that happened?

 8         THE WITNESS:    Yeah, I was on the outside.

 9         THE COURT:    Okay.   And did you have a conversation with Ms.
10   McCue?
11         THE WITNESS:    No, I didn't.

12         THE COURT:    You did not?
13         THE WITNESS:    She -- no, I didn't.

14         THE COURT:    Did you --

15         THE WITNESS:    She just came out.      She was frustrated.
16         THE COURT:    And did she say something to you?

17         THE WITNESS:    No, not to me.     She was venting.     Didn't know

18   what happened --

19         THE COURT:    And what --

20         THE WITNESS:    -- but something happened in here.

21         THE COURT:    Okay.   And what did she vent to you?

22         THE WITNESS:    No, didn't vent to me.      Was just more like

23   venting to herself coming out.

24         THE COURT:    Okay.   Did you hear what she was saying when

25   she was venting?

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 162 of 259



                                                                           162

 1         THE WITNESS:    Not really, it wasn't her fullest.

 2         THE COURT:    Okay.   All right.

 3         Attorney DeVoe, any questions?
 4         MR. DEVOE:    No, Your Honor.

 5         THE COURT:    No.

 6         All right, sir.     You can step down.
 7         THE COURT:    Ms. McCue.    Ms. McCue.

 8         DEPUTY CLERK:    She's coming.

 9         THE COURT:    Oh, all right.     All right.
10         DEPUTY CLERK:    But then I'll get the officer.
11         THE COURT:    I will have the officer come in.

12         MR. BEY:    Well if that is the case --
13         THE COURT:    Hold on.     Hold on.

14         (Pause)

15         COURT CLERK:    He's previously been sworn, Your Honor.
16         MR. PENDER:    Yes.

17         THE COURT:    All right.    Officer, thank you for coming back.

18         Now there was a -- a little while ago, a young lady, who

19   was identified to me by Ms. McCue, left this courtroom.

20         MR. PENDER:    Correct.

21         THE COURT:    And she had short hair.

22         MR. PENDER:    Yes.

23         THE COURT:    All right.    And there was two other witnesses

24   out there who had yet to testify in this trial that were

25   introduced to the jury.      Is that correct?

                     AEQUUM LEGAL TRANSCRIPTION SERVICES
                                  480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 163 of 259



                                                                            163

 1         MR. PENDER:    That's correct.

 2         THE COURT:    So when you all -- where were you in proximity

 3   to her?
 4         MR. PENDER:    I was standing at the doorway, not this

 5   doorway but the doorway to go out into the hallway.

 6         THE COURT:    Yup.
 7         MR. PENDER:    And they were on the bench.

 8         THE COURT:    Okay.

 9         MR. PENDER:    And the gentleman that just was in here was
10   standing against the wall.
11         THE COURT:    Okay.    And did the young lady, Ms. McCue, go

12   over to the gentleman who let just left that was standing
13   against the wall?

14         MR. PENDER:    She went over to the gentleman and the young

15   lady who previously testified, and they were talking about a
16   ticket that Officer Griffin had issued and what was on the

17   ticket and went on about that.

18         THE COURT:    Okay.    So you heard a conversation relative to

19   a ticket that --

20         MR. PENDER:    About Officer Griffin's testimony, yes.

21         THE COURT:    Was there anything else?

22         MR. PENDER:    No, I did not hear anything else.

23         THE COURT:    All right.    All right.    Thank you, Officer.

24   You may step down.

25         MR. PENDER:    Okay.

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 164 of 259



                                                                                 164

 1         MR. BEY:   I mean --

 2         THE COURT:     No, hold on.    Hold on.

 3         All right.    So based on what I heard from Officer Pender,
 4   the issue was sort of collaterally related to a ticket that had

 5   been issued for a citation issued to you with a wrong date of

 6   birth.   I don't think -- even though it does violate the
 7   sequestration order, I'm not going to deny anybody from

 8   testifying based on that.

 9         So are you ready to call Mr. -- and I forget his name
10   already.
11         MR. BEY:   Akif Bey.

12         THE COURT:    Akif Bey.
13         MR. BEY:   Can I say something?

14         THE COURT:    Sure.    You got to stand up when you talk.

15         MR. BEY:   Prior -- prior to that, Mr. Griffin and Pender
16   were discussing the whole case in the court.          I just didn't say

17   nothing because I thought -- I thought they could do that.            But

18   since the sequestration order is on everyone --

19         THE COURT:    Yeah.

20         MR. BEY:   -- I should have told you that Mr. Griffin and

21   Pender were in court discussing the entire thing.           When -- when

22   we walked out to the recess --

23         UNIDENTIFIED MALE:      Multiple times.

24         MR. BEY:   -- multiple times.      I just never brought it up

25   because I know how they get special privileges.          They get all

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 165 of 259



                                                                                165

 1   the best parking downstairs.       He's able to walk in as a -- as a

 2   -- as a what -- plaintiff and swing the machete around the whole

 3   courtroom.    One day I saw him do that, so I wasn't going to -- I
 4   assumed --

 5         THE COURT:    All right.

 6         MR. BEY:   -- they could violate, and you guys wouldn't say
 7   nothing.

 8         THE COURT:    Sir, I'm not -- all I needed to do was find out

 9   what the conversation was about.        It's innocuous.     Meaning it's
10   not that big of a deal, so I'm going to let you call Mr. Bey,
11   okay.

12         MR. BEY:   Okay.    So how come Pender and Griffin can be in a
13   corner together huddled --

14         THE COURT:    I can't --

15         MR. BEY:   -- discussing something?
16         THE COURT:    I can't put that milk back in the bottle right

17   now, okay?    So --

18         MR. BEY:   More and more of this.       This is --

19         THE COURT:    All right.

20         MR. BEY:   Wow.    I don't think Judge Crane would approve of

21   any of this.

22         THE COURT:    Well unfortunately, you don't have Judge Crane

23   here.

24         MR. BEY:   I know.

25         THE COURT:    All right.

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 166 of 259



                                                                                    166

 1         MR. BEY:    It is unfortunate I don't have Judge Crane.

 2         THE COURT:    All right.    You can call that witness.          Oh, we

 3   got to bring the jury in.
 4         MR. BEY:    Akif Bey --

 5         DEPUTY CLERK:    Yeah, the jury's ready.

 6         MR. BEY:    -- to the stand.
 7         (Pause)

 8         MR. BEY:    Well at least now I know.

 9         THE COURT:    Sir, you can keep your comments to yourself.
10   Okay.
11         DEPUTY CLERK:    Court.    All rise.    Jury in.   Be careful

12   stepping up.     Thank you.
13         (Jury in at 2:50 p.m.)

14         THE COURT:    Please be seated.      Thank you.

15         All right.    Thank you, ladies and gentlemen.
16         Mr. Bey, you can call your next witness.

17         MR. BEY:    Akif Bey to the stand.

18         THE COURT:    Just watch your step, sir, going up.        And watch

19   your step stepping up.        Thank you.

20         COURT CLERK:    Your Honor, he's previously been sworn.

21         THE COURT:    Okay.     You may be seated.

22                        AKIF BEY, WITNESS, PREVIOUSLY SWORN

23                                 DIRECT EXAMINATION

24   BY MR. BEY:

25   Q     How you doing today, Mr. Bey?

                     AEQUUM LEGAL TRANSCRIPTION SERVICES
                                  480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 167 of 259



                                                                                167

 1   A     Good.    Good.

 2   Q     How you feeling?

 3   A     Feeling good.
 4   Q     Good.    Good.    On the night in question --

 5         MR. BEY:    All right.   Well first -- first of all, can I

 6   approach?     I would like to see the Exhibit 3.       Oops.    Sorry.
 7   BY MR. BEY:

 8   Q     Who do you know that guy in the picture to be?           I mean, I

 9   know what -- I know what the authorities want him to be.              Who do
10   you know him to be?
11   A     I know him as Mr. Bey.

12   Q     All right.    And how do you know him as Mr. Bey?
13   A     I know him as Leonitus Jabir Bey.

14   Q     How long have you know him?

15   A     I'll say four or five years.
16   Q     All right.    And does -- does he go around calling himself

17   Leonitus Jabir Bey as some sort of joke or to be a belligerent,

18   or is that his way of hiding from somebody?          What do you know?

19   Why does he call himself that?

20   A     Well we all found out that we have a nationality, and we

21   proclaimed it.

22   Q     Right.

23   A     And proclaiming our nationality, we know that in law,

24   that's what it stands in law, nationality.

25   Q     Right.    Okay.

                     AEQUUM LEGAL TRANSCRIPTION SERVICES
                                  480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 168 of 259



                                                                                168

 1   A     So that's what we did.

 2   Q     Now I want you to tell me --

 3         MR. BEY:   Your Honor, may I approach?
 4         THE COURT:    You may.

 5   BY MR. BEY:

 6   Q     I got another document here for you to look at.          I'm going
 7   to turn --

 8         THE COURT:    Exhibit 3?

 9         MR. BEY:   Exhibit 3.
10   BY MR. BEY:
11   Q     On this, right, that -- that -- that citation there written

12   by -- you seen one of those before.        You seen those things
13   before?

14   A     Yes.

15   Q     Right?
16   A     Yes.

17   Q     And police give those out?

18   A     Yes.

19   Q     And you said something about nationality.         What's the --

20   under race in there, what does he have for race?

21         MR. DEVOE:    Objection.

22         THE COURT:    Yeah.   Again, can I --

23         MR. BEY:   Can't win.

24         THE COURT:    Mr. Bey, I've told you five times, do not speak

25   to the jury until your closing argument.         That's the fifth time

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 169 of 259



                                                                             169

 1   I've had to admonish you.

 2         MR. BEY:    I made a comment to myself in the jury's

 3   direction.
 4         THE COURT:    No, you didn't.

 5         (Sidebar commenced at 2:53 p.m.)

 6         THE COURT:    And what do you --
 7         MR. BEY:    I'm asking him about --

 8         THE COURT:    Okay.   You can ask him --

 9         MR. BEY:    You give me another (indiscernible) to try to --
10         THE COURT:    No, sir.   Sir.   Sir.
11         MR. BEY:    -- make me --

12         THE COURT:    Sir, go ahead and ask him.
13         MR. BEY:    Why (indiscernible) issue everybody else.

14         (Sidebar concluded at 2:53 p.m.)

15         MR. BEY:    Oh, I'm going to tell you.
16   BY MR. BEY:

17   Q     What -- what -- what letter -- oh, sorry.         What's in the

18   box for race on that piece of paper?

19   A     It says "B".

20   Q     B.

21   A     So I'm guessing it's --

22   Q     Just the letter B?

23   A     Letter B.

24   Q     It doesn't have an actual nation or a nationality, but just

25   the letter B?

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 170 of 259



                                                                           170

 1   A     Yes.    Just the letter B.

 2   Q     Oh.

 3   A     Capital B.
 4   Q     Do you know what the B stands for?

 5   A     I'm guessing black.      That's best guess.

 6   Q     And is black a nationality?
 7   A     No.    Got no standing in law.

 8   Q     No standing in law --

 9   A     No.
10   Q     -- being black, right?      Okay.   Are we black people?
11   A     No.

12   Q     But here on the ticket, it says B for black, right?
13   A     Correct.

14   Q     All right.    On the night in question, right, the 22nd of

15   January 2019, where were you in route to when you -- actually,
16   how did you come in -- how did you come encounter to the whole

17   situation?

18   A     I was on my way -- I was traveling, actually, to go pick my

19   empress up at her domicile, and on the way I took the route of

20   where Jabir domicile, that's 4th Ave, going all the way down.

21   The intersection, I'm guessing, is Mammoth Road --

22         MR. BEY:    May I approach?

23         THE COURT:    You may.

24   BY MR. BEY:

25   Q     You can use this to see what -- there's three pictures

                     AEQUUM LEGAL TRANSCRIPTION SERVICES
                                  480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 171 of 259



                                                                           171

 1   there.

 2         MR. DEVOE:    Your Honor, I don't believe I've seen this

 3   document.
 4         THE COURT:    Yeah, I think it's --

 5         MR. BEY:    Oh, it's --

 6         THE COURT:    I think it's a photograph.
 7         MR. BEY:    It's a photograph.

 8         THE COURT:    Is it the same photograph?

 9         MR. BEY:    Thank you.
10         MR. DEVOE:    It's the same?
11         MR. BEY:    Yeah, it's the same.

12         MR. DEVOE:    Okay.     Sorry.   Thank you.   Thank you.
13         MR. BEY:    That's all right.

14         THE WITNESS:    Yeah.    So, yes. I was going down on 4th,

15   coming to the intersection at Mammoth Road, where I came to the
16   -- I think it's the flashing lights, the flashing --

17   BY MR. BEY:

18   Q     On your way down to 4th, before you came to the

19   intersection of that flashing light, did you hear any sirens?

20   A     No, I didn't hear or see any sirens.

21   Q     Go ahead.    Continue.

22   A     When I was at the light.

23   Q     And how did you come into contact --

24   A     And the -- while I was at the light waiting to go -- to go

25   across, I saw Jabir's truck making a right to go onto 4th Ave.

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 172 of 259



                                                                                   172

 1   And then after he took the right, that's when I realized the cop

 2   car was following him with no lights on.

 3         So I kind of figured -- I start wondering to myself, what's
 4   going on here.     So I continue my journey going forward, looking

 5   in my mirrors and all that.       That's when I saw the lights came

 6   on from the cop car.      So I kind of, like, start speeded up a
 7   little bit to go get my girl, because I realized something's not

 8   right.   So I went and grabbed her.       On the way back, I took the

 9   same route.
10         On the way -- when I approach -- no, when I got on 4th Ave,
11   I could see a number of flashing lights, so I pulled up,

12   approached the scene to find out what's going on, right.              I got
13   on the scene.    I saw Jabir.     He was in handcuff.     I think I knew

14   -- I knew Bey, he was --

15   Q     So at this time you were just pulling --
16   A     Just pulling up --

17   Q     You were just coming back from --

18   A     Just coming back from --

19   Q     -- where you were headed to --

20   A     Yeah.

21   Q     -- and you pulled up into the driveway.

22   A     Yeah.   Not in the driveway.      I was pulled on the road --

23   Q     On the road.

24   A     -- because there was, like, six, seven cop cars.

25   Q     How many cop cars were there?

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 173 of 259



                                                                                   173

 1   A     Six to seven cop cars.

 2   Q     Oh, six to seven.

 3   A     On the road.
 4   Q     On the road.

 5   A     So I -- I parked the automobile on the side.

 6   Q     Uh-huh.
 7   A     I always travel with my little folder with my constitution

 8   and rights of travel, because I travel.         I don't drive.        So I

 9   always travel just in case if I get pulled over.          So I grabbed
10   my little folder, I -- I hopped out of the car to figure out
11   what was going on.      Right away, I saw them in handcuffs.           So I

12   -- I think it was Mr. Pender Allen -- what's his name?
13   Q     Pender Allen.

14   A     Pender Allen.     Yeah, but I think it's Mr. Allen.

15   Q     Yeah.
16   A     I approach, and I asked him, "What's going on here?"             And

17   he, right away, told me to step back.         Get back off the scene.

18   I told him, that's my brother.       We're family.     We're one family.

19   I need to know what's going on.       I see him in handcuff.          So he

20   told me, "He was driving on the wrong side of the road."               He

21   pulled him over.      He didn't stop, made him look small.       I think

22   he said --

23   Q     Wait.   Wait.    Wait.

24   A     He made him look small.      Yeah, that's what he said.          He

25   said --

                     AEQUUM LEGAL TRANSCRIPTION SERVICES
                                  480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 174 of 259



                                                                               174

 1   Q     He said that?

 2   A     Yeah.    He said he made him --

 3   Q     The words coming out of his --
 4   A     You -- you made him look small in front everybody because

 5   he pulled you over, and you didn't stop.

 6   Q     This came out of the police officer's mouth?
 7   A     Yes.

 8   Q     Okay.    Continue.

 9   A     So I said to him, "Well I understand that's -- if he's
10   driving on the wrong side of the road" -- no, he said -- and
11   then he continued to said he had to chase you.          He had to chase

12   you all the way down, but I don't see where the chase is from,
13   because from Mammoth to 4th Ave.        That's not a chase.     And he

14   said you was driving on the wrong side of the road.           He pulled

15   you over.     But when I asked him where he was -- where he pulled
16   you over from, he said he was at the McDonald's, or next to the

17   TD Bank, back somewhere on that side.         I forgot where he said he

18   was parked.

19   Q     Uh-huh.

20   A     So I said, “If he was coming down on Mammoth on the wrong

21   side of the road” --

22         MR. DEVOE:    Objection.

23         THE COURT:    Yeah.   I think we're getting into an awful lot

24   of conversation.     So why don't we --

25         THE WITNESS:    Oh, sorry.

                     AEQUUM LEGAL TRANSCRIPTION SERVICES
                                  480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 175 of 259



                                                                                  175

 1         THE COURT:    Keep asking him a question.

 2         THE WITNESS:    Sorry.   Sorry.    Sorry.   Sorry.

 3         THE COURT:    Because we're just getting a narrative.
 4         THE WITNESS: Okay.

 5   BY MR. BEY:

 6   Q     You -- you spent -- so you -- you were there until I was
 7   put in -- until the suspect was put in the wagon?

 8   A     Yes.    In the paddy wagon.    The paddy wagon came up.

 9   Q     And taken away.
10   A     Yes, I was there.
11   Q     Did you hang around after that?

12   A     Yes.    I was there until you were gone and everything was
13   cleared up.

14   Q     You saw them just go around vehicles searching.          What --

15   what -- what was the issue -- what did you see them do to the
16   vehicle when they were looking at --

17   A     They -- they -- they were checking the plates out.              They

18   were shining a flashlight on the -- on the -- on the little

19   sticker that we have on the side where we --

20   Q     Oh.

21   A     -- that's our, basically, that's our registration.

22   Q     Yeah.

23   A     They were checking that out.       He was looking at the plates

24   laughing saying, “Oh, Moorish plates, ha.”         Start open the car,

25   start searching, and they were -- and they were just doing --

                     AEQUUM LEGAL TRANSCRIPTION SERVICES
                                  480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 176 of 259



                                                                             176

 1   well, they was -- they were doing, I guess, what they

 2   supposed --

 3   Q     You --
 4   A     -- to do, I guess.

 5   Q     You recognize both those officers that are here today?          You

 6   seen them there the night on the scene?
 7   A     It was a lot of officer.

 8   Q     There was a lot of them.

 9   A     There was -- there was a lot of public service was out that
10   night, but I remembered Mr. Allen --
11   Q     Mr. Allen.

12   A     -- because he was the one I was having the conversation
13   with.

14   Q     Okay.    Now when you were having this conversation with him,

15   did he already have a machete in his hand?
16   A     No.

17   Q     Didn't have the machete yet?

18   A     He didn't have the machete in his hand at the time.

19   Q     This is you having a full-blown conversation with him, no

20   machete in his hand?

21   A     No machete in his hands.

22   Q     What was happening while you guys were having a

23   conversation?

24   A     While I was having -- well when he allowed me to have a

25   conversation with him --

                     AEQUUM LEGAL TRANSCRIPTION SERVICES
                                  480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 177 of 259



                                                                                  177

 1   Q     Uh-huh.

 2   A     -- he --

 3   Q     He allowed you, you say?
 4   A     When he allowed me to have the conversation with him --

 5   Q     He had to allow you.       Why did he have -- why did he have to

 6   allow you?
 7   A     Because right off the bat when I start talking about a

 8   constitution, he told me he didn't want to hear it.

 9   Q     Didn't want to hear it.       When you started talking about the
10   Constitution, he didn't want to hear it?
11   A     He didn't want to hear it.

12   Q     The same thing they swore a oath to?
13   A     Yes.

14   Q     All right.    All right.     But --

15   A     So I was there, still -- still doing what I'm doing.            So I
16   the -- the -- the -- the -- I think it was the other -- I don't

17   -- I don't remember the name, but it was four, five other policy

18   enforcer, they were just going through the car --

19   Q     Uh-huh.

20   A     -- and searching.

21   Q     Uh-huh.    When did the machete pop up?

22   A     And I think it was skinny -- one of the skinny officer.           I

23   forgot the name.     The skinny, tall ones, he's the one that

24   dragged it from the back seat and said, "Oh, found a machete."

25   Q     And -- and then did what with it?        What did he do with the

                     AEQUUM LEGAL TRANSCRIPTION SERVICES
                                  480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 178 of 259



                                                                           178

 1   machete after he said he found it?

 2   A     Not sure what happened after he said he found a machete.

 3   Q     But at that point --
 4   A     Don't want to lie.

 5   Q     At that point, when the officer who -- the unrecognizable

 6   officer found the machete, you were in a conversation with Mr.
 7   Pender?

 8   A     Mr. Pender.    He --

 9   Q     Mr. Pender wasn't searching --
10   A     He was --
11   Q     -- the car at all, was he?

12   A     No.
13   Q     Oh.

14   A     He was -- it was me and him having a conversation, and the

15   other policy enforcer were all over in the car with the lights
16   going through it.

17         MR. DEVOE:    No further questions.

18         THE COURT:    All right.

19         Attorney DeVoe.

20                                CROSS-EXAMINATION

21   BY MR. DEVOE:

22   Q     Mr. Bey, you've known the defendant for how long?

23   A     Pardon me?

24   Q     How long have you known the defendant for?

25   A     I'd say for five years, somewhere around there.

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 179 of 259



                                                                              179

 1   Q     You called him your brother, I believe.         What do you mean

 2   by that?

 3   A     Yeah.    So we're family.    One movement.
 4   Q     You consider him family?

 5   A     Yeah.

 6   Q     You want to help him out?
 7   A     Not really, because he's family I want to help him out.

 8   He's standing on right and square.

 9   Q     So on January 22nd of 2019, you said you were driving on --
10   A     I was traveling.
11   Q     -- on Mammoth Road.     Is that correct?

12   A     I was traveling.
13   Q     Okay.    You were traveling on Mammoth Road.       Is that

14   correct?

15   A     Correct.    Correct.
16   Q     You were in a vehicle?

17   A     No, I wasn't traveling on Mammoth Road.         I was traveling on

18   4th Ave going towards Mammoth Road.        Mammoth Road is the

19   intersection, but I was traveling on 4th Ave.

20   Q     I see.    Were you driving away from 109 4th towards Mammoth

21   Road?   Is that the direction you were traveling in?

22   A     Say that again.

23   Q     Which direction on 4th Ave were you traveling?

24   A     I was traveling towards 4th.       I was traveling away from 4th

25   Ave to go over on Mammoth Road.

                     AEQUUM LEGAL TRANSCRIPTION SERVICES
                                  480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 180 of 259



                                                                           180

 1   Q     Okay.

 2   A     So I was leaving 4th Ave to go over to Mammoth Road.

 3   Q     So you were leaving 4th Ave?
 4   A     Yes.

 5   Q     Eventually, you came back to 4th Ave?

 6   A     Yes.    I took the same route that I took.
 7   Q     By the time you came back to 109 on 4th Ave, there were six

 8   to seven cop cars there.

 9   A     About that, yeah.
10   Q     And when you arrived on the scene, the defendant was
11   already in handcuffs.      Is that correct?

12   A     Both of them, yes.
13   Q     And you saw a machete being removed from the pickup truck,

14   correct?

15   A     Yes.
16         MR. DEVOE:    No further questions.

17         THE COURT:    All right.

18         Anything further, Mr. Bey?

19         MR. BEY:    One other question.

20                              REDIRECT EXAMINATION

21   BY MR. BEY:

22   Q     Mr. Bey, you -- you know Leonitus Jabir Bey as a working

23   man, right?     He's a work -- is he a working man?

24   A     Correct.

25         MR. DEVOE:    Objection.

                     AEQUUM LEGAL TRANSCRIPTION SERVICES
                                  480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 181 of 259



                                                                           181

 1         THE COURT:    Sustained.

 2   BY MR. BEY:

 3   Q     What does he do for work?
 4         MR. DEVOE:    Objection.

 5         THE COURT:    I'll allow it.    I'll give you some leeway here.

 6   You can ask him.     So, go ahead.
 7   BY MR. BEY:

 8   Q     What does he do for work?

 9   A     Well from my knowledge I know you have a company.
10   Q     Uh-huh.
11   A     You do little bit of everything, mostly painting.

12   Q     Uh-huh.
13   A     Yardwork, if it's necessary.

14   Q     Uh-huh.

15   A     A little bit everything.
16   Q     Have I ever hired any of my family members in this movement

17   to work with me?

18         MR. DEVOE:    Objection.

19   BY MR. BEY:

20   Q     Have I ever worked with my --

21         THE COURT:    I'll allow --

22         MR. BEY:    I'm getting -- I'm bringing it some -- I'm

23   bringing it somewhere.

24         THE COURT:    All right.

25         MR. BEY:    I'm not just dragging this out.

                     AEQUUM LEGAL TRANSCRIPTION SERVICES
                                  480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 182 of 259



                                                                             182

 1         THE COURT:    But you're gone beyond the scope --

 2         MR. BEY:    I'm bringing it somewhere.

 3         THE COURT:    -- of the cross.      But go ahead.
 4   BY MR. BEY:

 5   Q     Have I ever worked with the brothers on jobs?

 6   A     Yes.
 7   Q     Have you ever -- haven't I -- have you ever seen the truck

 8   full of tools?

 9   A     Always.
10   Q     Always.    You know what, I'm just going to disclose this.       I
11   know that we keep machetes around all the time.           Remember when I

12   saw --
13         MR. DEVOE:    Objection.

14         THE COURT:    That's -- you're testifying now.

15         MR. BEY:    Oh, sorry.
16         THE COURT:    You got to ask a question.

17         MR. BEY:    Okay.   Okay.   Okay.

18         THE COURT:    All right.

19         MR. BEY:    All right.

20   BY MR. BEY:

21   Q     Where -- where do we buy machetes from?

22         MR. DEVOE:    Objection.

23         THE WITNESS:    Walmart.

24   BY MR. BEY:

25   Q     Where else sells them?

                     AEQUUM LEGAL TRANSCRIPTION SERVICES
                                  480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 183 of 259



                                                                           183

 1   A     Home Depot, Lowe's.

 2   Q     Right.

 3   A     I got mine from the Lowe's.
 4   Q     You got yours from Lowe's?

 5   A     Yeah.

 6   Q     Oh, so you still have yours?
 7   A     Yes.

 8   Q     Use it as a tool?

 9   A     Yes.
10   Q     It's a dangerous weapon.      And when you went to purchase the
11   machete, did they say you needed a license for that dangerous

12   weapon?
13         MR. DEVOE:    Objection.

14         THE COURT:    That objection is sustained.

15   BY MR. BEY:
16   Q     So -- but you have one?

17   A     Yes, I do.

18   Q     Do you call it a dangerous weapon?

19         MR. DEVOE:    Objection.

20         THE WITNESS:    No.

21         THE COURT:    Sustained.    Disregard the witness's last

22   statement.

23   BY MR. BEY:

24   Q     Do you use it as a dangerous weapon?

25         THE COURT:    Sustained.    Sir, you're going -- wrap it up.

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 184 of 259



                                                                               184

 1   BY MR. BEY:

 2   Q     So machetes can be purchased from Walmart, Ace Hardware,

 3   Home Depot, and all the regular places?
 4   A     Yes.

 5   Q     You don't need a license to buy it, right?

 6   A     Just need the notes.
 7   Q     Just the need the note.

 8   A     Yeah.

 9   Q     Like the Federal Reserve notes.
10   A     Federal Reserve notes.
11   Q     And you seen me use these tools before?         You seen me go to

12   work and use these tools?
13   A     Yes.

14         MR. BEY:   No further questions.

15         THE COURT:    Anything further, Attorney DeVoe?
16         MR. DEVOE:    Nothing further, Your Honor.

17         THE COURT:    All right.

18         Thank you, sir.     You may step down.

19         THE COURT:    Mr. Bey, any further witnesses?

20         MR. BEY:   Can I call Pender Allen back to the stand?

21         THE COURT:    Pender Allen?

22         MR. DEVOE:    Officer Pender.

23         MR. BEY:   Officer Pender.

24         THE COURT:    Okay.   Can I see you at sidebar?

25         (Sidebar commenced at 3:08 p.m.)

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 185 of 259



                                                                             185

 1         MR. BEY:   I just had a few questions that I might have

 2   missed.   I was hoping if I could request him.

 3         THE COURT:    All right.
 4         MR. BEY:   Okay.    It's okay?

 5         THE COURT:    Let me ask you, because understand that --

 6         MR. BEY:   And it's going --
 7         THE COURT:    -- you went through a colloquy.       You know,

 8   self-representation, I'm giving you some latitude on some

 9   things.   One of the things is that we have to adhere to the
10   rules of trial procedure as well.
11         MR. BEY:   And when -- this is not my first trial.

12         THE COURT:    No, I know.
13         MR. BEY:   It's actually my third.

14         THE COURT:    I know.    I know.    And you're getting --

15         MR. BEY:   This process --
16         THE COURT:    You've got experience.

17         MR. BEY:   How can it be so different with the procedures

18   from one trial to another?

19         THE COURT:    Well I think --

20         MR. BEY:   It's like super different.

21         THE COURT:    It could be different charges.

22         MR. BEY:   They're all the same charges, My Honor.

23         THE COURT:    I don't know.

24         MR. BEY:   They're repeated.       They're the same stuff.

25         THE COURT:    Okay.     What do you want to ask Officer Pender?

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 186 of 259



                                                                                 186

 1         MR. BEY:   I just -- it's questions about his -- what he

 2   wrote in here, and I forgot to question him about this.               He kind

 3   of does the 25 --
 4         THE COURT:    Okay.

 5         MR. BEY:   -- to a -- to a --

 6         THE COURT:    Right now, that's not any --
 7         MR. BEY:   That's not in here.      All right.    So --

 8         THE COURT:    Okay.

 9         MR. BEY:   -- we'll -- we'll --
10         THE COURT:    All right.     So let me ask you this: are you
11   going to present any other evidence?

12         MR. BEY:   Besides everything I have over there.          I'm going
13   to testify myself.

14         THE COURT:    Okay.   All right.    So when you go and testify

15   it's -- because you're not going to have anybody to be able to
16   ask you questions --

17         MR. BEY:   Right.

18         THE COURT:    -- okay.     So if you could just give me, prior

19   to you --

20         MR. BEY:   I'm just going to use my federal -- the -- I'm

21   going to use my -- the notes from the federal report as evidence

22   to my name.

23         THE COURT:    Okay.

24         MR. BEY:   Because he keeps trying to call me Leon Campbell.

25         THE COURT:    Yeah, but I don't think that's --

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 187 of 259



                                                                             187

 1         MR. BEY:   It's very relevant.      It's very relevant, because

 2   you guys are trying to charge Leon Campbell.          Who you have in

 3   front of you --
 4         THE COURT:    Okay.

 5         MR. BEY:   -- is Jabir Leonitus Bey.

 6         THE COURT:    Okay.   But you're not charged with false name
 7   or anything like that.

 8         MR. BEY:   I know that, but they need to -- the people must

 9   know that.
10         THE COURT:    Well you can tell them what you call yourself
11   and how you came to be.      That's okay.

12         MR. BEY:   And the rights and the laws behind it, because I
13   didn't just -- this isn't just me made it up.

14         THE COURT:    No, no, no.

15         MR. BEY:   I have to follow a bunch of laws to get where I
16   am today.

17         THE COURT:    Okay.   If you want to add something, but what

18   I'm saying is before you go into a narrative -- just tell me

19   what the subject matter is so that the Commonwealth and myself

20   know what's coming.

21         MR. BEY:   Okay.

22         THE COURT:    Because otherwise we don't have the question.

23         MR. BEY:   So when I'll rule to Your Honor how -- how -- who

24   I am --

25         THE COURT:    Yup.

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 188 of 259



                                                                           188

 1         MR. BEY:   -- is number one.

 2         THE COURT:    Yup.

 3         MR. BEY:   We have a government and world protective
 4   violation, and the -- which I know a lot of people are not

 5   familiar with, but we exist.

 6         THE COURT:    Okay.
 7         MR. BEY:   It's kind of -- it kind of hurts to know that you

 8   guys --

 9         THE COURT:    Okay.
10         MR. BEY:   -- don't know about us.
11         THE COURT:    So you can tell them, but you can't go into any

12   editorial about -- you know, just that this is my name, this is,
13   you know --

14         MR. BEY:   I will go to --

15         THE COURT:    -- about -- about you guys don't understand us.
16         MR. BEY:   Oh, no.    Yeah.

17         THE COURT:    You just let them know that you are --

18         MR. BEY:   Every brother in this nation --

19         THE COURT:    -- a part of --

20         MR. BEY:   -- is United States Constitutionally approved.

21   I'm not going to take it --

22         THE COURT:    Okay.

23         MR. BEY:   -- on the wild history that's about --

24         THE COURT:    Again, you can let them know about the nation

25   that you belong to, the rights that you feel that you have --

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 189 of 259



                                                                             189

 1         MR. BEY:   And the Constitution still discussing?

 2         THE COURT:    Yeah.

 3         MR. BEY:   The laws when it comes to driving without a
 4   license, operating --

 5         THE COURT:    Well see, but you're not charged with driving

 6   without a license.
 7         MR. DEVOE:    Yeah, he is.

 8         THE COURT:    Oh, excuse me.    Excuse me.     Okay, a suspension.

 9   Okay, it's suspension, but not without a license.           Okay.
10         MR. BEY:   Okay.
11         THE COURT:    Okay.   All right.    But, you know, Attorney

12   DeVoe, if you think this goes off the rails, you can object.
13   It's just kind of hard --

14         MR. DEVOE:    Yeah.

15         THE COURT:    -- without a question.      Okay.
16         MR. BEY:   I can ask it in the form of a question.

17         THE COURT:    Yeah.   I'll --

18         MR. BEY:   Okay.

19         THE COURT:    I'll let you give a narrative.       Just tell me

20   where you're -- where you're going, okay?

21         MR. BEY:   Where I'm going.

22         THE COURT:    All right?

23         MR. BEY:   All right.

24         THE COURT:    Okay.

25         (Sidebar concluded at 3:12 p.m.)

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 190 of 259



                                                                                  190

 1         THE COURT:    All right.    Ladies and gentlemen, typically you

 2   may have seen that usually there's a question and an answer, a

 3   question from the attorney or Mr. Bey, and then an answer from
 4   the witness.     Mr. Bey is going to testify.      He represents

 5   himself, so there's not going to be that question.           What he is

 6   going to do is he is going to take the stand, he's going to let
 7   me know the area in which he wants to testify, and then I'll

 8   allow him to testify or not testify to a certain thing.               So I

 9   just want you to know it's not typical of what we have, except
10   it happens when people are representing themselves.           Okay.
11         Mr. Bey.

12         MR. BEY:    Uh-huh.
13         THE COURT:    You want to take the stand?

14                        LEON CAMPBELL, WITNESS, SWORN

15                               DIRECT EXAMINATION
16         THE COURT:    All right.    And, Mr. Bey, your first area?

17   Your first subject area you want to testify to.

18         THE WITNESS:    Well let's clear up the driving without a

19   license situation.     All right.

20         So I don't know -- hi, ladies and gentlemen of the jury.

21   Sorry, you guys been here a while.

22         I don't know how much you guys know about the Constitution

23   driving and traveling, right?       Driving and traveling are two

24   different things.     I don't want to take you guys down a whole,

25   huge road of a bunch of stuff where they don't teach us.               And at

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 191 of 259



                                                                               191

 1   the end of the day, when you get trouble they tell you, you got

 2   no one but yourself to blame and you should have known better.

 3   So I had to go figure this stuff out.         I had to go learn these
 4   things.

 5         This book alone here in front of you cost me 100 bucks just

 6   to get it off a third-party person on eBay.          So it's not cheap,
 7   but you need to find out what the law to become a better citizen

 8   to do good, to honor your mothers and your fathers so that your

 9   days may be long on Earth.       So I took that route, and the books
10   is what helped me to get to that route.
11         Driving is international commerce.        The government and the

12   states get their little permission to pass their rules and
13   regulations on it.     Unless you're being paid internationally for

14   commerce, none of us here are driving.         I sure am not being paid

15   internationally.     I haven't even seen the contract for
16   international commerce, but you can look it up and Google it.

17   It's there, and it's real.       I would look my -- I had my -- my

18   jaws on the floor, my eyebrows up here.

19         So that's how come every time they pull you for a little

20   infraction, your day can go from, oh, a quick little fine to it

21   can be hell on Earth, because they link you to the whole driving

22   thing.

23         Traveling, on the other hand, which is protected by the

24   Constitution, right?      The pursuit of one's happiness to travel

25   the highways and byways encumbered and unfettered is different,

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 192 of 259



                                                                                192

 1   protected by a Constitution.

 2         And they, along with the officers that were questioned,

 3   swore an oath, an oath to it.       Just like I'm on the stand and
 4   I'm under -- like, I'm under oath here.         Perjury is a crime.

 5   They also swore an oath.      Perjury for them would be a crime.

 6   The oath that they swore is to protect the constitutional
 7   rights.

 8         Do you know what the Constitution says about our rights to

 9   travel?   It says that no state -- no state or -- or agency can
10   take an inherent right, levy it, or put taxes on it.           License it
11   or put taxes on it.     But yet, we're all getting up to renew

12   licenses and being taxed for it.
13         And mind you, when you want to go from your house to

14   Hannaford's for eggs or milk, you're being charged.           The

15   Constitution said that we have all inherent right to do that
16   free.   No license, no permission to get up and travel, whether

17   -- and -- and -- and whatever the means of locomotion is in that

18   time you have entitled to right to It.

19         So it doesn't mean you got to get up and get on the bus or

20   get on your feet and walk.       If automobiles are what's traveling,

21   taking people around, the Constitution protects that.           You go up

22   in a automobile and travel from point A to point B.

23         So I said, you know what, this has to be bogus.          Let me go

24   see if it's for real.      I already went to traveling --

25         MR. DEVOE:    Objection.

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 193 of 259



                                                                                   193

 1         THE COURT:    See, that's --

 2         THE DEFENDANT:    I'm going to stop there, because I know

 3   they were going to --
 4         So that's -- I guess, right, so there is -- there's some

 5   reality to it, but it's, like, on a need to know basis, I guess.

 6   They don't want everyone to know.           They don't all of us to know.
 7   They want all of us under their jurisdiction and -- and -- and

 8   subjection, which totally goes against diversity of citizenship

 9   and diversity of state, which the Constitution protects as well.
10   The same thing, right?        That's one instance.
11         So they are trying to say I have a suspended license under

12   that third-party contractual name, which I've already been
13   through the rings and the ropes with it about that in this very

14   courtroom, and I'm still here standing in front of you.               If --

15   if -- if it went any other way, you would --
16         MR. DEVOE:    Objection.

17         THE WITNESS:    -- probably looking at me --

18         THE COURT:    Yeah --

19         THE WITNESS:    -- in a glass --

20         THE COURT:    Mr. Bey --

21         THE WITNESS:    Oh.     All right.

22         THE COURT:    Mr. Bey.     Mr. Bey.

23         THE WITNESS:    Sorry.

24         THE COURT:    Move on.

25         THE WITNESS:    Now let's get to the machete, right?            It's --

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 194 of 259



                                                                                  194

 1   I'm wielding a dangerous weapon.

 2         They sell it at Walmart.       They sell it Ace Hardware.       They

 3   sell it at Home Depot.        It's only 12.99, depending on the size
 4   you buy.    So you mean to tell me that --

 5         THE COURT:    And, Mr. Bey, I'm going to let you continue,

 6   but you're interspersing your testimony with final arguments.
 7   Just tell them where you obtained the machete.

 8         THE WITNESS:    Okay.

 9         THE COURT:    Okay.
10         THE WITNESS:    So I -- I -- I obtained my machete
11   specifically from Walmart, because I was in Walmart at the time

12   and I saw it and I was like, “Oh, this would be cool.”           Because
13   I do -- I do land -- I have a company, I paint as a company.

14         Is it okay if I say my company name, maybe?         Can I do a

15   promotion?
16         THE COURT:    Yeah.

17         THE WITNESS:    So I have a company --

18         THE COURT:    Not for promotional purposes.       Just let them

19   know where you work.

20         THE WITNESS:    Oh, okay.

21         I have a company.       I paint.   I paint, I do landscaping,

22   everything, and a machete is part of the tools that I use to cut

23   through and make sure your -- your weeds are out, any kind of

24   sticks or trees you want out of the way.         That's one of my

25   tools.   I have a chainsaw.       So many tools that they could

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 195 of 259



                                                                                195

 1   possibly come in and say it's a dangerous weapon.           I guess

 2   anything they look it's a dangerous weapon.

 3         The whole reaching for it, as you can see, the
 4   inconsistencies with their testimony about where they found

 5   it --

 6         THE COURT:    And again --
 7         THE WITNESS:    Oh, is that argument?

 8         THE COURT:    That's argument.

 9         THE WITNESS:    Okay.
10         THE COURT:    Tell them what you want them to know.
11         THE WITNESS:    So they're trying to say that I'm driving

12   without a license, which I'm not.        I'm traveling.     The
13   Constitution protects it.      They all know it.      I already asked

14   them about it before, and I'm still here in front of you.

15         Then they're saying I'm wielding a dangerous weapon, which
16   I didn't know you could buy a dangerous weapon from Walmart or

17   Home Depot or Ace Hardware store and things of that nature.           So

18   I guess anything in Walmart and those places can be a dangerous

19   weapon, if that's the case.

20         But it's -- it's -- they have the burden.         They have the

21   burden to prove me guilty beyond a reasonable doubt, and they

22   still haven't showed us, me or you, where this weapon was

23   dangerous that they found, in its sheath.         Where they found it

24   is up in the air, because, allegedly, several different people

25   found it all at once.

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 196 of 259



                                                                            196

 1         MR. DEVOE:    Objection, Your Honor.

 2         THE WITNESS:    Right?     So --

 3         THE COURT:    Again, you're getting into argument.
 4         THE WITNESS:    It's still in the -- is still in the sheath,

 5   whoever found it, whatever.        And it's a dangerous weapon because

 6   it's a machete, or is it a dangerous weapon because --
 7         THE COURT:    No, sir, that's -- again, this is testimony,

 8   not -- you're going to have a chance to --

 9         THE WITNESS:    Again --
10         THE COURT:    -- argue again.
11         THE WITNESS:    And this is --

12         THE COURT:    This is just testimony.
13         THE WITNESS:    Okay.    So in testimony I'm testifying, pretty

14   much, on --

15         THE COURT:    What happened that day.
16         THE WITNESS:    That day.

17         THE COURT:    Yeah.

18         THE WITNESS:    Okay.    Oh, okay.

19         So in the report, this Mr. Pender Allen says that he saw me

20   coming down the --

21         THE COURT:    And again, like I told you, you can't talk

22   about anybody else.     You can argue that later.       This is what you

23   say happened that day.

24         THE WITNESS:    Oh, just all I say?

25         THE COURT:    Yeah.     Yeah.

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 197 of 259



                                                                              197

 1         THE WITNESS:    All right.      Okay.   Okay.   Okay.

 2         MR. DEVOE:    Your Honor, I'd also ask that the witness not

 3   look at anything.
 4         THE COURT:    All right.      If you want to just put that --

 5   well he can refresh his recollection.

 6         MR. DEVOE:    Yes.    Yeah.
 7         THE COURT:    So I'll let -- I'll let -- go ahead.

 8         THE WITNESS:    Oh, I can?      Okay.

 9         So this is what I think happened, right?         So, first of all,
10   there's, like, a discrepancy of what is criminal and civil.
11         THE COURT:    No, no, no.      Just tell them what happened, and

12   then you can argue that in your closing argument, okay?
13         THE WITNESS:    Okay.

14         So and just to refresh my memory, I'm looking at the

15   picture, right?     The alleged left lane, he's saying I went
16   straight in the left.

17         Can I use this?

18         THE COURT:    Sure.

19         THE WITNESS:    Like, how it's painted here on the floor like

20   that?

21         THE COURT:    Well they can see it.       Just tell me -- just

22   explain it to them.

23         THE WITNESS:    Right.     So you see how you can see the arrow

24   on the floor under the car here?         The pumpkin is in the picture,

25   so this is last year sometime around Halloween, because that

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 198 of 259



                                                                               198

 1   church always does that.

 2         Now if you go there now, today, you can't see that on the

 3   floor.    It's not there.    So I only know it's a left turn lane
 4   because I've lived over there for so long, but anyone else who

 5   is not in the area, they're going straight.          I've seen hundreds

 6   of cars go straight through it.       I've even followed cars going
 7   straight because you can't see what's on the floor.           But, right,

 8   granted, it's a left turning lane.

 9         So I'm not going to sit here -- stand here and be, like,
10   “Oh, I'm Mr. Perfect.”      If anything, the only thing they would
11   have me for is a civil infraction of a lane violation for -- for

12   going straight in a left turning lane.
13         Where all this other stuff is stemming from, I think it's

14   an emotional thing going on --

15         MR. DEVOE:    Objection.
16         THE COURT:    Yeah.   That's -- that can be your argument.

17         THE WITNESSES:    Okay.

18         THE COURT:    What -- it's about what you happened --

19         THE WITNESS:    Like we've heard on the stand, they claim

20   sirens.   I didn't hear any sirens.       I'm not --

21         I used to want to be police growing up until I found out

22   the kind of truth about them.       Now I'm trying to be something

23   else.    I don't want to be part of the problem.        I want to be

24   help.

25         So, like, there's no way I would try to defy this guy in my

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 199 of 259



                                                                             199

 1   own neighborhood living right there.        I didn't hear any sirens.

 2   When I saw the lights, I feared for my safety, because what's

 3   going on now with social media everywhere, police shooting and
 4   killing individuals --

 5         MR. DEVOE:    Objection.

 6         THE COURT:    Yeah.
 7         THE WITNESS:    -- and going home to kiss their babies --

 8         THE COURT:    Sir, sir, that's improper --

 9         THE WITNESS:    -- gives me --
10         THE COURT:    That would be improper.
11         THE WITNESS:    Okay.

12         THE COURT:    Okay.
13         THE WITNESS:    So, I mean, we all have the right to be

14   fearful, right?     To fear for our lives.

15         THE COURT:    Your testimony is you were afraid, right?
16         THE WITNESS:    Right.

17         THE COURT:    Okay.     All right.

18         THE WITNESS:    So, and I found out in law that you don't

19   have to pull over.     You can pull over in a designated place

20   where you feel safe.      So you don't have to pull over in a dark

21   alley on the side of the road when you see lights where they can

22   do anything to you and get away with it.         Pullover where you

23   feel safe publicly, lights everywhere, camera, action.           And

24   that's what I did, with the driveway of my domicile, the place

25   where I domicile, less than -- less than 200 meters away.

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 200 of 259



                                                                                   200

 1         I took them to my house where I feel safe.         My mother-in-

 2   law is inside, my wife's inside, my -- my -- my dogs are inside.

 3         Who else was there that day?       The neighbors were upstairs.
 4   They love me because I do all the landscaping for the house, so

 5   they would definitely come outside.        Everyone was home, so I

 6   took them home where I felt safe.        Safe to then respond to this
 7   -- the -- the dilemma, the going straight in a left turning

 8   lane.

 9         But when the -- when my window was approached, I was
10   totally thrown aside by all the screaming and the gun pointed at
11   me.   That wasn't mentioned.      So I got nervous.     So I'm like,

12   this guy has a gun out, so I clasped the steering wheel.              And I
13   told him, “I can't put the window down because my alternator is

14   going.”   The lights are flicking in the truck.         That's what made

15   me not pullover, because the alternator was flickering.
16         If I pulled over, you're going to have my F-150 in the

17   middle of Mammoth Road and lights and tow trucks and everything.

18   So I said, let me pullover to my house.         Worst-case scenario I'm

19   out of the way of traffic, out of everyone's way.           Not to -- to

20   impede traffic on the street.       And I'm at my house.      I'm not

21   running from you.     If anything, you come inside and get me if

22   I'm at my house.     You understand?     I don't take police to my

23   house just to be belligerent.       That's ridiculous.

24         So with knowing what I got going on, alternator flickering,

25   battery about to die, I think -- I think the judgment I made,

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 201 of 259



                                                                                201

 1   I'm doing this guy a favor because I'm not running.           I'm just

 2   going to bring him somewhere where I feel safe, and then I'll be

 3   able to talk to him and explain to him, and then as men we would
 4   just work it out.     If I get a ticket, or even if I get a

 5   arrested or whatever the case, I would handle it like a man.

 6   I'm not trying to be a tough guy.        I'm going to handle it.
 7         But with me explaining to him that I can't wind the window

 8   down, I have to -- I told him, “I have to open the door to talk

 9   to you.   The alternator is dying.”       He's too busy yelling.      Me
10   and him opened the door simultaneously.         His hand hits the
11   doorknob while I'm opening it.       So this is him pulling and me

12   pushing the door to open it.
13         Gun in one hand, and I'm clasping the steering wheel.           I'm,

14   like, “Is that necessary?      There's no need for that.”       Like, I'm

15   right here, we can -- we can talk.
16         Give me -- his words, this is -- "Is this what you want?"

17         At this point, my mother-in-law is at the window now,

18   because he's doing all the yelling.        No sirens.    Just lights,

19   flashing lights, and this guy yelling.

20         After the first initial reach, jab, punch, that's when my

21   guest in the car, Chico, begins to film.         That's -- he -- we all

22   speak, because at a point, I can refresh my -- my -- my --

23         I can look at this, right?

24         THE COURT:    You can look at it to refresh, not read from

25   it.

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 202 of 259



                                                                               202

 1         THE WITNESS:    Right.     I'm just looking to --

 2         Because at a point -- at a point, right, he -- he then said

 3   it just stops, it goes blank, and we're just yelling.           Nothing
 4   that brought us to the yelling.        It's just he asked the

 5   question, and we start screaming.

 6         Like, I mean, I guess there's individuals in the world like
 7   that, but I'm not one of them.        I'm not one of them.     I'm

 8   coherent.    I can -- I can converse with you as an adult, as a

 9   human being.    We can converse intellectually.        Or and -- and if
10   you want to -- if you want to go further south with me, I can go
11   there with you as well.

12         My IQ is kind of up there.       I'm not a brute is what they
13   would like to, like, give the depiction of when it comes to us

14   so-called people.     Like, you see already what they do all the

15   time.   Everyone has a nationality, but for me, for some reason,
16   anyone in my -- in my complexion, we just get letters.           They

17   classify us as letters.      H for Hispanic, B for black --

18         THE COURT:    All right.     Mr. Bey --

19         THE WITNESS:    -- this that, just letters.

20         THE COURT:    Mr. Bey, that's argument.

21         THE WITNESS:    All things that have no nation and no

22   protection by law.     So yeah, as black, they can come say that

23   the machete's a weapon, he driving without a license --

24         MR. DEVOE:    Objection.

25         THE COURT:    Sir --

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 203 of 259



                                                                                   203

 1          THE WITNESS:   -- but as me in my --

 2          THE COURT:   Mr. Bey --

 3          THE WITNESS:   -- free national capacity --
 4          THE COURT:   Mr. Bey -- Mr. Bey, that's argument.

 5          THE WITNESS:   Oh.

 6          THE COURT:   Tell them what happened.
 7          THE WITNESS:   Okay.

 8          So then, after he -- he had to pull me out the vehicle,

 9   because I'm terrified.        He has a gun in his hand, the Taser.        I
10   don't -- it was yellow, so I'm assuming it was the Taser.              It's
11   not the actual gun.     It was yellow and had stripes on it.

12          So I'm clasped to the wheel.      He's pulling me.     I got my --
13   my brother filming.     He steps out to go around to film.            I tried

14   to -- I said, “Stay in the car.       Don't --” but he goes around to

15   him.    He still has his -- he's still focused on me.         He’s not
16   even focused that Chico went around to film.

17          He's still punching me in the face.       So I'm, like, “We can

18   talk.    You don't have to hit me.      Like, here I am.     I'm not

19   running.    You don't have to hit me repeatedly.”        I'm telling

20   this guy, like, “We can talk.”       I know you're still going to

21   arrest me, but let's see if we can diffuse, that way it's not

22   this crazy, oh, oh, oh.        You're going to get your arrest, you’re

23   going to get your collar, and then I'm going to be able to keep

24   my dignity.    But I guess that wasn't the case.

25          So once he got me off the steering wheel, and -- and this

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 204 of 259



                                                                                204

 1   -- I probably can't even say this because this was brought to me

 2   outside, but it is pertaining to the case.         I'm not sure.      I

 3   don't know.    Can I please --
 4         THE COURT:    No, he has to --

 5         THE WITNESS:    He has to hear it?

 6         (Sidebar commenced at 3:28 p.m.)
 7         THE WITNESS:    I was sent a letter from, I'm assuming the

 8   federal court, giving me disclosure to his private standing

 9   information that he --
10         THE COURT:    Okay.
11         THE WITNESS:    -- he's a martial arts black belt expert.

12         THE COURT:    Okay.     That's still (indiscernible).
13         THE WITNESS:    Still.    So I can --

14         THE COURT:    Just keep it to testimony and not argument,

15   okay?
16         THE WITNESS:    Okay.

17         (Sidebar concluded at 3:29 p.m.)

18         THE COURT:    Okay.

19         THE WITNESS:    All right.    When it comes to the -- the --

20   the reaching in the middle thing, I don't know what he's talking

21   about.   Like, I had a guest in the passenger's seat, so if any

22   turning to the middle, I would be turning to my guest.           He's in

23   the -- in the passenger seat with me.         I don't know what the

24   whole reaching was.     They never even found nothing in the area

25   he described reaching.

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 205 of 259



                                                                                 205

 1         He drags me out the car, judo flips me to the ground.             Like

 2   he said, it was still a little snow on the side and stuff, so

 3   there's a -- I do a lot of gardening at my house.           There's a
 4   garden, and I grow tomatoes, mints, everything.          So he's right

 5   by my flower bed.     My flower bed has a little snow in it, and

 6   that's where he threw me down.       So I'm edged -- I’m literally
 7   sideways, half on the two by four -- four by four plank, and

 8   half on the concrete, already cuffed.         By the time -- by the

 9   time the witnesses you saw came, by the time my mother-in-law
10   came out, already cuffed.      Mind you, I was resisting.       Already
11   cuffed in seconds.     According to him, he said I was resisting.

12          So after the cuffing and the escort -- he says to me -- he
13   says to me, oh -- no, no, he didn't even say nothing.           He was

14   just so upset he dragged me over to the wagon, dragged Chico to

15   the wagon.    And I'm asking him about my truck because I'm, like,
16   “Don't tow my truck, because I'm in my driveway.”           And he's,

17   like, “Oh, I'm still going to tow your truck.”

18         So after them, I guess, having a laugh about the whole

19   Moorish thing and my nationality, they laughed it off, they

20   towed the truck.     Took the plates off, towed the truck.            Not

21   caring about any of my paperwork that I have established about

22   it.

23         And then we went to the -- I was able to -- I was able to

24   go to court the next morning, that day and --

25         THE COURT:    Well you're beyond --

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 206 of 259



                                                                                206

 1          THE WITNESS:    I'm beyond the case?

 2          THE COURT:   Yeah.

 3          THE WITNESS:    Okay.
 4          So -- oh, and my mother-in-law came out.        My mother-in-law

 5   had to ask him, "Why are you doing that?”

 6          MR. DEVOE:   Objection.
 7          THE COURT:   I'll let that stand.

 8          THE WITNESS:    She came, and she asked him.      He told her,

 9   "Oh, because he didn't pull over when I told him to."           And then
10   she -- she --
11          MR. DEVOE:   Objection, Your Honor.

12          THE COURT:   Now that's going into hearsay, so the first
13   part stands, but now --

14          THE WITNESS:    Right.

15          THE COURT:   -- it's --
16          THE WITNESS:    So there was nothing that she could do as far

17   as saving me or protecting me.       She just had to ask him what --

18   what did he do, and why are you doing that to him.

19          So then on my way to the wagon, India come -- India comes

20   out.    Akif pulls up.    I'm thrown in the wagon, and I get

21   escorted -- I get taken away.       And I'm watching -- I count -- I

22   counted   -- I counted -- because I counted.         I remember while

23   being walked to the wagon, I started to count the cop cars.           I

24   counted 14 cars.      Fourteen.   The four in the driveway, and then

25   on the way being walked out to the street, on both -- the street

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 207 of 259



                                                                               207

 1   was massacred with police.       Fourteen cars that our tax dollars

 2   pay for, for a civil infraction.           For going straight in a left

 3   turning lane.
 4         I don't see where the machete stuff --

 5         THE COURT:    All right.

 6         THE WITNESSS:    -- they're making up --
 7         THE COURT:    That's argument.

 8         THE WITNESS:    I don't see --

 9         THE COURT:    So anything else for your testimony?
10         THE WITNESS:    Does it matter that one of the officers has
11   priors?

12         THE COURT:    Sir --
13         (Sidebar commenced at 3:32 p.m.)

14         THE COURT:    All right.    You know better, okay?

15         THE WITNESS:    I was just going --
16         THE COURT:    I already heard it, and I already told you that

17   that is excluded.

18         THE WITNESS:    All right.

19         THE COURT:    Okay.     All right.

20         THE WITNESS:    All right.

21         THE COURT:    Okay.     I think we've finished up the narrative

22   of your testimony --

23         THE WITNESS:    Yeah.

24         THE COURT:    -- as to what happened that day --

25         THE WITNESS:    Yeah.

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 208 of 259



                                                                             208

 1         THE COURT:    -- your version of what happened, correct?

 2         THE WITNESS:    Yes.

 3         THE COURT:    Okay.     So hold on a second now.      So we're
 4   going to get into final arguments, and that's where you can

 5   argue, okay?

 6         MR. DEVOE:    I would like to ask some questions first.
 7         THE COURT:    Okay.    So, Attorney DeVoe, while I have you

 8   here, these are -- these are the verdict slips, so each charge

 9   is on there.    This one is carrying a dangerous weapon, the
10   license.    This is the -- so I just have to show you that.
11         THE WITNESS:    I'm sorry.

12         THE COURT:    Okay.    All right.    So I'll let you cross him.
13         MR. DEVOE:    Okay.    Thank you.

14         (Sidebar concluded at 3:33 p.m.)

15         THE WITNESS:    That's my testimony at this point.
16         THE COURT:    Okay.

17         THE WITNESS:    Is he questioning me?

18         THE COURT:    Yeah.    Yeah.

19         So, Attorney DeVoe.

20         MR. DEVOE:    Thank you, Your Honor.

21         THE WITNESS:    So can I just finish one sentence?

22         THE COURT:    Oh, before you begin --

23         MR. DEVOE:    Sure.

24         THE COURT:    As long as it doesn't --

25         THE WITNESS:    Oh, yeah.      So what the charges, failure to

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 209 of 259



                                                                           209

 1   stop, I don't see how, when I stopped --

 2         THE COURT:    Again -- again --

 3         THE WITNESS: Uh-huh.
 4         THE COURT:    That's argument.     You said you stopped.

 5         THE WITNESS:    Yeah.

 6         THE COURT:    But you already told them that you stopped when
 7   you got to your house.

 8         THE WITNESS:    I know.    I just wanted to bring it to

 9   perspective, like --
10         THE COURT:    Oh, no, but you can do that in your closing
11   argument, sir.

12         THE WITNESS:    Okay.
13         THE COURT:    Okay.     All right, Attorney DeVoe.

14         MR. DEVOE:    Thank you, Your Honor.

15                                   CROSS-EXAMINATION
16   BY MR. DEVOE:

17   Q     Mr. Bey, you prefer I call you that?

18   A     Yes.   I prefer my free national name.

19         MR. DEVOE:    Your Honor, I'd like to approach.

20         THE COURT:    Okay.

21         MR. DEVOE:    And if I could have Exhibit 3?       Thank you.

22   BY MR. DEVOE:

23   Q     Mr. Bey, I'm handing you what's been previously marked as

24   Exhibit 3.    Is that image of your face?

25   A     Huh?

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 210 of 259



                                                                              210

 1   Q      Is that image your face?

 2   A      This handsome fellow here?

 3   Q      That handsome fellow there.
 4   A      That's a good-looking guy.      Yeah, that is.    He look -- he

 5   look like me, kind of.

 6   Q      That is your face?
 7   A      He kind a look like me, yeah.

 8   Q      My question to you, sir, is: is that your face?

 9   A      Well, yeah, yeah, yeah.      Whose face would it be?
10   Q      Thank you.
11          Officer Pender didn't have a gun drawn, correct?

12   A      I don't know what the weapon was.       It was bright yellow in
13   his hand, and it was aimed at me, and the -- oh, the fear

14   doesn't let you make --

15   Q      My question was just, he didn't have a gun drawn, did he?
16   A      I don't know.   I don't know what the weapon was in his hand

17   was.

18   Q      You saw a yellow device in his hand?

19   A      Yeah.

20   Q      That's the only device you saw in his hand?

21   A      Yeah.   Cops have shot kids for yellow devices and called it

22   guns.

23   Q      Sorry --

24          THE COURT:   Sir --

25          MR. DEVOE:   There's no --

                     AEQUUM LEGAL TRANSCRIPTION SERVICES
                                  480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 211 of 259



                                                                            211

 1         THE WITNESS:    It could have been a gun.

 2         MR. DEVOE:    -- question pending.

 3         THE WITNESS:    It could have been painted yellow.
 4         THE COURT:    Okay.

 5   BY MR. DEVOE:

 6   Q     On January 22nd, 2019, you were driving your pickup truck.
 7   Is that correct?

 8   A     Nope.    I was traveling in my pickup truck.

 9   Q     Were you behind the steering wheel of that pickup truck?
10   A     I was.
11   Q     On that day, there was a machete in your car, wasn't there?

12   A     Yes.
13   Q     So you have a lawsuit pending against Officer David Allen

14   Pender, don't you?

15   A     I do.
16   Q     In that lawsuit, you're seeking $9 million from him --

17   A     Well it wasn't just --

18   Q     -- correct?

19   A     -- Pender Allen.      It ended up being him -- he was the only

20   one who District allowed me to go against.         The other names,

21   which totaled the 9 million in cost were -- those claims were

22   dismissed.     But Pender having --

23   Q     You would agree with me that you are seeking money from

24   Officer Pender?

25   A     No.    Officer Pender wouldn't be the one to pay me.

                     AEQUUM LEGAL TRANSCRIPTION SERVICES
                                  480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 212 of 259



                                                                                 212

 1   According to law, I would be seeking money from the state.

 2   Q     Sir, that's not my question.       Are you seeking money for

 3   actions of Officer Pender?
 4   A     No.

 5   Q     Your lawsuit does not involve Mr. Pender's actions?

 6   A     It does involve his actions.       You asked me what I'm
 7   seeking, though.

 8   Q     In that lawsuit involving Officer Pender's actions, you're

 9   seeking money?
10   A     Absolutely not.
11   Q     I'm sorry.    Could you repeat that?

12   A     Absolutely not.
13   Q     You are not seeking money in that lawsuit?

14   A     No.   Money is just a perk that comes with the suit.            You

15   can't go through with the suit unless you put an amount in
16   claim.   You cannot file it.

17   Q     You put a $9 million amount in it, correct?

18   A     I put $9 million.

19   Q     Thank you.

20         MR. DEVOE:    No further questions, Your Honor.

21         THE COURT:    All right.

22         Thank you, sir.     You may step down.

23         THE COURT:    All right.    Ladies and gentlemen, that

24   concludes the evidence portion of the trial.          We'll now begin

25   with the closing arguments.       As I told you, the Commonwealth has

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 213 of 259



                                                                            213

 1   the burden of proof.      With that being said, Mr. Bey will go

 2   first.

 3         And we're going to limit closing arguments to 10 minutes,
 4   maybe 15.    Okay?

 5         All right.     Mr. Bey.

 6         MR. BEY:    Closing arguments?
 7         THE COURT:     Yeah.

 8                         DEFENDANT’S CLOSING ARGUMENT

 9         MR. BEY:    People, ladies and gentlemen of the jury, I urge
10   you to think for a second, because this is what they love to get
11   us to not do is think.       They don't like it when we think,

12   because when we think, it makes them keeping their foot on our
13   next harder.     When we think and we do things, it makes them have

14   to get up and focus more on their job wherever they work in the

15   system to help this whole beautiful thing go around, right?
16   This -- this blessed country we have in America, with so much

17   diversity and everyone's here, we all can live the land of the

18   free home of the brave, right?       We're all here.     Americans,

19   right?   Right.

20         How we got to that point is everything I'm here standing up

21   for, the Constitution, right?       The organic Constitution, not the

22   one that they rewrote.       But they all -- all of these, even this

23   municipal court we're in, has to adhere to the Supreme Court.

24   And they're deciding cases according to the Supreme Court.

25   According to the Supreme Court, we don't -- we don't need a

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 214 of 259



                                                                                  214

 1   license, tags, any of that to travel, to travel unencumbered and

 2   unfettered from point A to point B.

 3         I understand if you work for a company or if you work for
 4   the government, you are required to have a license to do that

 5   because the government is under the Far Act.          They have to tell

 6   everyone they're here and doing whatever business they're doing.
 7   Anyone who works with them also has to tell us that they're here

 8   doing what they're doing.      That's why they need licenses.

 9         But you and me to go to Hannaford's to buy a bag of apples,
10   or to go pick up crickets for my reptiles at Petco, I don't need
11   it.   I got to ask permission?

12         Do you have to ask permission to go use the bathroom in
13   your own house?     No, I don't think you do.

14         So the -- the Constitution protects us that we don't have

15   to ask permission to go to the corner store for a bag of apples
16   or crickets to feed your lizard, right?

17         And that's all I'm standing up here being honorable.             And

18   they're trying to say I was driving without a license.            When

19   driving, right?     Should I -- should I spend the time to look up

20   the definition, because I know we're in a rush.          Right?       When

21   driving, I just want us to have some clarity.

22         Look it up.    This is the fifth edition, Black's Law.

23         (Pause)

24         All right.    Driving requires a contract and a payment of a

25   contract, and both parties has to know about the contract.

                     AEQUUM LEGAL TRANSCRIPTION SERVICES
                                  480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 215 of 259



                                                                                215

 1         Do -- do we all know we're in international commerce?           I

 2   don't think we do.     I think I sound crazy to you guys up here,

 3   right?    International commerce?     What is this guy talking about?
 4   But it's real.     I bought the books to find out it's real to

 5   prove my mind, and I when -- when I had to find out all these

 6   things.
 7         So they swear an oath to the Constitution that protects us

 8   that they have to adhere to under all cases.          They can't -- they

 9   can't just come here and say that you did this, and because you
10   did this, we're going to do this to you.         They can't.    There's
11   procedures to follow.      And this court has to adhere to supreme,

12   supreme to the federal, so forth and so on.          And they all swore
13   an oath.

14         And -- and this, I'm finding out, is not even an Article 3

15   courtroom.    Meaning, Article 3 courtroom, you -- you have to be
16   Article 3 to -- to argue a crime, a criminal offense.           Meaning,

17   if this is not a Article 3 courtroom, they're not allowed to

18   argue a criminal offense.      It says it in books.      It says in the

19   Constitution, Article --

20         (Pause)

21         THE COURT:    It's Article 3, sir.

22         (Pause)

23         MR. BEY:    Okay.   All right, what are we looking for?

24   Article --

25         (Pause)

                     AEQUUM LEGAL TRANSCRIPTION SERVICES
                                  480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 216 of 259



                                                                           216

 1         MR. BEY:    Give me one second to find it.

 2         (Pause)

 3         MR. BEY:    Here it is.     Make sure it's right.     Article
 4   Number 1.    Article 3.    Here we go.

 5         "The judicial power of the United States shall be vested in

 6   the Supreme Court."      Right?
 7         "And in such inferior courts," the municipals, "as Congress

 8   may, from time to time, ordain and establish the judges both of

 9   the supreme and inferior courts shall hold their offices during
10   good behavior and shall at times receive their services and
11   compensation which shall not diminish during the continuance of

12   office.   The judicial power shall extend to all cases -- the
13   judicial power shall extend to all cases."

14         Meaning, what the Supreme Court says about driving without

15   a license, it stretches all the way down here to municipal about
16   driving without a license.        So if the Supreme Court says you

17   don't need a license to drive, to travel, they have to adhere to

18   it too down in this municipal.        It's not just the big guys

19   saying it and the little guys get to just run around and do what

20   they want.

21         No, it says right here.       "The laws of the United States and

22   treaties made or which shall be made under their authority to

23   all cases affecting ambassadors, other the public ministers, and

24   counsels."    Counsel.    Counsels.    Right?

25         "To all cases of amorality."       Right?   And, "Maritime

                     AEQUUM LEGAL TRANSCRIPTION SERVICES
                                  480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 217 of 259



                                                                               217

 1   jurisdiction."

 2         "To controversies to which the United States shall be a

 3   party to, controversies between two or more states, between a
 4   state and a citizen of another state."

 5         Between citizens of different states, between citizens of

 6   the same state, "Claiming land under grants of different states
 7   and between a state or the citizen thereof and foreign states,

 8   citizens or subjects."

 9         I don't think we all know what that means.         I literally
10   just read where and why they can't do what they're doing.             I
11   shouldn't even be here having this discussion.          They swore an

12   oath to this.
13         So if I was to lie there after they swear to tell the truth

14   and whole truth and not to, it's perjury.         They'd lock me up.

15         So how are we not holding everyone accountable all the way
16   across the board?     How come some people get held accountable and

17   others don't?    That's not the way this -- this country was set

18   up.   America wasn't built like that.

19         America was built from cultures and nations fighting for

20   what they believe in and coming together to all get one

21   understanding so we can all coexist here together.           Someone

22   wrote a contract, someone had to sign a contract, the people had

23   to adhere to the contract, right?

24         So if I'm just -- I'm not -- they -- they -- unless they

25   are telling you I'm murdering people and committing injury, I'm

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 218 of 259



                                                                             218

 1   only adhering to what the papers say.         I'm just trying to figure

 2   out where do we stand in this life.        Is this law?     Is this

 3   legal?   Am I supposed to, or am I not supposed to?
 4         Then I find out if you do things that you don't know and

 5   don't understand in the long run, it will bite you when you

 6   don't know what you're doing.       When you sign certain paperwork
 7   that you're going thinking that they're out looking for your

 8   best interest, later on you pay for it in life because you

 9   didn't know what you were doing before.         So I started to read
10   these things.    Even down to the birth certificate, it's a
11   contractual clause that allows them to do certain things to you.

12   Unless you know, you won't know what's happening to you.
13         So we as people need to definitely -- because we all have

14   children.    I have two children.     I'm pretty sure we'll have

15   children.    Children are coming up.      They plan to do some things
16   to our children that's not even it's -- it's -- it's outlandish.

17   So I'm just making a stand now.

18         If the paperwork -- if the Constitution says I can travel

19   free and unencumbered and unfettered from point A to point B, no

20   -- no state or -- or -- or officer shall put a tax or a levy on

21   an incoherent right to travel, then I don't think I'm doing

22   anything wrong, but these guys seem to say otherwise.

23         Not only that, this is what they want to do.          Upon me

24   expressing my right to travel here in Massachusetts so much, and

25   I'm still here to talk to you, the RMV went ahead to create

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 219 of 259



                                                                            219

 1   their own, with my free national card -- they took my free

 2   national name, and they created a DMV -- they actually created a

 3   license for me under my free national name, and then I went to
 4   find out this, right?

 5         Where is it?    Where is it?

 6         (Pause)
 7         It's a Mass general law.       Oh, come on.    It's a Mass general

 8   law that says -- that says right here -- and this is for the

 9   driving without a license.
10         "No other person shall so operate unless licensed by the
11   registrar unless he possesses a receipt issued under Section 8

12   for persons licensed in another state or country or unless he
13   possesses a valid driver's permit issued under Section 8B."

14         So I went to Lawrence, the office in Lawrence, because

15   there is none in Lowell, so they sent me to Lawrence --
16         MR. DEVOE:    Not in evidence --

17         THE COURT:    Yeah, yeah, yeah --

18         MR. DEVOE:    -- Your Honor.

19         THE COURT:    You're arguing facts not in evidence, sir.

20   Okay?

21         MR. BEY:    Huh?

22         THE COURT:    You're arguing facts that weren't in evidence,

23   so continue with your argument.        And you got a couple minutes,

24   okay?

25         MR. BEY:    Okay.

                     AEQUUM LEGAL TRANSCRIPTION SERVICES
                                  480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 220 of 259



                                                                                220

 1         But -- and they want to argue that Leon Campbell is -- is

 2   traveling under a suspended license.        Why aren't they arguing

 3   that Leonitus Jabir Bey has a license made by their very
 4   registrar RV?    But without my permission, because no one gave me

 5   a receipt.    And this is -- let me make sure I got it right here.

 6         "Administration of government public ways and work motor
 7   vehicles," Section 10, Part 1, Title 14, Section 90, general

 8   laws, Massachusetts General laws.

 9         Still, I'm not even making this up.        They wrote this.     No
10   receipt, but yet I have a license in my free national name that
11   they already suspended already, but I still can't find the

12   receipt.    But they created it.     You see that?     Off their own
13   will and intent.

14         I do, that Leon Campbell guy has a receipt, because they

15   did that when I thought -- they did that when I thought I was
16   black and had no nationality and nothing else was going on for

17   me.   I thought this was my only way out.        That's why they did

18   that, but when I found another way out, they went ahead and

19   tried to take that away, too.       But they didn't give me a receipt

20   for that one, so it's a problem.

21         How do I have a receipt for this guy but no receipt for

22   this guy?

23         All right.    And do I need to -- I mean, a machete being a

24   dangerous weapon when you can buy it at Walmart, Ace Hardware,

25   or Lowe's, and we definitely already have to head to the stores

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 221 of 259



                                                                                221

 1   and tell them like, “Hey, you guys need to take these down while

 2   my children come and shop here because they're dangerous

 3   weapons.”    Is that what we're about to do, tell everyone who
 4   sells a tool or something to aid you in work that it's a

 5   dangerous weapon, you can't use it?

 6         They don't have no evidence of me chopping anyone up with
 7   it.   No evidence of me threatening anyone with it.          No evidence

 8   of me doing a standoff with it.       No evidence of none of that.

 9         Just talk about something in the middle console that wasn't
10   even the machete.     That wasn't even the machete.       The machete
11   was in the back, and they're talking about something in the

12   middle console, right?      It's a dangerous weapon.
13         THE COURT:    All right.    Sir, that's 12 minutes.      Can you

14   wrap it up?

15         MR. BEY:   So take note that the officers' testimonies were
16   inconsistent.    One said he found in the middle, one found in the

17   back.   I showed you where my -- my -- my mother-in-law and my

18   witnesses were there in the driveway, and according to my

19   witnesses, a third-party officer found it and handed it.

20         So somebody's -- I don't know.       Somebody's lying.     But

21   we're under oath, so I wouldn't dare say people are lying under

22   oath.   But, hey, you never know, right?

23         So the inconsistencies of the report, it's found here, but

24   it was there.

25         Traveling without a license, is I'm protected that by the

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 222 of 259



                                                                                222

 1   Constitution so much that they went ahead and created a license

 2   for me under free national name and didn't give me the receipt.

 3         So either way, I don't know what they're trying to charge
 4   me here with for today.      They're going to tell you a bunch of

 5   stuff just to get --

 6         And then the resisting arrest part.        How would I resist
 7   arrest when I was under arrest?        I was already arrested.        At

 8   what part did I resist it?        When he was punching me in the face,

 9   or when he threw me on the floor?        Or, I guess, probably when I
10   cling to the steering wheel in fear for my life because he had a
11   gun pointed at my window.        Or a Taser, whatever they want --

12   it's still a weapon, and I don't recognize it and I'm scared.
13         I'm -- as -- I know we look -- they say black people look

14   just whatever, whatever, but I'm scared, okay?          When it comes to

15   certain things, scared.
16         So when he pulled that weapon and I cling, and if they want

17   to say that -- I don't see -- once he ripped me off the steering

18   wheel and threw me down into cuffs, we walked to the wagon, you

19   know, no problem.

20         He even asked me, “Oh, what -- why did you do what you did?

21   You seem to be an intelligent man.”

22         I said --

23         THE COURT:    All right.     Sir, Mr. Campbell, you're almost

24   there.   You got --

25         MR. BEY:    All right.

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 223 of 259



                                                                                 223

 1         THE COURT:    -- 20 seconds.

 2         MR. BEY:   Oh, all right.

 3         So they want to say I was driving while suspended.              I think
 4   that's all hearsay because they -- first, we have to figure out

 5   to the -- from the RMV who's who.        Were Leon Campbell here or

 6   were Leonitus Jabir Bey?      What are we doing here?
 7         And where's my receipt for Leonitus Jabir Bey?          Seeing as

 8   how this Leon Campbell guy, you guys can do anything you want

 9   with him, because on the birth certificate it's a full capital
10   name.    He has no nationality, no religion, no nothing.         So you
11   can do what you want with that.       But not me, not flesh and

12   blood.
13         THE COURT:    All right.    Thank you --

14         MR. BEY:   My nationality, my law protects me.

15         THE COURT:    -- Mr. Bey.    Thank you very much.
16         MR. BEY:   The law protects flesh and blood.

17         THE COURT:    Attorney DeVoe.

18         MR. DEVOE:    Thank you, Your Honor.

19                       COMMONWEALTH’S CLOSING ARGUMENT

20         MR. DEVOE:    This case is about the defendant's lack of

21   respect.    His lack of respect for the law, for the people on the

22   road, for the police, and everything you've heard about in

23   testimony today speaks of that lack of respect.          Five criminal

24   charges alone for his conduct, his choices, and his lack of

25   respect on January 22nd of this year.

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 224 of 259



                                                                                 224

 1         First, negligent operation.       The defendant essentially

 2   admitted to every single piece of negligent operation in front

 3   of you.   He was operating his vehicle, behind the steering wheel
 4   in the pickup truck, on Mammoth Road.         You heard him say that he

 5   went through the left turn only lane knowing it was a left turn

 6   only lane.
 7         You'll see the pictures of it anyway in Exhibit 1.              You can

 8   see many signs that say left turn only.         You heard Officer

 9   Pender describe how it's a left turn only.         He goes straight,
10   that's negligent.     He almost hits a car.
11         But then he continues to bob and weave out of traffic,

12   including across the double yellow lines as he tries to avoid
13   Officer Pender.

14         And that brings us to our second charge, failure to stop.

15         Again, you have the pictures of Mammoth Road.          The
16   defendant talked to you about being in fear, but Mammoth Road is

17   a busy, commercial street with shops everywhere you can park,

18   but, yet, he drove all the way down Mammoth Road, all the way

19   down to 4th Avenue before finally pulling over.          Officer Pender

20   testified that was three quarters of a mile away.           He could have

21   stopped at any time before that.

22         He didn't have to cross the double yellows and cause cars

23   to swerve, cause cars to hit their brakes, slam into their

24   brakes to avoid getting into an accident.         That endangered lives

25   and vehicles there.

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 225 of 259



                                                                                 225

 1         Failure to stop also requires that the Commonwealth show

 2   that he was signaled to stop by a police officer.           You heard the

 3   lights and sirens from Officer Pender, and whatever the
 4   defendant said, he at least agreed that there were lights.            The

 5   officer was on uniformed patrol.         It was obvious that he was

 6   demanding the defendant to stop based on his authority and, yet,
 7   the defendant didn't.

 8         Unlicensed operation.      It's not relevant whether Mr. Bey,

 9   or Mr. Campbell, if he wants to go by that name, this name.
10   What's relevant is that the Commonwealth of Massachusetts has
11   suspended his ability to drive in the state of Massachusetts.

12   And you have two exhibits showing that.         First, his license
13   information has been entered into evidence.          You can see it, it

14   has his picture on it, it's Exhibit 3.         The defendant says it's

15   his face.    It says "suspended".
16         You also have reports from the RMV for his driver history.

17   It says that his -- and you can read it.         It says his license to

18   drive in Massachusetts was suspended as of December of last

19   year.   He cannot operate a car in Massachusetts.         Yet he

20   continues to believe that he can call himself by a different

21   name and operate a motor vehicle.         Again, the lack of respect

22   for the road, for the roads everyone drives on.

23         Resisting arrest.     You heard the testimony of Officer

24   Pender describing the situation he was in.

25         MR. BEY:   Objection.    He's --

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 226 of 259



                                                                                  226

 1         THE COURT:    No, he -- that's okay.      He can testify to

 2   facts, as long as the facts were in evidence.

 3         Go ahead.
 4         MR. BEY:    Well he said something that's not --

 5         THE COURT:    Go ahead, Attorney DeVoe.

 6         MR. DEVOE:    Thank you.
 7         You heard Officer Pender testify.        He testified how there

 8   were two individuals and just him in the beginning.           How the

 9   defendant, who was right in front of him, still inside of his
10   vehicle, unwilling to respond to his commands, how another
11   person, the other occupant in the vehicle, came around right

12   next to him.     And there he is pinned in, one person in front of
13   him, one person to the side, a car behind them, a door to the

14   side, and ordering the defendant to get out of the car.               The

15   defendant refuses.
16         He pulls on the defendant to get out of the car.          The

17   defendant pulls him back.        You heard the testimony of Officer

18   Griffin about that struggle back and forth.          Officer Pender

19   takes out his Taser to try to bring some order to the situation,

20   and the defendant slaps it out of his hand.

21         Each part of resisting is there.        The judge will tell you

22   the law on resisting arrest.

23         There are four pieces to it: preventing an arrest, the

24   arrest of the defendant, under the color of his authority.              He

25   was on uniformed patrol.      That he resisted by physical force or

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 227 of 259



                                                                               227

 1   created a substantial risk of injury to another.          Both of those

 2   are here.    The physical force, slapping the Taser, pulling

 3   against the officer, substantial risk to others, driving on the
 4   road as he did.

 5         If as you consider the credibility of the witnesses that

 6   were in front of you, think about how Officer Pender testified.
 7   He's an officer of the Lowell Police Department and has been for

 8   over 30 years.     And on direct he was emotional about his

 9   testimony, his recollection of those events.          They happened.   It
10   was credible testimony.      I submit to you, you can believe that
11   he was there two on one, Taser slapped out of his hand,

12   uncertain what was going to happen next.
13         The last element of resisting arrest is that the defendant

14   was knowingly acting.      Of course, again, uniformed patrol,

15   there's no way the defendant didn't know what was happening.
16         The last charge in this case is possessing a dangerous

17   weapon during an arrest for breach of the peace.          Breach of the

18   peace is here.     That's negligent operation.       That's his actions

19   during this resisting.      You can see that here.

20         The dangerous weapon, being the machete, was under the

21   defendant's control.      It's in his car.     You heard many witnesses

22   say they saw the machete being pulled out of the car.           It wasn't

23   to not pulled out of the car.       Whether one describes the machete

24   as being next to or behind, because you turn towards the center

25   console, doesn't mean that the machete wasn't there.           It doesn't

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 228 of 259



                                                                               228

 1   mean that Officer Pender was wrong when he saw the defendant

 2   reaching for it.

 3         The question of whether or not the machete is dangerous,
 4   one --

 5         Can I see Exhibit 2?

 6         This device certainly can be dangerous.         You can see it for
 7   yourselves.    It's 18 inches long.      It's a machete with a long

 8   blade.   You saw Officer Pender take it out.         It's January.    A

 9   person doesn't need a machete in January, especially not one
10   that they reach towards it while an officer is approaching them.
11   That's a dangerous weapon.

12         Many things can be dangerous weapons.        Anything you can buy
13   in Walmart can be dangerous weapons.        A baseball that can be

14   dangerous, a golf club can be dangerous, a machete, as used

15   here, as in the facts before you, was dangerous.
16         Again, think carefully about the evidence that you heard

17   and saw today.     Listen carefully to the judge's instructions

18   when you hear them about the law.        Look at each element without

19   favor or bias, and when you do, you will see that the defendant

20   is guilty beyond a reasonable doubt of these five offenses.

21         Thank you very much.

22         THE COURT:    Thank you, Attorney DeVoe.

23         All right, ladies and gentlemen, it's now 4 o'clock.            It'll

24   take me about 25 minutes to give you my final instructions, and

25   that won't give you any time to deliberate.          So what we're going

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 229 of 259



                                                                                 229

 1   to do is we're going to recess until tomorrow morning.           Because

 2   there's another jury coming in, we're going to reconvene this

 3   jury at 9:30.    So the court officer will tell you where to go.
 4   So tomorrow morning we'll convene at 9:30 to have final

 5   instructions in your deliberations.

 6         So with that being said, I just have to let you know again
 7   do not discuss this case with anyone during overnight when you

 8   go home tonight.     The only thing you could tell your family and

 9   friends is that you are empaneled on a criminal case -- or you
10   were empaneled on a case in Lowell District Court.           You can't
11   even tell them what kind of case until this case is over.

12         So with that, everybody is free until 9:30 tomorrow
13   morning.

14         DEPUTY CLERK:    All rise.    Jury out.    Be careful stepping

15   down.
16         (Jury out at 4:01 p.m.)

17         THE COURT:    All right.    9:30 tomorrow morning.      Okay, sir?

18         MR. BEY:   Thank you.

19         COURT CLERK:    So, Mr. Campbell, your other matters -- or,

20   Mr. Bey, your other matters will go over into tomorrow as well.

21         MR. BEY:   What other matters?

22         COURT CLERK:    You were arraigned on the matter today.         You

23   have a payment case on for today.        You had a probable cause that

24   was dismissed today.      So that one --

25         MR. BEY:   I was arraigned on --

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 230 of 259



                                                                                230

 1         COURT CLERK:    -- stands dismissed.

 2         MR. BEY:   -- other matters today?

 3         COURT CLERK:    And you were sentenced on a disposition.        So
 4   two other matters, sir.      Payment and an arraignment.       Thank you.

 5         MR. BEY:   Oh, I didn't go to the arraignment yet.

 6         THE COURT:    Yeah.
 7         COURT CLERK:    Your arraignment was --

 8         THE COURT:    We had --

 9         COURT CLERK:    -- this morning.
10         THE COURT:    We arraigned you this morning, sir.
11         MR. BEY:   Huh?   What is that?

12         THE COURT:    All right.    So 9:30 tomorrow morning.
13         COURT CLERK:    Thank you.

14         THE COURT:    Thank you.

15         COURT CLERK:    Thank you, Judge.
16         (Proceedings adjourned at 4:02 p.m., recommencing September

17   4, 2019)

18

19

20

21

22

23

24

25

                    AEQUUM LEGAL TRANSCRIPTION SERVICES
                                 480-241-2841
Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 231 of 259



                                                                        231

                               CERTIFICATION

             I, EILEEN DHONDT, court-approved transcriber, do

 hereby certify that the foregoing is a true and accurate
 transcript from the record of the court proceedings in the

 above-entitled matter.

             I, EILEEN DHONDT, further certify that the foregoing
 is in compliance with the Administrative Office of the Trial

 Court directive on transcript format.

             I, EILEEN DHONDT, further certify that I neither am
 counsel for, related to, nor employed by any of the parties to
 the action in which this hearing was taken, and further that I

 am not financially nor otherwise interested in the outcome of
 the action.




                                          ___________________________

                                          EILEEN DHONDT, CET 807

                                          Aequum Legal Transcription

 Dated:   January 24, 2020




               AEQUUM LEGAL TRANSCRIPTION SERVICES
                            480-241-2841
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 232 of 259




                       The Commonwealth of Massachusetts
               OFFICE OF COURT MANAGEMENT, Transcription Services


                             AUDIO ASSESSMENT FORM

For court transcribers: Complete this assessment form for each volume of transcript
produced, and include it at the back of every original and copy transcript with the certificate
page, word index, and CD PDF transcript.


TODAY’S DATE: January 24, 2020 TRANSCRIBER NAME: Eileen Dhondt


CASE NAME: Commonwealth v. Campbell DOCKET NUMBER: 1911CR000365


RECORDING DATE: September 3, 2019 TRANSCRIPT VOLUME:__1___OF__2__




(circle one) TYPE: CD TAPE          QUALITY: EXCELLENT            GOOD       FAIR      POOR



(circle all that apply) ISSUES (include time stamp):

background noise                        time stamp: 2:22:53,

low audio                               _____________________________________

low audio at sidebar                    11:45:00,   11:46:37,  11:46:40,   12:34:34,
                                        12:35:43,   12:47:17,  12:47:21,   12:47:27,
                                        12:47:40,   12:47:42,  12:47:51,   12:47:55,
                                        2:16:40, 2:20:54, 2:38:47, 2:38:50, 2:53:22,
                                        2:53:29, 3:28:47,

simultaneous speech                    12:39:20,

speaking away of microphone             2:30:55,

other:                                  time stamp: ___________________________

____________________                    _____________________________________

____________________                    _____________________________________

____________________                    _____________________________________


COMMENTS:________________________________________________________
      Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 233 of 259
Commonwealth v.
Leon Campbell                                                                                               September 3, 2019

                           35:15                      103:9;104:11              79:22;163:10,13;          177:5,6;181:5,21;
            $            accurate (1)              admissible (2)               193:8;211:13,20;          190:8
                           73:6                       22:8;61:15                227:3                  allowed (8)
$9 (3)                   accused (2)               admit (4)                 agency (2)                   37:24;113:2;
  211:16;212:17,18         39:17;57:19                11:13;12:25;14:23;        132:15;192:9              130:24;176:24;177:3,
                         accusing (1)                 82:23                  aggressively (4)             4;211:20;215:17
            [              58:19                   admitted (9)                 97:13;102:2,4,5        allows (1)
                         Ace (4)                      61:10;73:19;83:1;      ago (2)                      218:11
[sic] (1)                  184:2;194:2;               84:15,17;85:17,20;        68:18;162:18           almost (4)
   96:7                    195:17;220:24              88:17;224:2            agree (3)                    64:5;144:20;
                         acknowledge (2)           admitting (1)                60:11;61:19;211:23        222:23;224:10
            A              77:21,23                   13:23                  agreed (1)                alone (4)
                         acquaint (1)              admonish (2)                 225:4                     60:19,24;191:5;
ability (4)                58:10                      117:16;169:1           agreement (2)                223:24
  48:14;51:12;62:19;     across (7)                admonished (2)               31:16;67:11            along (2)
  225:11                   71:23;72:6,20;             117:20;161:1           ahead (14)                   75:2;192:2
able (40)                  150:8;171:25;217:16;    adult (1)                    30:13;59:18;71:25;     altercation (2)
  19:22;25:23;27:3;        224:12                     202:8                     153:4;169:12;171:21;      126:4;141:3
  33:13,18;35:8;42:14;   Act (1)                   advanced (1)                 181:6;182:3;197:7;     alternator (4)
  45:11,18;46:21;          214:5                      134:24                    218:25;220:18;222:1;      200:13,15,24;201:9
  65:25;66:1,7;81:12,    acted (2)                 advised (1)                  226:3,5                always (11)
  16;82:3;87:19;95:23;     63:16;102:17               14:17                  ahold (3)                    48:4;59:15,23;
  116:2,11;119:19;       acting (4)                advocate (1)                 26:5,8;27:3               89:15;95:15;117:14;
  122:9;124:22;125:7,      17:13;55:9;57:14;          62:19                  aid (9)                      173:7,9;182:9,10;
  11,14;126:8;134:10;      227:14                  affect (2)                   123:16,17;124:6;          198:1
  139:5,7;140:5;         action (2)                   48:13;51:12               139:1,3,4,4;144:15;    ambassadors (1)
  141:15;144:16;           23:7;199:23             affecting (3)                221:4                     216:23
  153:17;165:1;186:15;   actions (6)                  55:10;57:15;216:23     aided (1)                 America (3)
  201:3;203:23;205:23,     78:17;212:3,5,6,8;      affects (1)                  144:21                    213:16;217:18,19
  23                       227:18                     32:16                  aimed (1)                 Americans (1)
above (1)                activated (1)             affiliates (1)               210:13                    213:18
  68:15                    74:11                      32:1                   air (2)                   amorality (1)
absolutely (4)           actual (6)                affirmative (8)              118:25;195:24             216:25
  95:14;138:16;            25:6;26:12,13;             41:20,23;42:1,4,7,     aka (3)                   amount (2)
  212:10,12                28:24;169:24;203:11        12,16;119:22              31:25;39:24;67:10         212:15,17
abuse (2)                actuality (1)             afraid (1)                Akif (14)                 amplify (1)
  103:1,5                  81:8                       199:15                    35:21;41:8;160:2,4,       46:19
abused (1)               actually (7)              afternoon (6)                5,7,17,21;164:11,12;   answered (1)
  103:13                   100:12;109:11;             30:5,8;63:9;148:17;       166:4,17,22;206:20        137:14
academy (3)                129:4;170:15,18;           160:18,19              allegations (7)           anticipate (2)
  70:9;121:7,11            185:13;219:2            afterwards (7)               25:6;44:11,12;            7:16;29:16
accept (1)               add (1)                      13:19;79:14;83:10;        47:11,12,23,24         anymore (1)
  60:16                    187:17                     105:17,18;122:5;       alleged (5)                  23:11
acceptance (1)           additionally (1)             141:3                     54:18;56:21;           apart (1)
  20:21                    52:3                    again (45)                   101:15;106:11;            72:6
accepted (4)             address (14)                 5:23;6:17;10:6,15;        197:15                 Apartment (2)
  22:4,13;55:5;57:9        10:7;13:20;15:22;          16:16;26:16;27:23;     allegedly (1)                54:12;79:20
access (4)                 20:17;26:16;84:1,5,7,      33:7;38:20;41:10;         195:24                 apologies (2)
  54:25;55:1;57:4,4        9;97:1,7;118:8;            47:21;50:11;56:14;     Allen (18)                   101:3,3
accessing (1)              122:13;159:18             60:4;63:7;66:11;79:6;      86:9,19,21,23,25;      apparently (1)
  123:24                 addressed (1)                80:23;81:3,20;93:20;      144:17;154:1;173:12,      126:22
accident (2)               9:14                      98:18;100:24;105:22;       13,14,14;176:10,11;    appear (3)
  64:5;224:24            adhere (7)                   111:11;112:10;            184:20,21;196:19;         19:11;60:24;72:17
accordance (1)             90:2;185:9;213:23;        114:11;115:9;130:14;       211:13,19              appearance (1)
  85:13                    215:8,11;216:17;           168:22;179:22;         alleviate (1)                30:10
According (12)             217:23                     188:24;195:6;196:3,       52:14                  appeared (2)
  18:16;32:4,9;62:20,    adhering (1)                 7,9,10,21;209:2,2;     alley (1)                    122:19;155:1
  23;68:1;93:14;           218:1                      224:15;225:21;            199:21                 appearing (1)
  205:11;212:1;213:24,   adjourned (1)                227:14;228:16;229:6    alleyway (2)                 72:24
  25;221:18                230:16                  against (20)                 123:22;125:2           appears (4)
accountable (2)          Administration (1)           16:17;24:13,18,21;     allow (13)                   22:25;23:5;24:12,
  217:15,16                220:6                     36:11,13,17,18,21,25;      12:16,24;16:16,21,        24
accounts (1)             administrative (2)           49:20;55:11;57:16;        23;17:4,9;116:17;      apples (2)

Min-U-Script®                             Aequum Legal Transcription Services                                   (1) $9 - apples
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 234 of 259
Commonwealth v.
Leon Campbell                                                                                               September 3, 2019

  214:9,15                  100:5                      18;77:3;125:19;          40:13,16;43:2;52:20;   babies (2)
applies (2)               armed (2)                    215:14,15,16,17,19,      53:10;59:9,11;63:12;     68:9;199:7
  60:16;62:14               54:19;56:23                21,24;216:3,4            67:4;69:9,19;117:8;    back (50)
apply (2)                 around (32)               arts (1)                    120:6,13;145:8;          7:4,11,12,14;9:2;
  60:8;90:9                 64:11;65:7;79:10,          204:11                  146:25;156:24;162:3;      26:9;64:13;65:16,25;
approach (35)               23,24;80:5;96:16;       ascertained (1)             178:19;184:15;           67:1;74:19;75:10;
  18:22;43:11;44:5,         100:4;101:16;104:25;       83:9                     189:11;190:3;208:7,      79:24;80:13,22;95:7;
  21;47:19;50:9,24;         106:15,20;107:14;       aside (2)                   19;209:13;223:17;        107:24;113:10;
  72:9;81:24;83:14;         109:14;115:4;124:8;        74:1;200:10              226:5;228:22             115:10,12,21;117:22;
  84:24;94:21;95:2,21;      151:19;156:2;165:2;     assault (3)              attorney's (1)              118:21;119:16;123:9;
  97:11,11,13,14,15,15,     167:16;175:11,14;          108:22;109:3,8           60:6                     124:13,15;126:20;
  16;101:16;123:18,19;      178:25;182:11;          assaulted (1)            August (1)                  128:12;133:21;
  127:21;129:8;133:2;       192:21;197:25;             80:8                     34:16                    137:22;153:20;158:5;
  145:10;149:10;167:6;      203:13,14,16;213:15;    asserted (3)             authenticated (1)           159:20;162:17;
  168:3;170:22;172:10;      216:19;226:11              28:8,16,18               14:4                     165:16;172:8,17,18;
  173:16;209:19           arraign (1)               assertion (2)            authenticity (1)            173:17,17;174:17;
approached (14)             4:12                       28:15,16                 23:4                     177:24;180:5,7;
  64:20,20;76:22;         arraigned (3)             assign (1)               authorities (1)             184:20;221:11,17;
  77:10;98:8;100:10,        229:22,25;230:10           33:10                    167:9                    226:17,18
  15;102:2;122:10;        arraignment (4)           assigned (2)             authority (12)            backing (1)
  124:4;139:8,9;            4:10;230:4,5,7             70:18;121:17             55:9;57:14;63:17;        65:17
  172:12;200:9            arranged (1)              assigning (1)               77:25;78:14;79:1,4;    backup (5)
approaching (3)             122:22                     30:17                    81:21,22;216:22;         80:20;109:15,25;
  77:12;115:7;228:10      arrest (50)               assignment (3)              225:6;226:24             110:11;115:18
appropriate (1)             8:12,20;39:19;55:7,        53:19;70:17;121:15    authorized (2)            bad (2)
  64:13                     10;57:11,15;65:4;       Assistant (4)               54:21;56:25              67:25;128:11
approve (1)                 66:8,23,25;78:7,12,        40:12,16;57:25;       automobile (2)            badge (1)
  165:20                    13,14,21;79:1,6;           59:11                    173:5;192:22             57:23
approved (1)                81:16,22;82:3;83:4,8;   assumed (2)              automobiles (1)           badly (1)
  188:20                    85:22;105:24;109:6;        134:5;165:4              192:20                   132:21
approximately (9)           123:16;125:11;          assuming (3)             availability (1)          bag (2)
  70:14,24;72:3;            138:10,11,12,17;           132:20;203:10;           25:25                    214:9,15
  76:10;121:5,13;           140:10,10;144:16,17,       204:7                 Ave (32)                  Bank (1)
  128:19;129:2;157:11       20,23,24;203:21,22;     astronomer (1)              54:11;70:19,25;          174:17
area (12)                   222:6,7,7;225:23;          16:9                     72:21;73:5;74:20;      bar (1)
  19:24;66:6;70:19;         226:22,23,24;227:13,    astronomy (1)               75:3,12,16,16,25;        42:19
  71:2;100:21;121:25;       17                         16:9                     76:6,9,11,19;82:2;     bartender (1)
  137:2;190:7,16,17;      arrested (8)              attached (1)                84:11;96:25;150:24;      49:17
  198:5;204:24              54:17;56:21;               24:25                   157:6;170:20;171:25;    baseball (1)
argue (11)                  115:21;144:22;          attacking (2)               172:10;174:13;           228:13
  27:11;32:7;100:24;        152:17,17;201:5;           78:25;79:7               179:18,19,23,25;       based (11)
  102:8;196:10,22;          222:7                   attempt (5)                 180:2,3,5,7              35:4;42:15;45:12,
  197:12;208:5;215:16,    arresting (1)                55:8;57:12;80:4;      Avenue (9)                  19;48:19;52:5,7;61:7;
  18;220:1                  16:23                      122:7;123:17             64:15,19;75:17;          164:3,8;225:6
arguing (5)               arrests (1)               attempted (4)               97:1,4,5,7;150:25;     basically (1)
  143:25;144:1;             141:1                      74:11;122:4,8;           224:19                   175:21
  219:19,22;220:2         arrive (4)                   123:16                avoid (3)                 basis (4)
argument (19)               62:25;81:4;127:4;       attempting (1)              64:11;224:12,24          104:5,7,8;193:5
  32:5,6;67:20;94:1;        144:21                     139:15                aware (4)                 bat (1)
  168:25;195:7,8;         arrived (16)              attend (2)                  42:2;90:11;101:14;       177:7
  196:3;197:12;198:16;      65:25;81:10,17;            70:8;121:6               148:7                  bathroom (1)
  202:20;203:4;204:14;      109:15,25;115:3,18,     attended (1)             away (19)                   214:12
  207:7;209:4,11;           24;123:12;125:8;           121:10                   46:3;78:12;80:13,      batteries (1)
  213:8;219:23;223:19       139:24,25;140:13,13,    attention (13)              13,22;127:2;134:14,      56:5
argumentative (1)           15;180:10                  4:8;64:6,21;65:17;      14;155:10;173:11,17;    battery (4)
  109:21                  arriving (1)                 70:14;71:10,16;          175:9;179:20,24;         108:22;109:3,8;
arguments (9)               123:14                     77:19;80:1;104:23;       199:22,25;206:21;        200:25
  60:3,4,7;92:2;          arrow (1)                    121:12;135:13;           220:19;224:20          bearing (1)
  194:6;208:4;212:25;       197:23                     154:22                awful (1)                   48:18
  213:3,6                 artfully (1)              attested (1)                174:23                 beautiful (1)
arise (1)                   61:11                      14:5                                              213:15
  61:3                    Article (17)              Attorney (32)                      B               became (2)
Arm (1)                     18:8,10,11,12,13,          5:3;9:11,19;32:4;                                 34:17;102:7

Min-U-Script®                              Aequum Legal Transcription Services                            (2) applies - became
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 235 of 259
Commonwealth v.
Leon Campbell                                                                                              September 3, 2019

become (2)                15,15,16,17,24;10:4,       137:7,9,16,20,21;          170:5,6,10,10,12;        52:15;84:3;119:15;
  62:19;191:7             9,22;11:22,25;12:6,        138:1,4,7,9;142:20,        202:17,22;204:11;        169:18
becomes (2)               10,12,18,23;13:1,6,        22,23;143:25;144:1,4,      220:16;222:13          boxed (1)
  62:3;63:4               11,14,16,18,23;14:2,       7;145:6;147:3,4,13,      Black's (4)                80:3
becoming (2)              7,9,10,12,14,16,19,21,     20,25;148:3,5,7,10,        28:2;36:6;138:4;       brakes (4)
  70:8;121:6              25;15:2,4,7,9,11,20;       12,15,21,23;149:8,10,      214:22                   72:1;75:9;224:23,
bed (2)                   17:2,5,8,12,16,18,21;      13,16,18,19;150:7,17,    blade (1)                  24
  205:5,5                 18:2,4,8,10,16,18,20,      20;153:5;154:7,8,13,       228:8                  brave (1)
began (1)                 22;19:1,5,8,13,15,18,      21;155:8;156:22;         blame (1)                  213:18
  63:18                   23,25;20:2,4,7,9,11,       157:25;158:2,4,7,10,       191:2                  breach (4)
begin (6)                 13,15,18,20,23,25;         12,23,24;159:4,8,25;     blank (1)                  54:18;56:22;
  37:18;63:1,10;          21:2,5,9,12,16,25;         160:2,4,4,5,6,7,9,11,      202:3                    227:17,17
  119:23;208:22;          22:4,10,13,18,20,23;       13,15,17,21,22;          blessed (1)              break (8)
  212:24                  23:9,11,14,16,22;          162:12;164:1,11,11,        213:16                   25:20;26:8;34:8;
beginning (2)             24:4,7,12,14,20;25:1,      12,13,15,20,24;165:6,    blocked (1)                63:5,7;117:14,15,17
  105:24;226:8            5,7,10,17,20;26:1,3,6,     10,12,15,18,20,24;         125:1                  Bridge (7)
begins (3)                10,12,15,18,21;27:1,       166:1,4,4,6,8,16,17,     blocking (2)               71:14,18,23;72:21;
  63:21;85:12;201:21      5,7,11,22,24;28:2,6,       17,22,24,25;167:5,7,       122:19;123:24            75:4;91:22,23
behalf (3)                10,20,22;29:1,4,11;        11,12,13,17;168:3,5,     blood (4)                brief (3)
  17:5;42:11;59:22        30:6,8,13,18,19,20;        9,10,23,24;169:2,7,9,      16:12;31:11;             24:11;56:1;116:10
behaved (2)               31:3,4,4,7,8,11,13,13,     11,13,15,16;170:22,        223:12,16              briefly (5)
  102:21,24               15,18,20,22,25;32:4,       24;171:5,7,9,11,13,      blue (3)                   41:3;72:19;122:21;
behavior (1)              7,12,15,16,22;33:2,3,      17;172:14;175:5;           74:11,16;76:8            145:9;147:6
  216:10                  7,11,13,15,18,21,25;       178:22;180:18,19,21,     board (1)                bright (1)
behind (22)               34:2,4,13;35:6,10,14,      22,22;181:2,7,19,22,       217:16                   210:12
  74:16;76:21,25;         21,22,25;36:3,6,11,        25;182:2,4,15,17,19,     bob (1)                  bring (19)
  91:24;92:11,14;         13,16,20,23,25;37:2;       20,24;183:15,23;           224:11                   18:23;22:17;32:9;
  115:20;126:24;          38:2,4,7,14,18,20,24;      184:1,14,19,20,23;       bodily (2)                 37:4;52:23;53:19;
  127:17;136:16,17,22;    39:3,16,16,23,24;          185:1,4,6,11,13,15,17,     55:13;57:18              58:20;90:15;104:23;
  137:3,11,22;138:18;     40:1,3,6,6;41:8,9;         20,22,24;186:1,5,7,9,    body (2)                   105:2;118:23;119:6,
  145:2;187:12;211:9;     42:18;43:2,5;49:2,6,       12,17,20,24;187:1,5,       116:24,25                7;135:23;159:22;
  224:3;226:13;227:24     8;52:1,17;53:13,14;        5,8,12,15,21,23;         bogus (1)                  166:3;201:2;209:8;
believable (1)            54:11;67:5,6,9,10,18,      188:1,3,7,10,14,16,18,     192:23                   226:19
  60:21                   22,24;68:18,20,21,22,      20,23;189:1,3,10,16,     book (1)                 bringing (5)
believes (2)              23,24,25;69:1,2,3,4,5,     18,21,23;190:3,4,11,       191:5                    126:13;147:14;
  137:19;154:23           6,7,10;73:14,16;86:6,      12,16;193:20,22,22;      booked (1)                 181:22,23;182:2
believing (1)             8,13,16,18;87:17,19,       194:5;202:18,20;           66:18                  brings (1)
  68:7                    21,23,24;88:5,6,7,8,       203:2,4,4;209:17,23;     books (4)                  224:14
belligerent (3)           14,16,19,22,25;89:3,       213:1,5,6,9;215:23;        32:9;191:9;215:4,      brother (6)
  110:5;167:17;           5,7,9,15,18,22,25;         216:1,3;219:21,25;         18                       51:9,12;173:18;
  200:23                  90:2,5,7,11,13,15,19,      220:3;221:15;222:25;     born (3)                   179:1;188:18;203:13
belong (1)                22,24;91:4,6,9,12;         223:2,6,7,14,15,16;        131:22;132:1,23        brothers (1)
  188:25                  92:2,4,5;93:19,21,23,      225:8,25;226:4;          Boston (3)                 182:5
belongings (2)            25;94:2,14,15,17,19,       229:18,20,21,25;           22:25;23:8;84:3        brought (6)
  53:21;127:16            22,24;95:3,5,10,11,        230:2,5,11               both (28)                  38:15;64:5;154:22;
belt (1)                  12,14,16,18,25;96:2,     beyond (10)                  29:23;44:13;47:13;       164:24;202:4;204:1
  204:11                  5,12;98:18,21,24;          42:9;58:24;59:1,5;         48:1;50:17;51:6;       brute (1)
bench (3)                 100:24;101:1,3,4;          61:5;182:1;195:21;         52:21;66:7;75:18,21;     202:12
  82:10;95:5;163:7        103:4,8,12,19,22,24;       205:25;206:1;228:20        93:17;99:12,13;        bucks (1)
Besides (3)               104:2,4,7,9,13,17,19,    bias (3)                     102:7,16;109:15,24;      191:5
  108:12;124:11;          23,25;105:4,8,11,14;       42:2;62:24;228:19          110:15;115:14;         building (4)
  186:12                  107:3,5,8,15;108:25;     big (2)                      116:14,22;126:19;        79:20,22;80:2;
best (8)                  109:2,8,12,23;111:3,       165:10;216:18              176:5;180:12;206:25;     118:11
  38:10;112:17,18;        14;112:16,19,21,25;      birth (10)                   214:25;216:8;227:1     built (2)
  116:8;118:17;165:1;     113:2,4,6,8;116:9,12;      67:10;130:5,17;          bottle (1)                 217:18,19
  170:5;218:8             117:6;118:5,7,9,15,        131:7;145:25;146:2,        165:16                 bunch (4)
better (3)                19;119:2;128:7,9;          5;164:6;218:10;223:9     bottom (2)                 132:15;187:15;
  191:2,7;207:14          129:8,10,17,20,21;       bit (5)                      94:13;112:16             190:25;222:4
BEY (644)                 130:9,11,17,19,21,24;      51:22;119:3;172:7;       bought (1)               bunches (1)
  4:5,16,22,24;5:2,16,    131:1,2;133:2,4,16,        181:11,15                  215:4                    141:4
  24;6:10,13,18,25;7:5,   18,21,24;134:1;135:8,    bite (1)                   box (12)                 burden (6)
  7,10,12,17;8:8,11,17,   10,13,15,17,22,25;         218:5                      43:5;44:3,19;47:4,       42:9;59:14,23;
  23,25;9:2,5,9,12,15,    136:3,7,10,12,14;        black (10)                   18;50:7,23;51:18;        195:20,21;213:1

Min-U-Script®                            Aequum Legal Transcription Services                              (3) become - burden
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 236 of 259
Commonwealth v.
Leon Campbell                                                                                               September 3, 2019

bus (1)                   126:21,22;142:3,3,4;      168:22;169:8;170:25;       56:18;66:24;82:20,        11:13,16;15:19
  192:19                  143:16;144:11,16;         181:6;184:2,20,24;         21;109:4;208:9          certify (2)
bush (1)                  150:12;151:13,14;         185:17;187:10;           cars (32)                   85:12,13
  123:2                   152:16,19,20;153:25;      188:11,24;189:12,16;       64:4,11;75:5,24;        chainsaw (1)
business (10)             157:11,14;161:15;         191:16,20,21;192:9;        92:17,21;96:17;           194:25
  11:19;13:25;14:2,3,     171:15,18;172:5;          194:14;195:3,18;           140:21,22;151:15,16,    challenge (5)
  6,23;15:24;16:16;       174:6;175:8;180:5,7;      196:22;197:5,8,12,17,      19;152:4,6,9,10,12,       30:16;33:9;42:23,
  20:20;214:6             187:11;205:9,10;          21,23;198:16;199:19,       13,14;155:10;157:11;      25;52:23
Busy (4)                  206:4,8;226:11            21;201:15,15,22,23,        172:24,25;173:1;        challenges (4)
  28:20;75:4;201:9;     camera (5)                  24;202:8,8,9,10,22;        180:8;198:6,6;            33:6,8;52:16,25
  224:17                  124:14,17,20,21;          203:17,20,21;204:3,        206:23,24;207:1;        chance (3)
buy (9)                   199:23                    13;208:4,21;209:10;        224:22,23                 9:25;72:15;196:8
  159:5,13;182:21;      cameras (2)                 213:17;217:21;           case (83)                 Chapter (4)
  184:5;194:4;195:16;     116:24,25                 218:18;220:24;             5:12;6:11;12:8;           55:6;57:10,13;
  214:9;220:24;228:12 Campbell (50)                 221:13;223:8,11;           21:16,19;22:5;23:19,      85:14
buys (1)                  4:3;6:23;9:8,13;          224:7,17;225:13,17,        22;24:3;25:1;29:14;     charge (12)
  12:12                   10:14;16:8,9,13,18;       20;226:1;227:10,19;        30:3;34:11,23;35:11;      16:19;55:7,15;
byways (1)                26:25;30:15,18,21;        228:5,6,6,12,12,13,13,     40:17,19;41:19,22,24;     57:20;66:15,23;
  191:25                  31:24;32:14;33:1;         14                         42:5,14;43:21;44:11;      132:1;187:2;208:8;
                          34:19;39:16,24;         can’t (1)                    45:11,18;46:7;48:1;       222:3;224:14;227:16
            C             54:11;65:18;78:7,8;       37:11                      49:5,12,13,25;50:2,     charged (18)
                          79:25;80:14,15,21,22;   cap (1)                      16;51:4;52:7;53:18;       4:17;24:14;54:15,
call (53)                 81:12,19;83:10,21;        77:5                       58:9,17,23;60:12,13,      22;55:3,14;56:16;
  5:23;6:17;10:6,11;      84:11;90:22;96:16;      capacity (3)                 16;61:7;62:5,7,8,15,      57:1,7,11;58:22;59:7;
  25:23;26:11,15,16,19;   111:17,20;118:22;         90:16,18;203:3             20;63:15,18,21;           135:17;142:15,22;
  30:23;34:19;42:20;      145:22;150:3;186:24;    Capital (2)                  66:13;68:12;82:20,        187:6;189:5;192:14
  43:6,10;48:6;67:25;     187:2;190:14;220:1,       170:3;223:9                21,22;89:10;117:6,16,   charges (24)
  68:5,10;69:11,12;       14;222:23;223:5,8;      car (55)                     18;119:16,19,23;          8:12,13;16:17;24:8;
  92:24;95:21;110:14;     225:9;229:19              63:22;66:2;68:5;           145:23;147:18,20;         39:22;43:21;56:12,
  121:22;122:6;141:2, can (200)                     78:25;79:21;96:6;          162:12;164:16;173:9;      14,15;59:20;61:5;
  5,7,8,23;142:1,2,2,3;   7:8,15,24;8:7;13:6,       97:10;99:1,3,4,7,8,9;      195:19;201:5;203:24;      66:13;79:6;107:3,5;
  143:11,11;147:4;        6;14:12;19:23;20:15;      101:6,13;109:13;           204:2;206:1;223:20;       108:22;109:2,4;
  148:10,12;149:22,23;    22:2;25:8,11,24;26:8,     111:9,19;114:19,20,        227:16;229:7,9,10,11,     135:10;142:20;
  154:17;164:9;165:10;    18,19;27:19,20,23;        25;115:1,1,3,5,8,12;       11,23                     185:21,22;208:25;
  166:2,16;167:19;        29:15;30:5;32:5,7;        121:16,18;122:12,15;     cases (11)                  223:24
  183:18;184:20;          33:16;35:9,11;37:11,      124:15,15;126:22;          89:23,24;102:25;        chase (5)
  186:24;187:10;          18;40:24;41:4,6;          156:10;172:2,6;            104:15,16;213:24;         108:4;174:11,11,
  209:17;225:20           42:18;43:24;44:15;        173:10;175:24;             215:8;216:12,13,23,       12,13
called (14)               46:18,24,24;47:16;        177:18;178:11,15;          25                      chased (1)
  17:10;37:20;40:19,      50:4,17,20;51:15;         197:24;201:21;           cash (1)                    75:15
  20;42:22;75:14;82:1;    52:14,22;53:6,7;54:1;     203:14;205:1;211:11;       68:9                    cheap (1)
  85:24;111:15;141:10,    56:8,10;62:9;63:5;        224:10;225:19;           cause (13)                  191:6
  12,23;179:1;210:21      67:14;68:8,11;69:11,      226:13,14,16;227:21,       4:8;5:6,11;6:12;        check (1)
caller (2)                23;72:21;75:1,17;         22,23                      30:17;42:24;49:1;         132:6
  68:10,10                76:9;77:13,15;79:15;    card (1)                     51:20,21;52:16;         checked (1)
call-in (1)               85:11;87:5,21;88:12;      219:1                      224:22,23;229:23          126:16
  93:4                    89:11,13,21,22,22;      care (1)                   causing (5)               checking (2)
calling (5)               90:13;91:2,10,24;         63:17                      55:12;57:17;64:5;         175:17,23
  7:16;30:18;35:24;       93:22;94:1,20;95:1;     careful (9)                  66:4;96:18              checks (1)
  110:15;167:16           98:7;103:17;104:21,       69:16;117:23;            cell (2)                    68:9
call-ins (2)              21;111:13;112:12,17,      119:15;120:11;             101:8;124:21            Chico (6)
  92:23;143:14            18;116:8,13;118:17;       148:18,19;159:23;        center (4)                  64:25;65:6;124:3;
calls (5)                 120:17;126:18;127:4;      166:11;229:14              65:13;66:10;              201:21;203:16;
  96:8;120:7;141:16;      128:12;129:17;130:8;    carefully (3)                138:18;227:24             205:14
  143:16;144:11           132:1;133:2;135:8,8,      41:12;228:16,17          certain (6)               Chico's (1)
calm (2)                  23;136:4;138:4,6,8;     caring (1)                   24:24;29:5;190:8;         147:20
  97:14,18                141:19,21;147:15;         205:21                     218:6,11;222:15         chief (1)
came (49)                 148:10;149:3,10,16;     Carroll (1)                Certainly (7)               147:18
  65:6;71:25;72:7;        151:20;153:19;            58:1                       4:13;5:7;11:14;         children (7)
  79:9,14,23,23,24;       154:13,18;156:10;       carry (4)                    25:2,11;69:12;228:6       103:14;218:14,14,
  80:5;81:25;83:10;       158:5;159:17,20,22;       54:16,16;56:19,19        certificate (3)             15,15,16;221:2
  97:24;101:6,15,16;      162:6;164:13;165:12;    Carrying (9)                 67:11;218:10;223:9      chilly (1)
  103:9;104:14;109:13;    166:2,9,16;167:5;         8:14;39:17;54:15;        certified (3)               71:5

Min-U-Script®                            Aequum Legal Transcription Services                                    (4) bus - chilly
      Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 237 of 259
Commonwealth v.
Leon Campbell                                                                                                 September 3, 2019

choices (1)                    8,14;8:7;9:8;10:11,        97:14,18                  10                   conflicts (1)
   223:24                      14,17;13:4,5;26:11,      collide (1)               COMMONWEALTH’S (2)       61:2
choose (2)                     24;32:24;33:3;35:7,        72:2                      63:14;223:19         confused (5)
   14:12;59:12                 19,23;36:1,5;39:1,4,6,   colloquy (1)              Commonwealth's (8)       20:18;88:22,22,25;
chooses (1)                    8,9,14,24;40:2,11,18,      185:7                     11:2,12;12:24;         91:9
   13:9                        23;41:1,3,5,6,8,9,15;    color (3)                   32:18;73:19;83:1;    Congress (1)
chopping (1)                   42:18;43:10;44:2,4,5,      55:9;57:14;226:24         84:17;85:20            216:7
   221:6                       6,7,18,20,21,23;47:3,    combative (1)             communicate (2)        consider (8)
chosen (1)                     6,7,18;50:7,22;51:17;      108:13                    62:4,5                 58:14;60:9,23;
   62:17                       53:3,7,20,24;54:1,3,8;   comfortable (1)           community (1)            61:25;62:12;153:3;
church (2)                     55:18,21,24;56:2,5,8,      119:4                     38:10                  179:4;227:5
   91:24;198:1                 10,15;58:1,16;69:14,     coming (19)               company (8)            console (6)
citation (7)                   16;117:23;118:8,10,        7:11;71:14,23;            20:9;181:9;194:13,     65:13;66:10;
   21:15;129:23,24;            12,14,18,21,24;119:5,      72:20;75:8;115:4;         13,14,17,21;214:3      138:18;221:9,12;
   131:3;146:5;164:5;          8,10,13,15;120:2,9,        161:23;162:8,17;        compensation (1)         227:25
   168:11                      11;146:17,21,23;           171:15;172:17,18;         216:11               conspicuously (1)
citizen (3)                    148:14,16;154:22;          174:3,20;187:20;        competence (2)           57:23
   191:7;217:4,7               155:3,6;159:22;            196:20;217:20;            21:13;88:4           constitute (1)
citizens (3)                   160:7;162:8,10,15;         218:15;229:2            competency (12)          19:16
   217:5,5,8                   166:5,11,20;229:14,      commands (2)                21:12;88:15,16,19,   constituted (1)
citizenship (1)                19,22;230:1,3,7,9,13,      124:15;226:10             20,23;89:1,1,5,9,11;   18:14
   193:8                       15                       commence (1)                91:7                 Constitution (20)
city (5)                    cling (2)                     4:2                     complaint (17)           13:18;173:7;177:8,
   36:1;54:14;70:4,5;          222:10,16                commenced (21)              24:12,18,24;25:3,6;    10;189:1;190:22;
   71:1                     Clinton (1)                   43:4,14;44:8,24;          32:19,21;47:12,24;     191:24;192:1,8,15,21;
civil (5)                      67:25                      47:8,20;50:10,25;         54:9,12;57:24;58:17,   193:9;195:13;213:21,
   8:21;23:7;197:10;        clock (1)                     67:17;88:11;95:13;        18,21;59:20;61:5       21;214:14;215:7,19;
   198:11;207:2                15:5                       103:20;130:12;135:9;    complaints (1)           218:18;222:1
civilian (1)                close (3)                     146:19;147:9;154:15;      58:2                 constitutional (6)
   49:22                       67:1;72:3;76:11            169:5;184:25;204:6;     complexion (1)           18:5,6,8,10,13;
civilians (1)               closed (1)                    207:13                    202:16                 192:6
   81:23                       114:3                    commences (1)             comply (1)             Constitutionally (1)
claim (3)                   closely (1)                   51:19                     119:19                 188:20
   96:14;198:19;               66:14                    comment (1)               compromised (1)        contact (4)
   212:16                   closest (1)                   169:2                     24:8                   20:13;122:7,8;
Claiming (1)                   49:2                     comments (1)              concerned (1)            171:23
   217:6                    closing (15)                  166:9                     51:22                contained (1)
claims (3)                     60:4;67:20;92:2;         commerce (5)              concerning (1)           15:23
   24:18,21;211:21             93:22,24;135:22;           191:11,14,16;             24:13                content (5)
clarification (1)              136:3;168:25;197:12;       215:1,3                 concerns (2)             53:2,11,12,13,14
   32:24                       209:10;212:25;213:3,     commercial (1)              11:15;15:18          continuance (4)
clarity (4)                    6,8;223:19                 224:17                  concluded (22)           30:3,9;33:15;
   13:24;17:12,18;          clothing (2)                commissioner (1)            43:9;44:1,17;47:2,     216:11
   214:21                      77:3;125:19                38:9                      17;50:6,21;51:16;    continue (13)
clasped (2)                 club (1)                    committed (1)               53:9;67:23;91:11;      30:6;35:5;38:1;
   200:12;203:12               228:14                     59:6                      96:4;105:13;130:20;    64:15;73:3;75:13;
clasping (1)                code (1)                    committing (3)              136:9;146:24;148:9;    90:13;101:5;171:21;
   201:13                      132:15                     54:18;56:22;217:25        155:7;169:14;189:25;   172:4;174:8;194:5;
classify (2)                coexist (1)                 Commonwealth (57)           204:17;208:14          219:23
   36:9;202:17                 217:21                     4:3,4;5:8,12,14;        concludes (1)          continued (7)
clause (1)                  Coffey (2)                    6:23,24;7:19;8:9,19;      212:24                 6:1,2;64:10;74:19;
   218:11                      38:22;39:11                9:8,10;10:6,14,15,20,   conclusion (1)           79:7,8;174:11
clear (3)                   C-O-F-F-E-Y (1)               24;13:22;18:15;24:1;      58:14                continues (2)
   71:5,7;190:18               38:22                      26:24;27:2,18;29:17;    conclusions (3)          224:11;225:20
cleared (1)                 coherent (1)                  32:14;34:11,18;           60:3,21;62:9         contract (8)
   175:13                      202:8                      35:14,15;38:2;39:15;    concrete (1)             6:10;191:15;
clearing (1)                cold (3)                      40:12;42:20;52:21;        205:8                  214:24,25,25;217:22,
   105:25                      63:20;66:11;118:3          53:10,12;59:1,5,9,15,   condition (1)            22,23
clearly (1)                 collar (1)                    24;61:5;62:22;63:11;      82:17                contractual (5)
   112:19                      203:23                     66:19;83:20;85:16;      conditioner (1)          9:13;31:15;67:11;
CLERK (125)                 collaterally (1)              89:20;104:10;118:21;      119:1                  193:12;218:11
   4:3,6,12,14,17;             164:4                      120:7;147:1,2;          conduct (2)            control (11)
   5:18;6:16,20,23;7:1,6,   collect (2)                   187:19;212:25;225:1,      62:13;223:24           54:17,20;56:20,23;

Min-U-Script®                                 Aequum Legal Transcription Services                            (5) choices - control
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 238 of 259
Commonwealth v.
Leon Campbell                                                                                                September 3, 2019

  58:11;65:22,23;         11,15,16,17,19,20,21,    4,6,8,10,12,17,19,23,       11,18,21;198:16,18;      cross (6)
  97:20;109:1;112:23;     23;7:1,6,8,11,13,14,     24,24;90:1,2,3,4,6,6,7,     199:6,8,10,12,15,17;       29:23;74:23;146:4;
  227:21                  15,18,23;8:1,3,6,7,9,    7,8,12,14,18,22;91:3,       201:24;202:18,20,25;       182:3;208:12;224:22
controversies (2)         14,18,24;9:1,4,6,8,11,   5,7,10;92:2;93:18,20,       203:2,4,6;204:4,8,10,    crossed (2)
  217:2,3                 14,16,18,22,24;10:1,     22,24;94:1,14,16,18,        12,14,18;205:24,25;        74:17;75:7
convene (1)               4,11,12,14,16,19,23;     20,23;95:1,4,9,11,14,       206:2,7,12,15;207:5,     cross-examination (10)
  229:4                   11:4,6,8,10,18,24;       17,19;96:1,3,10;            7,9,12,14,16,19,21,24;     19:21;22:7,17;29:7;
conversation (16)         12:4,11,13,19,24;        98:18,23;100:24;            208:1,3,7,12,16,18,22,     86:7;128:8;157:1;
  117:19,20;154:18,       13:2,4,7,13,15,17,19,    101:2;103:3,7,11,16,        24;209:2,4,6,10,13,        158:8;178:20;209:15
  19;161:9;163:18;        25;14:3,8,11,13,15,      18,21,23;104:1,3,5,         20;210:24;211:4;         cross-reference (1)
  165:9;174:24;176:12,    18,20,22;15:1,3,5,8,     14,16,18,21,24;105:2,       212:21,23;213:7,23,        38:10
  14,19,23,25;177:4;      10,12,15,17;16:2,4,6,    7,9,12;107:1,4,7,11;        23,24,25;215:11,21;      cruiser (4)
  178:6,14                11,15,25;17:3,7,9,15,    108:24;109:1,4,21;          216:6,14,16;219:17,        64:17,20;121:19;
converse (2)              17,20,22,25;18:3,6,7,    110:25;111:2,13;            19,22;221:13;222:23;       122:12
  202:8,9                 9,11,11,12,12,14,17,     112:17,20,23;113:1,3,       223:1,13,15,17;226:1,    cuff (1)
cool (10)                 18,19,21,24,24;19:3,     5,7;116:8;117:7,10,         5;228:22;229:3,10,17,      116:2
  93:8,8,8,8;97:13,       7,9,11,14,16,19,22,24;   13;118:1,6,11,13,17,        19,22;230:1,3,6,7,8,9,   cuffed (3)
  18;109:10;132:22,23;    20:1,3,5,8,10,12,14,     21,23,25;119:3,13,18,       10,12,13,14,15             205:8,10,11
  194:12                  16,19,22,24;21:1,4,6,    22;120:3,5,13;            courtroom (24)             cuffing (1)
cop (9)                   11,18,21;22:2,6,12,      125:23;127:22;128:6;        5:10;7:2,8;13:7;           205:12
  48:2;104:25;172:1,      14,19,21,22,25;23:3,     129:9,18;130:8,10,13,       30:24;31:22;37:18;       cuffs (4)
  6,24,25;173:1;180:8;    7,8,10,13,15,21,24;      16,18,25;133:3,15,17,       39:10;48:20;61:8;          106:12;115:19;
  206:23                  24:1,6,15,17,22;25:4,    20,22,25;135:6,12,14,       62:13,16;68:16;77:1;       153:6;222:18
cops (2)                  8,11,14,18;26:2,4,7,     16,18,24;136:1,5,8,         125:17;156:20;           cultures (1)
  49:17;210:21            11,14,16,19,22,24;       13;137:6,8,14,18;           160:10;161:6;162:19;       217:19
copy (6)                  27:3,6,10,12,23,25;      138:3,6,8;142:21;           165:3;193:14;215:15,     current (1)
  6:15,16;9:25;10:2;      28:5,9,14,15,19,21,      143:25;144:3;145:7,         15,17                      5:5
  12:7;14:4               25;29:2,16,19,22,24;     11;146:13,18,20,22,       courts (3)                 custody (7)
corner (3)                30:1,4,7,9,12,14,19;     25;147:2,5,8,16,19,         18:13;216:7,9              10:5;105:16,21;
  70:25;165:13;           31:1,5,9,12,14,17,19,    24;148:1,4,6,8,10,21;     Court's (1)                  106:3,7;107:9,13
  214:15                  21,23;32:3,5,11,13,      149:3,6,11,15;150:18;       119:16                   cut (6)
correctly (1)             19,23,24;33:3,4,8,12,    152:24;154:3,5,13,16,     covered (1)                  71:24;72:6;73:24;
  35:20                   14,17,20,23;34:1,3,5,    25;155:4;156:23;            143:12                     74:19;75:10;194:22
cost (2)                  7,9,14,22;35:1,4,7,9,    157:21,24;158:1,3,5,      Crane (10)                 cutoff (2)
  191:5;211:21            13,17,19,23;36:1,5,      7,20,22;159:3,10,17,        4:9;7:3,9;9:2,4,5;         74:9,9
Counsel (8)               10,12,14,18,22,24;       20,25;160:3,5,9,12,         18:16;165:20,22;         cutting (1)
  4:5;6:25;9:9;13:4,5,    37:1,3,6,9,12,17;38:3,   14,16,18,20,22;161:1,       166:1                      64:4
  11;27:1;216:24          6,8,16,19,22;39:4,9,     5,9,12,14,16,19,21,24;    Crayton (2)
counsels (2)              14,24;40:2,4,10,11,      162:2,5,7,9,11,13,15,       16:22;17:10                        D
  216:24,24               18;41:1,5,8,10,15;       17,21,23;163:2,6,8,       crazy (3)
count (11)                42:18;43:2,5,10,15,      11,18,21,23;164:2,12,       29:13;203:22;215:2       DA (10)
  7:22,24;8:2,14,15,      17,20,24;44:2,5,7,9,     14,16,19,21;165:5,8,      create (1)                   87:21;98:8,8,8,9,9,
  16,19,20,20;206:21,     15,18,21,25;45:2,5,7,    14,16,19,22,25;166:2,       218:25                     9,9,10,10
  23                      10,16,22,24;46:2,5,7,    9,11,14,18,20,21;         created (7)                danger (2)
counted (4)               10,13,15,17,21,24;       168:4,8,22,24;169:4,        55:12;57:17;219:2,         55:2;57:6
  206:22,22,22,24         47:3,7,9,16,18,21;       6,8,10,12;170:23;           2;220:12;222:1;227:1     dangerly (1)
country (5)               48:5,8,10,12,16,22;      171:4,6,8;174:23;         credibility (2)              96:7
  58:3,4;213:16;          49:4,7,9,21;50:1,4,7,    175:1,3;178:18;             28:17;227:5              dangerous (44)
  217:17;219:12           11,13,16,20,22;51:1,     180:17;181:1,5,21,24;     credible (1)                 8:14;39:17;54:15,
counts (5)                4,8,11,15,17,20,24;      182:1,3,14,16,18;           227:10                     20;56:18,24;66:24;
  7:20;8:4,23;35:16;      52:1,12,18;53:1,3,6,7,   183:14,21,25;184:15,      crevice (1)                  68:1,6,14,14;109:5;
  67:2                    8,10,13,15,18,24;        17,19,21,24;185:3,5,        136:20                     128:13;158:17,18;
couple (2)                54:1,3,8,9,10;55:23,     7,12,14,16,19,21,23,      crevices (1)                 159:1;183:10,11,18,
  10:7;219:23             25;56:3,8,10,13,15;      25;186:4,6,8,10,14,         136:24                     24;194:1;195:1,2,15,
course (14)               58:8;62:5;67:4,7,16,     18,23,25;187:4,6,10,      crickets (2)                 16,18,23;196:5,6;
  16:1;28:18;60:15;       19;68:17,19,21,23,25;    14,17,22,25;188:2,6,        214:10,16                  208:9;220:24;221:2,
  61:3,14;62:3;63:2,4;    69:2,4,6,8,11,19;        9,11,15,17,19,22,24;      crime (7)                    5,12;227:16,20;228:3,
  70:13;101:2;117:19;     72:10;73:14,17,21;       189:2,5,8,11,15,17,19,      48:17;54:18;56:21;         6,11,12,13,14,14,15
  136:6;143:17;227:14     74:1,4,6;77:8;82:25;     22,24;190:1,13,16;          58:20;192:4,5;215:16     dangerously (1)
COURT (865)               83:15;84:16,25;85:8,     193:1,18,20,22,24;        criminal (8)                 93:5
  4:3,6,7,11,12,13,14,    19;86:5,11,14,14;        194:5,9,16,18;195:6,        4:21;42:5;58:23;         dare (1)
  14,17,20,23,25;5:3,5,   87:17,20,22;88:5,7,9,    8,10;196:3,7,10,12,         197:10;215:16,18;          221:21
  13,17,18,19,22;6:9,     12,15,18,21,23;89:2,     15,17,21,25;197:4,7,        223:23;229:9             dark (1)

Min-U-Script®                            Aequum Legal Transcription Services                            (6) controversies - dark
      Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 239 of 259
Commonwealth v.
Leon Campbell                                                                                                September 3, 2019

  199:20                     159:13;178:22,24;         146:17,21,23;148:14,       168:21;171:2,10,12;      217:11
date (26)                    180:10;193:2;224:1,       16;154:22;155:3,6;         174:22;178:17,19,21;   Discussions (1)
  12:13,14,19;13:2;          16;225:4,6,7,14;          159:22;160:7;162:8,        180:16,25;181:4,18;      62:9
  24:13;27:19,22;            226:9,14,15,16,17,20,     10;166:5,11;229:14         182:13,22;183:13,19;   dismiss (4)
  54:13;85:8;130:5,17;       24;227:13,15;228:1,     describe (13)                184:15,16,22;189:7,      5:12;6:7;135:14,15
  131:3,7,18,24,24;          19                        65:7,11,14,20;75:1,        12,14;192:25;193:16;   dismissed (12)
  132:6,7,9,14,25;         DEFENDANT’S (2)             17;77:15;79:15;            196:1;197:2,6;           5:13;21:17;24:18,
  144:5;145:25;146:2,        67:8;213:8                116:8,13;122:21;           198:15;199:5;202:24;     20,20;51:10;53:23;
  5;164:5                  defendant's (8)             126:18;224:9               206:6,11;208:6,7,13,     135:11;147:21;
dates (3)                    11:15;34:25;64:8,       described (4)                19,20,23;209:13,14,      211:22;229:24;230:1
  34:12,19,24                21;77:18;82:3;            81:6;123:22;               16,19,21,22;210:25;    disorderly (3)
David (8)                    223:20;227:21             126:13;204:25              211:2,5;212:20;          107:3,6,7
  40:22;63:24;69:13,       defense (2)               describes (1)                219:16,18;223:17,18,   Dispatch (1)
  18,25;86:22,23;            27:17,21                  227:23                     20;226:5,6;228:22        122:8
  211:13                   defined (3)               describing (3)            Dictionary (3)            dispatched (2)
day (24)                     55:5;57:9,13              73:9;110:13;225:24         28:3;36:6;138:5          121:22,24
  20:12;27:20;29:11;       definitely (5)            designated (1)            Didn’t (1)                displayed (1)
  34:4;53:19;68:11;          12:9;126:4;200:5;         199:19                     96:15                    57:22
  70:15;71:3,5,7;            218:13;220:25           detail (2)                die (1)                   disposition (3)
  121:13;146:10;           definition (1)              60:7;77:15                 200:25                   4:8;7:9;230:3
  155:24;156:20;165:3;       214:20                  detailed (1)              different (14)            disregard (3)
  191:1,20;196:15,16,      defy (1)                    58:13                      31:18;66:13;             61:20,22;183:21
  23;200:3;205:24;           198:25                  determine (5)                128:21;131:17;         disrupt (1)
  207:24;211:11            deliberate (1)              60:18,19,25;61:3,4         158:16;185:17,20,21;     13:9
days (2)                     228:25                  device (4)                   190:24;191:25;         distance (1)
  46:4;191:9               deliberating (1)            55:21;210:18,20;           195:24;217:5,6;          76:10
deal (3)                     60:10                     228:6                      225:20                 District (8)
  27:12;48:23;165:10       deliberations (4)         devices (4)               difficult (1)               22:21;23:8;40:12,
dealing (2)                  58:11;60:8;62:11;         46:18;53:4;62:15;          47:13                    16;54:10;59:11;
  23:16;141:25               229:5                     210:21                  diffuse (1)                 211:20;229:10
December (1)               demanding (1)             DEVOE (208)                  203:21                 disturbance (2)
  225:18                     225:6                     4:4;5:3,4,7,15,21;      dignity (1)                 54:19;56:22
decide (5)                 demographic (2)             6:24;7:21,24;8:2,5;        203:24                 diversity (3)
  49:13;59:14;60:14;         11:17;84:10               9:10,11,19,21,23,25;    dilemma (1)                 193:8,9;213:17
  61:7;68:12               deny (2)                    10:3,10,15;11:1,5,7,       200:7                  diverted (1)
decided (1)                  35:5;164:7                14,19;14:24;15:13,16,   diminish (1)                80:1
  14:13                    Department (11)             18;16:5,7,12,22;           216:11                 Division (1)
deciding (1)                 40:22;41:2;54:10,         17:23;19:4,6;21:14,     direct (7)                  54:10
  213:24                     14;57:25;63:25;           19;22:1,24;23:4,23;        29:23;69:21;           DMV (1)
decision (2)                 120:23,25;121:3;          24:11,16,24;27:2;          120:15;148:22;           219:2
  26:3;50:2                  128:16;227:7              29:18,21,23,25;30:2;       166:23;190:15;227:8    Docket (4)
decisions (1)              depend (1)                  34:6,8,10,15,23;35:3;   direction (3)               4:14;7:1,16;54:9
  90:3                       52:7                      37:5,8,10;40:13,15,        169:3;179:21,23        document (16)
Declarant (1)              depending (2)               16;43:2;51:22,25;       disabled (1)                22:24;23:5;26:12;
  28:5                       22:7;194:3                52:10,20,25;53:10,12;      46:1                     72:12;83:16,18,19;
defendant (102)            depends (1)                 63:12,13,15;67:4;       disclose (2)                84:2,4,14;85:2,3,18;
  4:12;11:21;39:21;          49:24                     69:9,12,19,20,22;          136:4;182:10             145:15;168:6;171:3
  41:17,18;42:3,6,9,10;    depiction (1)               72:9,11;73:12,20,23;    disclosure (1)            documents (12)
  53:13,14;54:15;            202:13                    74:7;77:6,9;82:23;         204:8                    5:25;6:1,5,6;13:1;
  56:16;58:2,22,23;        Depot (4)                   83:2,14,16,17;84:14,    discovered (1)              14:23;22:4,11,11;
  59:1,2,4,6,9,12,21,24,     183:1;184:3;194:3;        18,24;85:1,17,21;          105:15                   24:2,12;88:17
  25;62:6,23;63:16,21,       195:17                    86:4;103:2,6,10,15,     discovery (1)             dogs (1)
  25;64:1,4,5,9,14,18,     deprived (1)                17;104:8,10;112:15;        104:10                   200:2
  22,24,25;65:3,5,8,12,      27:21                     117:8,9;118:2,16;       discrepancy (2)           dollars (1)
  22;66:1,3,8,10,18,21,    DEPUTY (52)                 119:7,9,11;120:6,7,        93:15;197:10             207:1
  23;67:2;74:9;75:2;         10:17;13:5;39:1,4,        13,14,16;125:21,24;     discuss (7)               domicile (5)
  77:7;78:9,11,21;           6;40:23;41:3,6,9;         127:21,23,25;128:5;        37:20,22;62:8;           36:3;170:19,20;
  79:18;80:4;81:14;          44:4,6,20,23;47:6;        130:7,14,16;145:8,9,       117:16;119:19;161:1;     199:24,25
  83:3,8,11,22;85:22;        53:20;55:18,21,24;        14;146:12,25;147:1,6,      229:7                  don’t (2)
  91:20;92:16;102:13;        56:2,5;69:14,16;          10,17;148:2;150:16;     discussing (4)              148:2,3
  107:13;125:12,22,25;       117:23;118:8,10,12,       152:23;154:2,12;           164:16,21;165:15;      done (9)
  126:9,12;145:23;           14,18,24;119:5,8,10,      156:24,25;157:2,20;        189:1                    31:20;82:13;94:24;
  146:4;157:3,8,14;          13,15;120:2,9,11;         159:2,9,12;162:3,4;     discussion (1)              115:22;119:5;136:12;

Min-U-Script®                               Aequum Legal Transcription Services                                  (7) date - done
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 240 of 259
Commonwealth v.
Leon Campbell                                                                                              September 3, 2019

  147:20;150:14;158:1       126:5,19;143:15;           121:16                   97:24                    205:21
door (25)                   225:16                  Earth (2)                encounter (2)            estimate (1)
  64:23;65:3;77:20;       driver's (24)                191:9,21                 126:10;170:16            76:10
  78:4,6;79:21,21;80:2;     76:25;78:4;79:25;       easier (1)               encumbered (1)           Even (29)
  98:12;99:1,11,15,16,      80:15;81:12,14;            46:19                    191:25                   8:17;22:4;36:6;
  18,22,25;100:13;          100:10;122:20;123:2,    easily (2)               end (4)                     62:8;98:13;104:19;
  102:9;113:21;123:2,       3,5;124:23;125:10;         110:12,13                11:11;59:4;89:14;        109:11;131:22,24;
  3;201:8,10,12;226:13      127:17;136:16,17,22,    easy (1)                    191:1                    132:1;161:2;164:6;
doorknob (1)                25;137:11,22;138:18;       115:15                endanger (5)                191:15;198:6;201:4;
  201:11                    145:2,16;219:13         eBay (1)                    8:11;66:16;92:17,        203:16;204:1,24;
doorway (3)               drives (1)                   191:6                    21;109:5                 205:13;213:22;
  163:4,5,5                 225:22                  edged (1)                endangered (1)              215:14;217:11;
double (4)                driveway (19)                205:6                    224:24                   218:10,16;220:9;
  74:18,24;224:12,22        79:20;122:13,25;        EDI (1)                  ended (4)                   221:10,10;222:20;
doubt (8)                   123:1,9;127:1;             20:11                    84:13;126:22;            229:11
  42:10;58:24;59:2,6;       151:21,22;152:1,7,11;   edition (1)                 139:5;211:19          evening (4)
  61:6;68:13;195:21;        153:15;155:9;172:21,       214:22                ending (1)                  63:19;93:2;121:13,
  228:20                    22;199:24;205:16;       editorial (1)               122:1                    16
down (49)                   206:24;221:18              188:12                enforce (3)              event (1)
  15:8;38:23;63:20,       driveways (1)             effect (1)                  87:10;91:13;128:22       81:6
  22;64:22;68:3;71:8,9;     122:14                     52:6                  enforcement (4)          events (6)
  75:15;77:20;89:4;       driving (38)              efficient (1)               70:18;87:7;88:4;         21:20;24:13;25:2;
  94:8,13;98:2;117:11,      6:2;15:19,19;63:21,        60:13                    128:21                   84:12;86:2;227:9
  24;118:25;124:18;         25;64:25;68:3,15;       eggs (1)                 enforcer (11)            eventually (8)
  125:8;126:15;134:11;      69:1;92:24;93:5;96:7,      192:14                   21:13;87:6,6,8,10,       64:18;66:5;76:5;
  138:25;146:13;            17;173:20;174:10,14;    either (12)                 11,13,15,25;177:18;      81:4;108:5;123:25;
  151:23;157:22;            179:9,20;189:3,5;          35:8;41:18;42:3;         178:15                   126:7;180:5
  159:17,23;162:6;          190:18,23,23;191:11,       77:16;94:16;107:1;    enforcers (3)            Everybody (10)
  163:24;170:20;            14,21;195:11;202:23;       113:23;118:12,13;        21:10;87:10;153:15       39:7;41:4;56:1;
  171:14,18;174:12,20;      211:6;214:18,19,21,        124:11;131:15;222:3   engage (3)                  88:9,10;117:22;
  184:18;190:24;            24;216:14,16;219:9;     electrical (1)              62:14;117:19,20         119:18;169:13;174:4;
  196:20;200:13;201:8;      223:3;227:3                20:9                  enough (1)                  229:12
  205:6;212:22;216:15,    drove (2)                 electronic (1)              137:16                Everybody's (1)
  18;218:10;221:1;          153:12;224:18              62:15                 enter (7)                   119:22
  222:18;224:18,19;       duly (2)                  element (3)                 4:20;12:1;17:5,8;     everyone (15)
  229:15                    55:4;57:8                  32:20;227:13;            18:22;40:3;147:18        24:21;30:20;32:8;
downstairs (2)            dumb (1)                     228:18                entered (2)                90:16;122:21;126:25;
  53:5;165:1                110:20                  else (23)                   39:21;225:13             156:7;164:18;193:6;
Dracut (1)                During (31)                  12:15;21:8;25:16;     entire (5)                  200:5;202:15;214:6;
  73:2                      37:17;39:1;60:15;          32:8;39:7;46:10;         23:22;59:14;             217:15;221:3;225:22
dragged (4)                 61:3,14;62:3,5;63:1,       47:25;81:23;106:13;      143:17;144:12;        everyone's (2)
  115:2;177:24;             4;65:11;66:3,24;           108:15;121:2;142:3;      164:21                   200:19;213:17
  205:14,14                 78:16;81:24;83:3,7;        158:3;163:21,22;      entitled (1)             everywhere (3)
dragging (1)                101:2;117:17,18;           169:13;182:25;           192:18                   199:3,23;224:17
  181:25                    119:20;124:12;126:9;       196:22;198:4,23;      entity (1)               evidence (63)
drags (1)                   136:5;140:11;147:10,       200:3;207:9;220:16       16:9                     11:11;14:1;20:16;
  205:1                     15;216:9,11;227:17,     else's (2)               erratic (1)                 21:10;22:20;23:20;
draw (4)                    19;229:7                   135:18;154:19            143:15                   24:25;25:3;28:7,10,
  38:12;58:20;60:4;       duty (2)                  emotional (3)            erratically (1)             10,13,14;42:11,15;
  67:21                     57:14;60:16                24:10;198:14;227:8       141:25                   45:13,19;58:7,18;
drawn (5)                 dwellings (1)             emotionally (2)          escape (2)                 59:3,16,19,21;60:1,2,
  62:9;71:10,13;            75:18                      24:8;114:6               123:6,8                  4,5,6,20,20,21;61:7,
  210:11,15               dying (1)                 empanel (1)              escort (2)                 10,11,13,16,22;62:12,
Dressed (1)                 201:9                      33:9                     153:8;205:12             23;66:14,15,20;
  70:23                                             empaneled (2)            escorted (1)                67:21;68:12;82:14;
drew (1)                            E                  229:9,10                 206:21                   105:9;135:24;136:1,
  71:16                                             empanelment (2)          especially (1)              5;147:17;186:11,21;
drive (4)                 ear (2)                      25:19;37:17              228:9                   212:24;219:16,19,22;
  173:8;216:17;             45:4;46:12              employed (2)             essentially (1)             221:6,7,7,8;225:13;
  225:11,18               earlier (2)                  70:1;120:20              224:1                    226:2;228:16
driver (11)                 21:17;113:21            empress (1)              establish (2)            exact (3)
  76:22;85:3;98:1;        early (4)                    170:19                   21:23;216:8              107:16,16;143:4
  108:10;125:10,14,15;      29:14;34:18;63:21;      empty (1)                established (1)          exactly (2)

Min-U-Script®                             Aequum Legal Transcription Services                               (8) door - exactly
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 241 of 259
Commonwealth v.
Leon Campbell                                                                                                September 3, 2019

  34:17;126:3              41:24;60:25             fathers (1)                  212:16                     172:11;201:19
exam (2)                 eyebrows (1)                 191:8                  filed (2)                  flashlight (1)
  90:14,15                 191:18                  favor (3)                    24:12;150:12               175:18
EXAMINATION (8)          eyes (1)                     130:3;201:1;228:19     film (4)                   flesh (4)
  69:21;120:15;            115:14                  favorable (1)                133:13;201:21;             16:12;31:11;
  145:13;148:22;158:9;                                17:13                     203:13,16                  223:11,16
  166:23;180:20;                   F               fear (7)                  filming (8)                flickering (2)
  190:15                                              62:24;80:8,25;            29:5;117:3;133:11;         200:15,24
except (3)               F-150 (1)                    199:14;210:13;            138:25;139:9,23;        flicking (1)
  24:21;30:18;190:9         200:16                    222:10;224:16             140:6;203:13               200:14
exception (2)            fabricated (1)            feared (3)                final (6)                  flies (1)
  14:6;21:7                 24:8                      110:8,11;199:2            16:22;62:7;194:6;          68:8
exceptions (1)           face (20)                 fearful (1)                  208:4;228:24;229:4      flips (1)
  29:8                      39:25;40:20;41:6;         199:14                 finally (3)                   205:1
excerpt (1)                 104:20;105:1;108:10,   February (3)                 42:13;60:6;224:19       floor (7)
  15:19                     16;114:13,14,17,23;       21:16;85:9;132:19      financial (1)                 152:20;191:18;
excluded (1)                115:1;203:17;209:24;   Federal (12)                 45:21                      197:19,24;198:3,7;
  207:17                    210:1,6,8,9;222:8;        12:7;18:12,13,17;      find (22)                     222:9
exclusive (1)               225:15                    22:25;90:9;184:9,10;      34:3,4;52:8;59:4;       flower (2)
  60:19                  facing (2)                   186:20,21;204:8;          66:19;67:2;68:4;82:6;      205:5,5
excuse (5)                  123:2;124:18              215:12                    94:3;98:7;136:19;       focus (1)
  31:2;75:7;125:14;      fact (5)                  feed (1)                     156:16;159:1;165:8;        213:14
  189:8,8                   15:22;48:12;52:5;         214:16                    172:12;191:7;215:4,     focused (3)
exhibit (26)                58:21;135:10           feel (8)                     5;216:1;218:4;219:4;       65:17;203:15,16
  18:25;25:15;73:12,     facts (13)                   80:17,25;126:23;          220:11                  folder (2)
  17,19;82:24,25;83:1;      29:6;35:2;49:13;          188:25;199:20,23;      finding (2)                   173:7,10
  84:16,17;85:19,20;        50:2;60:18,19;89:10;      200:1;201:2               150:9;215:14            Folks (1)
  127:23;128:2;145:10,      144:1;219:19,22;       feeling (6)               fine (7)                      39:1
  16;149:16,20;167:6;       226:2,2;228:15            65:21;132:19,20,          9:15,17;35:6;99:21;     follow (9)
  168:8,9;209:21,24;     Failed (1)                   21;167:2,3                138:14;148:25;             53:21;62:23;64:8;
  224:7;225:14;228:5        142:18                 feet (5)                     191:20                     75:13;148:16,16,17;
exhibits (4)             failing (6)                  64:12,16;72:6,7;       finish (1)                    187:15;215:11
  15:14;61:9;149:10;        8:20;55:14;109:6;         192:20                    208:21                  followed (3)
  225:12                    141:13;142:1,4         fell (1)                  finished (4)                  96:6,16;198:6
exist (1)                fails (1)                    80:16                     25:23;46:8;161:3;       following (7)
  188:5                     142:11                 fellow (5)                   207:21                     56:17;59:8;76:13;
exit (2)                 failure (9)                  62:9;93:13,14;         first (39)                    82:3;85:22;96:13;
  78:14;97:10               39:19;57:19;66:15;        210:2,3                   13:9;18:4;24:15,16,        172:2
exited (4)                  78:13,22;142:15;       felt (1)                     17;34:17;48:2;52:21;    foot (2)
  76:21;79:11,15;           208:25;224:14;225:1       200:6                     57:25;59:9;69:11;          97:12;213:12
  82:2                   fair (26)                 FEMALE (1)                   72:18,20;76:8;81:5;     footage (9)
exiting (1)                 27:18,18,19;43:21;        146:15                    84:9,20;85:11;             133:13,14,18;
  65:5                      44:13;45:12,18;        few (4)                      123:12;128:14;             134:2,2,3,4,5;147:23
expect (2)                 47:13,25;48:14,18,25;      9:23;134:16;              129:19;133:2;140:13;    force (7)
  59:18;67:21               49:5,11;50:17;51:5,       136:12;185:1              143:9;148:10,14;           8:12;55:11;57:16;
experience (2)              13;52:9,13;60:13;      fidgeted (1)                 167:5,5;185:11;            65:21;131:4;226:25;
  51:11;185:16              73:6;94:22,23;95:16;      100:7                     190:16,17;197:9;           227:2
expert (1)                  104:22;131:22          fidgeting (9)                201:20;206:12;208:6;    foreign (1)
  204:11                 fairly (2)                   78:18;82:12;100:4,        213:2;223:4;224:1;         217:7
explain (4)                 37:10;108:12              5,5,6,17;101:7,12         225:12                  forever (1)
  59:17;129:19;          fairness (1)              fifth (2)                 fist (1)                      81:8
  197:22;201:3              62:10                     168:25;214:22             114:3                   forgery (3)
explaining (3)           false (2)                 fight (3)                 fit (1)                       5:17;6:6,7
  153:21,22;201:7           8:2;187:6                 80:18;114:11,11           152:9                   forget (1)
explicit (1)             familiar (1)              fighting (2)              five (15)                     164:9
  37:11                     188:5                     152:18;217:19             4:6;66:13;67:2;         forgot (4)
expressed (1)            family (7)                figure (4)                   72:7;105:22;147:14;        109:2;174:17;
  41:25                     173:18,18;179:3,4,        173:10;191:3;             157:4;159:19,21;           177:23;186:2
expressing (1)              7;181:16;229:8            218:1;223:4               167:15;168:24;          form (2)
  218:24                 far (8)                   figured (1)                  177:17;178:25;             98:19;189:16
extend (2)                  25:24;29:9;38:8;          172:3                     223:23;228:20           formal (1)
  216:12,13                 50:17;51:5;63:6;       file (5)                  flashing (5)                  58:19
extent (2)                  206:16;214:5              7:21;11:25;12:5,8;        171:16,16,19;           formally (1)

Min-U-Script®                             Aequum Legal Transcription Services                               (9) exam - formally
      Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 242 of 259
Commonwealth v.
Leon Campbell                                                                                             September 3, 2019

   58:22                   Full-body (1)            193:19                   147:10;163:20             175:24
formed (1)                   100:5               glasses (1)               ground (10)               hailing (1)
   41:25                   fullest (1)              94:18                    65:19;125:3,5;            141:16
forth (4)                    162:1               glimpse (1)                 126:13;127:2,7;         hair (1)
   124:13;126:20;          fun (1)                  6:5                      140:5;153:6;157:15;       162:21
   215:12;226:18             68:11               Global (1)                  205:1                   half (6)
forum (2)                  function (2)             64:2                   grounds (1)                 29:21;121:5;129:2,
   13:8,8                    60:14,18            goes (10)                   22:10                     3;205:7,8
forward (6)                funny (1)                38:9;52:21;63:6;       grow (1)                  Halloween (1)
   7:19;8:3,10,23;           142:13                 98:25,25;189:12;         205:4                     197:25
   23:12;172:4             further (27)             193:8;202:3;203:14;    growing (1)               hallway (1)
found (39)                   10:11;26:11,15;        224:9                    198:21                    163:5
   66:10,14;69:5;82:8,       77:13;85:12,13;86:4;golf (1)                  guess (16)                hand (53)
   9,17,20;93:9,11,14,       117:6,7,8,9;128:5;     228:14                   49:24;123:22;             39:12;41:14,14;
   17;94:3,7,8;106:2;        145:6;146:12;156:22;Good (37)                   134:15;142:14;            54:6;63:3,5;65:15,18;
   107:22;127:14;128:2;      157:20,25;159:8;       5:3,4;10:15,16;          143:21;170:5;176:1,       80:15;97:15,22;
   137:10;144:25;            178:17;180:16,18;      26:7;34:4;39:10;         4;193:4,5;195:1,18;       101:19;108:12,16,19,
   156:19;167:20;            184:14,15,16,19;       40:15;41:10;42:19,       202:6;203:24;205:18;      19,20;109:10;110:4,
   177:24;178:1,2,6;         202:10;212:20          24;43:15,16;44:9,25;     222:9                     19;111:1,5,8,24;
   195:4,23,23,25;196:5;                            45:1;47:9,21;50:11,    guessing (3)                112:10;113:10,14,20,
   198:21;199:18;                     G             12;51:1;86:25;           169:21;170:5,21           22,23,25;114:2,3,4,5,
   204:24;220:18;                                   128:12,23;132:20;      guest (5)                   9,15,25;132:24;
   221:16,16,19,23         gap (1)                  148:17;149:2;155:19;     101:13;109:13;            139:19;176:15,18,20;
four (15)                    102:8                  160:18,19;167:1,1,3,     201:21;204:21,22          191:23;201:10,13;
   11:5;81:9;105:22;       garden (1)               4,4;191:8;216:10       guilt (2)                   203:9;210:13,16,18,
   121:1;128:19;129:2,       205:4               good-looking (1)            58:19,21                  20;226:20;227:11
   3;157:4;167:15;         gardening (1)            210:4                  guilty (18)               handcuff (3)
   177:17;205:7,7,7;         205:3               Google (1)                  4:21,22;39:21;40:3;       81:18;172:13;
   206:24;226:23           garment (1)              191:16                   42:6,9;58:3,5,5,24;       173:19
Fourteen (2)                 57:23               government (5)              59:1,5,24;67:2;68:13;   Handcuffed (2)
   206:24;207:1            gave (5)                 188:3;191:11;            69:5;195:21;228:20        134:13,14
fourth (2)                   35:10;88:10;           214:4,5;220:6          gun (10)                  handcuffing (2)
   34:10;66:23               134:20;154:24;220:4 grab (3)                    110:10;200:10,12;         85:22;126:14
frame (2)                  General (10)             7:24;53:20;100:9         201:13;203:9,11;        handcuffs (13)
   96:10;105:21              55:6;58:9,10;85:13; grabbed (5)                 210:11,15;211:1;          81:16;116:15;
free (16)                    88:3;91:15;219:7,7;    81:11;111:21,22;         222:11                    125:3,7,9;126:19,25;
   11:23;12:10,16;           220:7,8                172:8;173:9            guns (1)                    127:2,7;137:25;
   30:23;112:2;192:16;     gentleman (9)         grabs (1)                   210:22                    152:21;173:11;
   203:3;209:18;213:18;      77:4;78:10;122:19;     84:19                  guy (19)                    180:11
   218:19;219:1,1,3;         123:4;125:20;134:5; Granted (2)                 24:9;139:9;149:20,      handed (3)
   220:10;222:2;229:12       163:9,12,14            67:24;198:8              23;150:4;155:17;          35:19;158:17;
freezing (2)               gentlemen (17)        grants (1)                  167:8;198:25;200:12;      221:19
   118:12,13                 39:10,15;40:15,18;     217:6                    201:1,6,19;203:20;      handful (1)
friends (2)                  41:10;43:10;63:15;  gravity (1)                 210:4;215:3;220:14,       157:5
   49:18;229:9               117:13;119:18;         22:11                    21,22;223:8             handing (5)
front (34)                   152:25;159:18;      gray (1)                  guys (29)                   72:12;83:18;85:2;
   7:3,9;15:6;31:1,7,        166:15;190:1,20;       63:23                    16:8,8;40:6;67:9;         128:1;209:23
   13;65:8;79:21;80:1;       212:23;213:9;228:23 great (1)                   68:16;89:15;91:24;      handle (9)
   82:15;100:21,21,21,     gestures (2)             76:10                    94:19;105:5;116:6;        109:24,25;110:1,
   23;122:18;124:18;         77:13,15            green (2)                   134:24;136:19;            15;115:5,6,7;201:5,6
   134:5;136:20;138:21;    gets (1)                 64:3;95:6                142:14;153:13;          handling (1)
   143:1,4;152:5,6;          98:25               greet (1)                   155:23;165:6;176:22;      109:15
   153:11;157:11;174:4;    girl (1)                 40:7                     187:2;188:8,15;         hands (8)
   187:3;191:5;193:14;       172:7               Griffin (20)                190:21,22,24;215:2;       97:24;112:2;
   195:14;224:2;226:9,     given (5)                41:1,3;65:24;81:5,       216:18,19;218:22;         115:20;116:14,18,20,
   12;227:6                  9:24;34:23;48:24;      7,10,18;119:9;120:8,     221:1;223:8               22;176:21
frustrated (1)               49:12;158:14           12,17,19,20;128:10;    guy's (3)                 handsome (2)
   161:15                  gives (1)                145:15;163:16;           115:12;132:1;             210:2,3
full (4)                     199:9                  164:15,20;165:12;        149:22                  handwriting (2)
   150:2;152:5;182:8;      giving (4)               226:18                                             94:9;129:12
   223:9                     42:23;98:14;185:8;  G-R-I-F-F-I-N (1)                   H               handwritten (1)
full-blown (1)               204:8                  120:19                                             94:10
   176:19                  glass (1)             Griffin's (2)             ha (1)                    hang (1)

Min-U-Script®                              Aequum Legal Transcription Services                           (10) formed - hang
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 243 of 259
Commonwealth v.
Leon Campbell                                                                                                September 3, 2019

  175:11                    223:22;224:4,8;           203:18,19;224:23          205:3;209:7;214:13     199:8,10
Hannaford's (2)             225:2,23;226:7,17;      hits (2)                  houses (3)             inbound (2)
  192:14;214:9              227:21;228:16             201:10;224:10             66:5;75:18,21          75:8;96:18
happen (3)                hearing (7)               hitting (1)               huddled (1)            inches (1)
  117:17;143:14;            28:6,7,12;52:11,12,       72:7                      165:13                 228:7
  227:12                    14;53:4                 hold (15)                 huge (1)               incidence (1)
happened (20)             hearken (2)                 5:22;8:18;10:4;           190:25                 124:12
  78:23;80:12;85:23;        54:8;58:7                 13:7;27:10;67:19;       Huh (3)                Incident (4)
  102:12;123:19;125:6;    hearsay (15)                94:9;101:6;130:10;        209:25;219:21;         125:11;132:12,13;
  153:7;161:7,18,20;        14:6;19:17;21:5,6;        162:13,13;164:2,2;        230:11                 133:11
  178:2;196:15,23;          28:3,10,14,22;29:1,2,     208:3;216:9             human (2)              include (1)
  197:9,11;198:18;          8;36:8,9;206:12;        holding (3)                 16:12;202:9            61:8
  203:6;207:24;208:1;       223:4                     124:14,17;217:15        hundred (2)            including (5)
  227:9                   held (4)                  home (11)                   64:12,16               24:25;34:15;63:2;
happening (3)               6:20;10:11;26:11;         68:8;122:22;183:1;      hundreds (1)             117:17;224:12
  176:22;218:12;            217:16                    184:3;194:3;195:17;       198:5                incoherent (1)
  227:15                  hell (1)                    199:7;200:5,6;          hurts (1)                218:21
happens (3)                 191:21                    213:18;229:8              188:7                income (1)
  135:19;142:11;          Hello (2)                 honest (1)                husband (1)              46:3
  190:10                    40:7;67:9                 14:19                     46:1                 inconsistencies (2)
happiness (1)             help (11)                 Honor (87)                                         195:4;221:23
  191:24                    11:20;46:3;98:22,         4:6;5:4,7,15;7:21;                  I          inconsistent (1)
happy (1)                   23;101:24;115:3,24;       8:5;9:21;10:15;11:1,                             221:16
  11:8                      179:6,7;198:24;           2,15;15:13,18;16:22;    I’m (1)                in-court (1)
hard (3)                    213:15                    17:12,24;19:4;21:14;      205:6                  16:23
  122:18;134:20;          helped (2)                  22:24;23:23;24:11;      ID (2)                 indeed (1)
  189:13                    81:17;191:10              29:18;30:2,2;32:7,24;     8:2;84:10              66:19
harder (1)                helpful (2)                 34:6;35:7;37:5,10;      idea (5)               India (9)
  213:13                    46:15;56:6                45:15;53:12,14;56:5,      93:1,3,4,7;101:19      35:21;41:5;148:12,
Hardware (4)              here's (1)                  11;63:13;69:12,20;      identification (2)       14,15,16,20;206:19,
  184:2;194:2;              27:13                     72:9;73:12,20;77:6;       16:23;17:10            19
  195:17;220:24           herself (1)                 82:23;83:14;84:14,      identified (2)         indicated (1)
harm (1)                    161:23                    24;85:17;86:4;95:3;       125:22;162:19          56:16
  126:16                  Hey (3)                     101:3;103:17;112:15;    identify (5)           indiscernible (22)
hate (1)                    146:18;221:1,22           117:9;118:2;120:7,        11:20;77:3,7;79:13;    51:21;53:3,4;89:23;
  112:21                  Hi (2)                      14;125:21;127:21;         125:19                 91:5;95:17;104:8,11,
He’s (1)                    40:7;190:20               128:5;130:7;135:5;      identity (1)             12,13,14,16,18;
  203:15                  hide (2)                    138:1;145:6,9;147:1,      15:22                  130:15;135:13;
head (5)                    77:17;100:9               6;150:16;156:22;        image (5)                137:25;146:16;
  7:8;8:7,25;29:20;       hiding (2)                  159:8;162:4,15;           11:16,16;83:21;        154:23,24;169:9,13;
  220:25                    100:20;167:18             166:20;168:3;171:2;       209:24;210:1           204:12
headed (2)                high (1)                    184:16;185:22;          images (2)             individual (20)
  71:15;172:19              103:14                    187:23;191:8;196:1;       72:24;73:6             25:21;32:25;99:6,
heading (3)               highways (1)                197:2;206:11;208:20;    immediately (3)          18,19,19,22;123:10,
  72:21;73:1,1              191:25                    209:14,19;212:20;         59:13;79:22;92:11      21,24;124:14,22;
hear (29)                 Hillary (1)                 219:18;223:18           impartial (18)           133:10;135:3,4;
  10:23,24;45:4;            67:25                   honorable (1)               42:14;43:22;44:13;     138:25;139:16,20;
  46:16;48:19;54:1;       himself (9)                 214:17                    45:12;47:13;48:1,14,   153:2;160:9
  56:8;63:2,24;64:7;        58:3;79:13;126:7;       hoping (1)                  18,25;49:5,12;50:17; individually (1)
  65:2,24;78:2;143:14;      139:6,7;167:16,19;        185:2                     51:5,13;52:9,14;       43:6
  151:1,2,4;161:24;         190:5;225:20            hopped (2)                  62:18,20             individuals (16)
  163:22;171:19,20;       hired (1)                   113:10;173:10           impede (2)               66:7;76:24;106:1;
  177:8,9,10,11;198:20;     181:16                  hot (2)                     124:9;200:20           110:12;122:23;
  199:1;204:5;228:18      Hispanic (1)                118:12,13               impeded (5)              123:11,14;124:11;
heard (36)                  202:17                  hour (2)                    124:6;133:10;          126:19,24;127:1,4;
  17:1;27:15;34:6;        historical (4)              29:21;63:21               134:10;139:4,20        140:23;199:4;202:6;
  41:24;43:7,17;44:10,      84:5,7,10,10            house (26)                impeding (1)             226:8
  11;45:2,4;47:10,11,     history (7)                 32:4;79:20;82:2;          139:9                individual's (2)
  22,23;50:13;51:2;         15:19,20;49:12;           92:10;108:5,5;          important (1)            123:25;160:10
  58:16;103:17;147:6;       85:3;150:9;188:23;        122:24,24;123:2,23;       60:20                inference (1)
  151:10,12;152:24;         225:16                    126:21,22;150:22,23,    imposed (1)              58:21
  153:2;163:18;164:3;     hit (5)                     24;153:11;192:13;         7:3                  inferior (2)
  198:19;207:16;            80:24;108:19;             200:1,4,18,20,22,23;    improper (2)             216:7,9

Min-U-Script®                              Aequum Legal Transcription Services                       (11) Hannaford's - inferior
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 244 of 259
Commonwealth v.
Leon Campbell                                                                                              September 3, 2019

information (11)            41:21;218:8             issuing (1)            judgment (1)               keep (14)
   8:2;11:17;13:14;      international (4)             124:15                200:25                      30:18;46:25;62:11;
   15:21;23:17;84:5,7,      191:11,16;215:1,3       it’s (1)               judicial (5)                  69:6;89:4;99:19;
   11;145:17;204:9;      internationally (2)           66:11                 89:13,20;216:5,12,          105:5;115:14;154:16;
   225:13                   191:13,15                                        13                          166:9;175:1;182:11;
informed (1)             interrupt (1)                            J        judo (1)                      203:23;204:14
   113:5                    55:18                                            205:1                    keeping (2)
infraction (3)           intersection (5)           jab (1)                July (4)                      127:2;213:12
   191:20;198:11;           75:4;170:21;              201:20                 24:17;34:16,16,18        keeps (2)
   207:2                    171:15,19;179:19        Jabber (1)             jumped (1)                    112:21;186:24
infractions (1)          interspersing (1)            31:2                   12:9                     kept (3)
   8:22                     194:6                   Jabey (1)              jumping (1)                   16:1;78:18;82:8
inherent (2)             into (48)                    31:2                   90:20                    key (1)
   192:10,15                61:10;64:10,12,13;      Jabir (26)             June (2)                      15:21
initial (1)                 68:7;74:18;75:16;         9:15;12:10;14:9;       4:19;34:15               kids (1)
   201:20                   76:6,9,19;79:20;          31:3,4,13,24;32:15;  jurisdiction (4)              210:21
injury (4)                  82:14;90:20;96:8;         33:1,2,3;39:16;40:6;   89:21,22;193:7;          killer (1)
   55:13;57:18;             97:7;107:9,9,13,13,       54:11;67:10;150:7;     217:1                       68:1
   217:25;227:1             20;108:5;117:18;          158:12;167:13,17;    juror (63)                 killing (1)
innocence (2)               123:1;124:25;125:3;       170:20;172:13;         41:14,16;43:12,13,          199:4
   59:3,25                  126:7;137:24;138:23;      180:22;187:5;220:3;    16,19,23;44:2,5,14,      kind (22)
innocent (2)                143:15,15,16;153:8;       223:6,7                18,21;45:1,4,6,9,14,        27:11;41:21;68:6;
   42:6;58:24               156:11;159:20;163:5;    Jabir's (1)              18,20,23,25;46:3,6,9,       101:7;110:20;116:6;
innocuous (1)               171:23;172:21;            171:25                 12,14,16,20,23;47:1,        122:15;124:20;
   165:9                    174:23;187:18;          Janice (1)               3,5,15,19;48:2,7,9,11,      139:14;149:21;172:3,
inside (13)                 188:11;196:3;206:12;      58:1                   15,21,25;49:16,24;          6;186:2;188:7,7;
   76:24;77:13;101:7,       208:4;222:18;224:23,    January (36)             50:3,9,12,15,19,22,         189:13;194:23;
   8;113:15;122:20;         24;225:13;229:20          12:14,20;21:20;        24;51:3,7,10,14,17,         198:22;202:12;210:5,
   127:14;156:3;200:2,   introduce (9)                54:12,13,16,23;55:4,   20,22;52:2,10;54:2;         7;229:11
   2,2,21;226:9             25:3;31:23;32:25;         7,15;56:18;57:2,8,11,  55:18;56:9;120:4         kinds (1)
instance (1)                35:8;40:2,14;58:9,16;     20;58:1;63:18;66:11; jurors (14)                   158:16
   193:10                   59:19                     70:14;121:12;143:19,   37:4;39:6;41:12;         kiss (2)
instant (1)              introduced (1)               20,20,21,22,23;144:2,  42:19,21,23;53:20,23;       68:9;199:7
   151:13                   162:25                    3,4;157:10;170:15;     60:11;62:9,21;           knew (2)
instead (4)              introducing (1)              179:9;211:6;223:25;    100:25;118:3,7              172:13,14
   64:3,9;65:4,17           32:25                     228:8,9              jury (66)                  knife (2)
instruct (2)             investigation (1)          January's (1)            4:7;6:2;7:4;11:7,           106:2;136:15
   60:7,15                  62:13                     143:22                 10;13:21;33:21;          knock (5)
instructed (1)           investigator (1)           jaws (1)                 34:10;38:4,9,15;39:4,       108:20;112:10,11;
   160:23                   62:18                     191:18                 5,11,13,25;40:2,14,         113:20,22
instruction (2)          invitees (2)               job (4)                  15,21;41:7;43:10;        knocked (15)
   11:8,11                  55:1;57:5                 67:24;135:18,19;       44:3,19;45:11;46:17;        110:3,18,23;111:1,
instructions (6)         involve (2)                  213:14                 47:4,18;50:7,23;            4,8;113:9,14,24;
   58:13;62:7;119:19;       212:5,6                 jobs (3)                 51:18;53:1,15;54:5,7,       114:2,3,5,9,14,17
   228:17,24;229:5       involved (1)                 158:13,16;182:5        8;58:7,8;63:15;67:9;     knocking (2)
instrument (2)              122:4                   John (1)                 73:20;86:16;87:5,5;         80:16;108:12
   6:1,2                 involves (1)                 38:22                  90:16;117:23,25;         knocks (3)
intellectually (1)          21:20                   joke (1)                 118:23;119:13,14,21;        108:16,18,19
   202:9                 involving (1)                167:17                 129:17;136:3;159:22,     knowing (2)
intelligent (1)             212:8                   journey (1)              24;162:25;166:3,11,         200:24;224:5
   222:21                IQ (1)                       172:4                  13;168:25;190:20;        knowingly (3)
intend (1)                  202:12                  Judge (22)               213:9;229:2,3,14,16         55:8;57:12;227:14
   35:23                 issue (12)                   4:8;7:3,9;9:4,5;     jury's (2)                 knowledge (3)
intending (1)               26:17;52:2;58:4;          17:13,16;18:16;        166:5;169:2                 103:13;158:25;
   19:17                    62:22;90:18,19,21,22;     24:17;38:21,22;      juvenile (2)                  181:9
intends (1)                 91:7;164:4;169:13;        39:11,23;53:3;55:21;   51:9,10                  known (10)
   34:19                    175:15                    111:12;118:24;                                     31:24;32:15;33:1;
intent (1)               issued (9)                   165:20,22;166:1;                 K                 34:17;39:16;54:11;
   220:13                   32:20,21;54:12;           226:21;230:15                                      157:3;178:22,24;
interaction (7)             131:4;163:16;164:5,     judges (2)              Kalieve (2)                  191:2
   65:11;78:16;81:24;       5;219:11,13               60:19;216:8             28:13,13                knows (2)
   83:3,7;105:23;126:2   issues (2)                 judge's (1)             karate (1)                   89:12;156:7
interest (2)                62:24;104:11              228:17                  109:18                  Kyle (10)

Min-U-Script®                             Aequum Legal Transcription Services                         (12) information - Kyle
      Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 245 of 259
Commonwealth v.
Leon Campbell                                                                                                 September 3, 2019

   41:1;65:24;94:3,4,       175:24                     58:10;218:3            light (7)                     15:13
   5;119:9;120:8,9,12,19 Lauren (3)                 legalese (2)                 4:18;64:3;71:3;         logistics (1)
K-Y-L-E (1)                 34:17;160:13,14            36:7;138:2                151:1;171:19,22,24         118:2
   120:19                law (59)                   Leon (31)                 lights (29)                long (39)
                            8:11;28:2;36:6;            4:3;6:23;9:8;10:14;       64:8,17;74:11,16;          15:5,8;28:23;29:20;
            L               42:15;45:13,19;55:5;       14:14;16:7,8,12,17;       76:8,15;91:20;92:7;        33:23;66:11;70:5;
                            56:25;57:9;58:13,25;       26:24;31:24;32:14;        108:1,7;151:2,5,6,9,       81:6;87:11,12,25;
lack (5)                    59:2,24;60:8,14,16,        33:1;39:16;54:10;         10;171:16;172:2,5,         92:9;105:20,21;
   223:20,21,23,24;         17;62:14;63:17;            83:10,21;84:11;           11;178:15;199:2,21,        106:5,8,13,19,23;
   225:21                   85:13;87:6,7,8,10,10,      111:17,20;118:21;         23;200:14,17;201:18,       107:9,10,11;120:24;
ladies (17)                 10,11,13,15,25;88:2,       145:22;150:1,3;           19;225:3,4                 121:4;128:17;129:1;
   39:10,15;40:15,18;       4;89:13;91:13,15;          186:24;187:2;190:14;   likely (1)                    134:11;147:14;157:3;
   41:10;43:10;63:15;       128:20,22,23,24;           220:1,14;223:5,8          146:8                      167:14;178:22,24;
   117:13;119:18;           137:4;138:4;167:23,     Leonitus (21)             likes (1)                     191:9;198:4;208:24;
   152:25;159:18;           24;170:7,8;191:7;          12:10;14:9;31:24;         67:25                      218:5;226:2;228:7,7
   166:15;190:1,20;         199:18;200:2;202:22;       32:15;33:1;39:16;      lim (1)                    look (39)
   212:23;213:9;228:23      212:1;214:22;218:2;        40:6;54:11;67:10;         11:7                       10:7,20,24;61:17;
lady (4)                    219:7,8;223:14,16,21;      150:5,6;151:10;        limine (4)                    66:6;67:24;68:9;
   161:5;162:18;            226:22;228:18              152:20;158:11;            11:12;13:22;14:22;         72:13,15;83:19;89:4;
   163:11,15             Lawrence (3)                  167:13,17;180:22;         17:23                      90:1;95:23,24;96:20;
land (3)                    219:14,14,15               187:5;220:3;223:6,7    limit (1)                     98:6;129:11;132:7;
   194:13;213:17;        laws (12)                  less (2)                     213:3                      138:4;151:23;155:19;
   217:6                    18:14;55:6;88:3;           199:25,25              line (1)                      168:6;173:21,24;
landing (1)                 89:20;90:8,9;187:12,    let’s (1)                    91:25                      174:4;191:16,17;
   65:18                    15;189:3;216:21;           91:10                  lines (3)                     195:2;197:3;201:23,
landscaping (2)             220:8,8                 letter (8)                   74:18,24;224:12            24;210:4,5,7;214:19,
   194:21;200:4          lawsuit (5)                   19:1,7;169:17,22,      link (1)                      22;222:13,13;228:18
lane (21)                   211:13,16;212:5,8,         23,25;170:1;204:7         191:21                  looked (2)
   64:1,3,11,13,13;         13                      letters (3)               list (2)                      77:16;79:19
   71:17,19,24,25;72:1; lawyers (1)                    202:16,17,19              11:3;35:10              looking (22)
   75:8;92:1;197:15;        41:18                   levy (2)                  listed (3)                    24:1;82:1;122:24;
   198:3,8,11,12;200:8; lead (1)                       192:10;218:20             84:1,3;145:25              131:17;142:5,24;
   207:3;224:5,6            62:9                    Lexis (1)                 listen (4)                    143:2,4;147:22,22;
lanes (2)                leads (1)                     83:16                     40:5;41:12;66:14;          152:2,4,5;156:3;
   71:18;72:5               60:22                   liberty (1)                  228:17                     172:4;175:16,23;
languages (1)            leaning (2)                   25:2                   literally (2)                 193:17;197:14;202:1;
   40:7                     124:25;138:23           license (42)                 205:6;217:9                215:23;218:7
large (3)                learn (5)                     4:17;6:3;11:16,16;     little (16)                lose (1)
   127:17;138:17;           62:16;79:14;83:10;         12:5;66:18;68:15;         71:5;82:11;119:3;          62:19
   152:7                    123:25;191:3               69:1;84:10;85:15;         162:18;172:7;173:7,     lot (10)
last (25)                least (5)                     98:3,4,8,13;145:16;       10;175:18;181:11,15;       49:17;92:9;124:13;
   4:9;17:9;22:20;          26:6;34:18,24;             183:11;184:5;189:4,       191:12,19,20;205:2,5;      151:15;174:23;176:7,
   45:9,10;55:14;69:24;     166:8;225:4                6,9;190:19;192:10,        216:19                     8,9;188:4;205:3
   84:19;120:18;143:19, leave (8)                      16;193:11;195:12;      live (4)                   loud (1)
   20,21,22,22;144:2,3;     13:10;37:14,19;            202:23;208:10;214:1,      19:24;157:6,8;             102:7
   149:3;152:23,25;         39:2;102:8;103:9;          4,18;216:15,16,17;        213:17                  love (2)
   154:16;183:21;           157:23,24                  219:3,9;220:2,3,10;    lived (2)                     200:4;213:10
   197:25;225:18;        leaving (2)                   221:25;222:1;225:12,      84:9;198:4              Lowell (34)
   227:13,16                180:2,3                    17                     lives (4)                     4:19;36:4,5;39:17;
lasted (1)               lectern (1)                licensed (4)                 55:2;57:5;199:14;          40:22;41:1,5,8;54:10,
   105:22                   147:14                     55:4;57:8;219:10,         224:24                     12,14,14;57:25;63:19,
Lastly (1)               leeway (1)                    12                     living (1)                    22,24;70:4,6;71:1;
   57:19                    181:5                   licensees (2)                199:1                      79:5;84:11;103:13;
later (6)                left (30)                     55:1;57:5              lizard (1)                    116:24;120:23,24;
   20:12;59:13;92:2;        46:12;64:1,2,4;         licenses (2)                 214:16                     121:10;128:16,17,17;
   100:25;196:22;218:8      71:17,18,19,20,24;         192:12;214:8           located (4)                   129:4;132:15;219:15;
latitude (1)                72:22,23;75:20;85:8;    lie (3)                      136:15,16;138:18;          227:7;229:10
   185:8                    92:1;122:25;151:23;        59:18;178:4;217:13        145:2                   Lowe's (4)
laugh (1)                   161:6;162:19;163:12;    lies (1)                  lock (1)                      183:1,3,4;220:25
   205:18                   197:15,16;198:3,8,12;      61:4                      217:14                  lunch (3)
laughed (1)                 200:7;207:2;224:5,5,    life (5)                  locomotion (1)                117:14,19;119:20
   205:19                   8,9                        110:8,11;218:2,8;         192:17                  lying (2)
laughing (1)             legal (2)                     222:10                 Logistically (1)              221:20,21

Min-U-Script®                             Aequum Legal Transcription Services                               (13) K-Y-L-E - lying
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 246 of 259
Commonwealth v.
Leon Campbell                                                                                           September 3, 2019

                          180:23,23;201:5;         73:20;77:6;83:14,15,     199:25                   175:24;205:19
         M                222:21                   16;84:24,25;117:11;    middle (14)               more (19)
                         managed (3)               125:21;126:23;           85:5;100:4,21,23;        7:17;42:24;52:5;
Ma'am (23)                6:5;132:22;138:24        127:21,22;129:8,9;       136:19,19,20,24;         58:6,12;62:1;64:16;
 41:6;43:15,24;44:9,     manner (1)                133:3;145:9;146:13;      200:17;204:20,22;        77:15;119:3;136:12;
 15,20,23,25;47:21;       58:19                    147:6;148:21;157:21;     221:9,12,16              140:14,24;141:1,2;
 49:10,11;50:4,8,20;     Manny (1)                 163:24;166:21;168:3,   might (16)                 161:22;165:18,18;
 54:1;56:8,9;119:24;      64:25                    4;170:22,23;184:18;      22:8,16;25:23;           213:14;217:3
 148:17;149:4;157:21;    many (21)                 190:2;191:9;212:22;      46:21;53:5;55:2;57:6;   morning (28)
 158:5;159:17             7:15;29:17;34:24;        216:8                    60:4;61:21;88:25;        4:10;5:3,4;10:15,
machete (60)              42:24;48:4;74:23;       maybe (8)                 98:5,15;109:11;          16;29:24;38:9;39:10;
 54:21;56:24;66:11,       76:23;140:8,20,22,23;    140:14;141:2;            126:15;147:13;185:1      40:15;41:10;43:15,
 24;82:8,9,13,15;83:5;    151:16,18;152:4;         147:13;151:19;         mile (3)                   16;44:9,25;45:1;47:9,
 93:9,11,14;105:15;       158:14,17;172:25;        152:13;157:4;194:14;     76:12,12;224:20          21;50:11,12;51:1;
 107:22;127:17,19;        194:25;224:8;227:21;     213:4                  milk (2)                   205:24;229:1,4,13,17;
 128:2,12;137:10;         228:12                  McAvinnue (3)             165:16;192:14            230:9,10,12
 138:17;144:25;          Maritime (1)              73:5;75:19,20          million (4)               most (1)
 156:16,18,19;157:17;     216:25                  McCue (12)                211:16,21;212:17,        81:20
 158:25;159:5,13;        mark (1)                  29:9;34:17,23;35:2;      18                      mostly (1)
 165:2;176:15,17,18,      15:14                    160:13,14;161:6,10;    mind (6)                   181:11
 20,21;177:21,24;        marked (10)               162:7,7,19;163:11        34:25;62:11;99:5;       mother-in- (1)
 178:1,2,6;180:13;        64:17;70:20;73:19;      McCue's (1)               192:13;205:10;215:5      200:1
 183:11;193:25;194:7,     83:1;84:17;85:20;        29:3                   mine (1)                  mother-in-law (7)
 10,22;196:6;207:4;       121:19;128:1;145:16;    McDonald's (1)            183:3                    20:2,4;201:17;
 211:11;220:23;           209:23                   174:16                 mine's (1)                 205:9;206:4,4;221:17
 221:10,10,10;227:20,    martial (1)              mean (30)                 22:13                   mothers (1)
 22,23,25;228:3,7,9,14    204:11                   12:23;13:12;27:14;     ministers (1)              191:8
machetes (4)             Mass (6)                  30:2,20;49:2,14;         216:23                  motion (14)
 159:1;182:11,21;         73:2;84:11;88:3;         67:14;77:24;90:2;      minor (1)                  11:12,15;12:17,25;
 184:2                    91:15;219:7,7            105:24,24;110:2;         128:24                   13:22;14:22;15:18;
machete's (1)            Massachusetts (26)        111:2;112:12;115:6;    mints (1)                  16:21,22,23;17:1,9,
 202:23                   14:1;18:15;36:3;         116:7;126:18;138:2,      205:4                    10;35:5
Madame (1)                39:17;41:5,8;54:10;      10;164:1;167:8;        minutes (16)              motions (8)
 39:8                     63:19,22;66:20,22;       179:1;192:19;194:4;      26:6;33:25;81:9;         9:22;10:7,20;11:5,
mailed (1)                70:12;74:21;83:20;       199:13;202:6;220:23;     105:23;106:4,15,20;      7;13:20;17:23;78:17
 66:21                    84:3;85:16;89:20;        227:25;228:1             107:14;147:14,22;       motor (52)
mailing (1)               90:6,8,10;218:24;       meaning (5)               159:19,21;213:3;         8:12,15,16,22;
 15:25                    220:8;225:10,11,18,      105:25;165:9;            219:23;221:13;           11:13;16:18;39:18,
makes (5)                 19                       215:15,16;216:14         228:24                   19;54:22,23;55:3,5,
 37:10;59:11;61:17;      massacred (1)            means (4)               miracle (1)                15;57:1,2,7,9,20;
 213:12,13                207:1                    55:12;57:17;             118:16                   66:16,17;71:24;
making (10)              match (3)                 192:17;217:9           mirrors (1)                74:12,19;75:6,15;
 17:18,21;77:13;          83:22;116:2,4           media (1)                 172:5                    76:21,21;77:11;
 122:18;123:16;139:5;    matter (24)               199:3                  misinformed (1)            78:15;79:6,9;83:21,
 171:25;207:6;218:17;     4:7,9,9,16;5:6,8,8,     members (9)               5:24                     24;85:6,15;86:1;
 220:9                    11,20,23;6:17,19;7:3;    39:11;53:16;54:5,8,    miss (1)                   91:16;96:18;97:17;
MALE (1)                  10:5,6,11;28:7,12,16;    25;57:4;58:7,8;          102:1                    104:15;109:6;122:1;
 164:23                   61:11;134:15;187:19;     181:16                 missed (2)                 129:23;130:2;141:2,
Mammoth (43)              207:10;229:22           memory (1)                98:5;185:2               8,12;142:9;143:9,12;
 63:22;64:2,10;          matters (14)              197:14                 mistake (1)                220:6;225:21
 66:22;68:3;70:19,25;     4:6;6:20,21;9:6,12,     men (1)                   146:8                   mouth (2)
 71:15,21;72:21,25;       20;10:12;26:22;          201:3                  Mom (3)                    68:8;174:6
 73:1,4,7,10;74:19,21;    158:7;229:19,20,21;     mental (2)                153:23,25;154:1         move (7)
 75:1,3,10,11,22;         230:2,4                  90:16,18               moment (2)                 80:13;82:23;96:18;
 92:25;93:5;96:16,25;    Matter's (1)             mentally (1)              65:20;80:17              150:18,19;152:23;
 170:21;171:15;           26:11                    132:11                 moments (3)                193:24
 174:13,20;179:11,13,    may (57)                 mention (1)               134:15,16,22            moved (4)
 17,18,18,20,25;180:2;    4:12;12:4,21;13:11;      142:13                 money (6)                  100:7,8;127:16;
 200:17;224:4,15,16,      21:14;34:6;39:7;        mentioned (2)             211:23;212:1,2,9,        133:13
 18                       41:15;43:1;53:24;        88:17;200:11             13,14                   movement (2)
man (11)                  59:12,13,13,21;60:14;   merely (1)              month (1)                  179:3;181:16
 30:22;31:6,6;32:1,       61:2,14,15,25;62:4,5,    58:19                    146:10                  moving (4)
 2;67:10;111:15;          12,13,15;72:9,10;       meters (1)              Moorish (2)                5:12;8:23;13:3;

Min-U-Script®                            Aequum Legal Transcription Services                          (14) Ma'am - moving
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 247 of 259
Commonwealth v.
Leon Campbell                                                                                              September 3, 2019

 23:11                      149:5                     73:25;74:10;76:20;       43:12,16,19,23,24;       123:6
much (14)                 nation (4)                  78:23;80:12,19;          44:2,2,5,7,14,16,18,  obtain (1)
 26:4;71:25;80:3;           169:24;188:18,24;         81:15;85:23;103:7;       18,21;45:1,4,6,9,14,     12:7
 100:5;115:13;152:9,        202:21                    109:10;119:7;123:15;     20,23,25;46:3,6,9,12, obtained (3)
 10;190:22;196:14;        national (10)               125:1,6;126:14;          14,16,20,23,25;47:1,     12:4;194:7,10
 213:16;218:24;222:1;       11:23;12:10;30:23;        137:3;159:25;166:16;     3,3,5,15,16,18,19;    obvious (1)
 223:15;228:21              203:3;209:18;219:1,       174:16;205:24;           48:2,7,9,11,15,21;       225:5
multiple (4)                2,3;220:10;222:2          213:13;226:12;           49:16,24;50:3,5,7,9,  Obviously (2)
 122:8;141:15;            nationality (12)            227:12,24                12,15,19,20,22,22,24;    110:3;111:6
 164:23,24                  150:14;167:20,23,       night (19)                 51:3,7,10,14,15,17,17,occasion (2)
multitenant (1)             24;168:19;169:24;         92:24;93:6,6;            20,22;52:11;54:2,9;      78:4;121:22
 79:19                      170:6;202:15;205:19;      128:14;132:24;140:9;     55:19;56:9;82:25;     occupant (2)
Municipal (4)               220:16;223:10,14          143:14,16,17;144:8,      120:4;149:16;156:3;      79:11;226:11
 121:10;213:23;           nations (1)                 12,13;149:9;150:21;      172:11;188:1;216:4    occupants (1)
 216:15,18                  217:19                    152:15;167:4;170:14;   numbers (2)                76:23
municipals (1)            nature (4)                  176:6,10                 42:22;43:11           o'clock (6)
 216:7                      11:20;24:4;135:23;      nine (5)                 numerous (4)               63:7,8,8;117:22;
murdering (1)               195:17                    7:19;129:6,7;            75:4,18,24;85:24         118:1;228:23
 217:25                   near (2)                    130:11;131:4                                   O'Donnell (6)
must (12)                   66:9;138:18             Nobody (1)                          O               71:14,18;72:20;
 58:20;59:4;60:10,        necessary (5)               93:8                                              75:4;91:22,23
 11;61:4,7;62:8;87:10;      62:3;63:17;68:6;        nodding (1)              oath (15)               off (24)
 88:2;134:25;135:1;         181:13;201:14             119:22                   25:1;61:13;62:21,        29:11,19;64:4;
 187:8                    need (34)                 nolle (3)                  23;177:12;192:3,3,4,     65:16,17,23;71:24;
myself (10)                 4:22,24;6:13;7:1;         7:22,24;8:19             5,6;215:7,13;217:12;     72:6;73:24;75:11;
 12:6;41:15;123:4;          25:20;26:4;35:8;53:5;   nomenclature (1)           221:21,22                103:9;107:24;131:3;
 126:11;136:25;141:1;       74:4;86:12;90:25;         142:12                 object (11)                153:8,12;173:17;
 169:2;172:3;186:13;        91:1;95:20,21;          none (5)                   16:5;22:10;30:3;         177:7;189:12;191:6;
 187:19                     104:23;137:7;156:11,      38:7;158:21;             31:25;38:14;42:21;       203:25;205:19,20;
                            12;173:19;184:5,6,7;      191:14;219:15;221:8      61:14;82:23;93:17;       220:12;222:17
          N                 187:8;191:7;193:5;      nonresidents (1)           108:20;189:12         offense (15)
                            201:14;213:25;214:8,      91:16                  objecting (3)              4:18;12:14,19,21;
name (58)                   10;216:17;218:13;       non-testimonial (2)        38:12,14;103:23          13:2;21:11,15,19;
  9:13;11:23;12:10;         220:23;221:1;228:9        11:19;15:24            Objection (55)             24:14;27:15;32:20;
  16:10;30:23;32:2;       needed (2)                Nope (2)                   4:22;11:22;16:20;        54:13;66:14;215:16,
  37:20;38:20,22;           165:8;183:11              24:20;211:8              17:2,3;22:12,14;         18
  40:16,20;67:10;         Needham (1)               nor (1)                    34:13;36:14,19,24;    offenses (5)
  69:23,24;79:14;83:8;      70:12                     18:20                    37:1;38:8,12,16;49:1,    15:21,25;59:6;
  84:10;86:20,21,22,25;   negatively (1)            normal (1)                 3;61:18,19,24;62:2;      66:25;228:20
  91:21;94:13;120:17,       61:17                     71:5                     73:14,15,16;103:2,6, offer (4)
  18;123:25;133:7;        neglect (2)               notarized (1)              10,15;112:15;130:7;      12:15;23:15;60:3;
  148:14;149:4,22,23,       55:16;57:21               19:1                     150:16,19;152:23;        73:12
  24;150:2,4,5,8,11;      negligent (8)             notary (1)                 154:2,12;159:2;       offered (5)
  160:10,12,20;164:9;       8:15;39:18;54:22;         19:12                    168:21;174:22;           28:7,12,15;152:24;
  173:12;177:17,23;         57:1;224:1,2,10;        note (10)                  180:25;181:4,18;         153:1
  186:22;187:6;188:12;      227:18                    16:20;17:3;36:14,        182:13,22;183:13,14, office (2)
  193:12;194:14;          negligently (3)             16,19;38:12,16;62:4;     19;192:25;193:16;        216:12;219:14
  209:18;219:2,3;           55:1;57:5;66:16           184:7;221:15             196:1;198:15;199:5; officer (192)
  220:10;222:2;223:10;    neighborhood (1)          noted (2)                  202:24;206:6,11;         8:21;18:24;21:23;
  225:9,9,21                199:1                     22:12,14                 225:25                  22:1,2,8,21;23:1;24:5,
named (1)                 neighbors (1)             notes (5)                objections (1)             13,18;29:4;40:22,23,
  111:9                     200:3                     12:7;184:6,9,10;         103:19                   24;41:1,3,15;48:3,5,
names (4)                 neither (1)                 186:21                 objection's (1)            13;49:22,23;52:5,6;
  35:10,20;83:12;           18:20                   notice (2)                 22:15                    53:19;55:8,11,13,17;
  211:20                  nervous (1)                 89:13,20               obliged (1)                57:13,16,18,22,24;
narrative (4)               200:11                  noticed (1)                59:22                    62:5;63:24;64:6,7,9,
  175:3;187:18;           neutral (3)                 124:8                  observe (11)               11,14,15,17,18,19;
  189:19;207:21             17:16,17;32:17          noting (1)                 71:21;74:15,23;          65:2,7,7,11,13,14,20,
Nasciemento (7)           new (3)                     35:20                    76:23;78:17;123:11;      24;66:1,9,16;69:13,
  35:21;41:5;148:12,        4:21;119:6;140:19       November (1)               124:22;125:11,14;        14,16,23;70:1,4,5,8;
  20;149:1;157:3;         next (30)                   146:3                    126:1;127:19             72:12,15;73:24;74:1;
  158:11                    14:22;40:24;53:19;      number (82)              observed (4)              77:6;79:5;81:4,5,6,10,
N-A-S-C-I-M-E-N-T-O (1)     59:19;65:10;68:10;        40:18;41:14,16;          29:4;64:14;76:19;       17;83:18;85:2;87:3,4,

Min-U-Script®                             Aequum Legal Transcription Services                             (15) much - officer
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 248 of 259
Commonwealth v.
Leon Campbell                                                                                                September 3, 2019

   7,12,15,16;88:1;         29:12;32:1,7,9;41:17;     54:23;55:5;57:2,9;        11;113:9,10,12,14,17,     200:16;205:14;206:9;
   90:25;91:13;93:14;       43:25;45:9,10;49:2;       85:15;219:10;225:19,      18,20,22,23,24;114:2,     224:19;227:8;229:11,
  102:8;104:11;107:11;      52:10,12,23,24;59:14;     21                        4,5,9,14,19,25;115:2,     20
   108:23;109:3,7,8;        78:24;84:19;93:17;      operating (10)              3,12;117:23,25;122:9,   overhear (1)
   110:25;112:18;           101:21,22;102:7;          4:17;8:11;55:15;          18;123:9;125:5,10;        154:9
   117:11;120:8,11,17,      107:3,5;109:19,19;        57:20;66:16;73:10;        126:6,7,21,22;127:1;    overheard (2)
   19,20,24;121:2,4,6;      110:10;115:4;116:14;      109:5;141:25;189:4;       135:3;139:15,18;          28:24;154:10
   122:3,4,7,12,19;         118:2;119:6;122:4,        224:3                     144:15,21;146:22;       overnight (1)
   123:5,7,16,17,19,23,     13;139:16;140:19;       operation (17)              147:25;150:9;151:23;      229:7
  24;124:6,10,11,14,16,     141:1;142:20;149:11;      8:15,16;16:18;            152:2,4,5,14,16,19;     overrule (2)
  25;125:9,22,25;126:5,     154:16,25;155:23;         39:18,19;54:22;55:3;      153:13,20;154:10;         61:24;150:18
   6,12;128:1,22;129:4,     156:8;159:9,18;           57:1,7;66:17;91:15;       156:5,8,19;157:11,12;   own (15)
   5;138:21;140:13,25;      165:3;168:12;173:18;      109:5;126:3;224:1,2;      159:22,24;161:15,23;      32:2;36:7,13,17,20,
   141:9,10,15;145:15;      176:12;177:22,23;         225:8;227:18              162:24;163:5;164:22;      25;38:7,15;49:3;
   146:13,15;147:10;        179:3;180:19;183:16;    opinion (1)                 165:8;167:20;168:17;      62:14;90:8;199:1;
   152:18,18;153:7;         185:9,18;188:1;           31:8                      172:12;173:10,10;         214:13;219:1;220:12
   154:22;155:25;           191:2;193:10;194:24;    opinions (1)                174:3,6;175:17,23;      owned (1)
   156:15,18;159:20;        201:13;202:7,7;           41:25                     176:9;179:6,7;            91:16
  162:10,11,17;163:16,      207:10;208:9,21;        opportunity (3)             181:25;191:3,7;
   20,23;164:3;176:7;       211:20,25;213:22;         10:20;59:10;60:3          194:23,24;198:21;                 P
   177:22;178:5,6;          216:1;217:20;220:4,     opposite (3)                199:18;200:12,19,19;
   184:22,23;185:25;        20;221:16,16;226:12,      64:10;92:19;96:17         201:4;203:8,13;         paddy (2)
  210:11;211:13,24,25;      13;227:11,23;228:4,     ordain (1)                  205:1,10;206:4,20,25;     175:8,8
   212:3,8;218:20;          9;229:24                  216:8                     215:4,5,14;218:2,4,7;   page (9)
   221:19;224:8,13,19;    ones (3)                  order (13)                  219:4;220:17,18;          84:1,4,4,7,20;85:5;
   225:2,3,5,23;226:7,      52:15;95:19;177:23        8:13;11:8;37:7,8,         223:4;224:11;226:14,      143:1,4,9
   17,18;227:3,6,7;       one's (3)                   23;58:20;59:8;65:16,      16,19,20;227:11,22,     paid (3)
   228:1,8,10;229:3         4:7,8;191:24              22;160:24;164:7,18;       23;228:8;229:14,16        103:9;191:13,14
officers (17)             only (28)                   226:19                  outbound (9)              paint (3)
   16:24;23:1;66:4,6;       29:12;32:7;38:2;        ordered (1)                 64:2,10;71:15,18;         194:13,21,21
   68:5;81:17,23;85:24;     49:3;61:12;62:12;         80:13                     73:1;74:19;75:1,6,7     painted (4)
   125:7;140:8;141:1;       64:3,24;71:20;100:5;    ordering (1)              outcome (1)                 71:20;72:22;
   144:20;153:18;           110:10;126:24;136:5;      226:14                    135:19                    197:19;211:3
   155:18;176:5;192:2;      151:5;158:7;194:3;      orderly (1)               outer (1)                 painting (1)
   207:10                   198:3,10;210:20;          60:13                     57:23                     181:11
officers' (1)               211:19;218:1,23;        ordinary (1)              outlandish (1)            panel (3)
   221:15                   220:17;224:5,6,8,9;       16:1                      218:16                    30:16;39:11;53:1
officer's (1)               229:8                   organic (1)               out-of-court (1)          paper (4)
   174:6                  onto (15)                   213:21                    19:20                     23:21;58:18;144:4;
offices (1)                 64:15;71:15;73:5;       originally (1)            outside (25)                169:18
   216:9                    74:20;75:10,12,19;        91:22                     33:24;57:23;62:15,      papers (1)
official (2)                92:19;96:10,14,17,19,   others (4)                  16;66:5;82:21;91:2;       218:1
   55:9;57:14               25;97:1;171:25            94:24,24;217:17;          150:25;151:1,9,13,14,   paperwork (5)
often (1)                 Oops (1)                    227:3                     15,19;152:20;153:23,      31:15;150:12;
   158:11                   167:6                   otherwise (7)               25;156:10,11,17;          205:21;218:6,18
Ojai (1)                  open (14)                   37:22;40:4;55:4;          157:14;161:6,8;         paragraph (1)
   48:3                     13:8;62:11;64:23;         57:8;81:23;187:22;        200:5;204:2               85:12
old (3)                     77:20;78:6;98:12;         218:22                  outstanding (1)           Pardon (8)
   51:9;91:25;118:11        99:1;114:3;118:10,      out (189)                   105:6                     15:1;17:7;18:9;
once (13)                   18;123:3;175:24;          13:9;22:17;26:18;       over (55)                   20:3;30:7;49:7;160:3;
   37:18;38:15;74:25;       201:8,12                  28:14,17;34:4;38:15;      8:25;10:20;12:10;         178:23
   76:19;99:14,14;        opened (14)                 65:6,9,15,15,18;66:2;     27:20;49:22;71:14;      park (1)
  115:24,24,24;126:25;      65:3;78:4,5;79:21;        67:21;68:4,8;75:5,6;      74:12,13,17,17,19;        224:17
   195:25;203:25;           99:11,14,16,16,18,21,     77:11;79:2,4,9,10,23;     75:7,10,22,25;76:4;     parked (5)
   222:17                   25;100:1;113:21;          80:4,6,7,16,21;81:12,     79:1;81:22;86:16;         64:19,20;126:23;
oncoming (1)                201:10                    12,14;92:6,7,9;96:18;     90:20;92:19;100:7,7,      173:5;174:18
   74:18                  opening (12)                98:7,22;99:1,3,4,7,8,     8;116:18;123:3;         parking (3)
One (104)                   59:10,11,12,16;           9;101:6,15,24;102:9;      124:8;143:17;144:12;      76:3;92:9;165:1
   4:7,9,25;5:9,9,16;       60:5;63:10,14;67:5,8,     105:25;106:12,14;         147:14,22;148:18,18;    part (12)
   6:5,6,7;7:22;8:19;       18,19;201:11              108:1,12,16,19,20;        163:12,14;173:9,21;       16:13;20:20;61:1;
   11:2;12:2,15;14:13,    open-mindedness (1)         109:1,10;110:3,18,23;     174:5,15,16;178:15;       98:5;188:19;194:22;
  22;16:17;19:1,7;21:9,     52:8                      111:1,4,8,9,10,19,20,     179:25;180:2;186:12;      198:23;206:13;220:7;
  9;23:1;24:16,17;28:3;   operate (8)                 21,23,25;112:5,8,10,      198:4;199:19,19,20;       222:6,8;226:21

Min-U-Script®                              Aequum Legal Transcription Services                               (16) officers - part
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 249 of 259
Commonwealth v.
Leon Campbell                                                                                              September 3, 2019

participate (1)            64:6,7,9,12,14,18,19;     49:23;54:16,17,20;       72:20,25;73:4;            118:20,20;119:14;
  127:12                   65:2,7,11,14,20;66:1,     56:19,20,23;58:19;       83:22;149:24;150:4;       130:12,20;135:9;
participation (1)          9;69:13,14,18,23,25;      64:24;76:25;92:16;       167:8;197:15,24;          136:9;146:19,24;
  53:17                    70:1;72:12,15;77:7;       100:4,17;105:6;          225:14                    147:9;148:9;154:15;
particular (9)             86:21,23;87:3,4;          113:9;114:13,22;       pictures (3)                155:7;159:24;166:13;
  16:19;20:5;38:13;        104:11;122:4,7,20;        122:20;124:15,18;        170:25;224:7,15           169:5,14;184:25;
  43:20;53:18;89:13;       123:7,16,17,20,23,24;     126:8;131:22;145:19;   piece (6)                   189:25;204:6,17;
  92:3;122:3;153:1         124:6,10,11,14,16,25;     152:16;191:6;219:10;     22:20;23:21;35:19;        207:13;208:14;
parties (7)                125:9,25;126:5,6,12;      226:11,12,13;228:9       58:18;169:18;224:2        229:16;230:16
  17:13;59:17;61:10,       134:8;138:21,21;        personal (1)             pieces (2)                PO (1)
  14;62:6;117:18;          139:1,21;140:2,13,25;     127:16                   15:21;226:23              84:3
  214:25                   141:9,10,15;142:13;     personally (3)           pinned (1)                point (41)
party (2)                  144:15;154:1,23;          48:11;155:17;            226:12                    22:9,16;56:13;65:2,
  61:17;217:3              162:16,20,22;163:1,4,     159:13                 pinpoint (2)                23;79:9;80:5,9,10;
pass (3)                   7,9,14,20,22,25;        persons (1)                106:3;107:11              81:24;83:3;98:13;
  42:20;123:9;191:12       164:3,15,21;165:12;       219:12                 place (13)                  102:7;110:24;111:24;
passed (1)                 173:12,13,14;178:7,8,   person's (1)               49:8;54:24,25;57:3,       112:3;114:21,22;
  75:5                     9;184:20,21,22,23;        135:20                   4;66:7;78:7;81:16;        115:9;118:2;127:1;
passenger (7)              185:25;196:19;          perspective (2)            84:12;125:7;126:4;        137:18;139:19;141:4;
  29:5;65:1,6;84:20;       210:11;211:14,19,22,      53:23;209:9              199:19,24                 147:15;153:23;161:5;
  101:12;123:1;204:23      24,25;212:3;224:9,13,   pertaining (1)           placed (10)                 178:3,5;192:22,22;
passenger's (2)            19;225:3,24;226:7,        204:2                    42:19;65:4;78:13;         201:17,22;202:2,2;
  79:24;204:21             18;227:6;228:1,8        Petco (1)                  82:14;83:7;85:25;         208:15;213:20;214:2,
past (2)                 P-E-N-D-E-R (1)             214:10                   125:2;126:19;127:6;       2;218:19,19
  74:18;138:24             69:25                   phase (1)                  137:24                  pointed (10)
path (2)                 Pender's (5)                27:8                   places (3)                  65:16;110:17,22;
  123:6;133:10             65:7;122:12;139:8;      phone (5)                  58:3;184:3;195:18         112:13;139:16;140:3;
patrol (6)                 212:5,8                   26:19;33:24;101:8,     placing (2)                 156:5,8;200:10;
  71:10;140:20;          pending (4)                 13;124:21                78:20,21                  222:11
  155:10;225:5;226:25;     23:8,11;211:2,13        phonetic (5)             plaintiff (1)             poke (1)
  227:14                 people (31)                 28:13,20;29:3;           165:2                     126:15
patted (1)                 49:14;65:1;66:5;          57:24;64:25            plan (1)                  police (78)
  126:15                   68:7;69:5;81:25;82:2;   photo (3)                  218:15                    8:21;24:25;39:20;
Pause (35)                 86:17;90:20;93:21;        72:24;91:25;145:17     plank (1)                   40:22;41:1;48:3;
  10:18;16:3;19:10;        95:15;104:25;126:21,    photograph (4)             205:7                     49:22,23;52:4,6;
  23:6,25;25:13;30:11;     23;127:2;160:23;          145:19;171:6,7,8       plates (6)                  54:14;55:8,11,13,14,
  35:18;37:16;38:25;       170:10;187:8;188:4;     photographs (1)            107:23;143:11;            17;57:12,16,18,19,22,
  53:25;55:20;56:4,7;      190:10;192:21;            73:18                    175:17,23,24;205:20       25;63:25;64:15;
  69:15;72:14;73:22;       195:24;202:14;213:9;    photos (2)               play (2)                    66:15;70:4,5,8,20;
  101:25;119:12;120:1,     217:16,22,25;218:13;      72:13;91:23              16:13;99:5                79:5;82:1;86:1,2;
  10;127:24;142:17;        221:21;222:13;          phrased (1)              plea (6)                    87:12,15,16;88:1,4;
  145:12;149:12;158:6;     223:21                    61:11                    4:20,22;25:19;            90:24;91:13;92:23;
  160:8;162:14;166:7;    people's (1)              physical (7)               39:21;40:3;95:22          105:10;109:7,8;
  214:23;215:20,22,25;     104:23                    23:16,18;55:10;        Please (42)                 116:24;120:23,24;
  216:2;219:6            percipient (2)              57:15;126:4;226:25;      39:6,11,14,24;            121:3,4,6,10,19;
Pawtucket (1)              27:13;34:20               227:2                    40:11,14,20;41:14;        128:16,17,18,20,20,
  81:25                  peremptories (1)          physically (8)             42:18;43:11,11;44:2,      22;129:1,4,5;130:11;
Pawtucketville (1)         52:20                     108:18;111:22,23,        5,18,21;47:3,7,18,19;     131:4;142:18;146:15;
  71:1                   peremptory (2)              25;112:5,8;122:21;       50:7,9,22,24;51:17;       151:15,16;152:6,10;
pay (4)                    33:5,8                    125:5                    53:21;54:5;69:23;         168:17;174:6;198:21;
  12:7;207:2;211:25;     Perfect (1)               pick (4)                   72:13;77:3;83:18;         199:3;200:22;207:1;
  218:8                    198:10                    12:2;14:12;170:18;       85:11;99:9;117:24;        223:22;225:2;227:7
payment (4)              Perjury (3)                 214:10                   119:16;120:17;          policies (3)
  4:9;214:24;229:23;       192:4,5;217:14          pickup (31)                125:19;131:5;146:17;      36:7,13,17
  230:4                  perk (1)                    63:23,25;64:1;65:9,      148:13,16;166:14;       policy (8)
peace (4)                  212:14                    19;71:14,21;72:3;        204:3                     21:10,13;36:20,25;
  54:19;56:22;           permission (7)              73:9,24;74:13,23;      pled (1)                    87:5;153:15;177:17;
  227:17,18                86:14;191:12;             75:11;76:5,9,13,22,      58:2                      178:15
peers (4)                  192:16;214:11,12,15;      23,24;77:1,12;97:7;    pm (37)                   pool (9)
  38:7,15;49:3;52:3        220:4                     98:9;122:16;127:8,       67:17,23;70:15,24;        38:9,11,11,13,14;
Pender (115)             permit (2)                  10;180:13;211:6,8,9;     71:8;88:11;91:11;         39:25;40:14,21;41:7
  23:1;24:13,18,21;        61:24;219:13              224:4                    95:13;96:4;103:20;      pop (2)
  40:22,23,24;63:24;     person (30)               picture (10)               105:13;117:25;            131:25;177:21

Min-U-Script®                            Aequum Legal Transcription Services                            (17) participate - pop
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 250 of 259
Commonwealth v.
Leon Campbell                                                                                             September 3, 2019

portion (1)                226:23                    124:6                    199:23                    201:12
  212:24                 previously (8)            promised (1)             published (1)             put (34)
pose (1)                   128:1;145:15;             62:21                    73:20                     14:13,14;21:10,22;
  41:11                    146:4;162:15;163:15;    promotion (1)            pull (26)                   23:19;24:6;25:5,5;
position (3)               166:20,22;209:23          194:15                   12:1,1;29:4;65:25;        27:20;29:3;30:15;
  52:6;139:8,10          principles (2)            promotional (1)            74:11,13,17;75:22,25;     43:5;46:17;52:1,3;
positions (1)              58:10;60:7                194:18                   76:19;79:1;80:4,7;        74:1;98:13,19;127:7;
  62:10                  print (2)                 proof (3)                  81:21;92:19;107:10;       128:12;135:24;136:1,
positive (1)               12:15;94:10               59:14,23;213:1           112:8;113:10;126:7;       2;165:16;175:7,7;
  137:3                  printed (2)               proper (2)                 139:15;191:19;            192:10,11;197:4;
possesses (2)              12:4,21                   25:3;30:24               199:19,19,20;203:8;       200:13;212:15,17,18;
  219:11,13              prior (17)                properly (1)               206:9                     218:20
possessing (1)             15:25;34:11;49:12;        31:20                  pulled (33)               puts (1)
  227:16                   51:9;70:8;83:4;88:10;   proposed (2)               75:16;76:4,9,21;          104:19
possible (3)               102:25;103:5;105:3;       11:7,10                  79:17,20;80:6;92:6,7,   putting (1)
  40:8;75:22,25            121:2,6;140:10,11;      prosecution (4)            11,14;108:1,5;            125:9
possibly (1)               164:15,15;186:18          42:3,8;59:12,19          111:21;114:19;123:1;
  195:1                  priors (1)                prosecutor (1)             125:9,9;126:6;                    Q
post (7)                   207:11                    58:25                    140:21;156:18;
  138:2,2,10;140:10,     private (2)               prospective (1)            172:11,21,22;173:9,     quarreling (1)
  11;144:23,24             104:11;204:8              41:11                    21;174:5,14,15;           106:11
postpone (1)             privileges (1)            pross (1)                  200:16;222:16;          quarters (3)
  59:13                    164:25                    7:22                     227:22,23                 76:12;79:22;224:20
potential (1)            probable (5)              prossed (1)              pulling (11)              quick (3)
  68:10                    4:8;5:6,11;6:12;          8:20                     90:20;112:5;              40:8;138:1;191:20
power (3)                  229:23                  prossing (1)               115:12;126:6;144:21;    quiet (1)
  216:5,12,13            probably (13)               7:25                     172:15,16;201:11;         39:2
precisely (1)              4:25;46:20;49:2;        protect (1)                203:12;224:19;227:2     Quite (1)
  62:17                    63:8;72:5,7;76:11;        192:6                  Pullover (3)                146:17
predate (2)                81:8;134:15;140:14;     protected (4)              199:22;200:15,18        quote (1)
  13:1,12                  193:17;204:1;222:9        18:5;191:23;192:1;     pulls (4)                   28:13
predated (1)             problem (12)                221:25                   97:7;206:20;
  22:4                     24:10;45:20,21;         protecting (1)             226:16,17                         R
predates (3)               46:12;52:11,12;           206:17                 pumpkin (1)
  12:14,18,22              89:18;150:11,15;        protection (1)             197:24                  race (3)
prefer (2)                 198:23;220:20;            202:22                 pumpkins (1)                168:20,20;169:18
  209:17,18                222:19                  protective (1)             91:24                   radio (1)
prejudice (2)            procedural (1)              188:3                  punch (9)                   144:12
  42:2;62:24               40:4                    protects (7)               80:24;81:2;108:10;      Ragene (1)
preliminary (2)          procedure (1)               192:21;193:9;            114:13,13;152:21;         57:24
  9:19,22                  185:10                    195:13;214:14;215:7;     153:1,7;201:20          rail (1)
prematurely (1)          procedures (4)              223:14,16              punched (7)                 102:13
  62:10                    30:24;31:22;            prove (9)                  65:22;104:19;           rails (1)
presence (1)               185:17;215:11             28:7,12;29:5;59:1,       108:14;113:24;            189:12
  20:17                  proceed (5)                 3,24,25;195:21;215:5     114:17,22;115:1         raise (5)
present (10)               25:19;38:4,6;59:8;      proved (2)               punching (5)                39:12;41:14;54:5;
  5:10;42:10;43:13;        148:21                    59:5;61:5                104:25;151:11;            63:3,4
  44:7,21;47:7;59:10,    proceeding (1)            proven (2)                 154:17;203:17;222:8     raised (2)
  21;160:22;186:11         15:4                      42:6;58:24             purchase (1)                52:2;158:8
presented (3)            PROCEEDINGS (8)           provided (5)               183:10                  reach (7)
  61:8;62:12,16            4:1,2;6:22;9:7;           10:20;35:7;104:10;     purchased (1)               80:22,23;108:13;
presenting (2)             10:13;13:9;26:23;         134:4;147:13             184:2                     113:17,18;201:20;
  105:5,7                  230:16                  proving (1)              purposes (2)                228:10
presumed (2)             process (4)                 42:9                     17:13;194:18            reaching (14)
  42:6;58:23               37:18;38:1;116:8;       proximity (1)            Pursuant (1)                65:12;66:10;82:8;
pretty (7)                 185:15                    163:2                    143:5                     100:18,19,23;114:20,
  80:3;115:13;           proclaimed (1)            public (18)              pursuit (11)                25;115:8;195:3;
  132:20;146:15;152:7;     167:21                    13:8;54:19,24,24;        75:14;122:1;141:3,        204:20,24,25;228:2
  196:13;218:14          proclaiming (1)             55:1,2;56:22;57:3,4,     8,12;142:5,6,9;143:7,   reacted (1)
prevent (5)                167:23                    6;66:17,22;71:1;         9;191:24                  52:8
  25:8;55:8,8;57:12,     produce (2)                 74:21;103:13;176:9;    pushed (1)                read (17)
  12                       59:3,25                   216:23;220:6             65:23                     19:9;56:13;85:11;
preventing (1)           progress (1)              publicly (1)             pushing (1)                 130:5,17,24;131:3,7,

Min-U-Script®                            Aequum Legal Transcription Services                              (18) portion - read
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 251 of 259
Commonwealth v.
Leon Campbell                                                                                            September 3, 2019

  8;141:17,18,19,21;      recollection (2)            55:16;57:21;77:23;       177:17;182:11;         116:25;214:4
  201:24;217:10;218:9;      197:5;227:9               79:8                     206:22               requires (4)
  225:17                  recommence (4)            refused (4)              remembered (1)           58:25;62:10;
ready (24)                  6:22;9:7;10:13;           77:21;78:14;79:8;        176:10                 214:24;225:1
  5:9,19,21;33:12;          26:23                     99:1                   remind (1)             reread (1)
  34:11;35:14,15,16;      recommencing (1)          refuses (1)                88:9                   56:15
  37:3,4,5;38:4,5,6;        230:16                    226:15                 remove (1)             rescheduled (1)
  80:18;113:17;114:11,    reconvene (2)             refusing (2)               126:8                  35:12
  11;118:23,24;119:10,      159:21;229:2              65:9;102:10            removed (5)            research (1)
  25;164:9;166:5          record (40)               regarding (2)              6:8;125:2;157:17;      62:14
reaffirming (1)             11:19,22;13:25;           86:2;103:25              160:10;180:13        resembles (1)
  95:20                     14:2,3,6,10,23,25;      Registrar (5)            removing (1)             150:4
real (5)                    15:2,3,9;16:16,20;        14:5;16:1;85:6;          125:25               Reserve (3)
  16:12;191:17;             17:19;18:4;22:15;         219:11;220:4           render (4)               12:7;184:9,10
  192:24;215:4,4            23:18;26:24;35:10,      registration (6)           42:14;45:12,18;      residents (1)
reality (1)                 11;36:23,24;38:21;        11:16;98:3,4,8,14;       48:19                  81:25
  193:5                     41:16;43:13;52:1;         175:21                 renew (1)              resist (5)
realized (2)                53:2;61:23;69:24;       Registry (3)               192:11                 91:1,2;134:18;
  172:1,7                   77:6,8;93:4;118:21;       11:13;83:20,24         repeat (3)               222:6,8
really (7)                  120:18;125:21,23;       regress (1)                6:3;74:8;212:11      resistance (1)
  49:14;67:12,20;           149:15,17;157:10          123:9                  repeated (1)             126:5
  124:24;126:11;162:1;    recorded (1)              regular (1)                185:24               resisted (2)
  179:7                     15:10                     184:3                  repeatedly (3)           66:23;226:25
re-ask (1)                recorder (1)              regularly (2)              63:16;108:11;        resisting (17)
  113:2                     101:19                    152:9,11                 203:19                 8:12,20;39:19;55:7;
reason (8)                recording (3)             regulations (1)          rephrase (2)             57:11;107:5,7,8;
  12:13;20:6;33:10;         101:8,10,16               191:13                   45:16;111:13           109:6;205:10,11;
  42:13,24;45:10,17;      recordings (1)            reinstatement (1)        rephrasing (1)           222:6;225:23;226:21,
  202:15                    101:14                    85:14                    112:21                 22;227:13,19
reasonable (8)            records (9)               reject (1)               replacement (2)        resolutions (1)
  42:10;58:24;59:2,6;       11:13,25;12:20,22;        61:24                    52:23;56:3             32:4
  61:6;68:13;195:21;        15:23,24,24,25;         related (8)              replying (1)           resolve (1)
  228:20                    147:12                    21:11,12,12,13,15,       124:15                 61:2
rebut (1)                 RECROSS-EXAMINATION (1)     15;41:17;164:4         report (15)            resource (1)
  12:16                     159:11                  relates (5)                24:25;47:7;85:3;       48:5
recall (12)               rectify (1)                 18:13;21:19;90:4,5,      86:2;92:23;99:25;    respect (8)
  71:3;117:2;122:13,        25:24                     7                        105:10;133:5,7,10;     53:3;56:12;63:17;
  15;126:9,11;127:4;      red (2)                   relating (1)               141:17;142:25;         223:21,21,23,25;
  132:9,9,12,18;144:11      15:5;77:5                 27:15                    186:21;196:19;         225:21
receipt (10)              redacted (1)              relationship (2)           221:23               respective (1)
  219:11;220:5,10,          15:20                     49:19;51:12            reports (1)              56:1
  12,14,19,21,21;222:2;   redactions (1)            relative (2)               225:16               respond (4)
  223:7                     15:20                     23:19;163:18           representation (1)       64:22;122:9;200:6;
receive (1)               REDIRECT (4)              relevance (4)              9:13                   226:10
  216:10                    145:13;158:9;             11:20;21:23;24:2,4     representations (1)    responded (1)
received (2)                159:9;180:20            relevancy (1)              73:6                   52:6
  21:16;61:12             refer (3)                   16:7                   representative (1)     responding (3)
Recess (4)                  30:22;31:23;86:25       relevant (9)               32:2                   41:16;122:2,6
  118:20;119:20;          reference (1)               16:17,19;22:5,16;      represented (1)        response (11)
  164:22;229:1              147:11                    23:16;187:1,1;225:8,     40:12                  10:25;41:20,23;
recipient (1)             referred (3)                10                     representing (2)         42:1,4,7,12,16;48:24;
  25:21                     58:25;87:2;111:17       religion (1)               13:15;190:10           79:3;152:23
recite (1)                referring (1)               223:10                 represents (1)         responsibility (3)
  58:16                     78:8                    remain (3)                 190:4                  60:12;61:2,16
reckless (1)              reflect (6)                 39:2,6,6               reptiles (1)           rest (2)
  92:24                     35:11;77:6,8;           remaining (3)              214:10                 89:19;117:6
recklessly (2)              125:21,23;149:15          53:16,20,23            request (3)            restaurant (1)
  90:21;93:5              refresh (5)               remarks (4)                5:14;37:8;185:2        49:17
recognize (11)              96:22;197:5,14;           58:9,12;135:22;        requesting (3)         resting (1)
  48:4;83:19;128:2;         201:22,24                 136:3                    30:9;37:7;118:16       28:17
  145:16,19,21;149:14,    refresher (1)             remember (9)             require (2)            restrain (2)
  20;156:16;176:5;          98:14                     30:23;59:23;94:4;        59:2,25                66:1,7
  222:12                  refuse (4)                  132:20;143:19;146:5;   required (2)           rests (2)

Min-U-Script®                             Aequum Legal Transcription Services                             (19) ready - rests
      Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 252 of 259
Commonwealth v.
Leon Campbell                                                                                                  September 3, 2019

   147:1,2                    140:8,19,25;141:11;     Road (61)                   55:2;57:5;199:2            27:8;29:12
result (1)                    142:7,19;143:8;           63:22;64:2,10;          Salam (1)                 school (7)
   37:24                      144:18;145:3;146:11;      66:22;68:3;70:19,25;      40:7                       48:3,12,13;73:5;
Resume (1)                    147:2;148:4,6,10,18;      71:6,15,20,21;72:21,    same (29)                    75:19,20;103:14
   119:16                     149:9;150:11,17,18,       25;73:1,4,7,10;74:20,     6:3,6;11:22,23;         schools (1)
retire (2)                    21;151:9,12,23;           21;75:1,3,9,10,11,21,     22:11;23:13;32:1;          67:12
   58:14;60:8                 152:7;153:4,10;           22,24;92:20;93:5;         35:2;52:22;61:22;       science (1)
review (1)                    154:21;155:4,6;           96:17,18,25;143:15;       68:22;80:14;82:17;         106:8
   24:11                      156:4,23;157:12,15,       170:21;171:15;            93:19;95:12;107:16;     scope (1)
rewrote (1)                   18,21;158:5;159:17,       172:22,23;173:3,4,20;     115:10;138:13;             182:1
   213:22                     18;160:22;161:5;          174:10,14,21;179:11,      146:10;171:8,10,11;     screaming (2)
ridiculous (1)                162:2,6,9,9,17,23;        13,17,18,18,21,25;        172:9;177:12;180:6;        200:10;202:5
   200:23                     163:23,23;164:3;          180:2;190:25;199:21;      185:22,24;193:10;       search (3)
right (406)                   165:5,16,19,25;166:2,     200:17;223:22;224:4,      217:6                      82:3;106:13;127:12
   4:20,25;5:3,19,22,         15;167:5,12,16,22,25;     15,16,18;225:22;        Saris (1)                 searched (10)
   23;6:5,17;8:3,6;9:18,      168:11,15;170:10,12,      227:4                     24:17                      66:9,18;127:8,10;
   19;10:1,19,25;11:10;       14,14;171:13,25;        roadmaps (1)              save (2)                     155:13,14,15,16,17,
   13:3,10,25;14:7,21,        172:1,8,12;173:11,17;     59:17                     11:10;67:14                23
   24;16:15;17:8,14,20,       177:7,14,14;178:18;     roads (1)                 saving (1)                searching (5)
   22;18:1;19:11,16,24;       179:8;180:17,23;          225:22                    206:17                     82:6;175:14,25;
   20:14,16;21:21,22;         181:24;182:18,19;       rocket (1)                saw (41)                     177:20;178:9
   22:2,19;23:3,9;24:22,      183:2;184:5,17;           106:8                     22:24;27:15;63:25;      seat (38)
   23;25:4,7,12,16;26:2,      185:3;186:6,7,10,14,    role (1)                    65:12;73:24;74:9;          37:25;43:24;44:2,
   4,7;28:2,13,25;29:13,      17;189:11,22,23;          62:18                     77:15;82:12;91:20;         16,18;46:25;47:3,16,
   24;30:14,15,16;31:1,       190:1,16,19,23;         roll (3)                    92:6,10,16,19;101:7,       18;48:23;50:4,7,20,
  5,6,7,9,21;33:9,17,23;      191:24;192:10,15,18;      64:22;77:20;98:2          12;122:23;151:2,5;         22;51:15,17;52:11;
   34:1,3;35:4;37:2,6,9,      193:4,10,21,25;196:2;   rollcall (1)                153:6;156:18;157:12,       77:1;80:1,15;81:13,
   9,12,17,17;38:8,16;        197:1,4,9,15,23;          121:16                    17;158:25;165:3;           14;82:10,10;100:21;
   39:12;40:10,23;            198:7;199:1,13,14,15,   rolled (1)                  171:25;172:5,13;           127:17;136:16,17,20,
   42:23;43:15,24;44:4,       16,17;201:15,23;          99:10                     173:11;175:14;             22,25;137:11,22;
   15,15,23;46:7,21,24;       202:1,2,18;204:19;      room (1)                    180:13;182:12;             138:18;145:2;177:24;
   48:8,16,22;49:4,10,        205:4;206:14;207:5,       159:20                    194:12;196:19;199:2;       204:21,23
   11;50:4,20;51:11,15;       14,18,19,20;208:12;     ropes (1)                   205:9;210:18,20;        seated (12)
   52:15,19;53:8,15;          209:13;212:21,23;         193:13                    227:22;228:1,8,17          39:7,14;40:11;43:1;
   54:5,25;55:25;56:5;        213:5,15,18,19,19,21;   route (6)                 saying (22)                  46:17;51:21;52:11;
   57:3;63:16;64:14;          214:16,19,20,24;          170:15,19;172:9;          19:19;28:22,23;            53:24;119:16;136:25;
   65:8,10;67:7,13;           215:3,23;216:3,6,21,      180:6;191:9,10            40:5;79:8;81:19;89:7;      166:14,21
   68:11,14,14;69:8,9,        24,25;217:23;218:21,    rule (2)                    90:13;99:8,19;          seats (2)
   19;71:1,18,25;72:1,        24;219:4,8;220:5,23;      14:6;187:23               107:23;110:5,11;           78:19;98:9
   20;73:4,5,14;74:20;        221:12,13,22;222:23,    ruled (1)                   113:9,12;136:3;         sec (1)
   75:12;76:6;77:14;          25;223:2,13;226:9,        32:13                     161:24;175:24;             13:11
   78:10;79:1,8;82:8,10,      11;228:23;229:17;       rules (4)                   187:18;195:15;          second (15)
   11,15,25;84:12;            230:12                    14:1;61:16;185:10;        197:15;216:19              15:18;72:25;84:1,4,
   85:15;86:5,16;87:10,    righthand (1)                191:12                  scared (4)                   7;85:11;132:13,18;
   11,23;88:4;91:8,8,13,      78:18                   ruling (3)                  114:8;222:12,14,15         140:13;146:20,21;
   13,15,23,24;92:11,14,   rights (6)                   22:9;36:18,20           scattered (1)                208:3;213:10;216:1;
   21;93:8,9;94:24;95:1;      18:5;173:8;187:12;      run (3)                     127:15                     224:14
   96:3,7,15,19,19;97:6,      188:25;192:7,8            117:18;216:19;          scenario (1)              seconds (5)
   8;98:6,16,25;99:2,16;   rings (1)                    218:5                     200:18                     92:13,14;106:4;
  100:8,21,23,23;101:6,       193:13                  running (4)               scene (25)                   205:11;223:1
   24;102:10,12;104:21,    ripped (1)                   104:25;200:21;            65:8,25;66:6;79:15;     Section (8)
   24;105:8,12;108:1;         222:17                    201:1;203:19              81:17,24;82:18;            55:6;57:10,13;
   109:10,11;110:2;        rise (8)                   rush (1)                    83:12;85:24;122:10,        85:14;219:11,13;
  112:20,23;113:1,6,22;       39:4;53:20,22;            214:20                    17;123:6,11,14;            220:7,7
   114:5;117:10,13,15,        117:23;119:13;          RV (1)                      125:8;126:17,18;        sections (1)
   22;118:1;119:18;           159:22;166:11;            220:4                     127:5;128:3;140:9;         73:10
   122:24,25;125:20;          229:14                                              172:12,13;173:17;       secured (2)
   128:6,7,13,14,23,24;    risk (4)                             S                 176:6;180:10               126:17,18
  129:1,16;131:6,13,18;       55:12;57:17;227:1,                                schedule (1)              seeing (4)
   132:2,14,15,22,23;         3                       safe (6)                    63:6                       96:13;117:2;
   133:8,9,12;134:24;      RMV (6)                      199:20,23;200:1,6,      scheduled (4)                123:14;223:7
   135:2;136:8,24;            11:22;12:9;20:23;         6;201:2                   4:7,10;6:11;34:10       seeking (8)
   137:1;138:17,19,20;        218:25;223:5;225:16     safety (3)                scheduling (2)               32:12;211:16,23;

Min-U-Script®                               Aequum Legal Transcription Services                              (20) result - seeking
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 253 of 259
Commonwealth v.
Leon Campbell                                                                                                   September 3, 2019

   212:1,2,7,9,13            218:20;219:10               79:23,24;80:5,15,23;        50:1;198:9               48:19;49:22;52:5;
seem (5)                  share (2)                      82:10,11,12;92:17,19;    sitting (8)                 61:7
   32:17;93:17;105:5;        22:11;34:20                 96:18;97:17;100:10,         52:15;76:25;77:1,4;    solid (1)
   218:22;222:21          shared (1)                     20;113:18;122:20,25;        95:5;113:17;125:17,      74:17
seemed (2)                   23:17                       123:2,3,5;124:23;           20                     somebody (5)
   81:8;126:25            sheath (2)                     125:10;127:17;           situation (9)               31:1;110:24;
seemingly (1)                195:23;196:4                136:16,17,22,25;            26:9;52:14;65:15,        135:18;154:19;
   126:6                  sheet (1)                      137:11,22;138:18;           22;66:5;170:17;          167:18
seems (1)                    95:6                        143:15;145:2;158:13;        190:19;225:24;         Somebody's (2)
   16:19                  Shh (4)                        173:5,20;174:10,14,         226:19                   221:20,20
seized (1)                   34:14;88:18,18,18           17,21;175:19;199:21;     six (12)                  someone (10)
   82:13                  shift (3)                      205:2;226:13,14             60:10;127:1;             19:17,21;38:23;
selection (1)                70:17;121:15,16          sidebar (56)                   131:15;140:14;           68:1;93:5;131:25;
   53:17                  shining (1)                    43:3,4,9,11,14;44:1,        152:11,12,12,13;         132:23;159:1;217:21,
self- (1)                    175:18                      5,8,17,22,24;47:2,7,8,      172:24;173:1,2;180:7     22
   14:3                   shirt (1)                      17,19,20;50:6,9,10,      six-month (1)             something's (1)
self-representation (1)      77:5                        21,24,25;51:16,19;          70:12                    172:7
   185:8                  shivering (1)                  53:9;67:17,23;88:11;     size (1)                  sometime (1)
sell (3)                     118:5                       91:11;95:13;96:4;           194:3                    197:25
   194:2,2,3              shooting (1)                   103:17,20;105:13;        skinny (3)                sometimes (3)
sells (2)                    199:3                       130:12,20;135:7,9;          177:22,22,23             43:8;46:14;58:25
   182:25;221:4           shop (1)                       136:9;146:19,24;         slam (3)                  somewhat (1)
send (2)                     221:2                       147:7,9;148:9;              72:1;75:8;224:23         59:17
   6:1;62:4               shops (1)                      154:15;155:7;169:5,      slapped (9)               somewhere (7)
sends (1)                    224:17                      14;184:24,25;189:25;        65:18;109:9,9,9;         29:13;137:2;
   38:9                   short (6)                      204:6,17;207:13;            113:23,24;114:25;        174:17;178:25;
sense (1)                    116:2,4;121:25;             208:14                      139:18;227:11            181:23;182:2;201:2
   12:3                      127:6;140:13;162:21      sides (9)                   slapping (1)              soon (2)
sent (4)                  shot (1)                       43:22;44:13;47:14;          227:2                    62:18;75:19
   5:25;6:6;204:7;           210:21                      48:1;50:18;51:6;71:6;    slaps (1)                 sorry (30)
   219:15                 shoulder (1)                   75:18,21                    226:20                   9:21;30:19;38:20;
sentence (3)                 124:9                    sideways (1)                slice (1)                   52:10;84:4,6;86:10;
   7:2;85:11;208:21       shout (1)                      205:7                       82:11                    90:23;116:19;123:2;
sentenced (1)                13:9                     sign (2)                    slips (1)                   130:22;131:19;133:2;
   230:3                  shouting (1)                   217:22;218:6                208:8                    135:4;141:6;142:4;
September (1)                66:4                     signaled (3)                small (3)                   167:6;169:17;171:12;
   230:16                 Shoved (2)                     55:16;57:21;225:2           173:21,24;174:4          174:25;175:2,2,2,2;
sequestration (6)            78:12;80:22              signature (3)               Smith (42)                  182:15;190:21;
   37:7,8,23;160:24;      shoving (1)                    36:8;95:7,20                64:25;65:6,9,16,17,      193:23;208:11;
   164:7,18                  80:14                    signed (5)                     23,25;66:3;78:24;        210:23;212:11
serious (2)               show (22)                      19:12;28:23;57:24;          79:7,9,11,13,15,16,    sort (7)
   30:21;146:15              23:24,24;24:6,7;            62:4;95:19                  23;80:1,5,11,21;         104:2;117:3;
serve (1)                    25:22;28:16;66:20;       signs (2)                      81:11,18;83:4;101:6,     121:18;136:20;
   49:17                     81:5,7;86:12;92:1;          71:19;224:8                 17;102:1,7,12,15,17;     152:17;164:4;167:17
service (1)                  94:20,21,21;95:6,6,      similar (1)                    110:14,17;114:12;      sorts (1)
   176:9                     15,21;129:17;153:2;         34:20                       115:9;124:3,4,19;        156:13
services (1)                 208:10;225:1             Simple (2)                     125:1,7;126:13,20;     sound (1)
   216:10                 showed (2)                     106:8;130:17                147:11                   215:2
session (4)                  195:22;221:17            simultaneously (3)          smooth (1)                south (1)
   7:2,8;8:25;119:16      showing (3)                    125:8;144:20;               126:3                    202:10
set (3)                      24:2;145:15;225:12          201:10                   snow (5)                  speak (8)
   53:7;120:3;217:17      shown (2)                   single (1)                     71:6;107:23;             13:11;26:5;65:3;
seven (10)                   15:20;149:16                224:2                       143:12;205:2,5           153:17,19;155:5;
   30:16;33:9;127:1;      shows (1)                   siren (4)                   snowbank (1)                168:24;201:22
   140:14;152:12,13;         24:9                        74:11,16;76:17;             123:3                  speaking (2)
   172:24;173:1,2;180:8   shriveling (1)                 151:1                    so-called (3)               78:16;124:12
several (11)                 115:11                   sirens (16)                    68:4;92:16;202:14      speaks (2)
   64:4,12,16;71:19;      sic (1)                        64:8,17;76:8;92:7;       social (1)                  36:7;223:23
   73:24;74:10,18;75:6,      159:9                       108:1,7;151:3,4,7;          199:3                  special (1)
   8;96:17;195:24         side (59)                      171:19,20;198:20,20;     sole (1)                    164:25
shall (11)                   19:13;32:18;60:2;           199:1;201:18;225:3          60:19                  specific (4)
   42:20;216:5,9,10,         65:7,10;75:1,6,7,9,23;   Sit (5)                     solely (7)                  27:22;41:13,16;
   11,12,13,22;217:2;        76:1,3;77:17;78:4,19;       10:17;45:11,18;             42:15;45:12,19;          137:4

Min-U-Script®                               Aequum Legal Transcription Services                                 (21) seem - specific
      Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 254 of 259
Commonwealth v.
Leon Campbell                                                                                                  September 3, 2019

specifically (1)             18:14;28:20;60:17;         175:19                  strike (2)                  67:25;185:20
   194:11                    69:23;90:6,7;120:17;    sticks (1)                    48:25;152:23           supervisor (2)
specifics (1)                192:9,9;193:9;212:1;       194:24                  stripes (1)                 140:15,17
   137:7                     217:4,4,6,7;218:20;     stiffened (1)                 203:11                 supplemental (1)
speculate (1)                219:12;225:11              124:9                   strong-arms (1)             55:22
   61:21                  stated (3)                 still (37)                    104:19                 support (1)
speech (1)                   28:12;107:22;              33:18;36:9;45:14;       struggle (7)                59:19
   126:21                    157:10                     65:9;71:6;91:9;            115:23,25;116:1,       supposed (5)
speeded (1)               statement (14)                100:15,17;114:20;          10,13;152:17;226:18      67:25;133:19;
   172:6                     19:20;28:3,10,14,          115:5;124:23;132:22;    struggling (2)              176:2;218:3,3
speedy (1)                   15;29:6;59:11,13;          153:11,13;156:13;          115:18,20              supposedly (1)
   4:24                      63:14;67:8,18,20;          177:15,15;183:6;        studies (1)                 156:2
spell (3)                    153:3;183:22               189:1;193:14;195:14,       150:10                 Supreme (13)
   69:23;120:17;149:3     statements (8)                22;196:4,4;203:15,15,   stuff (17)                  89:23,24;90:3,7;
spend (1)                    33:21;59:10,16;            17,20;204:12,13;           20:23;68:22;71:6;        213:23,24,25;215:11,
   214:19                    60:5;61:15;63:11;          205:2,17;218:25;           102:14;128:24;           12;216:6,9,14,16
spent (1)                    79:3;98:19                 220:9,11;222:12;           132:16;134:10;136:4;   Sure (40)
   175:6                  States (11)                   226:9                      150:12,12;185:24;        5:7;12:9;17:18,21;
spots (1)                    18:12;23:8;188:20;      stood (1)                     190:25;191:3;198:13;     20:13;27:20;34:17;
   56:1                      191:12;216:5,21;           126:15                     205:2;207:4;222:5        35:20;43:6,17;44:9;
square (1)                   217:2,3,5,6,7           stop (36)                  subdue (3)                  45:2;47:9,22;48:7;
   179:8                  stating (1)                   8:21;25:22;39:20;          110:13;139:5,7           50:13;51:1;68:13;
squared (2)                  17:19                      55:14,16,16;57:19,21,   subdued (1)                 94:3;96:7;104:24;
   134:14,14              station (4)                   21;64:9,15;66:15;          140:6                    128:25;132:7,9;
stake (1)                    86:1;92:24;96:8;           75:9,15;78:13,22;       subject (6)                 133:5,5;138:12;
   41:21                     143:16                     81:21;102:10;109:6;        19:20;22:16;29:7;        144:21;147:8;159:10;
stamp (2)                 stationed (1)                 122:4;141:13;142:1,        111:15;187:19;           164:14;178:2;191:14;
   83:24;85:5                70:24                      4,11,15,18;147:21;         190:17                   194:23;197:18;204:2;
stance (3)                status (2)                    149:3;173:21;174:5;     subjection (1)              208:23;216:3;218:14;
   139:12,13,14              5:5;84:20                  193:2;209:1;224:14;        193:8                    220:5
stand (24)                stay (9)                      225:1,2,6               subjects (2)              surrounding (1)
   37:15;39:24;40:14,        37:18;46:3;56:1;        stopped (5)                   109:24;217:8             66:6
   20,23;41:3;42:18;         80:13,13;89:22;            75:24;209:1,4,6;        submit (1)                suspect (22)
   54:5;86:12,16;            115:10,11;203:14           224:21                     227:10                   108:5,9,18;111:9,
   148:12,18;164:14;      stayed (2)                 stops (1)                  submitted (1)               25;112:10;113:14;
   166:6,17;184:20;          65:5;74:16                 202:3                      62:7                     114:5,9;115:2,4,5,7,8,
   190:6,13;192:3;        steering (7)               store (2)                  submitting (1)              19,25;116:16,20;
   198:9,19;206:7;           200:12;201:13;             195:17;214:15              11:1                     117:2;131:4;153:6;
   218:2,17                  203:25;211:9;222:10,    stores (1)                 subsequent (1)              175:7
standby (1)                  17;224:3                   220:25                     4:18                   suspects (6)
   139:17                 stemming (1)               story (1)                  subsequently (1)            105:15,20;106:7,
standing (17)                198:13                     31:18                      144:22                   14;109:15;110:16
   31:7,13;39:6,7;        step (25)                  straight (14)              substance (1)             suspect's (1)
   123:10,22;139:23;         41:6;44:6,20;47:6;         64:4;71:25;80:24;          15:21                    113:17
   163:4,10,12;170:7,8;      69:16;99:1,3,4,6,8,8;      135:4;152:4,5;          substantial (5)           suspended (11)
   179:8;193:14;204:8;       102:9;117:11;119:15;       197:16;198:5,6,7,12;       55:12;57:17;             4:18;66:19,20;
   213:20;214:17             134:10;146:13;             200:7;207:2;224:9          137:16;227:1,3           84:21;193:11;220:2,
standoff (1)                 157:21;159:17;162:6;    straw (8)                  substantially (1)           11;223:3;225:11,15,
   221:8                     163:24;166:18,19;          30:22;31:6,6;32:1,         82:17                    18
stands (4)                   173:17;184:18;             2;67:10;111:9,15        substitute (1)            suspension (4)
   167:24;170:4;             212:22                  street (20)                   58:12                    15:23;66:21;189:8,
   206:13;230:1           stepped (1)                   68:3;75:21;76:3,4;      successfully (1)            9
start (14)                   65:6                       81:25;90:20;91:21;         66:7                   sustained (13)
   11:8,12;56:11;63:7;    stepping (9)                  92:17;96:9,9,10,14,     Sudbury (1)                 61:20;103:3,7,11,
   88:10;102:13,13;          69:17;117:23;              24;121:25;122:10,14;       121:3                    16;154:3,13;158:20;
   108:4;172:3,6;            120:11;148:18,19;          200:20;206:25,25;       suit (2)                    159:3;181:1;183:14,
   175:24,25;177:7;          159:23;166:12,19;          224:17                     212:14,15                21,25
   202:5                     229:14                  stretch (1)                summons (6)               swear (3)
started (8)               steps (1)                     63:5                       22:20,22,23,25;          54:4;215:7;217:13
   71:9;77:11;81:11;         203:13                  stretches (1)                 23:7;26:12             swerve (2)
   102:8;147:23;177:9;    stick (1)                     216:15                  sun (2)                     92:16;224:23
   206:23;218:9              126:16                  stricken (1)                  63:20;71:8             swerving (5)
state (18)                sticker (1)                   61:23                   super (2)                   64:10,12;68:3;96:6;

Min-U-Script®                              Aequum Legal Transcription Services                       (22) specifically - swerving
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 255 of 259
Commonwealth v.
Leon Campbell                                                                                                 September 3, 2019

  143:15                  teach (1)                    65:21;218:7                187:16;198:2;222:4;       36:1;54:13
swing (1)                    190:25                 third (4)                     223:23;228:17;         traffic (7)
  165:2                   teaching (1)                 7:2,8;73:4;185:13          229:22,23,24;230:2        64:11;70:18;74:18;
swore (6)                    67:13                  third-party (4)            Today's (1)                  121:17;200:19,20;
  177:12;192:3,5,6;       telling (8)                  30:21;191:6;               21:19                     224:11
  215:12;217:11              72:22;78:25;81:20,        193:12;221:19           together (3)              train (1)
SWORN (14)                   21;90:24;115:9;        Thirty-three (1)              165:13;217:20,21          134:24
  39:13;42:22;54:7;          203:19;217:25             70:7                    told (24)                 training (5)
  57:25;58:4;61:9;        ten (1)                   though (10)                   62:12;65:4;77:25;         70:9;121:7,10;
  69:18;120:12;148:20;       106:3                     8:17;14:25;20:18;          78:12;79:5;83:9;          134:24,25
  160:17;162:15;          tend (2)                     22:5;25:20;34:2;36:6;      95:23;106:20;117:13;   transportation (1)
  166:20,22;190:14           49:21;141:3               77:16;164:6;212:7          133:18;164:20;            127:3
swung (1)                 term (1)                  thought (12)                  168:24;173:17,18,20;   transported (1)
  113:24                     61:19                     19:5;33:18;52:2;           177:8;196:21;200:13;      85:25
sympathy (1)              terrified (1)                65:14;81:3;133:13;         201:8;206:8,9;         trash (1)
  62:24                      203:9                     134:2;164:17,17;           207:16;209:6;212:25       127:15
system (1)                test (5)                     220:15,15,17            tomatoes (1)              travel (14)
  213:15                     88:3,12,15,23;         threatening (3)               205:4                     173:7,8,8,9;191:24;
                             89:12                     55:10;57:15;221:7       tomorrow (6)                 192:9,16,22;214:1,1;
          T               testified (8)             three (17)                    229:1,4,12,17,20;         216:17;218:18,21,24
                             37:21,22;76:5;            8:21,25;11:7;46:4;         230:12                 traveling (22)
table (2)                    157:17;163:15;            72:13;73:17;76:12;      tonight (1)                  75:2,3;170:18;
   10:17;77:4                224:20;226:7;227:6        81:9;104:20;121:5;         229:8                     179:10,12,13,17,17,
tagged (1)                testify (22)                 122:22;140:14,20,24;    took (25)                    19,21,23,24,24;
   82:14                     21:24;22:1;25:1,8,        141:2;170:25;224:20        65:15;71:17;74:20;        190:23,23;191:23;
tags (1)                     11;27:14;29:14;35:2;   threw (4)                     75:12;84:12;96:14,        192:20,24;195:12;
   214:1                     37:13,24;64:7;            138:25;205:6;              19;105:20;106:7;          211:8;220:2;221:25
talk (14)                    160:23;162:24;            222:9,18                   107:10,12,12,16;       treaties (1)
   26:1;77:25;93:21;         186:13,14;190:4,7,8,   throughout (4)                125:5;134:22;170:19;      216:22
   100:25;154:23;            8,17;226:1,7              58:11;68:4;105:23;         172:1,8;180:6,6;       trees (1)
   164:14;196:21;201:3,   testifying (9)               140:11                     191:9;200:1,6;            194:24
   8,15;203:18,20;           23:1;28:6,11;61:13;    throw (3)                     205:20;219:1           trembling (2)
   218:25;221:9              138:3;161:3;164:8;        81:2;135:3;138:25       tool (2)                     118:7,9
talked (5)                   182:14;196:13          thrown (2)                    183:8;221:4            trial (49)
   12:13;27:17;37:11;     testimonies (1)              200:10;206:20           tools (7)                    4:7,24;5:5,8,9,19,
   93:23;224:16              221:15                 thumbprint (2)                158:14;182:8;             20;6:19;7:4;16:1;
talking (8)               testimony (33)               19:13;36:8                 184:11,12;194:22,25,      17:14;28:6;32:14;
   31:5;132:6;163:15;        21:2;28:14,24;         thus (1)                      25                        34:10;37:15,19;39:1,
   177:7,9;204:20;           34:21;37:15,20;           28:17                   top (6)                      15;40:5;42:21;54:9;
   215:3;221:11              49:21;52:4;60:23;      ticket (15)                   29:19;56:11;84:1,         58:3,9,11,14,20;59:4,
tall (1)                     61:2,9;63:24;65:24;       21:9;129:14,22;            20;85:3,8                 8;60:15;61:3,14;62:3;
   177:23                    146:6;147:10;154:24;      130:5,14;132:4,8,11,    total (4)                    63:2,4,10;67:1;68:20;
tapped (1)                   161:2;163:20;194:6;       23;163:16,17,19;           121:1;129:4,5,6           88:10;89:14;119:17,
   77:21                     195:4;196:7,12,13;        164:4;170:12;201:4      totaled (1)                  23;133:19;136:6;
Taser (39)                   199:15;204:14;207:9,   tickets (1)                   211:21                    160:24;162:24;
   65:15,18;80:6,7,10,       22;208:15;223:23;         90:20                   totally (2)                  185:10,11,18;212:24
   16;97:14,22;108:12,       225:23;226:17;227:9,   ticking (1)                   193:8;200:10           trick (1)
   16,18;109:9,9;110:3,      10                        15:8                    tough (1)                    68:7
  10,17,23;111:4;112:3,   Thanks (1)                tight (1)                     201:6                  tried (11)
   9,10,11;113:9,14,20,      155:6                     79:22                   tow (3)                      27:16;60:13;64:21;
   22;114:14,17,25;       that’s (2)                times (9)                     200:17;205:16,17          109:4;123:18,19;
   115:9;139:16,18;          48:4;109:1                35:11;74:23;75:5;       toward (2)                   124:8,9;139:4;
   140:3;203:9,10;        That'll (3)                  104:20;122:8;164:23,       100:8,8                   203:13;220:19
   222:11;226:19;227:2,      73:17;84:16;85:19         24;168:24;216:10        towards (17)              tries (1)
   11                     therefore (2)             title (3)                     42:3;66:10;72:21;         224:12
tax (2)                      42:24;58:3                11:12;48:9;220:7           73:1;77:12;79:10,25;   trooper (1)
   207:1;218:20           therein (1)               today (31)                    80:2,24;81:2;82:12;       97:10
taxed (1)                    28:16                     4:7;7:4;20:6;21:17;        124:10;179:18,20,24;   troopers (1)
   192:12                 thereof (1)                  23:1;25:22;34:2,16;        227:24;228:10             105:25
taxes (2)                    217:7                     38:11;46:8,9;48:20;     towed (5)                 trouble (1)
   192:10,11              thereto (1)                  67:9;70:23;77:1;86:9,      86:1;155:12,13;           191:1
TD (1)                       30:17                     19;125:17;128:10;          205:20,20              truck (75)
   174:17                 thinking (2)                 148:24;166:25;176:5;    town (2)                     29:4;63:23;64:1,1;

Min-U-Script®                              Aequum Legal Transcription Services                                 (23) swing - truck
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 256 of 259
Commonwealth v.
Leon Campbell                                                                                               September 3, 2019

  65:9,19;71:14,21;         200:7;204:22,22;        214:1;218:19              187:13;190:18;              82:4,7;83:21;85:15;
  72:4;73:9,24;74:13,       207:3                 unfettered (3)              191:16,18;192:11,16,        86:1;91:16;92:6;
  23;75:11,13;76:5,9,     two (52)                  191:25;214:2;             19,21;195:24;198:21;        96:13;97:10,17;
  13,22,23,24;77:1,12;      5:9,25;6:6;7:17;        218:19                    202:12;206:20;207:6,        100:14;104:15;109:6;
  79:2,4,10,24;80:16,       29:18,19;30:16;33:5,  unfortunate (1)             21;211:19;213:14,20;        113:17;115:4;122:1,
  21;97:7,7,11;98:9;        8,10,25;34:19;35:20,    166:1                     214:10,17,19,22;            20;123:23;124:23,25;
  107:24;111:10,20,21,      23;42:23;46:4;52:20,  unfortunately (1)           215:2;217:14,18;            126:1,7,8;127:18;
  23,25;112:4,8,9;          20,21;65:1;68:18;       165:22                    218:15;220:9;221:6,         129:23;130:2;138:22,
  113:10,12,15,18;          71:17,18;72:5,6;      UNIDENTIFIED (2)            14                         23;139:15;141:3,8,12,
  122:16,18,22;123:1;       76:24;81:11;106:4;      146:15;164:23           upon (8)                      13,25;142:4,9,11;
  125:10;127:8,10;          110:12,12,12;123:4,   uniform (5)                 22:7;28:17;42:20;           143:7,9,12;144:22;
  155:11,11,16,17,23;       21;126:24;128:21;       57:22;70:22;              54:24;56:21;57:2;           147:23;153:8,24,25;
  156:2;157:18;158:14;      131:17;140:14,20,20,    121:20;155:25;            82:6;218:23                 156:3,12,13,17;
  159:1;171:25;180:13;      23;141:1,2;155:18;      156:15                  uproar (1)                    175:16;179:16;203:8;
  182:7;200:14;205:15,      162:23;190:23;205:7;  uniformed (3)               66:4                        224:3;225:21;226:10,
  16,17,20,20;211:6,8,      217:3;218:14;225:12;    225:5;226:25;           upset (3)                     11
  9;224:4                   226:8;227:11;230:4      227:14                    114:6,8;205:14           Vehicles (18)
trucks (1)                two-way (2)             unit (1)                  upstairs (1)                  11:13;71:24;72:1,3;
  200:17                    75:21;76:2              121:17                    200:3                       73:25;74:10,19;75:6,
true (9)                  type (2)                United (6)                urge (1)                      8,25;83:24;85:6;
  14:4;42:14;62:25;         94:10,11                18:12;23:8;188:20;        213:9                       90:21;96:18;153:11;
  90:9;102:25,25;         typical (1)               216:5,21;217:2          use (21)                      175:14;220:7;224:25
  103:5,9,13                190:9                 unless (16)                 8:12;33:13,18;           venire (1)
truly (1)                 typically (1)             21:22;49:1;58:24;         46:18;52:21;55:10;          53:16
  62:22                     190:1                   59:5;86:12;103:23;        57:15;61:20;62:15;       vent (2)
trust (3)                                           135:24,25;143:9;          65:21;170:25;183:8,         161:21,22
  6:1,1;148:5                       U               191:13;212:15;            24;184:11,12;186:20,     venting (3)
truth (8)                                           217:24;218:12;            21;194:22;197:17;           161:17,23,25
  28:7,12,16;61:4;        Ultimately (1)            219:10,11,12              214:12;221:5             verbally (2)
  153:3;198:22;217:13,      61:4                  unlicensed (8)            used (6)                      78:25;79:7
  14                      um (2)                    8:15;16:18;39:18;         141:24;142:8;            verdict (11)
try (15)                    151:17;154:11           55:3;57:7;66:17;          143:5,6;198:21;             9:2;42:15;45:12,19;
  12:20;16:8;19:23;       unanimous (1)             109:5;225:8               228:14                      48:19;58:15;60:9,10,
  20:15;24:3;40:8;58:4;     60:10                 unrecognizable (1)        using (7)                     11;62:25;208:8
  62:20,22,24;77:18;      unavailable (1)           178:5                     55:10,11;57:15,16;       version (1)
  138:24;169:9;198:25;      25:21                 unregistered (1)            92:7;150:11,14              208:1
  226:19                  uncertain (1)             130:2                   usually (2)                vested (1)
trying (35)                 227:12                unrest (1)                  67:11;190:2                 216:5
  6:7;29:3,4,5;74:16;     unclear (1)               139:5                                              victim (1)
  75:15;77:16;80:20,        147:12                unsure (1)                           V                  48:17
  21;91:1;94:23;95:16,    uncomfortable (1)         48:24                                              video (5)
  18;98:21;100:9;           63:4                  unto (2)                  valid (1)                     147:11,12,13,20,21
  108:13;109:17,18,18;    under (45)                94:24,25                  219:13                   videotaping (1)
  112:16;115:10;            14:1,5;18:12,14;      unwilling (1)             value (1)                     134:6
  116:15;123:8;140:2;       25:1;29:7;54:17;55:9;   226:10                    28:17                    view (1)
  144:1;152:17;186:24;      56:20,23;57:13,14;    up (87)                   van (6)                       147:15
  187:2;193:11;195:11;      61:13,15;65:4;66:8,     6:21;9:6;10:12;           106:12,14,15;            viewed (1)
  198:22;201:6;214:18;      25;78:7,12,13,21;       18:23;24:22;25:23;        107:9,10,13                 134:4
  218:1;222:3               79:6;83:8;97:20;        26:22;32:10;38:2;       Varnum (5)                 VIN (2)
Tucker (1)                  112:6;168:20;192:4,     41:6;43:6;53:7;60:15;     70:19,25;72:21;             156:3,8
  40:16                     4;193:7,11;197:24;      67:16;69:17;77:20;        75:3;76:11               vindicate (1)
turn (18)                   214:5;215:8;216:22;     81:5,7;84:13;95:5,6;    vehicle (112)                 6:2
  64:3;71:20;72:22,         217:6;219:3,11,13;      96:16,17;97:17;           8:12,15,16,22;           violate (2)
  23;73:5;75:11,19;         220:2;221:21,21;        99:10,13,14,14;           16:18;39:18,19;             164:6;165:6
  92:1;96:14;118:25;        222:2,7;226:24;         101:13;102:2,13;          54:17,20,23,24;55:3,     violation (5)
  137:2;168:7;198:3;        227:20                  105:2;107:10;119:15;      5,16;56:20,24;57:1,2,       4:18;8:11;37:23;
  224:5,5,8,9;227:24      underneath (5)            120:11;124:9;126:15,      7,9,21;64:6,8,19,20,        188:4;198:11
turned (6)                  65:19;80:16;84:20;      22;131:25;135:23;         21,24;65:1,5,5,6;66:9,   violence (4)
  64:7;76:6,8;96:9;         112:4,9                 138:4;139:5;140:5,        16,17;70:20;71:11,13,       23:17,18;55:11;
  100:5;120:2             understood (8)            21;148:19;164:14,24;      16,17;74:9,12,15;           57:16
Turning (9)                 43:7,18;44:10;45:3;     166:12,18,19;170:19;      75:15,22;76:19,21,22;    violent (1)
  70:14;96:10;              47:10,22;50:14;51:2     172:6,11,16,21;175:8,     77:10,11,13;78:15;          24:4
  121:12;198:8,12;        unencumbered (2)          13;177:21;183:25;         79:6,9,11,16;80:4;       visible (1)

Min-U-Script®                             Aequum Legal Transcription Services                              (24) trucks - visible
      Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 257 of 259
Commonwealth v.
Leon Campbell                                                                                             September 3, 2019

   92:1                     174:12;193:15;         Whew (1)                   34:24;35:20;37:22;        55:21;70:15;
visual (1)                  194:24;198:25;           151:17                   49:22;60:25;61:1,25;      121:13;180:22,23
   28:24                    200:19,19;203:21;      white (1)                  69:11,18;74:3,5;92:3;   works (2)
voice (1)                   206:19,25;216:15;        77:4                     107:14;111:1;116:10;      20:9;214:7
   89:4                     217:15,17;220:17,18;   whole (21)                 117:12;119:5,7;         world (2)
                            222:3;224:18,18;         23:22;25:14;29:11;       120:12;144:5;146:14;      188:3;202:6
             W              227:15                   76:13,15,17;82:12;       147:4;148:11,20;        Worst-case (1)
                          ways (1)                   105:22,25;140:11;        149:5,7;153:1;154:4,      200:18
wagon (18)                  220:6                    152:5;164:16;165:2;      6,17,19;155:1,1,3,4;    Wow (1)
  85:25,25;106:18,        weapon (39)                170:16;190:24;           157:23;158:21;            165:20
  22,23;107:17,20;          8:11,14;39:18;           191:21;195:3;204:24;     159:25;160:17,19,21,    wrap (2)
  140:16;153:12;175:7,      54:15,20;56:18,24;       205:18;213:15;           25;161:4,8,11,13,15,      183:25;221:14
 8,8;205:14,15;206:19,      66:24;68:14,15;81:3;     217:14                   17,20,22;162:1;166:2,   wrestle (2)
  20,23;222:18              109:5;128:13;159:1;    who's (3)                  16,22;171:14;174:25;      81:12;116:6
wait (7)                    183:10,12,18,24;         23:1;132:23;223:5        175:2,4;182:23;         wrestled (1)
  13:21;15:14,15;           194:1;195:1,2,15,16,   Whose (1)                  183:20;190:4,14,18;       81:14
  119:24;173:23,23,23       19,22;196:5,6;           210:9                    193:17,19,21,23,25;     wrestling (5)
waiting (5)                 202:23;208:9;210:12,   wide (3)                   194:8,10,17,20;195:7,     81:11;116:2,4,6,7
  80:20;127:3;              16;220:24;221:5,12;      68:3;76:2,3              9,11;196:2,4,9,11,13,   write (6)
  131:25;161:6;171:24       222:12,16;227:17,20;   wielding (2)               16,18,24;197:1,2,8,       35:9;86:2;98:15,15;
walk (5)                    228:11                   194:1;195:15             13,19,23;198:19;          132:23;142:25
  134:7;140:5;            weapons (6)              wife (2)                   199:7,9,11,13,16,18;    writing (3)
  151:23;165:1;192:20       126:17;158:17,18;        154:23;160:11            202:1,19,21;203:1,3,      90:19;132:8,10
walked (5)                  221:3;228:12,13        wife's (1)                 5,7;204:5,7,11,13,16,   written (2)
  97:17;164:22;           weather (1)                200:2                    19;206:1,3,8,14,16;       132:14;168:11
  206:23,25;222:18          71:3                   wild (1)                   207:8,10,15,18,20,23,   wrong (10)
walking (3)               weave (1)                  188:23                   25;208:2,11,15,17,21,     75:9;143:10,15;
  100:12,14;102:2           224:11                 willing (2)                25;209:3,5,8,12;          164:5;173:20;174:10,
walkway (1)               weeds (1)                  27:7;50:1                211:1,3                   14,20;218:22;228:1
  139:21                    194:23                 win (1)                  witnessed (1)             wrote (17)
wall (2)                  weeks (1)                  168:23                   21:3                      38:23;94:8;96:19;
  163:10,13                 68:18                  wind (1)                 witnesses (29)              108:17;129:14;130:5;
Walmart (12)              weigh (1)                  201:7                    5:9;7:15,17;19:2,7;       132:4,5,14,15,15;
  159:6,7,14;182:23;        60:23                  window (19)                29:18,19;34:20;35:2,      138:8;141:14,14;
  184:2;194:2,11,11;      weight (1)                 64:22,23;77:20,21;       7,9,23;40:19,20;          186:2;217:22;220:9
  195:16,18;220:24;         62:1                     78:2;98:2;99:10,13,      41:19;60:24;61:9,11,
  228:13                  weren't (3)                14;100:11;113:18;        12;62:6;63:3;162:23;              Y
wants (5)                   95:23;115:3;219:22       156:5,9,10;200:9,13;     184:19;198:17;205:9;
  11:9;99:5;147:17;       whacked (1)                201:7,17;222:11          221:18,19;227:5,21      Yardwork (1)
  190:7;225:9               80:15                  windows (2)              WITNESSS (1)                181:13
warning (1)               what's (29)                118:10,18                207:6                   year (10)
  88:10                     5:5;17:10;24:2;        winter (3)               witness's (2)               63:18;132:13;
warrant (2)                 84:1,9;91:21;94:24;      63:20;66:12,25           21:2;183:21               143:21,22;144:9,11;
  54:18;56:21               111:16;127:9;143:5;    wish (1)                 wondering (1)               157:10;197:25;
Watch (6)                   146:2;149:23;150:4;      67:5                     172:3                     223:25;225:19
  44:6,20;47:6;69:16;       160:10,12;168:19;      wishes (2)               word (4)                  years (16)
  166:18,18                 169:17;172:3,12;         25:1;59:22               138:2;141:24;             48:4;70:7;88:1;
watching (2)                173:12,16,19;187:20;   wit (2)                    142:8;143:5               121:1,5;128:19;
  116:7;206:21              192:20;198:7;199:2;      54:21;56:24            words (3)                   129:2,3,7;130:11;
way (60)                    209:23;218:12;         within (3)                 137:24;174:3;             131:4;157:4,4;
  40:23;44:4,23;            225:10                   15:23;21:6;72:7          201:16                    167:15;178:25;227:8
  54:24;55:5;57:3,9;      whatsoever (1)           without (26)             work (21)                 yelling (10)
  60:13;61:17,22;           77:25                    6:3,7;19:20;30:17;       20:7;29:12,15;            66:4;97:15;102:13;
  66:22;71:1;74:21;       wheel (8)                  33:10;42:23;62:24;       30:23;45:23;49:16;        110:5;126:20;201:9,
  95:6,7;96:19;99:3,10;     200:12;201:13;           63:16;68:13,15;69:1;     70:3;120:22;128:14;       18,19;202:3,4
 102:18,21;108:4,7,11;      203:12,25;211:9;         152:9;189:3,6,9,15;      180:23;181:3,8,17;      yellow (9)
  110:12;114:6;117:24;      222:10,18;224:3          190:18;195:12;           184:12;194:19;201:4;      74:18,24;203:10,
  118:4;122:24;125:5;     whenever (1)               202:23;214:18;           213:14;214:3,3;           11;210:12,18,21;
  126:16;131:15;            30:22                    216:14,16;219:9;         220:6;221:4               211:3;224:12
  144:16;147:25;          where's (1)                220:4;221:25;228:18    worked (4)                yellows (1)
  148:18;154:18;            223:7                  witness (139)              121:3;158:11;             224:22
  167:18;170:18,19,20;    wherever (1)               5:9;11:2;25:21;          181:20;182:5            Yep (1)
  171:18;172:8,10;          213:14                   26:9;27:14;28:11;      working (5)                 19:8

Min-U-Script®                             Aequum Legal Transcription Services                               (25) visual - Yep
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 258 of 259
Commonwealth v.
Leon Campbell                                                                                              September 3, 2019

you’re (1)               11:37:56 (1)            1983 (1)                     230:17                    229:16
  203:22                   44:17                   146:3                    20th (2)                  4:02 (1)
young (4)                11:38 (1)               1st (1)                      34:16;146:3               230:16
  161:5;162:18;            44:24                   24:17                    22 (4)                    4458 (1)
  163:11,14              11:39 (1)                                            47:5,15;54:16;            4:14
Yup (11)                   47:2                             2                 70:14                   4th (43)
  9:1;15:7;50:15;        11:40 (3)                                          22nd (20)                   54:11;64:15,19;
  67:6;86:24;118:14;       47:8,17,20            2 (15)                       54:13,23;55:4,7,15;       73:5;74:20;75:12,16,
  131:14;143:8;163:6;    11:43 (2)                  8:4,8,15;44:16,18;        56:18;57:2,8,11,20;       16,17,25;76:6,9,19;
  187:25;188:2             50:6,10                  63:8;82:24,25;83:1;       63:18;66:11;121:12;       82:2;84:11;96:25;
                         11:44 (4)                  84:4;117:22;118:1;        132:25;144:8;157:10;      97:1,4,5,7;121:25;
            Z              50:21,25;51:16,19        127:23;128:2;228:5        170:14;179:9;211:6;       122:10,14;150:24,25;
                         11:46 (1)               2/20 (1)                     223:25                    157:6;170:20;171:14,
zero (1)                   53:9                     131:11                  23 (1)                      18,25;172:10;174:13;
   131:15                11th (1)                2/26/19 (4)                  85:14                     179:18,19,20,23,24,
                           34:15                    131:10,12,13,15         23rd (3)                    24;180:2,3,5,7;224:19
            0            12 (1)                  2:00 (2)                     21:20;54:12;58:1
                           221:13                   63:7;117:14             25 (2)                                5
01852 (1)                12.99 (1)               2:02 (1)                     186:3;228:24
   84:11                   194:3                    118:20                  26th (3)                  5 (5)
02205 (1)                12:07 (1)               2:04 (1)                     21:16;132:13,18            8:4,8,20;50:5,7
   84:3                    67:17                    119:14                  291 (1)                   55889 (1)
                         12:08 (1)               2:16 (2)                     7:1                        84:3
            1              67:23                    130:12,20
                         12:33:12 (1)            2:20 (1)                              3                          6
1 (24)                     88:11                    135:9
   8:4,8,14;44:2;        12:36 (1)               2:21 (1)                   3 (31)                    6 (13)
   47:19;48:2,7,9,11,15,   91:11                    136:9                      8:4,8,16;18:8,10,11,      8:4,8,20;50:9,12,15,
   21;49:16,24;50:3;     12:39 (2)               2:31 (3)                      12,13,18;46:25;47:3;      19,20,22,23;70:15,24;
   54:12;55:6;57:10;       95:13;96:4               146:19,24;147:9            52:11;55:19;84:5,16,      71:8
   63:6;73:13,17,19;     12:46 (1)               2:32 (1)                      17;145:10,16;149:16;   6:00-6:15 (1)
   216:4;220:7;224:7       103:20                   148:9                      167:6;168:8,9;            63:19
1/22/2019 (1)            12:48 (1)               2:38 (1)                      209:21,24;215:14,15,   6:15 (1)
   144:10                  105:13                   154:15                     16,17,21;216:4;           121:13
1:00 (2)                 12:59 (2)               2:39 (1)                      225:14                 68 (1)
   63:7;117:14             117:25;118:20            155:7                   3:08 (1)                     57:13
10 (7)                   14 (2)                  2:43 (1)                      184:25
   147:22;151:19;          206:24;220:7             159:24                  3:12 (1)                              7
   152:6,14;157:11;      15 (6)                  2:50 (1)                      189:25
   213:3;220:7             26:6;106:15,20;          166:13                  3:28 (1)                  7 (9)
10:36 (1)                  107:14;147:22;213:4   2:53 (2)                      204:6                     50:24;51:3,7,10,14,
   10:13                 17 (5)                     169:5,14                3:29 (1)                     15,17,17,20
100 (1)                    43:12,16,19,23;       20 (26)                       204:17                 7-Eleven (1)
   191:5                   44:2                     4:19;44:21;45:1,4,      3:32 (1)                     72:25
109 (17)                 18 (5)                     6,9,14,20,23,25;46:3,      207:13
   54:11;64:19;75:16;      44:5,7,14,18;228:7       6,9,12,14,16,20,23;     3:33 (1)                              8
   76:6,9,19;79:19;82:2; 18-inch (4)                47:1,3;51:22;52:10;        208:14
   84:11;97:2,3;98:8;      54:21;56:24;66:11,       54:2;56:9;120:4;        30 (1)                    8 (2)
   150:24,25;157:6;        24                       223:1                      227:8                     85:9;219:11
   179:20;180:7          18th (1)                200 (1)                    30th (2)                  8B (1)
11/20/19 (5)               34:15                    199:25                     12:4,21                   219:13
   131:15,19,20,25;      19 (1)                  2010 (1)                   32-B (1)                  8th (1)
   146:5                   132:14                   121:10                     57:13                     34:16
11:14 (1)                1911CR1969 (1)          2018 (1)                   33 (1)
   26:23                   5:13                     143:22                     88:1                               9
11:31 (1)                1911CR365 (1)           2019 (30)
   39:5                    54:9                     4:15,19;5:18;7:1;                  4              9 (1)
11:36 (1)                19-1969 (1)                12:5,14,20,21;21:20;                                 211:21
   43:4                    5:11                     54:13,13,16,23;55:4,    4 (9)                     9:12 (1)
11:36:46 (1)             19-365 (1)                 7,15;56:18;57:2,8,12,      7:24;8:19;47:16,18;       4:2
   43:9                    5:8                      20;58:1;70:14;85:9;        63:8;85:19,20;         9:21 (1)
11:37 (3)                1969 (1)                   121:12;144:11;             228:23;230:17             6:22
   43:14;44:1,8            5:18                     170:15;179:9;211:6;     4:01 (1)                  9:30 (5)

Min-U-Script®                           Aequum Legal Transcription Services                                 (26) you’re - 9:30
     Case 1:19-cv-10219-PBS Document 22-3 Filed 08/27/20 Page 259 of 259
Commonwealth v.
Leon Campbell                                                          September 3, 2019

  229:3,4,12,17;
  230:12
9:52 (1)
  9:7
90 (4)
  55:6;57:10;85:14;
  220:7




Min-U-Script®                Aequum Legal Transcription Services           (27) 9:52 - 90
